 



Exhibit 10.25

Contract No. FA523

STATE OF FLORIDA

AGENCY FOR HEALTH CARE ADMINISTRATION

STANDARD CONTRACT

THIS CONTRACT is entered into between the State of Florida, AGENCY FOR HEALTH
CARE ADMINISTRATION, hereinafter referred to as the “Agency”, whose address is
2727 Mahan Drive, Tallahassee, Florida 32308, and AMERIGROUP OF FLORIDA, INC.,
hereinafter referred to as the “Vendor”, whose address is 4425 Corporation Lane,
Virginia Beach, VA 23462, a Florida Profit Corporation, to provide Health Care
Services to Medicaid benefeciaries.

I. THE VENDOR HEREBY AGREES:

     A. General Provisions



1.   To provide services according to the terms and conditions set forth in this
Contract, Attachment I, Scope of Services, and all other attachments named
herein which are attached hereto and incorporated by reference.   2.   To
perform as an independent vendor and not as an agent, representative, or
employee of the Agency.   3.   To recognize that the State of Florida, by virtue
of its sovereignty, is not required to pay any taxes on the services or goods
purchased under the terms of this Contract.

     B. Federal Laws and Regulations



1.   If this Contract contains federal funds, the Vendor shall comply with the
provisions of 45 CFR, Part 74, and/or 45 CFR, Part 92, and other applicable
regulations as specified in Attachment I.   2.   If this Contract contains
federal funding in excess of $100,000, the Vendor must, upon Contract execution,
complete the Certification Regarding Lobbying form, Attachment IV. If a
Disclosure of Lobbying Activities form, Standard Form LLL, is required, it may
be obtained from the Agency’s Contract Manager. All disclosure forms as required
by the Certification Regarding Lobbying form must be completed and returned to
the Agency’s Contract Manager.   3.   Pursuant to 45 CFR, Part 76, if this
Contract contains federal funding in excess of $25,000, the Vendor must, upon
Contract execution, complete the Certification Regarding Debarment, Suspension,
Ineligibility, and Voluntary Exclusion Contracts/Subcontracts, Attachment V.

     C. Audits and Records



1.   To maintain books, records, and documents (including electronic storage
media) pertinent to performance under this Contract in accordance with generally
accepted accounting procedures and practices which sufficiently and properly
reflect all revenues and expenditures of funds provided by the Agency under this
Contract.

AICA Contract No. FA523, Page 1 of 10

 



--------------------------------------------------------------------------------



 



Exhibit 10.25



2.   To assure that these records shall be subject at all reasonable times to
inspection, review, or audit by state personnel and other personnel duly
authorized by the Agency, as well as by federal personnel.   3.   To maintain
and file with the Agency such progress, fiscal and inventory reports as
specified in Attachment I, and other reports as the Agency may require within
the period of this Contract. In addition, access to relevant computer data and
applications which generated such reports should be made available upon request.
  4.   To provide a financial and compliance audit to the Agency as specified in
Attachment II and to ensure that all related party transactions are disclosed to
the auditor. Additional audit requirements are specified in Attachment I.   5.  
To include these aforementioned audit and record keeping requirements in all
approved subcontracts and assignments.

     D. Retention of Records



1.   To retain all financial records, supporting documents, statistical records,
and any other documents (including electronic storage media) pertinent to
performance under this Contract for a period of five (5) years after termination
of this Contract, or if an audit has been initiated and audit findings have not
been resolved at the end of five (5) years, the records shall be retained until
resolution of the audit findings.   2.   Persons duly authorized by the Agency
and federal auditors, pursuant to 45 CFR, Part 74 and/or 45 CFR, Part 92, shall
have full access to and the right to examine any of said records and documents.
  3.   The rights of access in this section must not be limited to the required
retention period but shall last as long as the records are retained.

     E. Monitoring



1.   To provide reports as specified in Attachment I. These reports will be used
for monitoring progress or performance of the contractual services as specified
in Attachment I.   2.   To permit persons duly authorized by the Agency to
inspect any records, papers, documents, facilities, goods and services of the
Vendor which are relevant to this Contract.

     F. Indemnification

The Contractor shall save and hold harmless and indemnify the State of Florida
and the Agency against any and all liability, claims, suits, judgments, damages
or costs of whatsoever kind and nature resulting from the use, service,
operation or performance of work under the terms of this Contract, resulting
from any act, or failure to act, by the Vendor, his subcontractor, or any of the
employees, agents or representatives of the Vendor or subcontractor.

AHCA Contract No. FA523, Page 2 of 10

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     G. Insurance



1.   To the extent required by law, the Vendor will be self-insured against, or
will secure and maintain during the life of the Contract, Worker’s Compensation
Insurance for all his employees connected with the work of this project and, in
case any work is subcontracted, the Vendor shall require the subcontractor
similarly to provide Worker’s Compensation Insurance for all of the latter’s
employees unless such employees engaged in work under this Contract are covered
by the Vendor’s self insurance program. Such self insurance or insurance
coverage shall comply with the Florida Worker’s Compensation law. In the event
hazardous work is being performed by the Vendor under this Contract and any
class of employees performing the hazardous work is not — protected under
Worker’s Compensation statutes, the Vendor shall provide, and cause each
subcontractor to provide, adequate insurance satisfactory to the Agency, for the
protection of his employees not otherwise protected.   2.   The Vendor shall
secure and maintain Commercial General Liability insurance including bodily
injury, property damage, personal & advertising injury and products and
completed operations. This insurance will provide coverage for all claims that
may arise from the services and/or operations completed under this Contract,
whether such services and/or operations are by the Vendor or anyone directly, or
indirectly employed by him. Such insurance shall include a Hold Harmless
Agreement in favor of the State of Florida and also include the State of Florida
as an Additional Named Insured for the entire length of the Contract. The Vendor
is responsible for determining the minimum limits of liability necessary to
provide reasonable financial protections to the Vendor and the State of Florida
under this Contract.   3.   All insurance policies shall be with insurers
licensed or eligible to transact business in the State of Florida. The Vendor’s
current certificate of insurance shall contain a provision that the insurance
will not be canceled for any reason except after thirty (30) days written notice
to the Agency’s Contract Manager.

     H. Assignments and Subcontracts



      To neither assign the responsibility of this Contract to another party nor
subcontract for any of the work contemplated under this Contract without prior
written approval of the Agency. No such approval by the Agency of any assignment
or subcontract shall be deemed in any event or in any manner to provide for the
incurrence of any obligation of the Agency in addition to the total dollar
amount agreed upon in this Contract. All such assignments or subcontracts shall
be subject to the conditions of this Contract and to any conditions of approval
that the Agency shall deem necessary.         Financial Reports         To
provide fmancial reports to the Agency as specified in Attachment I.

     J. Return of Funds

To return to the Agency any overpayments due to unearned funds or funds
disallowed pursuant to the terms of this Contract that were disbursed to._the

AIICA Contract No. FA523, Page 3 of 10

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

Vendor by the Agency. The Vendor shall return any overpayment to the Agency
within forty (40) calendar days after either discovery by the Vendor, its
independent auditor, or notification by the Agency, of the overpayment.

     K. Purchasing



1.   P.R.I.D.E.

It is expressly understood and agreed that any articles which are the subject
of, or required to carry out this Contract shall be purchased from the
corporation identified under Chapter 946, Florida Statutes, if available, in the
same manner and under the same procedures set forth in Section 946.515(2), (4),
Florida Statutes; and for purposes of this Contract the person, firm or other
business entity carrying out the provisions of this Contract shall be deemed to
be substituted for this agency insofar as dealings with such corporation are
concerned.

The “Corporation identified” is PRISON REHABILITATIVE INDUSTRIES AND DIVERSIFIED
ENTERPRISES, INC. (P.R.I.D.E.) which may be contacted at:

P.R.I.D.E.
2720-G Blair Stone Road
Tallahassee, Florida 32301
(850) 487-3774
Toll Free: 1-800-643-8459
Website: www.pridefl.com



2.   RESPECT of Florida

It is expressly understood and agreed that any articles that are the subject of,
or required to carry out, this Contract shall be purchased from a nonprofit
agency for the blind or for the severely handicapped that is qualified pursuant
to Chapter 413, Florida Statutes, in the same manner and under the same
procedures set forth in Section 413.036(1) and (2), Florida Statutes; and for
purposes of this Contract the person, firm, or other business entity carrying
out the provisions of this Contract shall be deemed to be substituted for the
state agency insofar as dealings with such qualified nonprofit agency are
concerned.

The “nonprofit agency” identified is RESPECT of Florida which may be contacted
at:

RESPECT of Florida.
2475 Apalachee Parkway, Suite 205
Tallahassee, Florida 32301-4946
(850) 487-1471
Website: www.respectofflorida.org



3.   Procurement of Products or Materials with Recycled Content

It is expressly understood and agreed that any products which are required to
carry out this Contract shall be procured in accordance with the provisions of
Section 403.7065, Florida Statutes.

AICA Contract No. FA523, Page 4 of 10

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

L. Civil Rights Requirements/Vendor Assurance

     The Vendor assures that it will comply with:



1.   Title VI of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000d et
seq., which prohibits discrimination on the basis of race, color, or national
origin.   2.   Section 504 of the Rehabilitation Act of 1973, as amended, 29
U.S.C. 794, which prohibits discrimination on the basis of handicap.   3.  
Title IX of the Education Amendments of 1972, as amended, 20 U.S.C. 1681 et
seq., which prohibits discrimination on the basis of sex.   4.   The Age
Discrimination Act of 1975, as amended, 42 U.S.C. 6101 et seq., which prohibits
discrimination on the basis of age.   5.   Section 654 of the Omnibus Budget
Reconciliation Act of 1981, as amended, 42 U.S.C. 9849, which prohibits
discrimination on the basis of race, creed, color, national origin, sex,
handicap, political affiliation or beliefs.   6.   The Americans with
Disabilities Act of 1990, P.L. 101-336, which prohibits discrimination on the
basis of disability and requires reasonable accommodation for persons with
disabilities.   7.   All regulations, guidelines, and standards as are now or
may be lawfully adopted under the above statutes.

The Vendor agrees that compliance with this assurance constitutes a condition of
continued receipt of or benefit from funds provided through this Contract, and
that it is binding upon the Vendor, its successors, transferees, and assignees
for the period during which services are provided. The Vendor further assures
that all contractors, subcontractors, subgrantees, or others with whom it
arranges to provide services or benefits to participants or employees in
connection with any of its programs and activities are not discriminating
against those participants or employees in violation of the above statutes,
regulations, guidelines, and standards.

M. Discrimination

An entity or affiliate who has been placed on the discriminatory vendor list may
not submit a bid, proposal, or reply on a contract to provide any goods or
services to a public entity; may not submit a bid, proposal, or reply on a
contract with a public entity for the construction or repair of a public
building or public work; may not submit bids, proposals, or replies on leases of
real property to a public entity; may not be awarded or perform work as a
contractor, supplier, subcontractor, or consultant under a contract with any
public entity; and may not transact business with any public entity. The Florida
Department of Management Services is responsible for maintaining the
discriminatory vendor list and intends to post the list on its website.
Questions regarding the discriminatory vendor list may be directed to the
Florida Department of Management Services, Office of Supplier Diversity at
(850) 487-0915.

N. Requirements of Section 287.058, Florida Statutes



1.   To submit bills for fees or other compensation for services or expenses in
sufficient detail for a proper pre-audit and post-audit thereof.   2.   Where
applicable, to submit bills for any travel expenses in accordance with
Section 112.061, Florida Statutes. The Agency may, when specified

MICA Contract No. FA523, Page 5 of 10

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

in N/A, establish rates lower than the maximum provided in Section 112.061,
Florida Statutes.



3.   To provide units of deliverables, including reports, findings, and drafts,
in writing and/or in an electronic format agreeable to both parties, as
specified in Attachment I, to be received and accepted by the Contract Manager
prior to payment.   4.   To comply with the criteria and final date by which
such criteria must be met for completion of this Contract as specified in
Section III, Paragraph A. of this Contract.   5.   To allow public access to all
documents, papers, letters, or other material made or received by the Vendor in
conjunction with this Contract, unless the records are exempt from Section 24(a)
of Article I of the State Constitution and Section 119.07(1), Florida Statutes.
It is expressly understood that substantial evidence of the Vendor’s refusal to
comply with this provision shall constitute a breach of Contract.   6.   In
accordance with Section 287.057 (14), this Contract may be renewed for a period
that may not exceed three (3) years or the term of the original Contract,
whichever period is longer, unless otherwise specified in Attachment I. Renewal
of this Contract shall be in writing and subject to the same terms and
conditions set forth in the initial Contract prior to Contract termination. A
renewal contract may not include any compensation for costs associated with the
renewal. Renewals are contingent upon satisfactory performance evaluations by
the Agency and subject to the availability of funds. A renewal clause, including
terms under which the cost may change, must be specified in the invitation to
bid, request for proposal, or other bid instrument, if applicable. This Contract
may not be renewed if it is the result of an emergency or single source method
of procurement.

0. Sponsorship

As required by Section 286.25, Florida Statutes, if the Vendor is a
nongovernmental organization which sponsors a program financed wholly or in part
by state funds, including any funds obtained through this Contract, it shall, in
publicizing, advertising or describing the sponsorship of the program, state:

“Sponsored by AMERIGROUP OF FLORIDA, INC. and the State of Florida, AGENCY FOR
HEALTH CARE ADMINISTRATION”.

If the sponsorship reference is in written material, the words “State of
Florida, AGENCY FOR HEALTH CARE ADMINISTRATION” shall appear in the same size
letters or type as the name of the organization.

P. Final Invoice

The Vendor must submit the final invoice for payment to the Agency no more than
90 days after the Contract ends or is terminated. If the Vendor fails to do so,
all right to payment is forfeited and the Agency will not honor any requests
submitted after the aforesaid time period. Any payment due under the terms of
this Contract may be withheld until all reports due from the Vendor and
necessary adjustments thereto have been approved by the Agency.

AHCA Contract No. FA523, Page 6 of 10

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     Q. Use Of Funds For Lobbying Prohibited

To comply with the provisions of Section 216.347, Florida Statutes, which
prohibits the expenditure of Contract funds for the purpose of lobbying the
Legislature, the judicial branch or a state agency.

     R. Public Entity Crime

A person or affiliate who has been placed on the convicted vendor list following
a conviction for a public entity crime may not be awarded or perform work as a
contractor, supplier, subcontractor, or consultant under a contract with any
public entity, and may not transact business with any public entity in excess of
the threshold amount provided in Section 287.017, Florida Statutes, for category
two, for a period of 36 months from the date of being placed on the convicted
vendor list.

     S. Health Insurance Portability and Accountability Act

To comply with the Department of Health and Human Services Privacy Regulations
in the Code of Federal Regulations, Title 45, Sections 160 and 164, regarding
disclosure of protected health information as specified in Attachment III.

     T. Confidentiality of Information

Not to use or disclose any confidential information, including social security
numbers that may be supplied under this Contract pursuant to law, and also
including the identity or identifying information concerning a Medicaid
recipient or services under this Contract for any purpose not in conformity with
state and federal laws, except upon written consent of the recipient, or his/her
guardian.

     U. Employment

To comply with Section 274A (e) of the Immigration and Nationality Act. The
Agency shall consider the employment by any contractor of unauthorized aliens a
violation of this Act. If the Vendor knowingly employs unauthorized aliens, such
violation shall be cause for unilateral cancellation of this Contract. The
Vendor shall be responsible for including this provision in all subcontracts
with private organizations issued as a result of this Contract.

     V. Vendor Performance

Penalties or sanctions for unsatisfactory performance under this Contract are
specified in Attachment I, if applicable.

II. THE AGENCY HEREBY AGREES: A.
    Contract Amount

To pay for contracted services according to the conditions of Attachment I in an
amount not to exceed $658,826,195.00, subject to the availability of funds. The
State of Florida’s performance and obligation to pay under this Contract is
contingent upon an annual appropriation by the Legislature.

MICA Contract No. FA523, Page 7 of 10

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     B. Contract Payment

Section 215.422, Florida Statutes, provides that agencies have 5 working days to
inspect and approve goods and services, unless bid specifications, Contract or
purchase order specifies otherwise. With the exception of payments to health
care providers for hospital, medical, or other health care services, if payment
is not available within forty (40) days, measured from the latter of the date
the invoice is received or the goods or services are received, inspected and
approved, a separate interest penalty set by the Comptroller pursuant to
Section. 55.03, F. S., will be due and payable in addition to the invoice
amount. To obtain the applicable interest rate, please contact the Agency’s
Fiscal Section at (850) 488-5869, or utilize the Department of Financial
Services website at www.dfs.state.fl.us/interest.html. Payments to health care
providers for hospitals, medical or other health care services, shall be made
not more than 35 days from the date of eligibility for payment is determined,
and the daily interest rate is .0003333%. Invoices returned to a vendor due to
preparation errors will result in a payment delay. Invoice payment requirements
do not start until a properly completed invoice is provided to the Agency. A
Vendor Ombudsman, whose duties include acting as an advocate for vendors who may
be experiencing problems in obtaining timely payment(s) from a State agency, may
be contacted at (850) 410-9724 or by calling the State Comptroller’s Hotline,
1-800-848-3792.

III. THE VENDOR AND AGENCY HEREBY MUTUALLY AGREE:

     A. Effective/End Date

     This Contract shall begin upon execution by both parties or July 1, 2004,
(whichever is later) and end June 30, 2006, inclusive.

     B. Termination



1.   Termination at Will

This Contract may be terminated by either party upon no less than thirty
(30) calendar days written notice, without cause, unless a lesser time is
mutually agreed upon by both parties. Said notice shall be delivered by
certified mail, return receipt requested, or in person with proof of delivery.



2.   Termination Due To Lack of Funds

In the event funds to finance this Contract become unavailable, the Agency may
terminate the Contract upon no less than twenty-four (24) hours written notice
to the Vendor. Said notice shall be delivered by certified mail, return receipt
requested, or in person with proof of delivery. The Agency shall be the fmal
authority as to the availability of funds.



3.   Termination for Breach

Unless the Vendor’s breach is waived by the Agency in writing, the Agency may,
by written notice to the Vendor, terminate this Contract upon no less than
twenty-four (24) hours written notice. Said notice shall be delivered by
certified mail, return receipt requested, or in person with proof of delivery.
If applicable, the Agency may employ the default provisions in
Chapter 60A-1.006(4), Florida Administrative Code.

AHCA Contract No. FA523, Page 8 of 10

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     Waiver of breach of any provisions of this Contract shall not be deemed to
be a waiver of any other breach and shall not be construed to be a modification
of the terms of this Contract. The provisions herein do not limit the Agency’s
right to remedies at law or to damages.

C. Contract Managers



1.   The Agency’s Contract Manager’s name, address and telephone number for this
Contract is as follows:

Christina Lopez
Agency for Health Care Administration
2727 Mahan Drive, MS 50
Tallahassee, FL 32308
(850) 487-2355



2.   The Vendor’s Contract Manager’s name, address and telephone number for this
Contract is as follows:

Mitch Wright
Amerigroup of Florida, Inc.
4425 Corporation Lane
Virginia Beach, VA 23462
(757) 490-6900



3.   All matters shall be directed to the Contract Managers for appropriate
action or disposition. A change in Contract Manager by either party shall be
reduced to writing through an amendment to this Contract by the Agency.

D. Renegotiation or Modification



1.   Modifications of provisions of this Contract shall only be valid when they
have been reduced to writing and duly signed during the term of the Contract.
The parties agree to renegotiate this Contract if federal and/or state revisions
of any applicable laws, or regulations make changes in this Contract necessary.
  2.   The rate of payment and the total dollar amount may be adjusted
retroactively to reflect price level increases and changes in the rate of
payment when these have been established through the appropriations process and
subsequently identified in the Agency’s operating budget.

E. Name, Mailing and Street Address of Payee



1.   The name (Vendor name as shown on Page 1 of this Contract) and mailing
address of the official payee to whom the payment shall be made:

Amerigroup of Florida, Inc.
4200 West Cypress Street, Suite 900
Tallahassee, FL 33607

AIICA Contract No. FA523, Page 9 of 10

 



--------------------------------------------------------------------------------



 



Exhibit 10.25



2.   The name of the contact person and street address where financial and
administrative records are maintained:       Kathleen K. Toth
Amerigroup of Florida,
Inc. 4425 Corporation
Lane Virginia Beach,
VA 23462



    F. All Terms and Conditions



    This Contract and its attachments as referenced herein contain all the terms
and conditions agreed upon by the parties.

IN WITNESS THEREOF, the parties hereto have caused this 185 page Contract, which
includes any referenced attachments, to be executed by their undersigned
officials as duly authorized. This Contract is not valid until signed and dated
by both parties.

                  VENDOR: AMERIGROUP OF FLORIDA, INC.   STATE OF FLORIDA, AGENCY
FOR.             HEALTH CARE ADMINISTRATION

                    SIGNED   SIGNED

  BY:       BY:   /s/ Alan Levine

     

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

                    NAME: Karen Bornhanser   NAME: Alan Levine

     

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

                    TITLE: Chief Operating Officer   TITLE: Secretary

     

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

                    DATE: 7/1/04   DATE: 7/1/04

     

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

FEDERAL ID NUMBER (or SS Number for an individual): 65-0318864

VENDOR FISCAL YEAR ENDING DATE: DECEMBER 31, 2004

List of attachments included as part of this Contract:

          Specify         Type

--------------------------------------------------------------------------------

  Number

--------------------------------------------------------------------------------

  Description (include number of pages)

--------------------------------------------------------------------------------

Attachment
  I   Scope of Services (166 Pages)
Attachment
  II   Financial and Compliance Audit (3 Pages)
Attachment
  III   Health Insurance Portability and Accountability Act of 1996 Compliance
(2 Pages)
Attachment
  N   Certification Regarding Lobbying (1 Page)
Attachment
  V   Certification Regarding Debarment (1 Page)
Attachment
  VI   2004-2005 HMO Rates (2 Pages)

AHCA Contract No. FA523, Page 10 of 10

AHCA Form 2100-0007 (Rev. FEB04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25



2.   The name of the contact person and street address where financial and
administrative records are maintained:       Kathleen K. Toth
Amerigroup of Florida,
Inc. 4425 Corporation
Lane Virginia Beach, VA 23462



    F. All Terms and Conditions



    This Contract and its attachments as referenced herein contain all the terms
and conditions agreed upon by the parties.

IN WITNESS THEREOF, the parties hereto have caused this 185 page Contract, which
includes any referenced attachments, to be executed by their undersigned
officials as duly authorized. This Contract is not valid until signed and dated
by both parties.

                  VENDOR: AMERIGROUP OF FLORIDA, INC.   STATE OF FLORIDA, AGENCY
FOR INC.             HEALTH CARE ADMINISTRATION

                    SIGNED   SIGNED

  BY:   /s/ Karen Bornhauser   BY:    

     

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

                    NAME: Karen Bornhauser   NAME: Alan Levine     TITLE: Chief
Operating Officer   TITLE: Secretary

     

--------------------------------------------------------------------------------

         

                    DATE: 7/1/04   DATE:

FEDERAL ID NUMBER (or SS Number for an individual):

65-0318864 VENDOR FISCAL YEAR ENDING DATE: DECEMBER 31, 2004

List of attachments included as part of this Contract:

          Specify         Type

--------------------------------------------------------------------------------

  Number

--------------------------------------------------------------------------------

  Description (include number of pages)

--------------------------------------------------------------------------------

Attachment
  I   Scope of Services (166 Pages)
Attachment
  II   Financial and Compliance Audit (3 Pages)
Attachment
  III   Health Insurance Portability and Accountability Act of 1996 Compliance
(2 Pages)
Attachment
  W   Certification Regarding Lobbying (1 Page)
Attachment
  V   Certification Regarding Debarment (1 Page)
Attachment
  VI   2004-2005 HMO Rates (2 Pages)

AHCA Contract No. FA523, Page 10 of 10

AHCA Form 2100-0007 (Rev. FEB04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

ATTACHMENT I
SCOPE OF SERVICES



10.0     COVERED SERVICES AND ELIGIBLE BENEFICIARIES   10.1     General      
The health maintenance organization vendor, hereinafter referred to as the plan,
shall comply with all the provisions of this contract and its amendments, if
any, and shall act in good faith in the performance of the contract provisions.
The plan shall develop and maintain written policies and procedures to implement
the provisions of this contract. The plan agrees that failure to comply with
these provisions may result in the assessment of penalties and/or termination of
the contract in whole or in part, as set forth in this contract.       The plan
shall comply with all pertinent Agency rules in effect throughout the duration
of the contract.       The plan shall comply with all current Agency handbooks
noticed in or incorporated by reference in rules relating to the provision of
services set forth in sections 10.4, Covered Services, and 10.5, Optional
Services, except where the provisions of the contract alter the requirements set
forth in the handbooks. In addition, the plan shall comply with the limitations
and exclusions in the Agency handbooks unless otherwise specified by this
contract. In no instance may the limitations or exclusions imposed by the plan
be more stringent than those specified in the handbooks. Pursuant to 42 CFR
438.210(a) the plan must furnish services up to the limits specified by the
Medicaid program. The plan may exceed these limits. However, service limitations
shall not be more restrictive than the Florida fee-for-service program, pursuant
to 42 CFR 438.210(a).       Upon implementation of the Medicaid Prepaid Mental
Health program in each Area the plan shall provide community mental health
services and mental health targeted case management services in accordance with
section 10.11, Behavioral Health Care, of this contract. Sections 2.2, 2.3 and
2.5 of the Area specific Prepaid Mental Health Plan (PMHP) requests for
proposals (RFP) will apply to the respective Area members. All other general
behavioral health service requirements shall also apply.       The plan may
offer services to enrolled Medicaid beneficiaries in addition to those covered
services specified in sections 10.4, Covered Services, 10.8, Manner of Service
Provision, and 10.9, Quality and Benefit Enhancements. These services must be
specifically defined in regards to amount, duration and scope, and must be
approved in writing by the Agency prior to implementation.       The plan shall
have a quality improvement program that ensures enhancement of quality of care
and emphasize quality patient outcomes. The Agency may restrict the plan’s
enrollment activities if acceptable quality improvement and performance
indicators based on HEDIS and other outcome measures to be determined by the
Agency are not met. Such restrictions may include the termination of mandatory
assignments.   10.2     Eligible Beneficiaries       The categories of eligible
beneficiaries authorized to be enrolled in the plan are: Low Income Families and
Children; Foster Care; Sixth Omnibus Budget Reconciliation Act (SOBRA) Children;
Supplemental Security Income (SSI) Medicaid Only; SSI Medicare Part B Only; and
SSI Medicare Parts A & B. Beneficiaries who are residents of Assisted Living
Facilities (ALFs) and not enrolled in an ALF waiver program are eligible for
enrollment in the plan. Title XXI MediKids are eligible for enrollment in the
plan in accordance with section 409.8132, F.S.       Except as otherwise
specified in this contract, Title XXI MediKids eligible participants are
entitled to the same conditions and services as currently eligible Title XIX
Medicaid beneficiaries. In addition, women enrolled in the plan who change
eligibility categories to the SOBRA eligibility category due to their pregnancy
will remain eligible for enrollment in the plan. -

AHCA Contract No. FA523, Attachment I, Page 1 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



10.3     Ineligible Beneficiaries       The following categories describe
beneficiaries who are not eligible to enroll in the plan:



a.   Medicaid eligible beneficiaries who, at the time of application for
enrollment and/or at the time of enrollment, are domiciled or residing in an
institution, including nursing facilities (because the beneficiary was assessed
by Comprehensive Assessment and Review for Long Term Care (CARES) and found to
be at a custodial level of care), intermediate care facilities for persons with
developmental disabilities, state hospitals or correctional institutions.   b.  
Medicaid eligible beneficiaries who are receiving services through a hospice
program, the Medicaid AIDS waiver (Project AIDS Care) program, a prescribed
pediatric extended care center, or enrolled in Children’s Medical Services.   c.
  Medicaid eligible beneficiaries who are also members of a Medicare-funded
health maintenance organization (HMO).   d.   Medicaid eligible beneficiaries
whose Medicaid eligibility has been determined through the medically needy
program.   e.   Qualified Medicare beneficiaries (QMBs).   f.   Medicaid
eligible beneficiaries who have other credible health care coverage like TriCare
or a private HMO.   g.   Medicaid eligible beneficiaries who reside in the
following:



1.   Residential commitment programs/facilities operated through the Department
of Juvenile Justice (DJJ).   2.   Residential group care operated by the Family
Safety and Preservation Program in the Department of Children and Families
(DCF).   3.   Children’s residential treatment facilities purchased through the
Alcohol, Drug Abuse, and Mental Health Program Office (ADM) in DCF (Purchased
Residential Treatment Services - PRTS).   4.   ADM residential treatment
facilities licensed as Level I and II facilities.   5.   Residential Level I and
Level II substance abuse treatment programs pursuant to section 65D-30.007(2)(a)
and (b), F.A.C.



h.   Family Planning waiver beneficiaries.   i.   Medicaid eligible
beneficiaries in the following programs may not enroll in a frail/elderly
component of a Medicaid HMO:



1.   An aged/disabled waiver program   2.   The Channeling program   3.  
Developmental Services Waiver   4.   TANF beneficiaries   5.   The Assisted
Living for the Elderly waiver, or

AHCA Contract No. FA523, Attachment I, Page 2 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



j.   Medicaid eligible beneficiaries who are members of the Florida Assertive
Community Treatment Team (FACT team) in those areas in which the HMO is
responsible for community mental health and targeted case management services.  
k.   Participants in the Sub-acute Inpatient Psychiatric Program (SIPP).   l.  
Pregnant women not enrolled in the plan prior to the effective date of their
SOBRA eligibility.



10.4   Covered Services       The plan shall ensure the provision of the
following covered services as defined and specified in sections 10.1, General
and 10.8, Manner of Service Provision:

     
Child Health Check-Up
  Inpatient Hospital Services
 
   
Community Mental Health Services.
  Mental Health Targeted Case Management
 
   
Family Planning Services
  Outpatient Hospital and Emergency Services
 
   
Freestanding Dialysis Centers
  Physician Services
 
   
Hearing Services
  Prescribed Drug Services
 
   
Home Health Services and Durable Medical Equipment
  Therapy Services
 
   
Independent Laboratory and X-Ray Services
  Visual Services

     THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.

AHCA Contract No. FA523, Attachment I, Page 3 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
Amerigroup of Florida, Inc.
  Medicaid HMO Contract
July 1, 2004
   



10.5   Optional Services       These services are rendered within Medicaid
guidelines at the option of the plan and the Agency.

              Covered

--------------------------------------------------------------------------------

  Not Covered

--------------------------------------------------------------------------------

Dental Services
  X    
Transportation Services
      X
Frail/Elderly Program
      X
(in accordance with Exhibit 110.4 of this contract)
       



10.6   Expanded Services       These services are defined as those offered by
the plan and approved by the Agency, which are as follows:



a.   Services in excess of the amount, duration and scope of those listed in
sections 10.4, Covered Services, and 10.5, Optional Services.   b.   Services
and benefits not listed in sections 10.4 and 10.5.   c.   The plan may offer an
Agency approved over-the-counter expanded drug benefit, not to exceed $10.00 per
household, per month. Such benefits shall be limited to non-prescription drugs
containing a National Drug Code (NDC) number, and first aid and birth control
supplies. Such benefits must be offered through a plan’s pharmacy or plan’s
subcontract with a pharmacy. The plan shall make payments for the
over-the-counter drug benefit directly to the pharmacy.



    The following is a list of expanded services:



1.   Adult preventative dental services   2.   Over the counter drug service not
to exceed $10 per family   3.   Vision services — unlimited eye exams,
eyeglasses and contact lenses

     THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.

AHCA Contract No. FA523, Attachment I, Page 4 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



10.7   Excluded Services       The plan is not obligated to provide for the
services that are not specified in sections 10.4, Covered Services, 10.5,
Optional Services, 10.6, Expanded Services and 10.9, Quality and Benefit
Enhancements. Plan members who require services available through Medicaid but
not covered by this contract shall receive these services through the existing
Medicaid fee-for-service reimbursement system. The plan shall determine the need
for these services and refer the member to the appropriate service provider. The
plan may request the assistance of the local Medicaid Field Office for referral
to the appropriate service setting.       For members requiring long term care
institutional services, institutional services for persons with developmental
disabilities or state hospital services, the plan shall consult the DCF office
to identify appropriate methods of assessment and referral. The plan is
responsible for transition and referral to appropriate service providers,
including helping the member to obtain an attending physician. Members requiring
these services shall be disenrolled from the plan in accordance with section
30.11, Disenrollment, of this contract, except as required by Frail Elderly
Program component requirements, see Exhibit 110.4.   10.8   Manner of Service
Provision       The Florida Medicaid Program provides multiple services/programs
for Medicaid eligible beneficiaries. The service definitions that follow are
those required by federal or state rule. The plan must furnish services up to
the limits specified by the Medicaid program. The plan is responsible for
contracting with providers who meet all provider and service and product
standards specified in the Agency’s Medicaid Services Coverage and Limitations
handbooks and the plan’s provider handbooks, which must be incorporated in all
plan subcontracts by reference, for each service category covered by the plan.
Exceptions exist where different standards are specified elsewhere in this
contract or if the standard is waived in writing by the Division of Medicaid on
a case-by-case basis when the member’s medical needs would be equally or better
served in an alternative care setting or using alternative therapies or devices
within the prevailing medical community.   10.8.1   Child Health Check-Up      
Child Health Check-Up (CHCUP) services are comprehensive and preventive health
examinations provided on a periodic basis that are aimed at identifying and
correcting medical conditions in children and young people (birth through
20 years of age). Policies and procedures are described in the Child Health
Check-Up Services Coverage and Limitations Handbook. Policy requirements
include:



a.   The health screening examination shall consist of: comprehensive health and
developmental history including assessment of past medical history,
developmental history and behavioral health status; comprehensive unclothed
physical examination; developmental assessment; nutritional assessment;
appropriate immunizations according to the appropriate Recommended Childhood
Immunization Schedule for the United States; laboratory testing (including blood
lead test where required; for children who the plan identifies through blood
lead screenings as having abnormal levels of lead, the plan shall provide case
management follow-up services as required in chapter 2 of the Child Health
Check-Up Services Coverage and Limitations Handbook.); health education
(including anticipatory guidance); dental screening (including a direct referral
to a dentist, or to a Prepaid Dental Health Plan (PDHP) where applicable for
members beginning at 3 years of age or earlier as indicated); vision screening
including objective testing when required; and hearing screening including
objective testing, when required; diagnosis and treatment; and referral and
follow-up, as appropriate.   b.   Members shall be informed by the Agency
through its fiscal agent, of screenings due in accordance with the periodicity
schedule as specified in the Medicaid Child Health Check-Up Services Coverage
and Limitations Handbook. The plan is required to contact members and follow-up
on the state-issued CHCUP letter to encourage the member to come in for a health
assessment and preventive care.   c.   Members must be referred to appropriate
service providers for further assessment and treatment of conditions found in
the examination within six months after the request for a CHCUP.

AHCA Contract No. FA523, Attachment I, Page 5 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



d.   Members must be offered scheduling assistance to make medical appointments
and to obtain transportation.   e.   This service includes the maintenance of a
coordinated system to follow the member through the entire range of screening
and treatment, as well as supplying CHCUP training to providers.   f.   In
accordance with section 409.912, F.S., the plan shall achieve a CHCUP screening
rate of at least 60 percent for those members who are continuously enrolled for
at least eight (8) months. This screening compliance rate shall be based on the
CHCUP screening data reported by the plan pursuant to section 60.0, Reporting
Requirements of this contract, and the data reported shall be monitored by the
Agency for accuracy. The plan must complete both the CHCUP Report template and
the — 60 percent Screening Ratio Template. If the plan does not achieve the 60
percent screening ratio, a corrective action plan is required to be filed with
the Agency no later than February 15th. Any data reported that is found to be
inaccurate shall be disallowed by the Agency and the Agency may consider such
findings as being in violation of the contract (refer to section 70.17,
Sanctions).       In addition to the above requirement, the plan shall adopt
annual screening and participation goals to achieve at least an 80 percent CHCUP
screening and participation rate in accordance with section 5360, Annual
Participation Goals, of the State Medicaid Manual. If the plan does not meet the
80 percent screening and participation ratios, a corrective action plan must be
filed with the Agency no later than February 15`h



10.8.2   Dental Services (optional)       Dental services are defined in the
Medicaid Dental Services Coverage and Limitations Handbook. Children’s Medicaid
dental services include diagnostic services, preventive treatment, restorative
treatment, endodontic treatment, periodontal treatment, restorative treatment,
surgical procedures and/or extractions, orthodontic treatment and complete and
partial dentures for beneficiaries under age 21. Complete and partial denture
relines and repairs are also included, as well as adjunctive and emergency
services. Adult services include medically necessary, emergency dental
procedures to alleviate pain or infection. Emergency dental care shall be
limited to emergency oral examinations, necessary radiographs, extractions, and
incision and drainage of abscess.   10.8.3   Diabetes Supplies and Education    
  In the same manner as specified in section 641.31, F.S., the plan shall
provide coverage for medically appropriate and necessary equipment, supplies,
and services used to treat diabetes, including outpatient self-management
training and educational services, if the member’s primary care physician, or
the physician to whom the patient has been referred who specializes in treating
diabetes, certifies that the equipment, supplies and services are necessary.  
10.8.4   Family Planning Services       These services are rendered for the
purposes of enabling eligible beneficiaries to make comprehensive, informed
decisions about family size and/or spacing of births as specified in the
Medicaid Services Coverage and Limitations handbooks. The provider provides the
following minimum services: plan and referral; education and counseling; initial
examination; diagnostic procedures and routine laboratory studies; contraceptive
drugs and supplies; and follow-up care in accordance with the Medicaid
Physicians Services Coverage and Limitations Handbook. Policy requirements
include:



a.   The plan shall furnish the services on a voluntary and confidential basis.
  b.   The plan shall allow members full freedom of choice of family planning
methods covered under the Medicaid program, including Medicaid covered implants,
when there are no medical contra-indications.

AHCA Contract No. FA523, Attachment I, Page 6 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



c.   In accordance with section 381.0051, F.S., the plan shall render these
services to eligible members under the age of 18 provided the member is married,
a parent, pregnant, has written consent by a parent or legal guardian, or in the
opinion of a physician, the member may suffer health hazards if the service is
not provided.   d.   The provisions of this subsection shall not be interpreted
so as to prevent a provider or other person from refusing to furnish any
contraceptive or family planning service, supplies, or information for medical
or religious reasons; and the provider or other person shall not be held liable
for such refusal.   e.   Pursuant to 42 CFR 431.51 (b), the plan shall allow
each member to obtain family planning services from any participating Medicaid
provider and require no prior authorization for such services. If the member
receives services from a non-plan Medicaid provider, then the plan must
reimburse at the Medicaid reimbursement rate, unless another payment rate is
negotiated.   f.   In accordance with section, 409.912, F.S. the plan shall make
available and encourage all pregnant women and mothers with infants to receive,
scheduled postpartum visits for the purpose of voluntary family planning,
including discussion of all methods of contraception, as appropriate, and
counseling and services for family planning to all women and their partners. The
plan shall direct providers to maintain documentation in the medical records to
reflect this.



10.8.5   Freestanding Dialysis Facility Services       Program requirements are
specified in section 409.906, F.S., and the Freestanding Dialysis Center
Services Coverage and Limitations Handbook. Such services must be provided in
accordance with the policy and service provisions specified by fee-for-service
Medicaid.   10.8.6   Hearing Services       These services include a hearing
evaluation, diagnostic testing and selective amplification procedures necessary
to certify an individual for a hearing aid device, and fitting and dispensing of
hearing aids and repair services as specified in the Medicaid Hearing Services
Coverage and Limitations Handbook. Medical and surgical treatment for hearing
disorders is part of physician services.   10.8.7   Home Health Care Services
and Durable Medical Equipment       These services are intermittent nursing
services by a registered nurse or licensed practical nurse and/or personal care
services by a home health aide with accompanying necessary medical supplies,
appliances and durable equipment appropriate for use in the beneficiary’s place
of residence. These services are provided for eligible beneficiaries primarily
to maintain physical and emotional comfort and to assist the beneficiary toward
independent living in a safe environment as specified in the Medicaid Home
Health Services Coverage and Limitations and the Durable Medical Equipment
(DME)/Medical Supplies Services Coverage and Limitations Handbook. Policy
requirements include, but are not limited to:



a.   All services and medical equipment furnished by the plan shall be contained
in an individualized written plan of care developed by health care
professionals, including the attending physician. The plan of care is designed
to meet the medical, health, and rehabilitative needs of the recipient and is
approved by the attending physician as evidenced by his or her original
signature and re-approved at least:



•   Every 60 days or whenever the beneficiary’s condition for home health
services changes.   •   For disposable medical supplies, the medical necessity
must be re-determined every 6 months and the prescription cannot be dated more
than 14 days after initiation.   •   For oxygen services, the medical necessity
renewal time frame is 12 months.

AHCA Contract No. FA523, Attachment I, Page 7 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



b.   Services rendered by a home health aide shall be under the continuous
supervision of a registered nurse.   c.   All services provided to Medicaid
beneficiaries in their place of residence shall be prescribed by a physician.
Provision of medically necessary supplies/DME does not require a beneficiary to
be homebound.   d.   Medical equipment as specified in the DME/Medical Supplies
Services Coverage and Limitations Handbook.



10.8.8   Hospital Services   10.8.8.1   Inpatient       These services are
medically necessary services ordinarily furnished by a state licensed acute care
hospital for the medical care and treatment of inpatients provided under the
direction of a physician or dentist in a hospital maintained primarily for the
care and treatment of patients with disorders other than mental diseases.
Inpatient hospital services include but are not limited to medical supplies,
diagnostic and therapeutic services, use of facilities, drugs and biologicals,
room and board, nursing care and all supplies and equipment necessary to provide
adequate care as specified in the Medicaid Hospital Services Coverage and
Limitations Handbook. This service includes inpatient care for any diagnosis
including psychiatric and mental health (Baker Act and non-Baker Act),
tuberculosis and renal failure when provided by general acute care hospitals in
both emergent and non-emergent conditions. Inpatient hospital services include
rehab hospital care. Rehab inpatient care days are also counted as inpatient
hospital days. The plan may provide services in a nursing home as downward
substitution for inpatient care. Such services shall not be counted as inpatient
hospital days.       The service also includes the following:



a.   Medically necessary and appropriate transplants: bone marrow, all ages;
cornea, all ages; and kidney, all ages. For other transplants not covered by
Medicaid, the evaluations, pre-transplant care and post-transplant follow-up
care are covered by Medicaid and, therefore, must be covered by the plan even
though the transplant procedure is not covered. Transplant service components
are also covered under outpatient services, physician services and prescribed
drug services per the applicable Medicaid Services Coverage and Limitations
handbooks.       The plan is not responsible for the cost of transplant
evaluations, pre-transplant care and post transplant follow-up, when an adult
member (age 21 and over) is listed with the United Network for Organ Sharing
(UNOS) as a level IA, 1B, or 2 candidate for heart transplant. The plan must
disenroll these members at the conclusion of the transplant evaluation and
cannot re-enroll the member until at least one-year post transplant.       The
plan is not responsible for the cost of a completed adult heart transplant
evaluation regardless of whether or not the beneficiary was determined a
candidate for a transplant. The plan is responsible for the cost of adult heart
transplant evaluations that are not completed for any reason.       The plan is
not responsible for the cost of pre-transplant care and post transplant
follow-up when a member has been listed as a candidate for a pediatric heart,
lung or heart/lung transplant (ages 20 and under) or a liver transplant (all
ages). If, at the conclusion of the transplant evaluation, the beneficiary is
listed with UNOS as a level IA, 1B or 2 for heart, lung or heart/lung or 1,
Model End Stage Renal Disease (meld) score of 11-25, for a liver transplant, the
plan will disenroll the beneficiary. The beneficiary will have the option to
re-enroll at one-year post transplant. The plan is responsible for the cost of
the above transplant evaluations.   b.   Physical therapy services when
necessary and provided during a member’s inpatient stay.

AHCA Contract No. FA523, Attachment I, Page 8 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



  c.   The plan shall be at risk for the provision of up to 45 days of inpatient
hospital care for each enrolled member, as determined necessary by the physician
responsible for discharging an enrolled member from the hospital.     d.   The
plan shall provide up to 45 days of inpatient coverage per member from July 1 or
the initial date of enrollment whichever comes later, continuing through
June 30.     d.   The plan shall provide up to 28 inpatient hospital days in an
inpatient hospital substance abuse treatment program for pregnant substance
abusers who meet ISD Criteria with Florida Medicaid modifications as specified
in InterQual Level of Care 2003-Acute Criteria-Pediatric and /or InterQual Level
of Care 2003-Acute Criteria-Adult (McKesson Health Solutions, LLC, “McKesson”),
2003 Edition or the most current edition, for use in screening cases admitted to
Rehabilitative Hospitals and CON approved rehabilitative units in acute care
hospitals with admission dates of January 1, 2003 and after. In addition, the
plan shall provide inpatient hospital treatment for severe withdrawal cases
exhibiting medical complications which meet the severity of illness criteria
under the alcohol/substance abuse system-specific set which generally requires
treatment on a medical unit where complex medical equipment is available.
Withdrawal cases (not meeting the severity of illness criteria under the
alcohol/substance abuse criteria) and substance abuse rehabilitation (other than
for pregnant women), including court ordered services, are not covered in the
inpatient hospital setting. Such inpatient hospital care shall be included in
the 45 days of inpatient hospital care for which the plan is at risk, as
specified in c. and d. above.     f.   The plan is responsible for the cost of
transporting a member from a non-participating facility or hospital to a
participating facility or hospital if the reason for transport is solely for the
plan’s convenience, regardless of whether the plan covers Medicaid
transportation services.     g.   The plan shall adhere to the provisions of the
Newborns’ and Mothers’ Health Protection Act (NMHPA) of 1996 regarding
postpartum coverage for mothers and their newborns and comply with the
provisions of section 641.31, F.S.



  1.   The plan shall provide for at least a 48-hour hospital length of stay
following a normal vaginal delivery, and at least a 96-hour hospital length of
stay following a Cesarean section. In connection with coverage for maternity
care, the hospital length of stay is required to be decided by the attending
provider in consultation with the mother.     2.   The plan shall prohibit the
following practices:         Denying the mother or newborn child eligibility, or
continued eligibility, to enroll or renew coverage under the terms of the plan,
solely for the purpose of avoiding the NMHPA requirements;         Providing
monetary payments or rebates to mothers to encourage them to accept less than
the minimum protections available under NMHPA;         Penalizing or otherwise
reducing or limiting the reimbursement of an attending provider because the
provider provided care in a manner consistent with NMHPA;         Providing
incentives (monetary or otherwise) to an attending provider to induce the
provider to provide care in a manner inconsistent with NMHPA;        
Restricting benefits for any portion of the 48-hour (or 96-hour) period
prescribed by NMHPA in a manner that is less favorable than the benefits
provided for any preceding portion of the hospital stay.

AHCA Contract No. FA523, Attachment I, Page 9 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

10.8.8.2 Outpatient

Outpatient hospital services are preventive, diagnostic, therapeutic, or
palliative care under the direction of a physician at a licensed acute care
hospital. Such outpatient hospital services include emergency room, dressings,
splints, oxygen and physician ordered services and supplies necessary for the
clinical treatment of a specific diagnosis or treatment as specified in the
Medicaid Hospital Services Coverage and Limitations Handbook. Emergency medical
services as defined in section 100.0, Glossary, of this contract, are specified
in the Medicaid Hospital Services Coverage and Limitations Handbook and section
20.10, Emergency Care Requirements. Policy requirements include:



a.   The plan shall provide outpatient hospital services and emergency medical
care services as medically necessary and appropriate and without any specified
dollar limitation.   b.   The plan shall cover the cost to all members of any
medically necessary duration of stay in a non-designated facility, which
resulted from a medical emergency until such time as they can be safely
transported to a plan facility.   c.   The plan shall have a procedure for the
authorization of dental care and associated ancillary services provided in an
outpatient hospital setting if that care meets the following requirements;



  •   Is provided under the direction of a dentist at a licensed hospital;     •
  Is medically necessary or, if not usually considered medically necessary, is
considered medically necessary in a hospital setting due to the beneficiary’s
disability, the beneficiary’s mental health condition, or the beneficiary’s
abnormal behavior due to emotional instability or a developmental disability,
which necessitates the services being provided in a hospital.

10.8.8.3 Hospital Ancillary Services

Ancillary services that are provided by the hospital include, but are not
limited to, radiology, pathology, neurology, neonatology and anesthesiology.
When the plan or plan’s authorized physician authorizes these services (either
inpatient or outpatient), the plan must reimburse the professional component of
the service at the Medicaid line item rate, unless another reimbursement rate
has been negotiated. This is also required for emergency services rendered by
non-plan physicians for ancillary services provided in a hospital setting.

10.8.9 Immunizations

In accordance with section 1905(r)(1) of the Social Security Act, the plan shall
participate or direct its providers to participate in the Vaccines For Children
Program (VFC), the program administered by the Department of Health (DOH),
Bureau of Immunizations, which provides vaccines at no charge to physicians, and
eliminates any need to refer children to county health departments (CHD) for
immunizations. For immunizations covered by Medicaid but not provided through
VFC the plan shall be responsible for coverage and reimbursement to the
provider. The plan is required to:



a.   Provide immunizations in accordance with the childhood immunization
schedule as approved by the appropriate Recommended Childhood Immunization
Schedule for the United States or when it is shown to be medically necessary for
the child’s health in accordance with section 409.912, F.S.   b.   Document that
the plan is enrolled in the VFC program or that its physicians have directly
enrolled.   c.   Ensure its physicians have a sufficient supply of vaccines from
the plan if the plan is the VFC enrollee. If the plan’s physicians are directly
enrolled in the VFC program, they shall be directed to maintain adequate vaccine
supplies.   d.   Pay no more than the Medicaid program vaccine administration
fee of $10.00 per administration unless another rate is negotiated with the
provider.

AHCA Contract No. FA523, Attachment I, Page 10 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

Title XXI MediKids participants do not qualify for the Vaccines for Children
Program as specified in this section. For immunizations provided to Title XXI
MediKids participants, the plan shall advise providers to bill Medicaid
fee-for-service directly at a rate determined by the Agency. The administration
fee is included in the capitation rates for both Title XXI MediKids and Title
XIX Medicaid programs.

10.8.10 Independent Laboratory and Portable X-Ray Services

These services are medically necessary and appropriate diagnostic laboratory
procedures and portable x-rays ordered by a physician or other licensed
practitioner of the healing arts. Policies, procedures and services covered by
each program are described in the Medicaid Independent Laboratory Services
Coverage and Limitations Handbook; and the Portable X-Ray Services Coverage and
Limitations Handbook. The programs encompass only those services approved by
Medicaid for a licensed independent laboratory or portable x-ray company under
the related service requirements and limitations described in the services
coverage and limitations handbooks. Laboratory and x-ray services provided by a
hospital, clinic or Medicaid provider enrolled as physician services providers
are not included in these programs. Such services provided by a hospital,
physician or clinic is included in the definition of hospital, physician or
clinic, as appropriate. In addition, such services provided via a hospital
setting are also discussed under section 10.8.8.3, Hospital Ancillary Services.
Policy requirements include:



a.   The plan must furnish, at a minimum, those laboratory and portable x-ray
procedures currently covered by the independent laboratory and portable x-ray
programs as described in their respective handbooks.   b.   The plan shall pay
for laboratory tests provided by public providers as specified in section
20.8.9, Public Provider Claims, without prior authorization as specified in
section 110.1, Laboratory Tests And Associated Office Visits To Be Paid By Plan
Without Prior Authorization When Initiated By County Health Department.

10.8.11 Physician Services

Physician services are those services and procedures rendered by a licensed
physician at a physician’s office, patient’s home, hospital, nursing facility or
elsewhere when dictated by the need for preventive, diagnostic, therapeutic or
palliative care, or for the treatment of a particular injury, illness or disease
as specified in the Medicaid Physician Services Coverage and Limitations
Handbook. For purposes of this contract advanced registered nurse practitioner
(ARNP) services, physician assistant services (PA), podiatry services,
ambulatory surgical centers service, CHD services, rural health clinic services,
federally qualified health center (FQHC) services, birthing center services
(including the services of certified nurse midwives licensed under chapter 464,
F.S., and midwives licensed under chapter 467, F.S.), and chiropractic services
are included as physician services because they can be provided by a physician
and, as such, are included in the capitation rate paid to the plan. These
services must be provided as specified in the appropriate Medicaid Services
Coverage and Limitations handbook. Their listing does not mean that the services
must be performed by the indicated professional category or at the indicated
location. Policy requirements include:



a.   The plan shall furnish the full range of the preventive medicine services
program components as described in the Medicaid Coverage and Limitations
handbooks.   b.   The plan shall furnish psychiatrist services as medically
necessary for Medicaid beneficiaries, which may be rendered in the
psychiatrist’s office or in an outpatient or inpatient setting.   c.   The plan
shall exclude the provision of experimental and clinically unproven procedures.
(See section 409.905, F.S.)   d.   The plan shall provide for adult health
screenings as specified in the Agency’s Medicaid Services Coverage and
Limitations Handbooks.

AHCA Contract No. FA523, Attachment I, Page 11 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



e.   The provisions of sections 641.19, 641.31 and 641.51, F.S. are incorporated
by reference and as such the plan shall allow members to use network
chiropractic, dermatological services, podiatric services, and OB/GYN services
without authorization.   f.   Pursuant to section 4712 of the Balanced Budget
Act of 1997, plans contracting with FQHCs and rural health clinics (RHCs) must
reimburse those entities at rates comparable to those rates paid for similar
services in the FQHC’s or RHC’s community. The plan shall report quarterly to
the Agency the payment rates and the payment amounts made to FQHCs and RHCs for
contractual services provided by these entities.   g.   Notwithstanding
subsection 20.8.9, Public Provider Claims, without prior authorization, the plan
shall pay, at the contracted rate or the Medicaid fee-for-service rate, all
valid claims initiated in any CHD for office visits, prescribed drugs, and
laboratory services directly related to DCF emergency shelter medical screening,
and tuberculosis as specified in section 110.1, Laboratory Tests And Associated
Office Visits To Be Paid By Plan Without Prior Authorization When Initiated By
County Health Department, once the CHD has notified the plan and has provided
the plan’s primary care provider with results of such testing and the associated
office visit. Reimbursement by the plan for such services is required only if
the CHD provides the plan with copies of the appropriate medical record.   h.  
The plan shall have a procedure for the authorization of medically necessary
dental care and associated ancillary services provided in licensed ambulatory
surgical center settings if that care is provided under the direction of a
dentist as described in State Plan. Medical necessity shall be determined in
accordance with section 641.31, F.S.

10.8.11.1 Pregnancy Related Requirements



a.   Florida’s Healthy Start Prenatal Risk Screening.       The plan shall
ensure that the provider offers, as required by section 383.14, F.S., and
Rule 64C-7.009, F.A.C., Florida’s Healthy Start prenatal risk screening to each
member who is pregnant as part of her first prenatal visit. The plan shall
ensure the provider uses the DOH prenatal risk DH Form 3134, which can be
obtained from the local county health department. The plan shall ensure the
provider retains a copy of the completed screening instrument in the member’s
medical record and shall provide a copy to the member. The plan shall ensure the
provider submits the completed DH Form 3134 to the county health department in
the county where the prenatal screen was completed within ten business days of
completion. The plan is strongly encouraged to collaborate with the Healthy
Start care coordinator within the patient’s county of residence to assure
risk-appropriate care is delivered.   b.   Florida’s Healthy Start Infant
(Postnatal) Screening Instrument.       Risk factor information for the
Florida’s Healthy Start Infant (Postnatal) Risk Screening Instrument (DH
Form 3135) is taken from the Certificate of Live Birth and is generally
completed by the staff who complete the Certificate of Live Birth. Plans
providing birthing services shall ensure the provider completes Florida’s
Healthy Start Infant (Postnatal) Risk Screening Instrument on each live birth
and offer the family referral to further Healthy Start services as appropriate.
The plan must ensure the provider submits the Infant (Postnatal) Risk Screening
Instrument with the Certificate of Live Birth to the CHD in the county where the
infant was born. DH Form 3135 can be obtained from the local county health
department. The plan shall ensure the provider retains a copy of the completed
screening instrument in the member’s medical record and provide a copy to the
member.   c.   Pregnant women or infants who do not score high enough to be
eligible for Healthy Start care coordination may be referred for services
regardless of their score on the Healthy Start risk screen in the following
ways:

AHCA Contract No. FA523, Attachment I, Page 12 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



  1.   If the referral is to be made at the same time the risk screen is
administered, the provider may indicate on the risk screening form that the
woman or infant is invited to participate based on factors other than score.    
2.   If the determination is made subsequent to risk screening, the provider may
directly refer the woman or infant to the Healthy Start care coordination
provider based on assessment of actual or potential factors associated with high
risk, such as HIV, Hepatitis B, substance abuse, or domestic violence.



d.   The plan shall refer all pregnant, breastfeeding and postpartum women,
infants and children up to age five to the local Women, Infants and Children
(WIC) office. For the initial referral for WIC certification, the plan must
complete the Florida WIC program Medical Referral Form with the current height
or length and weight (taken within 60 days of the WIC appointment); hemoglobin
or hematocrit (see chart below); and any identified medical/nutritional
problems. For subsequent WIC certifications the plan shall encourage its
providers to coordinate with the local WIC office to provide the above referral
data from the most recent CHCUP. Each time a WIC Referral Form is completed, the
plan shall ensure the provider gives a copy of the WIC Referral Form to the
member and retains a copy in the member’s medical record.

      WIC Category

--------------------------------------------------------------------------------

  WIC Blood Work Screening Schedule

--------------------------------------------------------------------------------

Pregnant Woman
  Once during the current pregnancy
 
   
Breastfeeding Woman up to 1 year postpartum
  Once after delivery
 
   
Postpartum Woman (not breastfeeding) up to 6 months postpartum
  Once after delivery/termination of pregnancy
 
   
Infant
  Once between 6-12 months of age (preferably between 9-12 months)
 
   
Child 1 — 2 years
  Once, preferably between 15 — 18 months
 
   
Child 2 — 5 years
  Once every year unless an abnormal value is found, (<11.lgm/dl hemoglobin,
<33% hematocrit) then a follow-up blood test is required at six month intervals



e.   The plan shall ensure the provider provides, as required by Chapter 381,
F.S., all women of childbearing age HIV counseling and offer them HIV testing.
For prevention, early identification of women with HIV infection, and reduction
of perinatal transmission, the plan shall ensure that its providers counsel and
offer HIV testing to all women of childbearing age. Florida law requires all
pregnant women to be counseled and offered HIV testing at the initial prenatal
care visit and again at 28-32 weeks. If a pregnant woman declines HIV testing, a
signed objection must be attempted, in accordance with section 384.31, F.S. and
Ch. 64D-3.019, Florida Administrative Code. The plan shall ensure that all
pregnant women who are HIV infected are counseled about and offered the latest
antiretroviral regimen recommended by the U.S. Department of Health and Human
Services, Public Health Service Task Force entitled Recommendations for the Use
of Antiretroviral Drugs in Pregnant HIV-1 Infected Women for Maternal Health and
Interventions to Reduce Perinatal HIV-1 Transmission in the United States. To
receive a copy of the guidelines, contact the Florida Department of Health,
Bureau of HIV/AIDS at (850) 245-4334, or you may reach the DHHS website at
http:llaidsinfo.nih.gov/guidelines/.   f.   The plan shall ensure that providers
routinely screen all Medicaid eligible women receiving prenatal care for the
Hepatitis B surface antigen (HBsAg) early in each pregnancy, preferably during
the first prenatal visit. All pregnant women shall be routinely tested for the
hepatitis B surface antigen (HBsAg) at the time of the first examination
relating to the current pregnancy. Pregnant women who tested negative at the
first visit and are considered high-risk for hepatitis B infection shall have a
second HBsAG test performed at 28 to 32 weeks of pregnancy. This test shall be
performed at the same time that other routine prenatal screening is ordered. All
HBsAg-positive women shall be reported to the local county health department.
Women who are HBsAg-positive shall be referred to Healthy Start regardless of
their Healthy Start screening score.

AHCA Contract No. FA523, Attachment I, Page 13 of 166

Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



g.   Infants born to HBsAg-positive members shall receive Hepatitis B Immune
Globulin (HBIG) and the Hepatitis B vaccine once they are physiologically
stable, preferably within 12 hours of birth and shall complete the hepatitis B
vaccine series according to the recommended vaccine schedule per the guidelines
established by the appropriate Recommended Childhood Immunization Schedule for
the United States. These infants shall be tested for HBsAg and Hepatitis B
surface antibodies (anti-HBs) six months after the completion of the vaccine
series to monitor the success or failure of the therapy. A positive HBsAg result
in any child aged 24 months or less shall be report to the local county health
department within 24 hours. Infants born to women who are HBsAg-positive shall
be referred to Healthy Start regardless of their Healthy Start screening score.
  h.   All HBsAg-positive prenatal or postpartum women, their infants, and
contacts shall be reported to the Perinatal Hepatitis B Prevention Coordinator
at the local County Health Department. Information collected for each individual
shall include: name, date of birth, race, ethnicity, address, ex (infants and
contacts), laboratory test performed and date sample collected, due date or EDC,
whether or not prenatal care was received (prenatal woman), and immunization
dates (infants and contacts). Use of the current Perinatal Hepatitis B Case and
Contact Report (DH Form 1876) is strongly encouraged but not required. This form
may be obtained from the Department of Health. For further information please
see Rule 64D-3.013 of the Florida Administrative Code at website:
http://fac.dos.state.fl.us/faconline/chapter64.pdf and/ or contact your county
or state Perinatal Hepatitis B Prevention Coordinator.       The plan shall
allow pregnant women to choose the plan’s contracted or staff OB/GYNs as their
primary care physicians to the extent that the OB/GYN is willing to participate
as a primary care provider. The plan shall not require more restrictive
authorization criteria for OB/GYN primary care physicians than it has for
non-OB/GYN primary care physicians. If the plan requires prior authorization for
ancillary services, it may require that an OB/GYN obtain prior authorization for
certain pregnancy-related ancillary services (such as non-stress-tests,
ultrasounds), and amniocentesis.   J.   The plan is required to provide the most
appropriate and highest level of quality care for pregnant members. Required
care also includes the following:



  1.   Prenatal Care: Requirements include a pregnancy test and a nursing
assessment with referrals to a physician, physician’s assistant or nurse
practitioner for comprehensive evaluation; case management through the
gestational period according to the needs of the client; referrals and
follow-up. The high medical risk diagnoses are listed in Appendix B of the
Medicaid Physician Services Coverage and Limitations Handbook and require direct
care by the physician.         The plan must schedule return or more frequent
visits as the member’s condition warrants, at least every four weeks until the
32nd week, every two weeks until the 36th week, and every week thereafter until
delivery, unless the member’s condition requires more frequent visits.        
For members who fail to keep appointments, the plan must contact the members as
soon as possible and arrange for their necessary and continued prenatal care.
Members must be assisted if necessary in making delivery arrangements.        
All pregnant women must be screened for tobacco use with provision of smoking
cessation counseling and appropriate treatment as needed.     2.   Nutrition
Assessment/Counseling: The plan shall ensure the provider provides nutrition
assessment and counseling to all pregnant members. Nutrition
assessment/counseling should include the provision of safe and adequate
nutrition for infants by the protection and promotion of breastfeeding and by
the proper use of breast milk substitutes. The plan should make a mid-level
nutrition assessment. Individualized diet counseling and a nutrition care plan
are to be provided by public health nutritionists, nurses or physicians
following nutrition assessments. The nutrition care plan must be documented in
the member’s medical record by the person providing counseling.

AHCA Contract No. FA523, Attachment I, Page 14 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



  3.   Obstetrical Delivery: The plan must develop and use generally accepted
and approved protocols for both low risk and high risk deliveries which shall
reflect the highest standards of the medical profession, including Healthy
Start, prenatal screen specified in section B.4.h Florida’s Healthy Start
Prenatal Risk Screening, of this attachment, and ensure that its providers use
such protocols. A preterm delivery risk assessment must be determined and
documented in the member’s medical record by the 28th week.         If the
delivery is determined to be high risk, obstetrical care during labor and
delivery must include preparation by all attendants of extraordinary symptomatic
evaluation, progress through the final stages of labor and immediate postpartum
care. The high medical risk diagnoses are listed in Appendix B of the Medicaid
Physician Services Coverage and Limitations Handbook and require direct care by
the physician.     4.   Newborn Care: The plan must ensure the provider provides
for the highest level of care for the newborn beginning immediately after birth,
which must include but is not limited to:



  a)   Instilling of a prophylaxis into each eye of the newborn in accordance
with section 383.04 F.S.     b)   Securing of a cord blood sample for laboratory
testing for type Rh determination and direct Coombs test when the mother is Rh
negative.     c)   Weighing and measuring of the newborn.     d)   Inspecting
for abnormalities and/or complications.     e)   Administering of one half
milligram of vitamin K.     f)   APGAR scoring.     g)   Any other necessary and
immediate need for referral and consultation from a specialty physician, such as
the Healthy Start (postnatal) infant screen, as specified in section B.4.i.,
Florida’s Healthy Start Infant (Postnatal), of this attachment.     h)   Newborn
Hearing Screenings: All newborn and infant hearing screenings must be conducted
by an audiologist licensed under Chapter 468, F.S.; a physician licensed under
Chapter 458 or 459, F.S.; or an individual who has completed documented training
specifically for newborn hearing screenings and who is directly or indirectly
supervised by a licensed physician or licensed audiologist.



  5.   Postpartum Care: Plans must provide a postpartum examination for the
mother within six weeks after delivery. This visit shall include voluntary
family planning, including a discussion of all methods of contraception, as
appropriate. The plan shall ensure that eligible newborns be appropriately
enrolled and that continuing care of the newborn be provided through the Child
Health Check-Up program component.

10.8.11.2 Hysterectomies, Sterilizations, and Abortions

The plan must maintain a log of all hysterectomy, sterilization, and abortion
procedures performed for plan members. The log must include, at a minimum,
member name and identifying information and date and type of procedure.

10.8.12 Prescribed Drug Services

These services are defined as those products and services associated with the
dispensing of medicinal drugs pursuant to a valid prescription as defined in
chapter 465, F.S. (the “Florida Pharmacy Act”). This benefit

AHCA Contract No. FA523, Attachment I, Page 15 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



    generally includes all legend drugs dispensed to members in outpatient
settings and includes patent or proprietary preparations as well. Covered drugs,
injectables, food supplements and other prescribed drug services are described
in the Prescribed Drugs Services Coverage, Limitations and Reimbursement
Handbook. These services also include payment for Medicaid reimbursable
psychotropic drugs. Policy requirements include:   a.   The plan shall make
available those drugs and dosage forms currently covered by the Medicaid
Program.   b.   The plan shall not arbitrarily deny or reduce the amount,
duration, or scope of prescriptions solely because of the diagnosis, type of
illness, or condition. The plan may place appropriate limits on prescriptions
based on criteria such as medical necessity or for the purpose of utilization
control, provided the services can reasonably be expected to achieve the purpose
set forth in the State Plan. The plan may not place limits on prescription drugs
listed in section 409.912, F.S., such as anti-psychotics, anti-depressants and
HIV-specific anti-retrovirals.   c.   The plan’s pharmacy benefit shall comply
with all applicable federal and state laws. The plan shall submit for Agency
review a description of its pharmacy benefit, including but not limited to its
formulary and prior authorization process. This information must be submitted to
the Agency within 30 days following the effective date of this contract and
prior to any changes.   d.   The plan shall provide one course of twelve weeks
duration or the manufacturer’s recommendation per year of nicotine replacement
therapy, either nicotine transdermal patches or nicotine gum, to members who are
currently smoking and desire to quit smoking in accordance with the Medicaid
Prescribed Drug Services Coverage, Limitations and Reimbursement Handbook.   e.
  The plan shall comply with the settlement agreement for Hernandez, et. al. v.
Medows, case number 02-20964 Civ-Gold/Simonton. The plan shall ensure that its
enrollees are receiving the functional equivalent of those goods and services
received by Medicaid fee-for-service recipients in accordance with the Hernandez
settlement. Additionally, the plan shall maintain a log of all correspondence
and communications from enrollees relating to the Ombudsman process. Plan
enrollees are third party beneficiaries for this section of this contract.   f.
  The plan shall conduct surveys of participating plan pharmacies for compliance
with the Hernandez settlement and this contract. The plan shall document these
surveys and maintain the survey documents and site visit results for at least
five years.   g.   The plan shall provide name brand drugs in compliance with
Florida law. The plan shall reimburse a pharmacy for the cost of a multi-source
brand drug if the prescriber writes in his or her own handwriting on the valid
prescription that the drug is medically necessary (and otherwise complies with
F.S. 465.025) and the prescriber submits a form to the plan. The form shall be
the functional equivalent of the F.D.A. MedWatch form. The form will require the
prescriber to confirm in writing that an individual patient has had an adverse
reaction to a generic drug or has had, in his or her medical opinion, better
medical results when taking the brand name drug.

10.8.13 Therapy Services

Medicaid therapy services provide physical, speech-language (including
augmentative and alternative communication systems), occupational and
respiratory therapies. Medicaid pays only for therapy services that are
medically necessary for the provision of therapy evaluations and individual
therapy treatment. Medicaid therapy services are limited to children and young
people who are under the age of 21 as specified in the Therapy Services Coverage
and Limitations Handbook. In addition, adults are covered for physical and
respiratory therapy services under the outpatient hospital services program as
specified in the Medicaid Hospital Services Coverage and Limitations Handbook.
Policy requirements include:

AHCA Contract No. FA523, Attachment I, Page 16 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



a.   Members must be referred to appropriate service providers for further
assessment and treatment of conditions.   b.   Members must be offered
scheduling assistance in making treatment appointments and obtaining
transportation.   c.   This service includes the maintenance of a coordinated
system to follow the member through the entire range of screening and treatment.
  d.   The Agency shall reimburse schools participating in the certified school
match program pursuant to sections 236.0812 and 409.908, F.S., for school-based
therapy services rendered to members in accordance with section 20.8.10,
Certified School Match Program.   e.   The provision of school-based therapy
services to a plan member is not a replacement, substitution, or fulfillment of
a service prescription or doctors’ orders for therapy services external to this
plan.

10.8.14 Transportation Services (optional)

These services are the arrangement and provision of an appropriate mode of
transportation for members to receive necessary medical care services. Types of
transportation services include: ambulance, non-emergency medical vehicles,
public and private transportation vehicles and air ambulances as specified in
the Medicaid Transportation Services Coverage and Limitations Handbook. Policy
requirements include:



a.   The plan must assure that providers of transportation are appropriately
licensed and insured in accordance with the provisions of the Medicaid
Transportation Services Coverage and Limitations Handbook.   b.   The plan must
provide transportation for its members seeking necessary Medicaid services
whether or not those services are covered under terms of this contract.   c.  
The plan is not required to follow the requirements of the Commission for the
Transportation Disadvantaged or the Transportation Coordinating Boards as set
forth in chapter 427, Florida Statutes.   d.   The plan will be responsible for
the cost of transporting a member from a non-participating facility or hospital
to a participating facility or hospital if the reason for transport is solely
for the plan’s convenience, regardless of whether the plan covers Medicaid
transportation services.

10.8.15 Visual Services

These services include a visual examination; the fitting, dispensing, and
adjustment of eyeglasses; follow-up examinations, and contact lenses as
specified in the Medicaid Visual and Optometric Services Coverage and
Limitations Handbooks. Examinations for eye diseases and treatment are part of
the physician and optometric services programs. Lenses must meet American
National Standards Institute (ANSI) standards. Eyeglasses are available through
Prison Rehabilitative Industries and Diversified Enterprise (PRIDE) if available
at lower prices for comparable quality than those charged by the Division of
Corrections optical laboratory. An abbreviated list of products/services
available from PRIDE may be obtained by contacting PRIDE’s Tallahassee branch
office at (850) 487-3774 or Suncom 277-3774.

     10.9 Quality and Benefit Enhancements

In addition to those covered services specified in this section, the plan shall
offer those quality and benefit enhancements to enrolled Medicaid beneficiaries
as specified below. Quality and benefit enhancements shall be offered in
community settings that are accessible to members. The plan shall inform members
and providers of the quality and benefit enhancement programs, and how to access
those services, through the member and provider handbooks. The plan shall
develop and maintain written policies and procedures to implement these
enhancements. Annual training of providers that is sponsored by multiple plans
shall meet

AHCA Contract No. FA523, Attachment I, Page 17 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

the provider training requirements for the programs listed below provided that
the plan is a co-sponsor of the training. The plan is encouraged to actively
collaborate with community agencies and organizations, including county health
departments, local Early Intervention Programs, Healthy Start Coalitions, and
local school districts in offering these services. If the plan involves the
member in existing community programs for purposes of meeting the quality and
benefit enhancements requirements, the plan is encouraged to document referrals
and follow-up on the member’s receipt of services from the community provider.

Children’s Programs: The plan shall provide regular general wellness programs
targeted specifically towards plan members from birth to the age of five or the
plan shall make a good faith effort to involve members in existing community
children’s programs. Programs shall promote increased utilization of prevention
and early intervention services for at risk families with children in the target
population. The plan shall pay for services recommended by the Early
Intervention Program when they are covered services and medically necessary. The
plan shall offer annual training for providers that promotes proper nutrition,
breastfeeding, immunizations, CHCUP, wellness, prevention and early intervention
services.

Domestic Violence: The plan shall have primary care physicians screen members
for signs of domestic violence, and shall offer referral services to applicable
domestic violence prevention community agencies.

Pregnancy Prevention: Regularly scheduled pregnancy prevention programs shall be
conducted by the plan or the plan shall make a good faith effort to involve
members in existing community pregnancy prevention programs, such as the
Abstinence Education Program. The programs shall be targeted towards teen
members, but shall be open to all members, regardless of age, gender, pregnancy
status or parental consent.

Prenatal/Postpartum Pregnancy Programs: The plan shall provide regular home
visits, conducted by a home health nurse or aide, and counseling and educational
materials to pregnant members and postpartum members who are not in compliance
with the plan’s prenatal and postpartum programs. The plan shall coordinate with
the Healthy Start care coordinator to prevent duplication of services.

Smoking Cessation: Regularly scheduled smoking cessation programs shall be
conducted by the plan as an option for all plan members or the plan shall make a
good faith effort to involve members in existing community smoking cessation
programs. Members shall also have access to smoking cessation counseling. The
plan shall provide primary care physicians with the Quick Reference Guide, a
distilled version of the Public Health Service-sponsored Clinical Practice
Guideline, Treating Tobacco Use and Dependence, to assist in identifying tobacco
users and supporting and delivering effective smoking cessation interventions.
Copies of this guide may be obtained by contacting the DHHS, Agency for Health
Care Research and Quality (AHR) Publications Clearinghouse, at 1-800-358-9295 or
write to P.O. Box 8547, Silver Spring, MD 20907.

Substance Abuse: The plan shall have primary care physicians screen members for
signs of substance abuse as part of prevention evaluation at the following times
and in the following circumstances: initial contact with a new enrollee; routine
physical examination; initial prenatal contact; when the enrollee evidences
serious overutilization of medical, surgical, trauma, or emergency services; and
when documentation of emergency room visit suggests need. Targeted members shall
be asked to attend community or plan sponsored substance abuse programs. The
plan shall offer substance abuse screening training to its providers on an
annual basis. The plan is encouraged to use the Florida Supplement to the
American Society of Addictions Medicine Patient Placement Criteria for
coordination and treatment of substance-related disorders with substance abuse
providers.

10.10 Incentive Programs

The plan may offer incentives for members to receive preventive care services.
The plan shall receive written approval from the Agency prior to the use of any
special incentive items for members. Any incentive program offered must be
provided to all eligible individuals and will not be used to direct individuals
to select providers. Additionally, any limitations and requirements below apply
to all incentive programs.

AHCA Contract No. FA523, Attachment I, Page 18 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibt 10.25

     
July 2004
  Medicaid HMO Contract



a.   Services which are eligible for incentive programs include CHCUP,
immunizations, adult health screenings, family planning, prenatal care,
smoking/tobacco cessation, preventive health classes, health education for
management of chronic conditions, education in appropriate use of plan services
and adolescent/teen good citizen sessions. All incentive programs must be
approved, in writing, by the Agency prior to use.   b.   Incentives must have
some health or child development related function (e.g., clothing, food, books,
safety devices, infant care items, magazine subscriptions to publications which
devote at least 10 percent of their copy and ads to health related subjects,
membership in clubs advocating educational advancement and healthy lifestyles,
etc.). Incentive dollar values must be in proportion to the importance of the
health service to be utilized (e.g., a tee-shirt for attending one prenatal
class but a car seat for completion of a series of classes).   c.   Incentives
shall be limited to a dollar value of $10, except in the case of incentives for
the completion of a series of services, health education, classes, or other
educational activities, in which case the incentive shall be limited to a dollar
value of $50. A special exception to the dollar value shall be made for infant
car seats, strollers, and cloth baby carriers or slings. Funds spent on
transportation of members to services or childcare provided during the provision
of services shall not be included in the dollar limits on incentives to use
services.   d.   The plan may offer an Agency-approved program for pregnant
women in order to encourage the commencement of prenatal care visits in the
first trimester of pregnancy and successful completion of prenatal and
post-partum care to promote early intervention and prenatal care to decrease
infant mortality and low birth weight and to enhance healthy birth outcomes. The
program may include the provision of maternity and health related items and
education as an incentive. The request for approval must contain a detailed
description of the program and its mission.

10.11 Behavioral Health Care

The plan shall provide medically necessary behavioral health care services
pursuant to this section and section 10.1, General, for all members once it has
demonstrated its ability to provide such services. The plan shall demonstrate
its ability by the following: submittal of a behavioral health services
implementation plan that shall be submitted to the Agency, and through an Agency
conducted on-site survey. See section 60.3 for behavioral health reporting
requirements.

All provisions in the Medicaid HMO contract that are not in conflict with this
section are still in effect and are to be performed at the levels specified in
the contract. Where there is a conflict, the requirements in section 10.11,
Behavioral Health Care, prevail.

10.11.1 Service Requirements (Behavioral Health)

The plan shall provide a full range of behavioral health care service categories
authorized under the State Medicaid Plan; sections 2.2, 2.3 and 2.5 of the Area
specific Prepaid Mental Health Plan (PMHP) requests for proposals (RFP) will
apply to the respective Area members.

The plan shall comply with the Mental Health Targeted Case Management Coverage
and Limitations Handbook, the Community Mental Health Services Coverage and
Limitations Handbook, and specific service requirements as described in the
general service requirements of the PMHP RFP specific to the Medicaid Area
except as provided below:

The plan shall continue to provide Prescribed Drug Services in accordance with
section 10.8.12 of this contract.

The plan shall continue to provide outpatient medical services in accordance
with section 10.8.8.2 of this contract.

AHCA Contract No. FA523, Attachment I, Page 19 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

During the contract period the plan will work in conjunction with the Managed
Mental Health Care Advisory Group, Prepaid Providers, and Behavioral Health
Providers to establish clubhouse services in each AHCA area.

In addition to the above requirements, the plan shall also adhere to the
requirements specified below.



a.   Community Treatment of Patients Discharged from State Mental Hospitals    
  The plan shall provide medically necessary behavioral health services to
members who have been discharged from any state mental hospital. The plan of
care shall be aimed at encouraging the members to achieve a high quality of life
while living in the community in the least restrictive environment which is
medically appropriate; and reducing the likelihood that these members shall be
readmitted to a state mental hospital.   b.   Evaluation and Treatment Services
for Enrolled Children       The plan shall provide the medically necessary
evaluation and treatment services for children referred by DCF, DJJ, and by the
elementary, middle and secondary schools.       The plan shall establish
medically necessary children’s services in such a way as to minimize disruption
of services available to high-risk populations currently served by DCF (e.g.,
children in delinquent programs, and other in-reach initiatives in schools and
housing projects). The plan shall promptly evaluate, provide psychological
testing to, and serve children (including delinquent and dependent children)
referred by the department in accordance with medical necessity, and within the
time limits specified in e. below.       The plan shall provide court-ordered
evaluation and treatment required for children who are members pursuant to the
specifications in the Medicaid Community Mental Health Services Coverage and
Limitations Handbook.       For any child receiving services through the plan,
the plan must participate in all DCF or school staffing that may result in the
provision of services for which the plan is responsible. The plan shall refer
children to DCF when residential treatment is medically necessary. The plan
shall not be responsible for providing any residential treatment for children
enrolled in the plan. Placement shall be coordinated with the appropriate DCF
ADM or DJJ district program office.       The plan’s case management of children
in the plan is to include involvement of persons, schools, programs, networks
and agencies that figure importantly in the child’s life. The plan shall make
determinations about care based on a comprehensive evaluation, consultation from
the above parties, as indicated, and appropriate protocols for admission and
retention. The Agency shall monitor services for adequacy and conformity with
agreements.   c.   Psychiatric Evaluations for Members Applying for Nursing Home
Admission       The plan shall, upon request from the Alcohol, Drug Abuse and
Mental Health District (ADM) Offices, promptly arrange for and authorize
psychiatric evaluations for members applying for admission to a nursing facility
pursuant to OBRA 1987, and who, on the basis of a screening conducted by CARES
workers, are thought to need mental health treatment. The examination shall be
adequate to determine the need for “specialized treatment” under the Act. State
regulations have been interpreted by the state to permit any “mental health
professional” defined under section 394.455, F.S., to make the observations
preparatory to the evaluation, although a psychiatrist must sign such
evaluations. The plan shall not be responsible for annual resident reviews or
for providing services as a result of a Pre-admission Screening Assessment
Annual Resident Review (PASSAR) evaluation.   d.   The plan shall operate, as
part of its crisis support/emergency services, a 24 hours a day, seven days a
week, crisis emergency hot-line to be available to all members.

AHCA Contract No. FA523, Attachment I, Page 20 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



e.   The plan shall adhere to the minimum staffing, availability, and access
standards described in the minimum access and staffing standards, of the
Medicaid PMHPs RFPs except for the following provisions: For a rural county, the
Agency may waive the requirement, in writing, that at least one board certified
adult psychiatrist and at least one board certified child psychiatrist, or one
who meets all education and training criteria for board certification, are
available within thirty minutes typical travel time of all enrolled
beneficiaries if a provider with this experience is not available.   f.   For
all members meeting the criteria for mental health targeted case management as
specified in the Medicaid Targeted Case Management Services Coverage and
Limitations Handbook, the plan shall adhere to the staffing ratio of at least 1
FTE behavioral health care case manager per 20 children, and at least 1 FTE
behavioral care case manager per 40 adults. Direct service behavioral health
care providers shall not be counted as behavioral health care case managers.

10.11.2 Non Covered Services (Behavioral Health)

If the plan determines the need for behavioral health services not covered under
the contract, the plan shall refer the member to the appropriate service
provider. The plan may request the assistance of the Medicaid Field Office or
the DCF Districts’ ADM offices for referral to the appropriate service setting.

Long term care institutional services of a nursing home, an institution for
persons with developmental disabilities, specialized therapeutic foster care,
children’s residential treatment services, or state hospital services are not
covered. For members requiring those services, the plan shall consult the
Medicaid Field Office and/or the Districts’ DCF ADM offices to identify
appropriate methods of assessment and referral. The plan is responsible for
transition and referral to appropriate service providers. Members receiving
those services shall be disenrolled from the plan.

10.11.3 Care Coordination and Management (Behavioral Health)

The plan shall be responsible for the coordination and management of behavioral
health care and continuity of care for all enrolled Medicaid beneficiaries
through the following minimum functions:



a.   Contacting each new member to authorize the release of their clinical
records within 30 days of enrollment and for current members within 5 days after
their first behavioral health service provision. The plan shall then request the
clinical records from the previous behavioral health care providers.   b.  
Minimizing disruption to the member as a result of any change in service
provider or behavioral health care case manager occurring as a result of this
contract. For current members, upon implementation of this attachment, and for
new members, thereafter, who have been receiving behavioral health care
services, the plan shall continue to authorize and pay valid claims for services
until the plan has reviewed the member’s treatment plan and developed and
implemented an appropriate written transition plan. However, if the previous
treating provider is unable to allow the plan access to the member’s clinical
record because the member refuses to release the medical record, then the plan
shall be responsible for up to four sessions of individual or group therapy, or
one psychiatric medical session, or two one-hour Intensive Therapeutic On Site
or Home and Community Based Rehabilitative Sessions, or six days of Day
Treatment Services.   c.   Documenting in behavioral clinical records all member
emergency behavioral encounters and appropriate follow-up and, where medical in
nature, in the primary care physician’s medical record.   d.   Documenting all
referral services in the members’ behavioral clinical records.   e.   Monitoring
members admitted to state mental health institutions as follows: the plan shall
participate in discharge planning and community placement of members who are
being discharged within sixty days of losing their plan enrollment due to state
institutionalization. The Agency may sanction the plan for any inappropriate
over-utilization of state mental hospital services for its members.

AHCA Contract No. FA523, Attachment I, Page 21 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



     
July 2004
  Medicaid HMO Contract



f.   Coordinating hospital and/or institutional discharge planning for
psychiatric admissions and substance abuse detoxification that includes
appropriate post-discharge care.   g.   Providing appropriate referral of the
member for non-covered services to the appropriate service setting, and
requesting referral assistance, as needed, from the Medicaid Field Office. The
plan is encouraged to use the Florida Supplement to the American Society of
Addictions Medicine Patient Placement Criteria for coordination and treatment of
substance-related disorders with substance abuse providers. Coordination of care
with community-based substance abuse agencies shall be included in protocols
developed for continuity of care practices for enrollees with dual diagnoses of
mental illnesses and substance abuse or dependency.   h.   Entering, prior to
commencement of services, into agreements with agencies funded pursuant to
chapter 394, Part IV, F.S., that shall not be a part of the plan’s provider
network, regarding coordination of care and treatment of members jointly or
sequentially served. A listing of these agencies is available at the Medicaid
Office. These agreements shall be approved by the Agency. The plan shall be
released from this requirement by the Agency if good faith efforts are made by
the plan and no agreement is consummated.   i.   Providing court ordered mental
health evaluations for its members. The plan shall also provide expert mental
health testimony for its enrolled beneficiaries.   J.   Providing appropriate
screening, assessment, crisis intervention and support for members who are in
the care and custody of the state pursuant to the specifications indicated in
the Medicaid Community Mental Health Services Coverage and Limitations Handbook.
  k.   Requesting current behavioral health provider information from all new
members upon enrollment. The plan shall solicit these current providers to
enroll in the plan’s provider network. The plan may request in writing that the
Agency grant an exemption for the plan from soliciting a specific provider on a
case-by-case basis.   1.   Providing, upon an Assisted Living Facility’s (ALF)
request, the plan’s procedures for the ALF to follow should an emergent
condition arise with one of its members that reside in an ALF, as specified in
section 409.912, F.S.   m.   The plan shall participate, as requested by the DCF
district administrators, in each DCF district’s ADM planning process pursuant to
chapter 394.75, F.S.

10.11.4 Behavioral Clinical Record Requirement (Behavioral Health)

The plan shall maintain a behavioral clinical record for each member under this
contract. The record shall include documentation sufficient to disclose the
quality, quantity, appropriateness and timeliness of services performed under
this contract. Each member’s record must be legible and maintained in detail
consistent with good clinical and professional practice which facilitates
effective internal and external peer review, medical audit, and adequate
follow-up treatment. Identification of the physician or other service provider,
date of service, the units of service and type of service must be clearly
evident for each service provided.

10.11.5 Functional Assessments (Behavioral Health)

The plan shall ensure its providers administer functional assessments using the
Functional Assessment Rating Scales (FARS) (for persons over age 18) and Child
Functional Rating Scale (CFARS) (for persons age 18 and under). The plan shall
ensure the provider administers and maintains the FARS and CFARS for
beneficiaries of behavioral health care services and upon termination of
providing such services. Additionally, the plan must evaluate these data and
report outcome measures to the Agency on an annual basis by August 15.

AHCA Contract No. FA523, Attachment I, Page 22 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

10.11.6 Out-of-Plan Use (Behavioral Health)

The provisions of the Medicaid service requirements of the current Medicaid
Areas PMHP RFPs govern the payment of emergency behavioral health services
within the contract service area. However, the out-of area, non-contract
provider must notify the plan within 24 hours of the member presenting for
emergency behavioral health services that the member has come to the
non-contract provider for treatment. In cases in which the member has no
identification, or is unable to verbally identify himself when presenting for
services, the provider must notify the plan within 24 hours of learning the
member’s identity. The provider must also provide clinical records to the plan
that document that the identity of the member could not be ascertained due to
the member’s condition.

If the non-contract provider fails to provide the plan with an accounting of the
member’s presence and status within 24 hours after the member presents for
treatment and provides identification, the plan shall be obligated to pay only
for the time period required for emergency services, as documented by the
patient’s clinical record.

The plan must review and approve or disapprove out-of-plan emergency mental
health service claims based on the definition of emergency (behavioral health)
services specified in section 100.0, Glossary, within the time frames specified
for emergency claims payment in section 20.10, Emergency Care Requirements, of
this contract.

The plan must submit to the Agency for review and final determination denied
appeals from providers for denied emergency behavioral health service claims.
Such denied appeals must be submitted within ten days after the plan has made
final appeal determination. The plan must pay within 35 days previously denied
emergency mental health service claims if the decision by the Agency is to honor
the claim. The 35-day period begins when notification of the final decision from
the Agency is received by the plan.

The plan must evaluate and authorize or deny payment for care for members
presenting at non-plan receiving facilities (that are not crisis stabilization
units) within the contract service area for involuntary examination within three
hours of being notified by phone by the receiving facility. The receiving
facility at which the member presents must notify the plan within four hours of
the member presenting that the member has come to the receiving facility for
treatment. If the receiving facility fails to provide the plan with an
accounting of the member’s presence and status within four hours, the plan shall
be obligated to pay only for the first four hours of the enrollee’s treatment,
subject to medical necessity.

If the receiving facility is a non-plan receiving facility and documents in the
clinical record that it is unable (after good faith effort) to identify the
patient as a plan member and, therefore, fails to notify the plan of the
member’s presence, the plan shall be obligated to pay for medical stabilization
lasting no more than three days from the date the member presented at the
receiving facility, as documented by the patient’s medical record and subject to
medical necessity, unless there is irrefutable evidence in the clinical record
that a longer period was required.

Refer to the provisions of section 20.9, Out-of-plan Use of Non Emergency
Services.

10.11.7 Outreach Requirements (Behavioral Health)

At a minimum, the plan shall have an outreach plan that is designed to encourage
members to seek behavioral health care assistance with the plan when assistance
is perceived to be needed. In addition, the outreach plan shall provide for the
following:



a.   Outreach communications that are written at the fourth grade reading level.
  b.   Outreach communications that are written in a language spoken by the
member.   c.   The plan shall develop and implement a program designed to assist
primary care providers in the identification and management of clinical
depression.

AHCA Contract No. FA523, Attachment I, Page 23 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

 

     
July 2004
  Medicaid HMO Contract

10.11.8 Quality Improvement Requirements (Behavioral Health)

The plan’s quality improvement program shall include a behavioral health
component in order to monitor and assure that behavioral health services
provided are sufficient in quantity, of acceptable quality, and meet the needs
of the enrolled population. Specifically, treatment plans must identify
reasonable and appropriate objectives, planned services that are appropriate to
meet the identified objective, and retrospective reviews that must confirm that
the care provided and its outcomes were consistent with approved treatment plans
and appropriate for the members’ needs.

In determining if behavioral health care is acceptable under current standards,
the plan shall perform the following:



a.   A quarterly review of a random selection of 10 percent or 50 member
records, whichever is fewer, of members who have received behavioral health care
services during the previous quarter.   b.   Review elements for these reviews
shall include management of specific diagnoses, appropriateness and timeliness
of care, comprehensiveness of and compliance with the plan of care, and evidence
of special screening for high-risk individuals or conditions.

The plan shall send representation to the local advisory groups that convene
quarterly and report to the Agency on behavioral health advocacy and
programmatic concerns. These groups shall provide technical and policy advice to
the Agency regarding prepaid behavioral health care.

10.11.9 Administrative Staff Requirements (Behavioral Health)

The plan must identify a plan staff person with oversight responsibility for the
behavioral health services required in this section and to act as liaison to the
Agency.

The plan’s medical director shall appoint a board certified or board eligible
psychiatrist to oversee the proper provision of covered behavioral health
services to members. This appointment may be to a subcontractor of the plan.

The Agency shall review and approve the plan’s staff and subcontracted
behavioral health care providers in order to determine the plan’s compliance
with the requirements of section 20.5, Licensure of Staff, of this contract,
prior to the plan’s expansion.

10.11.10 Behavioral Health Subcontracts

If the plan subcontracts with a Managed Behavioral Health Organization
(MBHO) for the provision of services stipulated in this section, the MBHO shall
be accredited by one of the recognized national accreditation organizations.

The plan must submit model subcontracts for each behavioral health specialist
type or facility for Agency approval.

All subcontracts must adhere to the requirements set forth in this contract,
section 70.18, Subcontracts.

10.11.11 Management Information System (Behavioral Health)



    The plan shall perform the following management information system
functions:   a.   Maintain member behavioral health service, utilization, and
expenditure profiles, and current and historical data with beginning and ending
dates.

AHCA Contract No. FA523, Attachment I, Page 24 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

 

     
July 2004
  Medicaid HMO Contract



b.   Maintain data documenting behavioral health service utilization by service,
(including procedure code), encounter or claim information, date of service per
encounter/claim, beneficiary Medicaid ID number, diagnosis, designated groups of
beneficiaries, and providers.   c.   Maintain data documenting behavioral health
management, administrative, and service costs.   d.   Maintain data sufficient
to document behavioral health services authorized but not yet claimed by direct
service provider and by member.   e.   Maintain critical incident data.   f.  
Maintain clinical and functional member behavioral health outcomes data.

10.11.12 Monitoring (Behavioral Health)

Upon implementation, the Agency shall periodically monitor the behavioral health
operation of the plan for compliance with the provisions of the contract and
applicable federal and state laws and regulations. Such monitoring activities
shall include, but are not limited to, inspection of plan’s facilities; review
of mental health staffing patterns and ratios; audit and/or review of all
records developed under this behavioral health benefit, including clinical and
financial records; review of management information systems and procedures
developed under the contract, including appropriate procedures for Clozaril
prescription refills; desk audits of information and behavioral health outreach
provided by the plan; and review of any other areas or materials relevant to or
pertaining to the behavioral health benefit.

The Agency shall conduct an annual behavioral health clinical audit of the plan
requiring management data be identified and collected for use by medical audit
personnel. Data collected must include information on the use of behavioral
health services and reasons for enrollment and termination.

10.12 Frail/Elderly Program (expanded service)

The Frail Elderly program is defined in Exhibit 110.4

AHCA Contract No. FA523, Attachment I, Page 25 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

20.0 SCOPE OF WORK

20.1 Availability/Accessibility of Services

The plan shall make available and accessible facilities, service locations,
service sites, and personnel sufficient to provide the covered services. In
accordance with section 1932(b)(7) of the Social Security Act (as enacted by
section 4704(a) of the Balanced Budget Act of 1997), the plan shall provide the
Agency with adequate assurances that the plan, with respect to a service area,
has the capacity to serve the expected enrollment in such service area,
including assurances that the plan: offers an appropriate range of services and
access to preventive and primary care services for the populations expected to
be enrolled in such service area; and maintains a sufficient number, mix, and
geographic distribution of providers of services. Emergency medical care as
required by this agreement shall be available on a 24 hours a day, seven days a
week basis. The plan must assure that primary care physician services and
referrals to specialty physicians are available on a timely basis, to comply
with the following standards: urgent care — within one day; routine sick patient
care — within one week; and well care — within one month. Each medical or
osteopathic provider shall maintain hospital privileges if hospital privileges
are required for the performance of plan services. This does not preclude the
provider from using admitting panels to comply with this section. The plan shall
have telephone call policies and procedures that shall include requirements for
call response times, maximum hold times, and maximum abandonment rates.

Primary care physicians and hospital services must be available within 30
minutes typical travel time, and specialty physicians and ancillary services
must be within 60 minutes typical travel time from the member’s residence. For
rural areas, if the plan is unable to contract with specialty or ancillary
providers who are within the typical travel time requirements, the Agency may
waive, in writing, these requirements.

If the plan is unable to provide medically necessary services covered under the
contract to a particular beneficiary, the plan must adequately and timely cover
these services outside of the network for the beneficiary for as long as the
plan is unable to provide them.

The plan must require out-of-network providers to coordinate with respect to
payment and must ensure that cost to the beneficiary is no greater than it would
be if the covered services were furnished within the network.

The plan must allow each enrollee to choose his or her health care professional,
as defined in section 100.0, Glossary, to the extent possible and appropriate.

Each plan shall provide the Agency with documentation of compliance with access
requirements no less frequently than the following:



a.   At the time it enters into a contract with the Agency.   b.   At any time
there has been a significant change in the plan’s operations that would affect
adequate capacity and services, including but not limited to:



  1.   Changes in plan services, benefits, geographic service area, or payments.
    2.   Enrollment of a new population in the plan.

20.2 Minimum Standards



    Plans shall provide the following:   a.   At least one FTE primary care
physician, per county, representing at least each of these specialties: family
practice, pediatrics, and internal medicine. The plan must ensure primary care
physicians sufficient to ensure adequate accessibility to all primary care
services for all enrolled beneficiaries at all ages.

AHCA Contract No. FA523, Attachment I, Page 26 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



b.   One FTE primary care physician per 1,500 HMO members for contracted
physicians. The ratio may be increased by 750 members for each FTE advanced
registered nurse practitioner or FTE physician assistant affiliated with the
physician or staff physician as a provider in the practice.   c.   One fully
accredited general acute care hospital. The Agency may waive, in writing, the
accreditation requirement in rural areas.   d.   One birth delivery facility
licensed under chapter 383, F.S., or a hospital with birth delivery facilities
licensed under chapter 395. The delivery facility may be part of a hospital or a
freestanding facility.   e.   One licensed pharmacy per 2,500 members.   f.   A
birthing center licensed under chapter 383, F.S., that is accessible to low risk
patients. The Agency may waive, in writing, this requirement if the plan cannot
reach an agreement with those centers within reasonable travel time for a rate
no greater than the Medicaid rate for those centers.   g.   A designated
emergency services facility, within 30 minutes typical travel time, providing
care on a 24 hours a day, seven days a week basis. Such designated emergency
service facility shall have one or more physicians and one or more nurses on
duty in the facility at all times. The Agency may waive, in writing, the travel
time requirement in rural areas.   h.   At least one pediatrician or one county
health department, a federally qualified health center or a rural health clinic
within 30 minutes of typical travel time, providing care or coverage on a 24
hours a day, 7 days a week basis. The Agency may waive this requirement in
writing for rural areas and where there are no pediatricians, county health
departments, federally qualified health centers, or rural health clinics within
typical travel time.       i            Facilities with access for persons with
disabilities.       j            Adequate space, supplies, good sanitation,
smoke free, fire and safety procedures in operation.      
k            Specialists as required in section 20.7, Specialty Coverage.

Pursuant to section 4707(a) of the Balanced Budget Act of 1997 and upon
development by the federal government, the plan must require each physician who
provides Medicaid services to have a unique identifier in accordance with the
system established under section 1173(b) of the Social Security Act.

Pursuant to section 409.9122, F.S., the plan shall at least annually review each
primary care physician’s active patient load and shall ensure that additional
Medicaid recipients are not assigned to physicians that have a total active
patient load of more than 3,000 patients. As used in this paragraph, the term
“active patient” means a patient who is seen by the same primary care physician,
or by a physician assistant or advanced nurse practitioner under the supervision
of the primary care physician, at least three times within a calendar year.

Pursuant to section 409.9122, F.S., each primary care physician shall annually
certify to the plan whether or not his or her patient load exceeds the limits
established under this paragraph and the plan shall accept such certification on
face value as compliance with this paragraph. The Agency shall accept the plan’s
representations that it is in compliance with this paragraph based on the
certification of its primary care physician, unless the Agency has an objective
indication that access to primary care is being compromised, such as receiving
complaints or grievances relating to access to care. If the Agency determines
that an objective indication exists that access to primary care is being
compromised, it may verify the patient load certifications submitted by the
plan’s primary care physicians and that the plan is not assigning Medicaid
beneficiaries to primary care physicians who have an active patient load of more
than 3,000 patients.

AHCA Contract No. FA523, Attachment I, Page 27 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

20.3 Administration and Management

The plan’s governing body shall set policy and has overall responsibility for
the organization. The plan shall be responsible for the administration and
management of all aspects of this contract. Pursuant to 42 CFR 438.210(b)(2),
the plan is responsible for ensuring consistent application of review criteria
for authorization decisions and consulting with the requesting provider when
appropriate. Any delegation of activities does not relieve the plan of this
responsibility. This includes all subcontracts, employees, agents and anyone
acting for or on behalf of the plan. The plan must have written policies and
procedures for selection and retention of providers. These policies and
procedures must not discriminate against particular providers that serve
high-risk populations or specialize in conditions that require costly
treatments.



a.   If the plan delegates claims adjudication functions to a third party
administrator (TPA), the TPA must be licensed to do business as a TPA in the
state of Florida.   b.   The relationship between management personnel and the
governing body shall be set forth in writing, including each person’s authority,
responsibilities, function, and position descriptions for key personnel.   c.  
If any function of the administration or management of the plan is delegated to
another entity, the plan shall:



  1.   Adhere to all requirements set forth in section 70.18, Subcontracts, in
relation to the delegated entity and any further subcontractors;     2.   Notify
the Agency within 10 working days after such functions are delegated (full or
partial delegation), specify what functions are delegated, identify the plan
staff who is/are responsible for the monitoring of the delegated functions, and
define how the plan will routinely monitor such functions. Additionally, the
plan shall submit a list of all entities to which the plan has delegated any
functions, including addresses and phone numbers.



d.   If any service authorization function is delegated to another entity, the
plan shall ensure that such entity’s service authorization system(s) provide for
the following as specified in the plan’s policies and procedures:       Timely
authorizations;       Effective dates for the authorization, if appropriate; and
      Written confirmation of adverse determination to the provider and the
subscriber as described in section 641.51 F.S.   e.   Any delegation of service
authorization, claims payment and/or member services shall include a requirement
that the provider and any further subcontractor adhere to the plan’s telephone
requirements for call response times, maximum hold times and maximum abandonment
rates.   f.   Pursuant to 42 CFR 438.236(b), the plan shall adopt practice
guidelines that meet the following requirements:       Are based on valid and
reliable clinical evidence or a consensus of health care professionals in the
particular field;       Consider the needs of the enrollees.       Are adopted
in consultation with contracting health care professionals. Are reviewed and
updated periodically as appropriate.

AHCA Contract No. FA523, Attachment I, Page 28 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

The plan shall disseminate the guidelines to all affected providers and, upon
request, to enrollees and potential enrollees. The decisions for utilization
management, enrollee education, coverage of services, and other areas to which
the guidelines apply shall be consistent with the guidelines.

20.4 Staff Requirements

The staffing for the HMO developed under this contract must be capable of
fulfilling all contractual requirements. The minimum staff requirements are as
follows:



a.   A full-time administrator specifically identified to administer the
day-to-day business activities of the contract. This person cannot be designated
to any other position in this subsection.   b.   Sufficient medical and
professional support staff to conduct daily business in an orderly manner,
including having member services staff directly available during business hours
for membership services consultation, as determined through management and
medical reviews. The plan shall maintain sufficient medical staff available 24
hours per day to handle emergency care inquiries. The plan shall be required to
maintain sufficient medical staff during non-business hours unless the plan’s
computer system auto-approves all emergency service claims related to screening
and treatment.   c.   A full-time, licensed physician to serve as medical
director to oversee and be responsible for the proper provision of covered
services to members. The plan’s medical director shall be licensed in accordance
with chapter 458 or 459, F.S.   d.   A designated person, qualified by training
and experience, to ensure subcontractors’ compliance with the medical records
requirements as described in section 20.13 of this contract. This person shall
maintain medical record standards and conduct medical record reviews according
to section 20.14. If the plan is a staff model HMO, the plan shall designate a
person to oversee its medical record systems.   e.   A person trained and
experienced in data processing and data reporting as required to ensure that
computer system reports that are provided to the Agency are accurate, and that
computer systems operate in an accurate and timely manner.   f.   A designated
person, qualified by training and experience, to be responsible for the plan’s
marketing responsibilities if the plan engages in preenrollment activities.   g.
  A designated person, qualified by training and experience, in quality
improvement.   h.   A designated person, qualified by training and experience,
to be responsible for the plan’s utilization management program.   i.   A
designated person, qualified by training and experience, in the processing and
resolution of appeals and grievances, to be responsible for the grievance
system.   J.   A designated person qualified by training and experience, to
investigate fraudulent claims by providers pursuant to sections 641.3915,
626.9891, and 626.989, F.S.   k.   Sufficient case management staff, qualified
by training and experience, to conduct case management as defined in section
100.0, Glossary.

20.4.1 Fraud Prevention Policies and Procedures

The plan shall develop and maintain written policies and procedures for fraud
prevention which contain the following:



a.   A comprehensive employee training program to investigate potential fraud.

AHCA Contract No. FA523, Attachment I, Page 29 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



b.   A review process for claims which shall include:



  1.   review of providers who consistently demonstrate a pattern of encounter
or service reports that did not occur;     2.   review of providers who
consistently demonstrate a pattern of overstated reports or up-coded levels of
service;     3.   review of providers who altered, falsified, or destroyed
clinical record documentation;     4.   review of providers who make false
statements about credentials;     5.   review of providers who misrepresent
medical information to justify referrals;     6.   review of providers who fail
to render medically necessary covered services that they are obligated to
provide according to their subcontracts;     7.   Review of providers who charge
Medicaid beneficiaries for covered services.

The policies and procedures for fraud prevention shall provide for use of the
List of Excluded Individuals and Entities (LEIE) or its equivalent, to identify
excluded parties during the process of enrolling providers to ensure the plan
providers are not in a non-payment status or excluded from participation in
federal health care programs under section 1128 or section 1128A of the Social
Security Act. The plan must not employ or contract excluded providers and must
terminate providers if they become excluded.

20.5 Licensure of Staff

The plan is responsible for assuring that all persons, whether they be
employees, agents, subcontractors or anyone acting for or on behalf of the plan,
are properly licensed under applicable state law and/or regulations and are
eligible to participate in the Medicaid program. The plan shall credential and
recredential all plan physicians and other providers. Hospital ancillary service
providers are not required to be independently credentialed by the plan if those
providers only provide services to the plan through the hospital. School-based
service providers are not required to be credentialed by the plan if the plan
can document that the school has signed one of the credentialing agreements
provided in Appendix A of the Florida Medicaid Certified School Match Program
Services Coverage and Limitations Handbook assuring that school-based service
providers are Medicaid credentialed.

20.5.1 Credentialing and Recredentialing Policies and Procedures

The plan’s credentialing and recredentialing policies and procedures shall
include the following:



a.   Written policies and procedures for credentialing.   b.   Formal
delegations and approvals of the credentialing process.   c.   A designated
credentialing committee.   d.   Identification of providers who fall under its
scope of authority.   e.   A process which provides for verification of the
following core credential information:



  1.   The practitioner’s current valid license. Practitioner’s current license
must be on file at all times pursuant to section 641.495, F.S.     2.   The
practitioner’s current valid Drug Enforcement Administration (DEA) certificate
where applicable.

AHCA Contract No. FA523, Attachment I, Page 30 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



  3.   Proof of the practitioner’s medical school graduation, completion of a
residency, and other postgraduate training. Evidence of Board certification
shall suffice in lieu of proof of medical school graduation, residency and other
postgraduate training.     4.   Evidence of specialty board certification, if
applicable.     5.   Evidence of the practitioner’s professional liability
claims history.     6.   History of final disciplinary actions, as described in
section 456.039, F.S.     7.   Any sanctions imposed on the practitioner by
Medicare or Medicaid.



f.   The credentialing process must also include verification of the following
information:



  1.   The practitioner’s work history     2.   Evidence of the provider’s good
standing privileges at the hospital designated as the primary admitting facility
by the practitioner or good standing of privileges at the hospital by another
plan physician with whom the practitioner has entered into an arrangement for
hospital coverage.     3.   The plan must obtain a statement from each
practitioner applicant regarding the following:



  (a)   Any physical or mental health problems that may affect the
practitioner’s ability to provide health care.     (b)   Any history of chemical
dependency/substance abuse.     (c)   Any history of loss of license and/or
felony convictions.     (d)   Any history of loss or limitation of privileges or
disciplinary activity.     (e)   Attestation to correctness/completeness of the
practitioner’s application.     (f)   For primary care physicians, attestation
of the total active patient load (all populations: Medicaid Fee-for-Service,
Medicaid HMO, MediPass, Medicare, or commercial) in accordance with section
409.9122, F.S.



  4.   Documentation of an initial visit to the office of each primary care
physician and OB/GYN to review the site. Documentation shall include the
following:



  (a)   The plan has evaluated the provider site against the plan’s
organizational standards.     (b)   The plan has evaluated the physician’s
medical record keeping practices at each site to ensure conformity with the
plan’s organizational standards.     (c)   The plan has determined that the
following documents are posted: The Agency’s statewide consumer call center
telephone number including hours of operation and a copy of the summary of
Florida Patient’s Bill of Rights and Responsibilities, in accordance with
section 381.026, F.S. A complete copy of the Florida Patient’s Bill of Rights
and Responsibilities shall be available, upon request by a member, at each
primary care physician’s office. The Florida Patient’s Bill of Rights is found
in section 110.5, Florida Patient’s Bill of Rights and Responsibilities.        
A consumer assistance notice shall also be prominently displayed in the
reception area of the provider in accordance with section 641.511, F.S.

AHCA Contract No. FA523, Attachment I, Page 31 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



g.   The process for periodic recredentialing which shall include the following:



  1.   The procedure for recredentialing shall be implemented at least every
three years.     2.   The plan shall verify the current standing for each
practitioner on items 20.5.1 e. and f.     3.   Documentation of periodic visits
to the primary care physician offices documenting site reviews, including review
of the items listed in section 20.5.1 f. 4 of this section to ensure continued
conformance with the plans’ standards.



h.   The plan shall develop and implement policies and procedures for approval
of new providers, and imposition of sanctions, termination, suspension, and
restrictions of existing providers.   i.   The plan shall develop and implement
a mechanism for identifying quality deficiencies which result in the plan’s
restriction, suspension, termination, or sanctioning of a practitioner.   J.  
The plan shall develop and implement an appellate process for sanctions,
restrictions, suspensions and terminations imposed by the plan against
practitioners.   k.   The plan shall submit provider networks for initial or
expansion review to the Agency for approval only when the plan has
satisfactorily completed the minimum standards required in section 20.2, Minimum
Standards and the minimum credentialing steps required in section 20.5.1 e. and
f.

20.6 Physician Choice

The plan agrees to offer each member a choice of primary care physicians. After
making a choice, each member shall have a single primary care physician.

For Title XXI MediKids and for members assigned by Medicaid, the plan shall
assign primary care physicians taking into consideration last primary care
provider of service (if the provider is known and available in the plan’s
network), closest location within the service area, zip code location, keeping
children within the same family together, age (adults versus children), and sex
(OB/GYN). The plan shall inform members of the following: (1) their primary care
physician assignment, (2) their ability to choose a different primary care
provider, (3) a list of providers from which to make a choice, and (4) the
procedures for making a change. The plan shall provide this written notice to
assigned members by the first day of enrollment.

20.7 Specialty Coverage

The plan shall assure the availability of the following specialists, as
appropriate for both adult and pediatric members, on at least a referral basis:
allergist; cardiologist; endocrinologist; general surgeon;
obstetrical/gynecology (OB/GYN); neurologist; nephrologist; orthopedist;
urologist; dermatologist; otolaryngologist; pulmonologist; chiropractic
physician; podiatrist; ophthalmologist; optometrist; neurosurgeon;
gastroenterologist; oncologist; radiologist; pathologist; anesthesiologist;
psychiatrist; oral surgeon; physical, respiratory, speech and occupational
therapists; and an infectious disease specialist. If the infectious disease
specialist does not have expertise in HIV and its treatment and care, then the
plan must have another physician with such expertise.

The plan must use specialists with pediatric expertise for children where the
need for pediatric specialty care is significantly different from the need for
adult specialists (e.g., a pediatric cardiologist for children with congenital
heart defects).

The plan must assure access for patients in one or more of Florida’s Regional
Perinatal Intensive Care Centers (RPICC) as designated in sections 383.15 —
383.21, F.S., or a hospital licensed by the Agency for Neonatal Intensive Care
Unit (NICU) Level III beds. The plan must assure that care for medically high
risk

AHCA Contract No. FA523, Attachment I, Page 32 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

perinatal clients is provided in a facility with a neonatal intensive care unit
to meet the appropriate level of need for the client.

The plan must assure access to certified nurse midwife services or licensed
midwife services in accordance with section 641.31, F.S., for low risk patients.
If the plan cannot reach an agreement with those certified nurse midwives and
licensed midwives within reasonable travel time for a rate no greater than the
Medicaid rate for such services, then the plan must request a waiver and provide
documentation of a “good faith” effort.

20.8 Case Management/Continuity of Care

The plan shall be responsible for the management of medical care and continuity
of care for all enrolled Medicaid beneficiaries. The plan shall maintain written
case management continuity of care protocol(s) that include the following
minimum functions:



a.   The plan shall have an outreach program and other strategies for
identifying every pregnant member. This shall include case management, claims
analysis, and use of health risk assessment, etc. The plan shall require its
participating providers to notify the plans of any Medicaid patient who is
identified as being pregnant.   b.   Appropriate referral and scheduling
assistance of members needing specialty health care and transportation services,
including those identified through CHCUP screening.   c.   Documentation of
referral services in members’ medical records, including results.   d.  
Monitoring of members with ongoing medical conditions and coordination of
services for high utilizers such that the following functions are addressed as
appropriate: acting as a liaison between the member and providers, ensuring the
member is receiving routine medical care, ensuring that the member has adequate
support at home, assisting members who are unable to access necessary care due
to their medical or emotional conditions or who do not have adequate community
resources to comply with their care, and assisting the member in developing
community resources to manage the member’s medical condition. For members
residing in areas where behavioral health has been implemented, see section
10.11, Behavioral Health Care of the contract.   e.   Documentation of emergency
care encounters in members’ records with appropriate medically indicated
follow-up.   f.   Coordination of hospital/institutional discharge planning that
includes post-discharge care, including skilled short-term rehabilitation, and
skilled nursing facility care, as appropriate.   g.   Determining the need for
non-covered services and referring the member for assessment and referral to the
appropriate service setting (to include referral to the Women, Infants and
Children program (WIC) and Healthy Start) utilizing assistance as needed by the
Medicaid Field Office. The plan must also refer CHCUP eligibles to the Medicaid
Field Office to obtain assistance in scheduling dental services and
transportation services, if these services are not covered by the plan.

Pursuant to 42 CFR 438.208(b), the plan must implement procedures to deliver
primary care to and coordinate health care service for all beneficiaries that:



a.   Ensure that each enrollee has an ongoing source of primary care appropriate
to his/her needs and a person or entity formally designated as primarily
responsible for coordinating the health care services furnished to the
beneficiary.   b.   Coordinate the services the plan furnishes to the
beneficiary with the services the beneficiary receives from any other managed
care entity during the same period of enrollment.

AHCA Contract No. FA523, Attachment I, Page 33 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



c.   Share with other managed care organizations serving the beneficiary with
special health care needs the results of its identification and assessment of
the beneficiary’s needs to prevent duplication of those activities.   d.  
Ensure that in the process of coordinating care, each beneficiary’s privacy is
protected in accordance with the privacy requirements in 45 CFR Part 160 and 164
Subparts A and E, to the extent that they are applicable.

20.8.1 Chronic and Disabling Conditions

In accordance with section 641.51, F.S., the plan shall provide standing
referrals to members with chronic and disabling conditions that require ongoing
specialty care. The plan shall develop and maintain policies and procedures for
such referrals.

20.8.2 Members with Developmental Disabilities

When a member has a developmental disability, the plan shall monitor the
member’s ongoing medical condition by asking the member or parent/guardian if
the member is receiving services from the DCF, Office of Developmental Services
(DS). If the member is receiving services from DS, the plan shall:



a.   Contact the member, or parent/guardian, as appropriate, for DS contact
information and obtain authorization (if not already obtained) to seek further
information from the member’s DS support coordinator or waiver support
coordinator.   b.   Contact the member’s DS support coordinator or waiver
support coordinator to obtain DS service information and review the need to
coordinate care.   c.   Continue to contact the member or the member’s
parent/guardian and provider regarding the ongoing coordination of care, as
appropriate.

20.8.3 Coordination with Community Mental Health Care Providers

When a member residing in an area other than the Agency’s areas known to be
receiving behavioral health services, the plan shall ask the member or
parent/guardian if the member is receiving behavioral health treatment services
from a community mental health center, clinic, or private behavioral health
provider. If the member is receiving such services, the plan shall:



a.   Contact the member, or parent/guardian, as appropriate, and obtain
authorization (if not already obtained) to seek further information from the
member’s behavioral health treatment provider.   b.   Contact the member’s
behavioral health treatment provider to obtain the member’s current behavioral
health treatment plan, and review the information in order to coordinate care
(this is particularly relevant for individuals who are taking prescribed
psychotropic medications).   c.   Coordinate the member’s care with the
behavioral health provider, as appropriate.

For members residing in Agency areas where behavioral health care has been
implemented, see section 10.11, Behavioral Health of the contract.

20.8.4 New Member Procedures

The plan shall contact each new member at least two times, if necessary, within
90 calendar days of enrollment, to urge scheduling of an initial appointment
with the primary care provider for the purpose of a health risk assessment
(information regarding the health risk assessment/CHCUP screening for members
under the age of 21 may be found in section 10.8.1, CHCUP).

AHCA Contract No. FA523, Attachment I, Page 34 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



a.   For this subsection, contact is defined as mailing a notice to, or
telephoning, a member at the most recent address or telephone number available.
  b.   The plan will urge members to see their primary care physicians within
180 days of enrollment.   c.   The plan shall contact each new member within 30
calendar days of enrollment to request the member to authorize release of his or
her medical records to the plan or its health services subcontractors from
practitioners who treated the member prior to plan enrollment. The plan shall
request or assist the member’s new practitioner in requesting medical records
from the previous practitioners.   d.   The plan must use the health risk
assessments or the released medical records to identify members who have not
received CHCUP screenings in the past according to the Agency approved
periodicity schedule.   e.   The plan must contact, up to two times if
necessary, any members who are more than two months behind in the periodicity
screening schedule to urge those members or their legal representative to make
an appointment for a screening visit.   f.   Within 30 calendar days of
enrollment, the plan shall advise members of and ensure the availability of, a
screening for all members known to be pregnant or who advise the plan that they
may be pregnant. The plan shall refer pregnant members and members reporting
they may be pregnant for appropriate prenatal care (refer to section 10.8.11.1,
Pregnancy Related Requirements).   g.   For beneficiaries voluntarily enrolling,
Title XXI MediKids and for beneficiaries who have been automatically reinstated
due to regaining Medicaid eligibility, the plan shall honor any written
documentation of prior authorization of ongoing covered services for a period of
10 calendar days after the effective date of enrollment or until the plan’s
primary care physician assigned to that member reviews the member’s treatment
plan, whichever comes first.   h.   For beneficiaries that the state has
assigned, the plan shall honor any written documentation of prior authorization
of ongoing services for a period of one month after the effective date of
enrollment or until the plan’s primary care physician assigned to that member
reviews the member’s treatment plan, whichever comes first.   i.   For both
voluntary and assigned members, written documentation of prior authorization of
ongoing services includes the following, provided that the services were
prearranged prior to enrollment in the plan:



  1.   Prior existing orders,     2.   Provider appointments, surgeries, and    
3.   Prescriptions (including prescriptions at non-participating pharmacies).



    The plan cannot delay service authorization if written documentation is not
available in a timely manner; however, the plan is not required to pay claims
for which it has received no written documentation. The plan shall not deny
claims submitted by a non-contracting provider solely based on the period
between the date of service and the date of clean claim submission unless that
period exceeds 365 days.       The plan shall be responsible for payment of
covered services to the existing treating provider at a prior negotiated rate or
lesser of the provider’s usual and customary rate or the established Medicaid
fee-for-service rate for such services until the plan is able to evaluate the
need for ongoing services.   J.   For members in the Frail/Elderly program, the
plan shall contact each new member within five days of enrollment and develop a
plan of care. The plan is developed with the member and with others in the

AHCA Contract No. FA523, Attachment I, Page 35 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



    member’s care support network, if desired by the member. If the member has
been adjudicated incompetent in accordance with law, is found by his or her
physician to be medically incapable of understanding his/her rights, or exhibits
a significant communication barrier, the member’s guardian, next of kin, or
legally authorized responsible person is permitted to act on the member’s behalf
in matters relating to the member’s enrollment, plan of care or services.      
    If urgent needs are identified, the plan shall take immediate action to
address them. Urgent means any sudden or unforeseen situation which requires
immediate action to prevent hospitalization or nursing home placement. Examples
of urgent situations may be: hospitalization of spouse or caregiver or increased
impairment of a member living alone who suddenly cannot manage basic needs
without immediate help, hospitalization, or nursing home placement.       20.8.5
  Pediatrician Assignment to Pregnant Women           The plan must assign a
pediatrician or other appropriate primary care physician to all pregnant members
for the care of their newborn babies no later than the beginning of the last
trimester of gestation. If the plan was not aware that the member was pregnant
until she presented for delivery, the plan must assign a pediatrician or a
primary care physician to the newborn baby within one workday after birth. The
plan shall advise all pregnant members of the members’ responsibility to notify
their plan and their DCF public assistance specialists (case workers) of their
pregnancies and the births of their babies.       20.8.6   Protective Custody  
        The plan shall, for enrolled members, comply with Rule 65C-12.002,
Florida Administrative Code (F.A.C.), which requires that all children taken
into protective custody, emergency shelter, or into the foster care program by
the DCF, be physically screened within 72 hours, or immediately, if required.
The plan shall provide such required examinations or, if unable to do so within
the required time frames, pay claims for such examinations at the lower of a
prior negotiated rate or the established Medicaid fee-for-service rate for such
services. The plan shall pay a prior negotiated rate or the lesser of the
provider’s usual and customary rate or the established Medicaid fee-for-service
rate for CHCUP screenings for children whose enrollment and Medicaid eligibility
are undetermined at the time of entry into the care and custody of the DCF and
who are later determined to be enrolled members at the time the examinations
took place.       20.8.7   Immunization from Non-Plan Provider           When a
member receives immunizations from a non-plan provider, the plan shall be liable
for an immunization administration fee at no less than the Medicaid rate, as
long as the provider contacts the plan at the time of service delivery and the
plan is unable to document to the provider that the immunization has already
been provided to the member, and the provider has submitted to the plan a claim
for such services and medical records documenting the immunization. The
provision of immunization services by a public provider is described in section
20.8.9, Public Provider Claims.       20.8.8   Immunization Data Sharing        
  The plan shall encourage its primary care physicians to provide immunization
information to the DCF upon receipt of the member’s written permission and DCF’s
request, for members requesting temporary cash assistance from the DCF in order
to document that the member has met the immunization requirements for
beneficiaries receiving temporary cash assistance.       20.8.9   Public
Provider Claims           In accordance with sections 381.0407, F.S. and
409.9122, F.S., without prior authorization, the plan shall pay claims initiated
by any public provider for:           a.   The diagnosis and treatment of
sexually transmitted diseases and other communicable diseases such as
tuberculosis and human immunodeficiency syndrome (refer to section 110.1,
Laboratory Tests and

AHCA Contract No. FA523, Attachment I, Page 36 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



    Associated Office Visits to be Paid by Plan without Prior Authorization when
Initiated by County Health Department).   b.   The provision of immunizations.  
c.   Family planning services and related pharmaceuticals.   d.   School health
services listed in a., b, and c above and for services rendered on an urgent
basis by public providers. Services rendered on an urgent basis are those health
care services needed to immediately relieve pain or distress for medical
problems such as injuries, nausea and fever, and services needed to treat
infectious diseases and other similar conditions.   e.   In the event that a
vaccine-preventable disease emergency is declared, the plan shall reimburse
county health departments for the cost of the administration of vaccines.      
Public providers shall attempt to contact the plan before providing health care
services to their members. Public providers shall provide the plan with the
results of the office visit, including test results, and shall be reimbursed by
the plan at the rate negotiated between the plan and the public provider or, if
a rate has not been negotiated, at the lesser of either the rate charged by the
public provider or the Medicaid fee-forservice reimbursement rate. The plan
shall not deny public health care services claims for claims submitted by a
non-contracting public provider solely based on the period between the date of
service and the date of clean claim submission unless that period exceeds
365 days.       For purposes of this subsection, public providers are defined as
a county health department or migrant health center funded under section 329 of
the Public Health Services Act or a community health center funded under section
330 of the Public Health Services Act, as specified in section 381.0407, F.S.



20.8.10   Certified School Match Program           The Agency shall reimburse
schools participating in the certified school match program pursuant to sections
1011.70 and 409.908, F.S., for the following school-based services rendered to
members as referenced in the Medicaid Certified School Match Program Services
Coverage and Limitations Handbook:           a.   Speech, occupational and
physical therapy services;       b.   Behavioral health services;       c.  
Transportation services; and       d.   Other school-based services implemented
by the Agency.           School districts participating in the certified school
match program may be authorized by Medicaid to cover any one, a combination, or
all of the above services indicated. The provision of school-based services will
not be considered a replacement, substitution, or fulfillment of a service
prescription or doctor’s orders.       20.8.11   Continued Care from Terminated
Providers           In accordance with section 641.51, F.S., the plan shall
provide continued care from terminated providers as follows. The plan shall
develop and maintain policies and procedures for the provision of such care.    
      The plan shall allow members for whom treatment is active to continue care
with a terminated treating provider when medically necessary, through completion
of treatment of a condition for which the member was receiving care at the time
of the termination, until the member selects another treating provider or during
the next open enrollment period, whichever is longer, but not longer than
6 months after the termination of the contract.

AHCA Contract No. FA523, Attachment I, Page 37 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

The plan shall allow pregnant members who have initiated a course of prenatal
care, regardless of trimester in which care was initiated, to continue care with
a terminated treating provider until completion of postpartum care.

These requirements do not prevent a provider from refusing to continue to
provide care to a member who is abusive or non-compliant.

For care continued under this section, the plan and the provider shall continue
to abide by the same terms, conditions and payment arrangements as they existed
in the terminated contract.

These requirements shall not apply for treating providers who have been
terminated from the plan for cause.

20.8.12 Out-of-Plan Specially Qualified Providers

In accordance with section 641.51, F.S., the plan shall determine when
exceptional referrals to out-of-plan specially qualified providers are needed to
address the unique medical needs of a member (for example, when a member’s
medical condition requires testing by a geneticist). Financial arrangements for
the provision of such services shall be agreed to prior to the provision of
services. The plan shall develop and maintain policies and procedures for such
referrals.

20.8.13 Individuals with Special Health Care Needs

The plan shall implement mechanisms for identifying, assessing and ensuring the
existence of a treatment plan for individuals with special health care needs, as
specified in section 20.12, Quality Improvement. Mechanisms shall include
evaluation of health risk assessments, claims data, and, if available CPT/ICD-9
codes. Additionally, the plan shall implement a process for receiving and
considering provider and enrollee input.

In accordance with this contract and 42 CFR 438.208(c)(3), a treatment plan for
an enrollee determined to need a course of treatment or regular care monitoring
must be developed by the enrollee’s care provider with enrollee participation
and in consultation with any specialists caring for the enrollee; approved by
the plan in a timely manner if this approval is required; and developed in
accordance with any applicable Agency quality assurance and utilization review
standards.

Pursuant 42 CFR 438.208(c)(4), for enrollees with special health care needs
determined through an assessment by appropriate health care professionals
(consistent with 42 CFR 438.208(c)(2)) to need a course of treatment or regular
care monitoring, each plan must have a mechanism in place to allow enrollees to
directly access a specialist (for example, through a standing referral or an
approved number of visits) as appropriate for the enrollee’s condition and
identified needs.

20.9 Out-of-Plan Use of Non-Emergency Services

Unless otherwise specified in this contract, where a member utilizes services
available under the plan other than emergency services from a non-contract
provider, the plan shall not be liable for the cost of such utilization unless
the plan referred the member to the non-contract provider or authorized such
out-of-plan utilization. The plan shall provide timely approval or denial of
authorization of out-of-plan use through the assignment of a prior authorization
number, which refers to and documents the approval. A plan may not require paper
authorization as a condition of receiving treatment if the plan has an automated
authorization system. Written follow up documentation of the approval must be
provided to the out-of-plan provider within one business day from the request
for approval. The member shall be liable for the cost of such unauthorized use
of contract-covered services from non-contract providers.

In accordance with section 409.912, F.S., the plan shall reimburse any hospital
or physician that is outside the plan’s authorized geographic service area for
plan authorized services provided by the hospital or physician to plan members
at a rate negotiated with the hospital or physician for the provision of
services or according to the lesser of the following:

AHCA Contract No. FA523, Attachment I, Page 38 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



  a.   The usual and customary charge made to the general public by the hospital
or physician; or     b.   The Florida Medicaid reimbursement rate established
for the hospital or physician.



    The plan shall reimburse all out-of-plan providers pursuant to section
641.3155, F.S.

20.10 Emergency Care Requirements



    The plan shall make provisions for and advise all members of the provisions
governing emergency use. Emergency services are defined in section 100.0,
Glossary of this contract. In accordance with section 743.064, F.S., the plan
shall not deny claims for emergency medical treatment in a hospital due to lack
of parental consent.       Pursuant to section 409.9128, F.S., requirements for
the plan to provide emergency services and care are as follows:



  a.   In providing for emergency services and care as a covered service, the
plan shall not:



  1.   Require prior authorization for the receipt of pre-hospital transport or
treatment or for emergency services and care.     2.   Indicate that emergencies
are covered only if care is secured within a certain period of time.     3.  
Use terms such as “life threatening” or “bona fide” to qualify the kind of
emergency that is covered.     4.   Deny payment based on the member’s or the
hospital’s failure to notify the plan in advance or within a certain period of
time after the care is given.



  b.   The plan shall provide pre-hospital and hospital-based trauma services
and emergency services and care to a member of the plan as required under
sections 395.1041, 395.4045, and 401.45, F.S.     c.   Pursuant to section
409.9128, F.S., when a member is present at the hospital seeking emergency
services and care, the determination as to whether an emergency medical
condition (as defined in section 409.901, F.S., and provided in section 100.0,
Glossary) exists shall be made, for the purpose of treatment, by a physician of
the hospital or, to the extent permitted by applicable law, by other appropriate
personnel under the supervision of the hospital physician. The physician or the
appropriate personnel shall indicate in the patient’s chart the results of the
screening, examination, and evaluation. The plan shall compensate the provider
for the screening, evaluations and examination that is reasonably calculated to
assist the health care provider in arriving at a determination as to whether the
patient’s condition is an emergency medical condition. The plan shall compensate
the provider for emergency services and care. If a determination is made that an
emergency medical condition does not exist, the plan is not responsible for
payment for services rendered subsequent to that determination.     d.   If a
determination has been made that an emergency medical condition exists and the
member has notified the hospital, or the hospital emergency personnel otherwise
has knowledge, that the patient is a member of the plan, the hospital must make
a reasonable attempt to notify the member’s primary care physician, if known, or
the plan, if the plan has previously requested in writing that the notification
be made directly to the plan, of the existence of the emergency medical
condition. If the primary care physician is not known, or has not been
contacted, the hospital must:



  1.   Notify the plan as soon as possible prior to discharge of the member from
the emergency care area; or     2.   Notify the plan within 24 hours or on the
next business day after admission of the member as an inpatient to the hospital.

AHCA Contract No. FA523, Attachment I, Page 39 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



      if the notification required by this paragraph is not accomplished, the
hospital must document its attempt(s) to notify the plan or document the
circumstances that precluded attempts to notify the plan. The plan shall not
deny payment for emergency services and care based on a hospital’s failure to
comply with the notification requirements of this paragraph.     e.   If the
member’s primary care physician responds to the notification, the hospital
physician and the primary care physician may discuss the appropriate care and
treatment of the member. The plan may have a member of the hospital staff with
whom it has a contract participate in the treatment of the member within the
scope of the physician’s hospital staff privileges. The member may be
transferred, in accordance with state and federal law, to a hospital that has a
contract with the plan and has the service capability to treat the member’s
emergency medical condition. Notwithstanding any other state law, a hospital may
request and collect insurance or financial information from a patient in
accordance with federal law, which is necessary to determine if the patient is a
member of the plan, if emergency services and care are not delayed.     f.   In
accordance with 42 CFR 438.114, the plan must also cover post-stabilization
services without authorization, regardless of whether the beneficiary obtains
the service within or outside the plan’s network, for the following situations:



  1.   Post-stabilization care services that were pre-approved by the plan; or
were not pre-approved by the plan because the plan did not respond to the
treating provider’s request for pre-approval within one hour after being
requested to approve such care, or could not be contacted for pre-approval.    
2.   Post stabilization services are services subsequent to an emergency that a
treating physician views as medically necessary after an emergency medical
condition has been stabilized. These are not emergency services, but are
non-emergency services that the plan could choose not to cover out-of-plan
except in the circumstances described above.



  g.   In accordance with section 409.9128, F.S., reimbursement for services
provided to a member of a plan under this section by a provider that does not
have a contract with the plan shall be the lesser of:



  1.   The provider’s charges;     2.   The usual and customary provider charges
for similar services in the community where the services were provided;     3.  
The charge mutually agreed to by the plan and the provider within 60 calendar
days after submittal of the claim; or     4.   The Medicaid rate.



      The plan shall not deny emergency services claims for claims submitted by
a non-contracting provider solely based on the period between the date of
service and the date of clean claim submission unless that period exceeds
365 days.     h.   Notwithstanding the requirements stated above, payment by the
plan for claims for emergency services rendered by a non-contract provider shall
be made pursuant to section 641.3155, F.S. If third party liability exists,
payment of claims shall be determined in accordance with section 70.20, Third
Party Resources.     i.   The plan must review and approve or disapprove
emergency service claims based on the definition of emergency services and care,
and emergency medical condition, specified in section 100.0, Glossary.

AHCA Contract No. FA523, Attachment I, Page 40 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

20.11 Grievance System Requirements



      The plan must have an enrollee grievance system in place that includes a
grievance process, an appeal process, and access to the Medicaid fair hearing
system. The plan must develop, implement and maintain a grievance system that
complies with the requirements in s. 641.511, F.S., and with federal laws and
regulations, including 42 CFR 431.200 and 438, Subpart F, “Grievance System.”
The system must include written policies and procedures that are approved by the
Agency. The plan shall refer all enrollees and providers who are dissatisfied
with the plan or its action to the grievance/appeal coordinator for processing
and documentation in accordance with this contract and the approved policies and
procedures. The nature of the expression of dissatisfaction determines which of
the processes the plan must follow. The grievance process is the procedure for
addressing enrollee grievances, which are expressions of dissatisfaction about
any matter other than an action, as “action” is defined in section 100.0,
Glossary. The appeal process is the procedure for addressing enrollee appeals,
which are requests for review of an action, as “action” is defined in section
100.0, Glossary.         The plan must give enrollees reasonable assistance in
completing forms and other procedural steps, including but not limited to
providing interpreter services and toll-free numbers with TTY/TDD and
interpreter capability. The plan must acknowledge receipt of each grievance and
appeal in writing. The plan must ensure that decision makers on grievances and
appeals were not involved in previous levels of review or decision-making and
are health care professionals with clinical expertise in treating the enrollee’s
condition or disease when deciding any of the following:



  a.   An appeal of a denial that is based on lack of medical necessity.     b.
  A grievance regarding denial of expedited resolution of an appeal.     c.   A
grievance or appeal that involves clinical issues.



      The plan must provide information on grievance, appeal, and fair hearing,
and their respective policies, procedures, and time frames, to all providers and
subcontractors at the time they enter into a contract. Procedural steps must be
clearly specified in the member handbook for members and the provider manual for
providers, including the address, telephone number, and office hours of the
grievance coordinator. The information must include:



  a.   Enrollee rights to Medicaid fair hearing, the method for obtaining a
hearing, the rules that govern representation at the hearing, and the DCF
address for pursuing a fair hearing, which is Office of Appeals Hearings, 1317
Winewood Boulevard, Building 5, Room 203, Tallahassee, Florida 32399-0700.    
b.   Enrollee rights to file grievances and appeals and requirements and time
frames for filing.     c.   The availability of assistance in the filing
process.     d.   The toll-free numbers to file oral grievances and appeals.    
e.   Enrollee rights to request continuation of benefits during an appeal or
Medicaid fair hearing process and, if the plan’s action is upheld in a hearing,
the fact that the enrollee may be liable for the cost of any continued benefits.
    f.   Enrollee rights to appeal to the Agency and the Subscriber Assistance
Program, formerly named the Statewide Provider and Subscriber Assistance Panel
(Panel) after exhausting the plan’s appeal or grievance process in accordance
with s. 408.7056 and 641.511, F.S., with the following exception: a grievance
taken to Medicaid fair hearing will not be considered by the Panel. The
information must explain that a request for Panel review must be made by the
enrollee within one year of receipt of the final decision letter from the plan,
must explain how to initiate such a review, must include the Panel’s address and
telephone number as follows: Agency for Health Care Administration, Bureau of
Managed Health Care, Building 1, Room 339, 2727 Mahan Drive, Tallahassee,
Florida 32308, (850) 921-5458.

AHCA Contract No. FA523, Attachment I, Page 41 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



  g.   Notice that the plan must continue enrollee benefits if:



  1.   The appeal is filed timely, meaning on or before the later of the
following:



  (a)   Within 10 days of the date on the notice of action (Add 5 days if the
notice is sent via U.S. mail).     (b)   The intended effective date of the
plan’s proposed action.



  2.   The appeal involves the termination, suspension, or reduction of a
previously authorized course of treatment;     3.   The services were ordered by
an authorized provider;     4.   The authorization period has not expired; and  
  5.   The enrollee requests extension of benefits.



      The plan must maintain records of grievances and appeals in accordance
with the terms of this contract, including a separate log for calls regarding
the Hernandez Settlement, Hernandez, et al. v. Medows, case number 02-20964
Civ-Gold/Simonton. The ‘Hernandez’ log shall contain at a minimum the name of
the enrollee, the address of the enrollee, a telephone number for the enrollee,
and a brief description of the issue (including the name of the drug involved.)

20.11.1 Appeal Process



    An appeal is a request for review of an “action” as defined in section
100.0, Glossary. A beneficiary may file an appeal, and a provider, acting on
behalf of the beneficiary and with the beneficiary’s written consent, may file
an appeal. The appeal procedure must be the same for all beneficiaries.



  a.   Filing Requirements         The beneficiary or provider may file an
appeal within 30 days of the date of the notice of action. If the plan does not
issue a written notice of action, the enrollee or provider may file an appeal
within one year of the action.         The beneficiary or provider may file an
appeal either orally or in writing and must follow an oral filing with a
written, signed appeal. For oral filings, time frames for resolution begin on
the date the plan receives the oral filing.     b.   General Plan Duties        
The plan must:



  1.   Ensure that oral inquiries seeking to appeal an action are treated as
appeals and confirm those inquiries in writing, unless the beneficiary or the
provider requests expedited resolution.     2.   Provide a reasonable
opportunity to present evidence, and allegations of fact or law, in person as
well as in writing.     3.   Allow the beneficiary and representative
opportunity, before and during the appeals process, to examine the beneficiary’s
case file, including medical records, and any other documents and records.    
4.   Consider the beneficiary, representative, or estate representative of a
deceased beneficiary as parties to the appeal.

AHCA Contract No. FA523, Attachment I, Page 42 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



  5.   Resolve each appeal, and provide notice, as expeditiously as the
beneficiary’s health condition requires, within State-established time frames
not to exceed 45 days from the day the plan receives the appeal.     6.  
Continue the enrollee’s benefits if:



  (a)   The appeal is filed timely, meaning on or before the later of the
following:         Within 10 days of the date on the notice of action (Add 5
days if the notice is sent via U.S. mail).         The intended effective date
of the plan’s proposed action.     (b)   The appeal involves the termination,
suspension, or reduction of a previously authorized course of treatment;     (c)
  The services were ordered by an authorized provider;     (d)   The
authorization period has not expired; and     (e)   The beneficiary requests
extension of benefits.



  7.   Provide written notice of disposition that includes the results and date
of appeal resolution and for decisions not wholly in the beneficiary’s favor
that includes:



  (a)   Notice of the right to request a Medicaid fair hearing.     (b)  
Information about how to request a Medicaid fair hearing, including the DCF
address for pursuing a fair hearing, which is Office of Public Assistance
Appeals Hearings, 1317 Winewood Boulevard, Building 1, Room 309, Tallahassee,
Florida 32399-0700.     (c)   Notice of the right to continue to receive
benefits pending a hearing.     (d)   Information about how to request the
continuation of benefits.     (e)   Notice that if the plan’s action is upheld
in a hearing, the enrollee may be liable for the cost of any continued benefits.
        (0 Notice that if the appeal is not resolved to the satisfaction of the
beneficiary, the beneficiary has one year in which to request review of the
plan’s decision concerning the appeal by the Subscriber Assistance Program,
formerly named the Statewide Provider and Subscriber Assistance Program, as
provided in s. 408.7056, F.S. The notice must explain how to initiate such a
review and must include the addresses and toll-free telephone numbers of the
Agency and the Subscriber Assistance Program.



  8.   Provide the Agency with a copy of the written notice of disposition upon
request.     9.   Ensure that punitive action is not taken against a provider
who files an appeal on a beneficiary’s behalf or supports a beneficiary’s
appeal.



      The plan may extend the resolution time frames by up to 14 calendar days
if the beneficiary requests the extension or the plan documents that there is
need for additional information and that the delay is in the beneficiary’s
interest. If the extension is not requested by the beneficiary the plan must
give the beneficiary written notice of the reason for the delay.

AHCA Contract No. FA523, Attachment I, Page 43 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



      If the plan continues or reinstates beneficiary benefits while the appeal
is pending, the benefits must be continued until one of following occurs:



  1.   The beneficiary withdraws the appeal.     2.   10 days pass from the date
of the plan’s adverse plan decision and the beneficiary has not requested a
Medicaid fair hearing with continuation of benefits until a Medicaid fair
hearing decision is reached. (Add 5 days if the notice is sent via U.S. mail.)  
  3.   A Medicaid fair hearing decision adverse to the beneficiary is made.    
4.   The authorization expires or authorized service limits are met.



      If the final resolution of the appeal is adverse to the beneficiary, the
plan may recover the cost of the services furnished while the appeal was
pending, to the extent that they were furnished solely because of the
requirements of this section.         The plan must authorize or provide the
disputed services promptly, and as expeditiously as the beneficiary’s health
condition requires, if the services were not furnished while the appeal was
pending and the disposition reverses a decision to deny, limit, or delay
services.         The plan must pay for disputed services, in accordance with
State policy and regulations, if the services were furnished while the appeal
was pending and the disposition reverses a decision to deny, limit, or delay
services.



c.   Expedited Process



      Each plan must establish and maintain an expedited review process for
appeals when the plan determines (if requested by the beneficiary) or the
provider indicates (in making the request on the enrollee’s behalf or supporting
the beneficiary’s request) that taking the time for a standard resolution could
seriously jeopardize the enrollee’s life or health or ability to attain,
maintain, or regain maximum function.         The beneficiary or provider may
file an expedited appeal either orally or in writing. No additional beneficiary
follow-up is required.         The plan must:



  1.   Inform the beneficiary of the limited time available for the enrollee to
present evidence and allegations of fact or law, in person and in writing.    
2.   Resolve each expedited appeal and provide notice, as expeditiously as the
beneficiary’s health condition requires, within State-established time frames
not to exceed 72 hours after the plan receives the appeal.     3.   Provide
written notice of disposition.     4.   Make reasonable efforts to also provide
oral notice of disposition.     5.   Ensure that punitive action is not taken
against a provider who requests an expedited resolution on the beneficiary’s
behalf or supports a beneficiary’s request for expedited resolution.



      The plan may extend the resolution time frames by up to 14 calendar days
if the beneficiary requests the extension or the plan documents that there is
need for additional information and that the delay is in the beneficiary’s
interest. If the extension is not requested by the beneficiary, the plan must
give the enrollee written notice of the reason for the delay.

AHCA Contract No. FA523, Attachment I, Page 44 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



      If the plan denies a request for expedited resolution of an appeal, the
plan must:



  1.   Transfer the appeal to the standard time frame of no longer than 45 days
from the day the plan receives the appeal with a possible 14-day extension.    
2.   Make reasonable efforts to provide prompt oral notice of the denial     3.
  Provide written notice of the denial within two calendar days.     4.  
Fulfill all general plan duties listed above.

20.11.2 Grievance Process



      A grievance is an expression of dissatisfaction about any matter other
than an action, as “action” is defined in 100.0, Glossary. An enrollee may file
a grievance, and a provider, acting on behalf of the beneficiary and with the
beneficiary’s written consent, may file a grievance.



  a.   Filing Requirements         The beneficiary or provider may file a
grievance within one year after the date of occurrence that initiated the
grievance.         The beneficiary or provider may file a grievance either
orally or in writing. An oral request may be followed up with a written request,
but the time frame for resolution begins the date the plan receives the oral
filing.     b.   General Plan Duties         The plan must:



  1.   Resolve each grievance, and provide notice, as expeditiously as the
beneficiary’s health condition requires, within State-established time frames
not to exceed 90 days from the day the plan receives the grievance.     2.  
Provide written notice of disposition that includes the results and date of
grievance resolution and for decisions not wholly in the beneficiary’s favor
that includes:



  (a)   Notice of the right to request a Medicaid fair hearing.     (b)  
Information about how to request a Medicaid fair hearing, including the DCF
address for pursuing a fair hearing, which is Office of Public Assistance
Appeals Hearings, 1317 Winewood Boulevard, Building 5, Room 203, Tallahassee,
Florida 32399-0700.     (c)   Notice of the right to continue to receive
benefits pending a hearing.     (d)   Information about how to request the
continuation of benefits.     (e)   Notice that if the plan’s action is upheld
in a hearing, the beneficiary may be liable for the cost of any continued
benefits.



  3.   Provide the Agency with a copy of the written notice of disposition upon
request.     4.   Ensure that punitive action is not taken against a provider
who files a grievance on a beneficiary’s behalf or supports an enrollee’s
grievance.

AHCA Contract No. FA523, Attachment I, Page 45 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



      The plan may extend the resolution time frames by up to 14 calendar days
if the beneficiary requests the extension or the plan documents that there is
need for additional information and that the delay is in the enrollee’s
interest. If the extension is not requested by the beneficiary, the plan must
give the beneficiary written notice of the reason for the delay.

20.11.3 Medicaid Fair Hearing System



      The Medicaid fair hearing policy and process is detailed in Rule 65-2.042,
F.A.C. The plan’s grievance system policy and appeal and grievance processes
shall state that the beneficiary has the right to request a Medicaid fair
hearing in addition to pursuing the plan’s grievance process. A provider acting
on behalf of the beneficiary and with the beneficiary’s written consent may
request a Medicaid fair hearing. Parties to the Medicaid fair hearing include
the plan, as well as the beneficiary and his or her representative or the
representative of a deceased enrollee’s estate.



  a.   Request Requirements         The beneficiary or provider may request a
Medicaid fair hearing within 90 days of the date of the notice of action.      
  The beneficiary or provider may request a Medicaid fair hearing by contacting
DCF at the Office of Public Assistance Appeals Hearings, 1317 Winewood
Boulevard, Building 5, Room 203, Tallahassee, Florida 32399-0700.     b.  
General Plan Duties



      The plan must:     1.   Continue the beneficiary’s benefits while Medicaid
fair hearing is pending if:



  (a)   The Medicaid fair hearing is filed timely, meaning on or before the
later of the following:         Within 10 days of the date on the notice of
action (Add 5 days if the notice is sent via U.S. mail).         The intended
effective date of the plan’s proposed action.     (b)   The Medicaid fair
hearing involves the termination, suspension, or reduction of a previously
authorized course of treatment;     (c)   The services were ordered by an
authorized provider;     (d)   The authorization period has not expired; and    
(e)   The beneficiary requests extension of benefits.



  2.   Ensure that punitive action is not taken against a provider who requests
a Medicaid fair hearing on the beneficiary’s behalf or supports an enrollee’s
request for a Medicaid fair hearing.



      If the plan continues or reinstates beneficiary benefits while the
Medicaid fair hearing is pending, the benefits must be continued until one of
following occurs:     1.   The beneficiary withdraws the request for Medicaid
fair hearing.     2.   10 days pass from the date of the plan’s adverse plan
decision and the beneficiary has not requested a Medicaid fair hearing with
continuation of benefits until a Medicaid fair hearing decision is reached. (Add
5 days if the notice is sent via U.S. mail.)

AHCA Contract No. FA523, Attachment I, Page 46 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



  3.   A Medicaid fair hearing decision adverse to the beneficiary is made.    
4.   The authorization expires or authorized service limits are met.



      The plan must authorize or provide the disputed services promptly, and as
expeditiously as the beneficiary’s health condition requires, if the services
were not furnished while the Medicaid fair hearing was pending and the Medicaid
fair hearing officer reverses a decision to deny, limit, or delay services.    
    The plan must pay for disputed services, in accordance with State policy and
regulations, if the services were furnished while the Medicaid fair hearing was
pending and the Medicaid fair hearing officer reverses a decision to deny,
limit, or delay services.

20.12 Quality Improvement



      The plan shall have an ongoing quality improvement (QI) program that
objectively and systematically monitors and evaluates the quality and
appropriateness of care and services rendered, thereby promoting quality of care
and quality patient outcomes in service performance to its Medicaid population.
The plan’s written policies and procedures shall address components of effective
health care management including but not limited to anticipation,
identification, monitoring, measurement, evaluation of enrollee’s health care
needs, and effective action to promote quality of care. The plan shall define
and implement improvements in processes that enhance clinical efficiency,
provide effective utilization, and focus on improved outcome management
achieving the highest level of success. The plan and its quality improvement
program shall demonstrate in their care management how specific interventions
better manage the care and impact healthier patient outcomes. The goal shall be
to provide comprehensive, high quality, accessible, cost effective, and
efficient health care to Medicaid beneficiaries.         The plan shall provide
a written descriptive QI program that identifies FTE staff specifically trained
to handle the Medicaid business and delineates how staffing is organized to
interact and resolve problems, define measures and expectations, and demonstrate
the process for decision making (i.e. projects selection, interventions) and
reevaluation.         The plan shall cooperate with the Agency and the External
Quality Review Organization (EQRO) vendor. The Agency will set methodology and
standards for QI performance improvement with advice from the EQRO. Prior to
implementation, the Agency and/or the EQRO shall review the QI program. The
quality improvement program must be approved, in writing, by the Agency no later
than three months following the effective date of this contract. If the plan has
submitted and received approval for the present calendar year, an extension may
be granted for the submission of new projects.         The quality improvement
program shall be based on the minimum requirements listed below.



  a.   The plan’s QI governing body shall monitor, evaluate, and oversee results
to improve care. The governing body shall have written guidelines and standards
defining their responsibilities for:



  •   Supervision and maintenance of an active QI committee,     •   Ensuring
ongoing QI activity coordination with other management activity, demonstrated
through written, retrievable documentation from meetings or activities,     •  
Planning, decisions, interventions, and assessment of results to demonstrate
coordination of QI processes,     •   Oversight of QI program activities, and  
  •   A written diagram that demonstrates the QI system process.



  b.   The plan shall have a quality improvement review authority which shall:



  •   Direct and review quality improvement activities;

AHCA Contract No. FA523, Attachment I, Page 47 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



  •   Assure that quality improvement activities take place throughout the plan;
    •   Review and suggest new or improved quality improvement activities;     •
  Direct task forces/committees in the review of focused concern;     •  
Designate evaluation and study design procedures;     •   Publicize findings to
appropriate staff and departments within the plan;     •   Report findings and
recommendations to the appropriate executive authority; and     •   Direct and
analyze periodic reviews of members’ service utilization patterns.



  c.   The plan shall provide for quality improvement staff specifically trained
to handle the Medicaid business which have the responsibility for: identifying
their Medicaid beneficiaries’ needs and problems related to quality of care for
covered health care and professional services, measuring how well these needs
are met, and improving processes to meet these needs. The plan shall evaluate
ways in which care is provided, identify outliers to specific indicators,
determine what shall be accomplished, ascertain how to determine if a change is
an improvement, and initiate interventions that will result in an improved
quality of care for covered health care and professional services. The plan
shall prioritize problem areas for resolution and design strategies for change;
implement improvement activities and measure success.     d.   The systematic
process of quality assessment and improvement shall be objective in
systematically monitoring and evaluating the quality and appropriateness of care
and service delivery (or the failure of delivery) to the Medicaid population
through quality of care projects and related activities. Opportunities for
improvement shall be on an ongoing basis. The plan shall assess, evaluate,
decrease inappropriate care, decrease inappropriate service denials, and
increase coordination of care. The plan shall document in its QI program that it
is monitoring the range of quality of care across services and all treatment
modalities. This review of the range of care shall be carried out over multiple
review periods and not only on a concurrent basis.     e.   At least four
Agency-approved quality-of-care projects must be performed by the plan. Each
study/project must include a statistically significant sample of Medicaid lives.
One of the four projects must be a (QAPI) Project on Language and Culture:
Clinical Health Care Disparities or Culturally and Linguistically Appropriate
Services, initiated by January 31, 2005. The plan shall provide notification to
the Agency prior to implementation. The notification shall include the general
description, justification, and methodology for each project and document the
potential for meaningful improvement. The plan shall report quarterly to the
Agency within 30 days of the reporting quarter. The report shall include the
current status of the project, including but not limited to goals, anticipated
outcomes, and ongoing interventions. The results shall be reported no less than
annually. Each project shall have been through the plan’s quality process,
including reporting and assessments by the quality committee and reporting to
the board of directors:         Pursuant to 42 CFR 438.240, the project shall
focus on clinical care and non-clinical areas (i.e. health services delivery).
These projects must be designed to achieve, through ongoing measurements and
intervention, significant improvement, sustained over time, in clinical care and
non-clinical care areas that are expected to have a favorable effect on health
outcomes and enrollee satisfaction. Each performance improvement project must be
completed in a reasonable time period so as to generally allow information on
the success of performance improvement projects in the aggregate to produce new
information on quality of care every year. The Centers for Medicare and Medicaid
Services (CMS), in consultation with states and other stakeholders, may specify
performance measures and topics for performance improvement projects. If CMS
specifies performance improvement projects, the plan will participate and this
will count towards the Agency-approved quality-of-care projects. Each individual
CMS project can be counted as one of the Agency-approved quality of care
projects. The quality-of-care projects used to measure performance improvement
projects shall include diagrams (e.g. algorithms and /or flow charts) for
monitoring and shall:



  1.   Target specific conditions and specific health service delivery issues
for focused individual practitioner and system-wide monitoring and evaluation.

AHCA Contract No. FA523, Attachment I, Page 48 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



  2.   Use clinical care standards or practice guidelines to objectively
evaluate the care the entity delivers or fails to deliver for the targeted
clinical conditions.     3.   Use appropriate quality indicators derived from
the clinical care standards or practice guidelines to screen and monitor care
and services delivered.     4.   Implement system interventions to achieve
improvement in quality.     5.   Evaluate the effectiveness of the
interventions.     6.   Provide sufficient information to plan and initiate
activities for increasing or sustaining improvement.     7.   Monitor the
quality and appropriateness of care furnished to enrollees with special health
care needs.     8.   Reflect the population served in terms of age groups,
disease categories, and special risk status.     9.   Ensure that appropriate
health professionals analyze data.     10.   Ensure that multi-disciplinary
teams will address system issues.     11.   Include objectives and quantifiable
measures based on current scientific knowledge and clinical experience and have
an established goal or benchmark.     12.   Identify and use quality indicators
that are measurable and objective.     13.   Validate the design to assure that
the data to be abstracted during the QI project is accurate, reliable and
developed according to generally accepted principles of scientific research and
statistical analysis.     14.   Maintain a system for tracking issues over time
to ensure that actions for improvement are effective.



      The plan’s quality improvement information shall be used in such processes
as recredentialing, recontracting, and annual performance ratings of
individuals. It shall also be coordinated with other performance monitoring
activities, including utilization management, risk management, and resolution
and monitoring of member grievances. There shall also be a link between other
management activities such as network changes, benefits redesign, medical
management systems (e.g., precertification), practice feedback to physicians,
patient education, and member services.         The plan’s quality improvement
program shall have a peer review component with the authority to review practice
methods and patterns of individual physicians and other health care
professionals, morbidity/mortality, and all grievances related to medical
treatment; evaluate the appropriateness of care rendered by professionals;
implement corrective action when deemed necessary; develop policy
recommendations to maintain or enhance the quality of care provided to Medicaid
enrollees; conduct a review process which includes the appropriateness of
diagnosis and subsequent treatment, maintenance of medical records requirements,
adherence to standards generally accepted by professional group peers, and the
process and outcome of care; maintain written minutes of the meetings; receive
all written and oral allegations of inappropriate or aberrant service; and
educate recipients and staff on the role of the peer review authority and the
process to advise the authority of situations or problems.



  f.   Pursuant to 42 CFR 438.208(c)(1), the plan shall implement mechanisms to
identify persons with special health care needs, as those persons are defined by
the Agency.

AHCA Contract No. FA523, Attachment I, Page 49 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



  g.   Plan Service Performance



      The following table designates the weight assigned to each performance
measure in Agency-defined categories.

                                                      (Minimum of 3) QUALITY    
                    IMPROVEMENT &                 ON-SITE AUDIT   PERFORMANCE  
  CAHPS

--------------------------------------------------------------------------------

  CHCUP

--------------------------------------------------------------------------------

  COMPLIANCE

--------------------------------------------------------------------------------

  INDICATORS

--------------------------------------------------------------------------------

  ACCREDITATION

--------------------------------------------------------------------------------

15%
    20 %     15 %     35 %     15 %



      The External Quality Review Organization vendor (EQRO) may recommend how
items will be scored to get these ratings. Overall scoring will apply until
modified by the EQRO and would be measured as:

          Rating

--------------------------------------------------------------------------------

  Score

--------------------------------------------------------------------------------

Excellent
    91-100  
Commendable
    81-90  
Passing
    71-80  
Provisional
    61-70  
Failed
    <60  



  1.   Consumer Assessment of Health Plans Study (CAHPS) Survey results in
yearly conducted survey data regarding the member’s assessment of their
satisfaction with health care services. See section 20.12.2. Starting with the
2004 HMO report, the plans will be rated in five areas based on the latest CAHPS
survey:

Overall Plan Satisfaction
Ease in Getting to See A Specialist
Ease in Getting Needed Care, Tests, or Treatment
How WellProviders Communicate with Members
Getting Help from Customer Service



      All of the above items correspond to one question in the consumer survey
except for “How Well Providers Communicate with Members.” It contains the
combined results to four survey questions about how well providers communicate.
        Possible ratings are 0 to 5 stars in each area. The plan performance
scoring is based on the value given by the CAHPS survey and is converted to
stars. The CAHPS survey stars will be equated to points for this section of the
contract. The points are totaled and averaged into a composite overall rating
for this section. For example, if two categories scored five stars (= 2 x 15
points), two categories scored four stars (= 2 x 12 points), and one scored
three stars (= 1 x 8 points), the total score is 62 points averaged by the
number of categories (rounded to the nearest whole number). The example’s
composite plan performance score in this section of the contract is 12 points.

          PLAN PERFORMANCE

--------------------------------------------------------------------------------

  POINTS AWARDED

--------------------------------------------------------------------------------

*****
    15  
****
    12  
***
    8  
**
    4  
*
    1  
No Stars
    0  



  2.   CHCUP Participation Goal of 80 percent. Plan performance should be
measured in improvement and statutory benchmarks using federal definitions and
audited data.

AHCA Contract No. FA523, Attachment I, Page 50 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

              POINTS PLAN PERFORMANCE

--------------------------------------------------------------------------------

  AWARDED

--------------------------------------------------------------------------------

80% or above
    20  
Equal to or greater than 66% and <80%
    18  
15% annual improvement
    16  
10-14% annual improvement
    14  
7-9% annual improvement
    12  
5-6% annual improvement
    10  
>3% annual improvement
    8  
>1% annual improvement
    5  



  3.   In the On-Site Compliance Audit by the Agency’s Bureau of Managed Care,
contract compliance is assessed, reviewed, and evaluated. This scoring is used
to measure plan performance by recording the “percentage met” of all the
standards currently contained in the Medicaid HMO contract. This is considered a
critical element and failure to meet partial compliance may require immediate
corrective action. This audit is conducted every year by the Agency. The EQRO
may monitor the survey results and may advise the Agency to modify weights.

                  PLAN           POINTS PERFORMANCE

--------------------------------------------------------------------------------

  COMPLIANCE

--------------------------------------------------------------------------------

  AWARDED

--------------------------------------------------------------------------------

95-100%
  Total Compliance     15  
94-90%
  Substantial Compliance     10  
89-85%
  Partial Compliance     5  
80-84%
  Minimal Compliance     1  
<80%
  Non-Compliance     0  



  4.   Quality Improvement and Performance Indicators are a combination of
(2) HEDIS measurements and (1) plan selected indicator, Maternity Care. The two
HEDIS measures will be based on those for which the most plans reported and show
the greatest overall improvement. Benchmarks will be based on national or
regional Medicaid rates. Improvement in HEDIS measurement shall be measured
using baseline data. The HEDIS 2004 contains measurement year 2003 data and
HEDIS 2005 contains measurement year 2004 data. Health plans will be reporting
to AHCA October 1, 2004, measurement year 2003 data that will be published in
the 2005 HMO REPORT (Choosing A Quality Health Plan). Health plans will be
reporting to AHCA October 1, 2005, measurement year 2004 data that will be
published in the 2006 HMO REPORT (Choosing a Quality Health Plan).

              POINTS PLAN PERFORMANCE

--------------------------------------------------------------------------------

  AWARDED

--------------------------------------------------------------------------------

Meet/exceed benchmarks - 3 indicators
    35  
Meet/exceed benchmarks - 2 of 3 indicators
    30  
Substantial improvement demonstrated - 3 of 3
    25  
Substantial improvement demonstrated - 2 of 3
    20  
Substantial improvement demonstrated -1 of 3
    15  
Minimal improvement demonstrated - 3 of 3
    10  
Interventions implemented - 3 of 3
    0  
Interventions in place without success and/or noncompliance
    0  

AHCA Contract No. FA523, Attachment I, Page 51 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

DEFINITIONS FOR BENCHMARKS

      PLAN PERFORMANCE

--------------------------------------------------------------------------------

  DEFINITION

--------------------------------------------------------------------------------

Meet/exceed benchmarks
  >5% increase from prior year Substantial improvement demonstrated   >3%
increase from prior year Minimal improvement demonstrated     Interventions
implemented   >1% increase from prior year Interventions in place without
success and/or noncompliance   No Improvement

Indicators:



  a.   HEDIS measures pursuant to Agency rule.   b.   A HEDIS measure for
Maternity Care.



  5.   Accreditation is performed and scored by a national accrediting body,
pursuant to section 40.6, every 1 to 3 years depending on the outcome of
previous audit and accrediting body program. The accrediting organization
ascertains the plan’s capability in assessing, measuring, demonstrating, and
providing comprehensive, effective, and efficient care.

          PLAN PERFORMANCE

--------------------------------------------------------------------------------

  POINTS AWARDED

--------------------------------------------------------------------------------

EXCELLENT
    15  
COMMENDABLE
    10  
PROVISIONAL
    5  
CONDITIONAL
    0  

                      PLAN                     PERFORMANCE

--------------------------------------------------------------------------------

  JCAHO

--------------------------------------------------------------------------------

  URAC

--------------------------------------------------------------------------------

  AAAHC

--------------------------------------------------------------------------------

  NCQA

--------------------------------------------------------------------------------

  Score

--------------------------------------------------------------------------------

EXCELLENT
  Fu11   Full   Full   Full   15   compliance   compliance   compliance  
compliance       3 years   2 Years   3 years   3 years     COMMENDABLE  
Accreditation with   Conditional   One Year   Commendable   10   requirements
for                   improvement                 PROVISIONAL   Provisional  
Corrective   6 months   Accredited   5       Action             CONDITIONAL  
Conditional           Provisional   0   Denied   Denied   Denied   Denied   0

20.12.1 Utilization Management



      The plan’s quality improvement program shall have a utilization management
component that includes the following:



  a.   The plan must develop and have in place utilization management policies
and procedures that include protocols for prior approval and denial of services,
hospital discharge planning, physician profiling, and retrospective review of
both inpatient and ambulatory claims meeting pre-defined criteria.     b.   The
plan must develop procedures for identifying patterns of over-and
under-utilization of members and for addressing potential problems identified as
a result of these analyses.

AHCA Contract No. FA523, Attachment I, Page 52 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



  c.   The plan’s internal utilization management policies and procedures must
be consistent with the utilization control program requirements in 42 CFR 456.  
  d.   The plan shall report fraud and abuse information identified through the
utilization management program to the Agency in accordance with 42 CFR
455.1(a)(1).     e.   The plan shall have a procedure for members to obtain a
second medical opinion and shall be responsible for payment of such services.
The plan shall clearly state its procedure for obtaining a second medical
opinion in the member handbook. The plan’s second opinion procedure shall comply
with section 641.51, F.S.     f.   The plan’s service authorization systems
shall provide authorization numbers, effective dates for the authorization, and
written confirmation to the provider of denials, as appropriate. Pursuant to 42
CFR 438.210(b)(3), any decision to deny a service authorization request or to
authorize a service in an amount, duration, or scope that is less than
requested, must be made by a health care professional who has appropriate
clinical expertise in treating the enrollee’s condition or disease. Pursuant to
42 CFR 438.210(c), the plan must notify the requesting provider of any decision
to deny a service authorization request or to authorize a service in an amount,
duration, or scope that is less than requested. The notice to the provider need
not be in writing. The plan must notify the enrollee in writing of any decision
to deny a service authorization request or to authorize a service in an amount,
duration, or scope that is less than requested.         Pursuant to 42 CFR
438.404(a), 42 CFR 438.404(c) and 42 CFR 438.210(b) and (c), the plan must give
the enrollee written notice of any “action” as defined in section 100.0,
Glossary, within the time frames for each type of action. Pursuant to 42 CFR
438.404(b) and 42 CFR 438.210(c), the notice must explain:



  1.   The action the plan has taken or intends to take.     2.   The reasons
for the action.     3.   The enrollee’s or the provider’s right to file a
grievance/appeal.     4.   The enrollee’s right to request a Medicaid Fair
Hearing.     5.   Procedures for exercising enrollee rights to appeal or grieve.
    6.   Circumstances under which expedited resolution is available and how to
request it.     7.   Enrollee rights to request that benefits continue pending
the resolution of the appeal, how to request that benefits be continued, and the
circumstances under which the enrollee may be required to pay the costs of these
services.



      Pursuant to 42 CFR 438.404 (a) and (c), the notice must be in writing and
must meet the language and format requirements of 42 CFR 438.10(c) and (d) to
ensure ease of understanding. The plan must mail the notice within the following
time frames:



  1.   For termination, suspension, or reduction of previously authorized
Medicaid-covered services, within the time frames specified in 42 CFR 431.211,
431.213, and 42 CFR 431.214.     2.   For denial of payment, at the time of any
action affecting the claim.     3.   For standard service authorization
decisions that deny or limit services, within the time frame specified in 42 CFR
438.210(d)(1).

AHCA Contract No. FA523, Attachment I, Page 53 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



  4.   If the plan extends the time frame in accordance with 42 CFR
438.210(d)(1), it must:         Give the enrollee written notice of the reason
for the decision to extend the time frame and inform the enrollee of the right
to file a grievance if he or she disagrees with that decision.         Issue and
carry out its determination as expeditiously as the enrollee’s health condition
requires and no later than the date the extension expires.     5.   For service
authorization decisions not reached within the time frames specified in 42 CFR
438.210(d) (which constitutes a denial and is thus an adverse action), on the
date that the time frames expire.     6.   For expedited service authorization
decisions, within the time frames specified in 42 CFR 438.210(d).

20.12.2 Independent Member Satisfaction Survey



      The plan shall participate in enhanced managed care quality improvement
including at least the following:



  a.   The plan shall participate in an independent survey of member
satisfaction, currently the Consumer Assessment of Health Plans Study survey
(CARPS), conducted by the Agency on an annual basis in accordance with section
409.912, F.S.     b.   The plan shall use the results of the annual member
satisfaction survey to develop and implement plan-wide activities designed to
improve member satisfaction. These activities shall include, but not be limited
to, analyses of the following: formal and informal member complaints, claims
timely payment, disenrollment reasons, policies and procedures, and any
pertinent internal improvement plan implemented to improve member satisfaction.
Activities pertaining to improving member satisfaction resulting from the annual
member satisfaction survey must be reported to the Agency on a quarterly basis
within 30 days after the end of a reporting quarter.

20.13 Medical Records Requirements



      The plan shall ensure medical records are maintained for each member
enrolled under this contract in accordance with this section. The record shall
include the quality, quantity, appropriateness and timeliness of services
performed under this contract.



  a.   The following medical record standards must be included/followed in each
member’s records as appropriate:



  1.   Identifying information on the member, including name, member
identification number, date of birth and sex, and legal guardianship.     2.  
Each record must be legible and maintained in detail.     3.   A summary of
significant surgical procedures, past and current diagnosis or problems,
allergies, untoward reactions to drugs and current medications.     4.   All
entries must be dated and signed.     5.   All entries must indicate the chief
complaint or purpose of the visit; the objective findings of practitioner;
diagnosis or medical impression.     6.   All entries must indicate studies
ordered, for example: lab, x-ray, EKG, and referral reports.

AHCA Contract No. FA523, Attachment I, Page 54 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



  7.   All entries must indicate therapies administered and prescribed.     8.  
All entries must include the name and profession of practitioner rendering
services, for example: M.D., D.O., O.D., including signature or initials of
practitioner.     9.   All entries must include the disposition,
recommendations, instructions to the patient, evidence of whether there was
follow-up, and outcome of services.     10.   All records must contain an
immunization history.     11.   All records must contain information on
Smoking/ETOH (ethyl alcohol)/substance abuse.     12.   All records must contain
record of emergency care and hospital discharge summaries.     13.   All records
must reflect the primary language spoken by the member and translation needs of
the member.     14.   All records must identify members needing communication
assistance in the delivery of health care services.     15.   All records must
contain documentation that the member was provided written information
concerning the member’s rights regarding advanced directives (written
instructions for living will or power of attorney), and whether or not the
member has executed an advance directive. The provider shall not, as a condition
of treatment, require the member to execute or waive an advance directive in
accordance with section 765.110, F.S. The plan must comply with the requirements
of 42 CFR 422.128 for maintaining written policies and procedures for advance
directives.



  b.   The plan shall have a policy to ensure the confidentiality of patient
records in accordance with 42 CFR, Part 431, Subpart F. This policy shall also
include confidentiality of a minor’s consultation, examination, and treatment
for a sexually transmissible disease in accordance with section 384.30, F.S.    
c.   The plan shall have a policy to ensure compliance with the Privacy and
Security provisions of the Health Insurance Portability and Accountability Act
(HIPAA).     d.   The plan shall have a procedure to capture in its medical
records, services provided to its members by non-plan providers. Such services
must include, but not necessarily be limited to, family planning services,
preventive services, and services for the treatment of sexually transmitted
diseases.

20.14 Medical Record Review



      If the plan is not accredited under the provisions of 641.512, F.S. or if
the plan is accredited by an entity that does not review the medical records of
the plan’s primary care physicians, then the plan shall conduct medical record
reviews of Medicaid members to ensure that practitioners provide high quality
health care that is documented according to established standards. These
standards, which must include all medical record documentation requirements
addressed in this contract, must be distributed to all providers. The plan must
conduct these reviews at all primary care practice sites that serve 50 members
or more. Practice sites include both individual offices and large group
facilities. Each practice site meeting these criteria must be reviewed at least
once during the two-year contract period. The plan must review a reasonable
number of records at each site to determine compliance. Five to 10 records per
site is a generally-accepted target, though additional reviews must be completed
for large group practices or when additional data is necessary in specific
instances. The plan shall report the results of all medical record reviews to
the plan analyst within 30 calendar days of the review.         The plan must
maintain a written strategy for conducting these reviews. This strategy must
include designated staff who will perform this duty, the method of case
selection, the anticipated number of reviews by practice site, and the tool that
will be used. The plan must also indicate how the compiled

AHCA Contract No. FA523, Attachment I, Page 55 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



      information will be linked to other plan functions, such as quality
improvement, credentialing, and peer review.

20.15 Quality and Performance Measures



      Quality and performance measures shall be evaluated at least once annually
at dates to be determined by the Agency or as otherwise specified by this
contract. The plan will implement an enhanced quality improvement and
performance measurement system to provide for the delivery of quality care with
the primary goal of improving the health status of members.         The plan in
conjunction with the Agency will participate in workgroups to plan further
quality improvement strategies and learning to use best practice methods for
enhancing quality of health care.         If CARPS, the AHCA quality indicators,
the annual medical record audit or the external quality review indicate that the
plan’s performance is not acceptable, then the Agency may restrict the plan’s
enrollment activities including but not limited to termination of mandatory
assignments.         For plan performance that is not acceptable, the Agency
shall require the plan to submit a corrective action plan. Failure to provide a
corrective action plan within the time specified shall be cause for the Agency
to immediately terminate all enrollment activities and mandatory assignment.
When considering whether to impose a limitation on enrollment activities or
mandatory assignment, the Agency may consider the HMOs cumulative performance on
all quality and performance measures.

20.16 Annual Medical Record Audit



      The Agency may conduct an annual medical record audit of the plan. The
plan shall furnish specific data requested by the Agency in order to conduct the
audit. If the medical audit indicates that quality of care is not acceptable
pursuant to contractual requirements, the Agency may restrict the plan’s
enrollment activities pending attainment of acceptable quality of care.

20.17 Independent Medical Review (External Quality Review)



      The Agency shall provide for an independent review of Medicaid services
provided or arranged by the provider. The plan shall provide information
necessary for the review based upon the requirements of the Agency or the
Agency’s independent peer review contractor. The information shall include
quality outcomes concerning timeliness of and access to services covered under
the contract. The review shall be performed at least once annually by an entity
outside state government. If the medical audit indicates that quality of care is
not acceptable pursuant to contractual requirements, the Agency may restrict the
plan’s enrollment activities pending attainment of acceptable quality of care.

AHCA Contract No. FA523, Attachment I, Page 56 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

30.0 MARKETING AND ENROLLMENT

30.1 Marketing, Pre-enrollment Materials and Post-enrollment Materials



      The plan shall ensure that all marketing, pre-enrollment, member,
disenrollment, and grievance materials developed for the Medicaid population
adhere to the following policies and procedures:



  a.   All materials developed for the Medicaid population must be at or near
the fourth-grade comprehension level so that the materials are understandable
(in accordance with section 1932(a)(5) of the Social Security Act as enacted by
section 4701 of the Balanced Budget Act of 1997), and be available in
alternative communication methods (such as large print, video or audio
recordings, or Braille) appropriate for persons with disabilities.     b.   The
plan shall assure that appropriate foreign language versions of all materials
are developed and available to members and potential members. The plan shall
provide interpreter services in person where practical, but otherwise by
telephone, for applicants or members whose primary language is a foreign
language. Foreign language versions of materials are required if, as provided
annually by the Agency, the population speaking a particular foreign
(non-English) language in a county is greater than five percent.     c.   For
each new contract period, the plan shall submit to the Agency for written
approval, pursuant to section 409.912, F.S., its marketing strategy and all
marketing and pre-enrollment materials no later than 60 calendar days prior to
contract renewal, and for any changes in marketing and pre-enrollment materials
during the re-contracting and renewal period, no later than 60 calendar days
prior to implementation. The marketing materials must be distributed in the
plan’s entire service area in accordance with section 4707 of the Balanced
Budget Act of 1997.     d.   Marketing materials include, but are not limited
to, all solicitation materials; forms; brochures; fact sheets; posters;
lectures; Medicaid recruitment materials and presentations; pre-enrollment
applications, etc.     e.   To announce a specific event, the plan shall submit
a request to market pursuant to section 30.2.2.1, Approval Process, and include
the announcement of the event that will be given out to the public.     f.  
General advertising materials and general marketing materials used by an HMO to
solicit both non-Medicaid and Medicaid beneficiaries are not subject to prior
approval of the Agency.

30.2 Marketing Activities



      The plan shall be responsible for developing and implementing a written
plan designed to solicit enrollment from Medicaid eligible persons and to
control the actions of its marketing staff. All of the marketing policies set
forth in this contract apply to staff, subcontractors, plan volunteers and all
persons acting for or on behalf of the plan. All materials developed shall be
governed by the following requirements.



  a.   Market Area. The plan shall limit its market area to residents identified
in section 90.0, Payment and Maximum Authorized Enrollment Levels, or in any
amendment of this contract. The plan shall not solicit applications for
enrollment from residents of a service area which is not authorized by the
contract.     b.   Marketing Practices. The plan is not authorized to make any
presentations or engage in any recruitment activities that are not approved, in
writing, by the Agency.



      Violations of any of the policies listed below shall subject the plan to
rescission of its authorization to market in all or specific locations, or
through any or all methods, as determined by the Agency. The plan may dispute
rescission of marketing authorization for a period in excess of one month
pursuant to section 70.10, Disputes.

AHCA Contract No. FA523, Attachment I, Page 57 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

30.2.1 Prohibited Activities



      The plan is prohibited from engaging in any of the following practices or
activities:



  a.   In accordance with section 409.912, F.S., practices that are
discriminatory, including, but not limited to, attempts to discourage enrollment
or reenrollment on the basis of actual or perceived health status.     b.   In
accordance with section 409.912, F.S., activities that could mislead or confuse
beneficiaries, or misrepresent the organization, its marketing representatives,
or the Agency. No fraudulent, misleading, or misrepresentative information shall
be used in marketing including information regarding other governmental
programs.     c.   Overly aggressive solicitation, such as repeated telephoning,
continued recruitment after an offer for enrollment is declined by a
beneficiary, or similar techniques. Plan representatives shall not directly
solicit individuals for the purpose of enrolling in the plan except as provided
in section 30.2.2, Permitted Activities.     d.   In accordance with section
409.912, F.S., granting or offering of any monetary or other valuable
consideration for enrollment, except as authorized by section 409.912, F.S.    
e.   Direct or indirect cold call marketing for solicitation of Medicaid
beneficiaries, either by door-to-door, telephone or other, in accordance with
section 4707 of the Balanced Budget Act of 1997, and section 409.912, F.S. Cold
call marketing is defined as any unsolicited personal contact with a potential
enrollee by an employee or agent of a managed care entity for the purpose of
influencing the individual to enroll with the entity.     f.   Offers of
insurance, such as but not limited to, accidental death, dismemberment,
disability or life insurance.     g.   Enlisting the assistance of any employee,
officer, elected official or agent of the state in recruitment of Medicaid
beneficiaries except as authorized in writing by the Agency.     h.   In
accordance with section 409.912, F.S., false or misleading claims that the state
or county recommends that a Medicaid beneficiary enroll with the plan.     i.  
In accordance with section 409.912, F.S., claims that a Medicaid beneficiary
will lose benefits under the Medicaid program or any other health or welfare
benefits to which the beneficiary is legally entitled, if the beneficiary does
not enroll with the plan.     J.   In accordance with 42 CFR 438.104(b)(2)(i),
any assertion or statement (whether written or oral) that the beneficiary must
enroll in the plan in order to obtain benefits or in order to not lose benefits.
    k.   In accordance with section 409.912, F.S. and 42 CFR 438.104(b)(2)(ii),
false or misleading claims that the entity is recommended or endorsed by any
federal, state or county government, the Agency, CMS, or any other organization
which has not certified its endorsement in writing to the plan.     1.   In
accordance with section 409.912, F.S., false or misleading claims that marketing
representatives are employees or representatives of the state or county, or of
anyone other than the entity or the organization by whom they are reimbursed.  
  m.   Offers of material or financial gain to any persons soliciting, referring
or otherwise facilitating beneficiary enrollment except for authorized licensed
marketing representatives. The plan shall ensure that only licensed marketing
representatives market the plan to beneficiaries.     n.   Giving away
promotional items in excess of a $1.00 retail value to attract attention. Items
to be given away shall bear the plan’s name and shall only be given away at
health fairs or other general public

AHCA Contract No. FA523, Attachment I, Page 58 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



      events. In addition, such promotional items must be offered to the general
public and shall not be limited to persons who indicate they will enroll in the
plan.     o.   The plan may not market prior to enrollment the incentives that
shall be offered to the member as described in section 10.10, Incentive
Programs. Marketing may describe the programs (not the incentives) that shall be
offered (e.g., prenatal classes). The plan may inform members once they are
actually enrolled in the plan about the specific incentives available. No
incentives shall be of a gambling or controlled substance nature (e.g., lottery
tickets, tobacco products, drugs, alcohol, etc.).         In accordance with
section 409.912, F.S., marketing Medicaid recipients in state offices unless
approved in writing and approved by the affected state Agency when solicitation
occurs in the office of another state Agency. The Agency shall ensure that
marketing representatives stationed in state offices market their managed care
plans to Medicaid beneficiaries only in designated areas and in such a way as to
not interfere with the beneficiaries’ activities in the state office. The plan
shall not use any other state facility, program, or procedure in the recruitment
of Medicaid beneficiaries except as authorized in writing by the Agency. Request
for approval of activities at state offices must be submitted to the plan
analyst at least 30 calendar days prior to the activity.     p.   Marketing
face-to-face to assigned members unless the member contacts the plan and
requests a marketing interview. The plan shall keep documentation of such
contacts and visits in the member’s file. However, upon the effective date of
enrollment, plan marketing staff or other plan staff may visit members in order
to obtain completed new member materials. All such visits must be documented in
the member’s file.     r.   Providing any gift, commission, or any form of
compensation to the enrollment and disenrollment services contractor, including
the contractor’s full-time, part-time or temporary employees and subcontractors.
The Agency shall sanction any such actions as provided for in section 70.17,
Sanctions.     s.   All activities included in section 641.3903, F.S. 30.2.2
Permitted Activities The plan may engage in the following activities under the
supervision and with the approval of the Agency:     a.   The plan upon
notifying the Agency may have a marketer in provider offices as long as the
provider approves and the marketer provides information to the beneficiary only
upon request. In addition, the plan and the provider shall not require the
beneficiary to visit the marketer, nor shall the marketer approach the
beneficiary. No sales activities (i.e., enrollment applications) will be allowed
in provider offices. However, the plan may leave Agency approved referral cards
in provider offices, at public events and health fairs. These cards may be
completed by Medicaid beneficiaries and delivered to the plan or turned in at
the provider office. Information on the card is limited to name, address and
telephone number of the prospective member and space for a signature. A space to
note a contact time may be provided. A follow up visit to the beneficiary’s home
may not occur prior to the referral being logged by the plan’s regional or
headquarters member services office. Twenty-four hours or the next business day
must elapse after the request is logged before the home visit may occur.     b.
  The plan may market at state offices, health fairs and public events and
contact thereafter, in person, potential enrollees who request further
information about the plan in accordance with section 4707 of the Balanced
Budget Act of 1997. The plan shall submit, for review and approval by the
Agency, its intent to market at health fairs and public events at least two
weeks prior to the event. The plan shall obtain a completed Agency approved
disclosure form from each organization participating in a health fair or public
event prior to the event. The disclosure form is only required when the plan is
the primary organizer of the health fair or public event. If the plan has been
invited by a community organization to be a sponsor of an event, the plan shall
provide the Agency with a copy of the

AHCA Contract No. FA523, Attachment I, Page 59 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



      invitation in lieu of the disclosure form. All completed disclosure forms
must be sent to the Agency with the plan’s request for approval of the event.  
  c.   A “health fair” means an event conducted in a setting which is open to
the public or a segment of the public (such as the “elderly” or “school
children”) at which information about health care services, facilities,
research, preventive techniques, or other health care information is
disseminated. At least two health related organizations must actively
participate in the health fair.     d.   A “public event” is an event sponsored
for the public or segment of the public by two or more actively participating
organizations, one of which may be a health organization.     e.   The main
purpose of a health fair or a public event shall not be Medicaid plan marketing,
but Medicaid plan marketing may be provided at these events, subject to Agency
rules and oversight.     f.   Marketing face-to-face to Medicaid beneficiaries
may be allowed if the Medicaid beneficiary contacts the plan’s headquarters or
regional member services office directly to request a home visit. The plan shall
not allow the visit to the Medicaid beneficiary’s home to occur before the next
business day or 24 hours have elapsed since the request for the visit. The plan
must be able to provide evidence to the Agency that the 24-hour or next business
day requirement has been met. The plan will be required upon request by the
Agency to provide a log that shows how initial contact with the beneficiary was
made. Only Agency registered marketing representatives shall be allowed to make
home visits. Each plan shall make available to the Agency as requested a report
of the number of home visits made by each Agency registered marketing
representative to Medicaid beneficiary’s homes.

30.2.2.1 Approval Process



      Health Fairs and public events shall be approved or denied by the Agency
using the following process:



  a.   A plan shall submit its bi-monthly marketing schedule to the Agency, two
weeks in advance of each month. The marketing schedule may be revised if a plan
provides notice to the Agency one week prior to the public event or the health
fair. The Agency may expedite this process as needed.     b.   The Agency shall
approve or deny the plan’s bi-monthly marketing schedule and revision request no
later than the following working day.     c.   The Agency shall establish a
standard form that shall be used by the plan. The form shall include minimum
requirements for necessary information. The Agency shall explain in writing what
is sufficient information for each requirement.     d.   The Agency shall
establish a statewide log to track the approval and disapproval of health fairs,
public events, and events in provider offices, and state offices.     e.   The
Agency may provide verbal approvals or disapprovals to meet the next working day
requirement, but the Agency shall follow up in writing with specific reasons for
disapprovals.

30.2.3 Subcontractor’s Compliance



      The plan shall ensure its health care providers comply with the following
marketing requirements:



  a.   Health care providers may give out plan brochures at health fairs or in
their own offices comparing the benefits of different plans with which they
contract. However, they cannot orally compare benefits among plans unless
marketing representatives from each plan are present.     b.   Health care
providers may co-sponsor events, such as health fairs and cooperatively market
and advertise with the plan in indirect ways; such as, television, radio,
posters, fliers, and print advertisements.

AHCA Contract No. FA523, Attachment I, Page 60 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



  c.   Health care providers may announce a new affiliation with a plan or give
a list of plans they contract with to their patients.     d.   Health care
providers cannot furnish lists of their fee-for-service beneficiaries to plans
with which they contract, nor can providers furnish other HMOs’ membership lists
to any plan, nor can providers take applications in their offices.

30.3 Marketing Representatives



      The plan shall not subcontract with any brokerage firm or independent
agent for purposes of marketing or pre-enrollment activities.         The plan
shall, prior to allowing the marketing representative to pre-enroll
beneficiaries, verify with the DFS that all marketing representatives are
properly licensed pursuant to the requirements of chapter 641, F.S. The plan
shall also verify the marketing representative is in good standing with the DFS.
        The plan shall be required to register each marketing representative
with the Agency. The registration shall consist of providing the Agency with the
representative’s name; address; telephone number; cellular telephone number; DFS
license number; the names of all Medicaid plans with which the representative
was previously employed; and the name of the Medicaid plan with which the agent
is presently employed. The plan shall provide the Agency on a monthly basis
information on terminations of all marketing representatives. The plan shall
maintain and make available to the Agency upon request evidence of current
licensure and contractual agreements with all marketing representatives used by
the plan to recruit beneficiaries.         The plan shall report to the
Department of Financial Services and the Agency any marketing representative who
violates any of these contract requirements, within 15 calendar days of
knowledge of such violation.         While marketing, authorized marketing
representatives shall wear picture identification that includes their DFS
license number and identifies the plan represented.         The marketing
representative shall inform the beneficiary that the representative is not an
employee of the state, but is a representative of the plan.         The plan
shall not pay commission compensation, or shall recoup commissions paid, to
marketing representatives for new members whose voluntary disenrollment is
effective within the first three months of their initial enrollment, unless the
disenrollment is due to the member moving out of the county in which the plan
has been authorized to operate. In addition, the plan shall not pay commission
compensation, or shall recoup commissions paid, to marketing representatives for
Medicaid ineligible beneficiaries outlined in section 10.3, Ineligible
Beneficiaries, who were enrolled in error. A marketing representative’s monthly
commission cannot exceed 40 percent of the marketing representative’s total
monthly compensation, excluding benefits.         The plan shall instruct and
provide initial and periodic training to its marketing representatives regarding
the marketing, pre-enrollment, and general service provisions requirements of
the contract.         The plan shall implement procedures for background and
reference checks for use in its marketing representative hiring practices.

30.4 Marketing and Pre-enrollment Grievances



      The plan shall develop and maintain procedures to log and resolve
marketing and pre-enrollment grievances, including procedures that address the
resolution of repeated grievances against marketing staff. The procedures shall
contain a provision that a plan employee outside the marketing department must
handle the resolution of all repeated marketing grievances.

AHCA Contract No. FA523, Attachment I, Page 61 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

30.5 Pre-enrollment Activities



      The plan shall refer beneficiaries interested in enrolling in the plan to
the enrollment and disenrollment services contractor. However, the plan may
perform pre-enrollment under the supervision of the Agency or its designee
pursuant to Agency pre-enrollment and marketing guidelines. Pursuant to section
409.912, F.S., pre-enrollment means the provision of marketing and educational
materials to a Medicaid recipient and assistance in completing the
pre-enrollment application, but shall not include actual enrollment into a
managed care plan. A request for enrollment shall not be deemed complete until
the Agency or its agent verifies that the recipient made an informed, voluntary
choice.         Upon approval of the Agency, the plan may assist the beneficiary
with the completion of a pre-enrollment application, also known as request to
enroll (RTE), in accordance with section 409.912, F.S., and Agency
pre-enrollment and marketing guidelines.         Pre-enrollment applications may
be for an individual or for a family. For voluntary members, all such
applications must contain at least the following information for each applicant:
name; address (home and mailing); county of residence; telephone number;
Medicaid ID number; social security number; date of birth; date of application;
applicant’s signature or signature of parent or guardian; and marketing
representative’s signature and DFS license number. No health status information
may be asked on the pre-enrollment application.         The plan shall furnish
the beneficiary, at the time of application, with a copy of the completed
pre-enrollment application.         For pre-enrollment including assignment, the
plan shall accept the beneficiary in the health condition the beneficiary is in
at the time of pre-enrollment.         The plan shall accept pre-enrollment
applications only from beneficiaries who reside within the authorized service
area. In addition, the plan shall enroll beneficiaries using the provider number
associated with the county in which the beneficiary resides.         The plan
shall provide a release form, in new member materials or in another format
acceptable to the Agency, to each applicant authorizing the plan to release
medical information to the federal and state governments or their duly appointed
agents.         If the voluntary applicant is recognized to be in foster care by
the plan, and is dependent, prior to enrollment the plan must receive written
authorization from (1) a parent, (2) a legal guardian, or (3) the Department of
Children and Families (DCF), or DCF’s delegate. If a parent is unavailable, the
plan shall obtain authorization from the DCF.         The plan must provide a
reasonable written explanation of the plan to the beneficiary prior to accepting
the pre-enrollment application. The information must comply with CFR 438.10, to
ensure that, before enrolling, the beneficiary receives, from the plan or the
enrollment and disenrollment services contractor, accurate oral and written
information he or she needs to make an informed decision on whether to enroll.  
      The plan shall explain to all applicants that the family may choose to
have all members served by the same primary care provider or they may choose
different primary care providers based on each member’s needs.         The plan
shall not market to mandatory assigned beneficiaries prior to the effective
enrollment date of the beneficiary, unless the beneficiary calls and requests a
visit.

30.6 Enrollment



      The Agency or its designee, upon receipt of the pre-enrollment
transmission and upon receipt of Title XXI MediKids voluntary enrollment
information from the Agency’s MediKids’ enrollment contractor, shall be
responsible for:

AHCA Contract No. FA523, Attachment I, Page 62 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



  a.   Determining the applicant’s eligibility for enrollment in the plan.    
b.   Forwarding to the plan a list of all new members on a monthly basis, which
shall include any voluntary MediKids enrollees to be enrolled by the plan.



      The plan shall provide to the Agency’s enrollment and disenrollment
services contractor complete Medicaid voluntary pre-enrollment application data
in the agreed upon format and transmission method. Pre-enrollment application
information shall be submitted to the Agency’s enrollment and disenrollment
services contractor as often as daily, according to the Agency-approved data
rules for pre-enrollment application submissions. Error-free applications will
remain pending up to 60 days awaiting beneficiary confirmation. Applications
that are not confirmed and processed within 60 days of the pre-enrollment
application date will be cancelled and must be retaken by the applicant.        
Plan enrollment may be temporarily suspended upon the plan’s written request if
approved by the Agency or as provided for in section 70.17 Sanctions.        
Membership begins at 12:01 a.m. on the first day of the calendar month that the
member’s name appears on the automated enrollment report. However, if the Agency
requests the enrollment of a specific beneficiary, enrollment begins immediately
upon notification. Membership is in whole months unless otherwise specified.    
    If the plan’s contract is renewed, the enrollment status of all members
shall continue uninterrupted.         The Agency, after processing the
enrollment transmission from the enrollment and disenrollment services
contractor and determining the applicant’s eligibility for enrollment in the
plan, shall forward to the plan a list of all new members and their respective
plan primary care providers on a monthly basis. Additional enrollment data
collected by the enrollment and disenrollment services contractor shall be
provided to the plan upon the Agency taking into consideration any plan requests
regarding transmittal items or formats. The Agency shall be responsible for
informing the plan of resulting items and formats.         New eligibles and
existing beneficiaries subject to open enrollment who change from their current
Medicaid managed health care plan shall remain enrolled in their plan for
12 months. Additionally, beneficiaries who are reinstated or regain eligibility
within 60 days during their 12-month enrollment period shall remain “locked-in”
until the date for the next open enrollment period. Members that move to a new
county shall remain a member of their current plan if the plan operates in the
new county. Beneficiaries will only be allowed to disenroll from plans outside
of the annual open enrollment period if they meet a “good cause change” reason.
The Agency shall forward to the plan the open enrollment status of the plan’s
current enrollees monthly.         Pursuant to 1932(a)(4)(A) and (B) of the
Social Security Act, the enrollment and disenrollment services contractor shall
permit an individual eligible for medical assistance under the State plan who is
enrolled with the plan to terminate (or change) such enrollment for good cause
at any time (consistent with section 1903(m)(2)(A)(vi)), and without cause
during the 90-day period following the date of the beneficiary’s initial
enrollment or the date the State sends the beneficiary notice of the enrollment,
whichever is later, and at least every 12 months thereafter. The enrollment and
disenrollment services contractor shall provide for notice to each enrollee of
opportunity to terminate (or change) enrollment under such conditions. Such
notice shall be provided at least 60 days before each annual enrollment
opportunity.         The plan accepts individuals eligible for enrollment in the
order in which they apply without restriction (unless authorized by the CMS
Regional Administrator), up to the limits set under the contract. The plan will
not discriminate against individuals eligible to enroll on the basis of race,
color, or national origin, and will not use any policy or practice that has the
effect of discriminating on any basis including but not limited to race, color,
or national origin.         Enrollment is voluntary, except in the case of
mandatory enrollment programs that comply with 42 CFR 438.50(a).

AHCA Contract No. FA523, Attachment I, Page 63 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

30.6.1 Behavioral Health Enrollment



      To the maximum extent possible, the plan shall distribute to members in
Agency areas, where behavioral health care has been implemented, to the plan’s
direct service behavioral health care providers based upon member choice and
proximity of the member’s residence to the plan service provider’s location.    
    For children in the care and custody of the DCF Foster Care, the plan shall
consult with the appropriate DCF Family Safety and Preservation worker in order
for the plan to identify an appropriate plan direct service behavioral health
care provider who shall be responsible for monitoring all aspects of the
beneficiary’s behavioral health care.         Upon new enrollment or
re-enrollment of a member, in addition to the requirements of section 30.7,
Member Notification, the plan shall provide the following information to the
plan member:



  a.   Procedures for obtaining required behavioral health services, including
any additional plan phone numbers to be used for obtaining services;     b.  
List of plan’s behavioral health service centers (including city and county);  
  c.   Member Handbook that shall include the following:



  1.   A notice that clearly states that the member may select an alternative
behavioral health care coordinator or direct service behavioral health care
provider within the plan, if one is available;     2.   Description of
behavioral health services provided, including limitations, exclusions and
out-ofplan use;     3.   Description of emergency behavioral health services and
procedures both in and out of the plan’s service area;     4.   Information to
assist the member in assessing a potential behavioral health problem.



      Upon the initial request for services, the plan shall provide the member
with the name of the assigned behavioral health provider and an appointment with
the provider that is within the required access times indicated in this section.

30.7 Member Notification



      The plan shall develop and implement written enrollment procedures, which
shall be used to notify members of enrollment. The plan must give each
beneficiary written notice of any change in the information required by this
section, 42 CFR 438.10(f)(6), and 42 CFR 438.10(g) and (h), at least 30 days
before the intended effective date of the change.



  a.   Prior to, or upon enrollment, the plan shall provide the following
information to all new members:



  1.   A written notice providing the actual or estimated date of enrollment,
and the name, telephone number and address of the member’s primary care
physician.     2.   Termination of a contracted provider, within 15 days after
receipt or issuance of the termination notice, to each enrollee who received his
or her primary care from, or was seen on a regular basis, by the terminated
provider. The plan must make a good faith effort to give written notice of such
termination to the enrollee.

AHCA Contract No. FA523, Attachment I, Page 64 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



  3.   An explanation that assigned members or applicants may choose to have all
family members served by the same primary care provider or they may choose
different primary care providers based on each member’s needs.     4.   An
explanation of the applicable restrictions of the plan, especially that the
beneficiary must use the plan providers and secure appropriate referrals to
receive care from providers outside the plan.



  b.   The plan shall have procedures advising applicants and members of plan
service delivery and provider network changes including the following:



  1.   Restrictions on provider access, including providers who are not taking
new patients. Current members shall be advised on at least a six-month basis.  
  2.   Termination of their assigned primary care physicians within five
business days after the effective date of the termination.     3.   Termination
of hospital agreements within the service area within five business days after
the effective date of the termination.     4.   Providers’ objections to
counseling and referral services based on moral or religious grounds within 90
calendar days after the plan’s change in policy regarding such a counseling or
referral service as required by section 1932(b)(3), Social Security Act (enacted
by section 4704 of the Balanced Budget Act of 1997).     5.   Members’ option to
change primary care providers.     6.   Members’ responsibility to notify the
plan if they change county of residence, and to request a disenrollment if
moving out of the service area, or choose a new primary care doctor if the
member shall remain in the plan service area.



  c.   Pursuant to 42 CFR 422.208 and 42 CFR 422.210, the plan shall provide
information on the plan’s physician incentive plans or on the plan’s structure
and operation to any Medicaid recipient, upon request.

30.7.1 Member Services Handbook



      The member services handbook shall include the following information:
Terms and conditions of enrollment including the reinstatement process; a
description of the open enrollment process; description of services provided,
including limitations and general restrictions on provider access, exclusions
and out-ofplan use; procedures for obtaining required services, including second
opinions; the toll-free telephone number of the statewide Consumer Call Center;
emergency services and procedures for obtaining services both in and out of the
plan’s service area; the extent to which, and how, after-hours and emergency
coverage are provided; procedures for enrollment, including member rights and
procedures ; grievance system components; member rights and procedures for
disenrollment; procedures for filing a “good cause change” request, including
the Agency’s toll-free telephone number for the enrollment and disenrollment
services contractor; information regarding newborn enrollment, including the
mother’s responsibility to notify the plan and the mother’s DCF caseworker of
the newborn’s birth and assignment of pediatricians and other appropriate
physicians; member rights and responsibilities; including the extent to which,
and how, enrollees may obtain benefits from out-of-network providers and the
right to obtain family planning services from any participating Medicaid
provider without prior authorization for such services; the choices of approved
nursing facilities (Frail/Elderly); information on emergency transportation and
non-emergency transportation, counseling and referral services available under
the plan and how to access these; information that interpretation services and
alternative communications systems are available, free of charge for all foreign
languages, and how to access these services; information that post-stabilization
services are provided without prior authorization; and other post stabilization
care services rules set forth in 42 CFR 422.113(c); information that services
will continue upon appeal of a suspended authorization and

AHCA Contract No. FA523, Attachment I, Page 65 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



      that the enrollee may have to pay in case of an adverse ruling;
information regarding the health care advance directives pursuant to chapter
765, F.S., 42 CFR 422.128; cost sharing, if any; and information that enrollees
may obtain from the plan information regarding quality performance indicators,
including aggregate enrollee satisfaction data; and how and where to access any
benefits that are available under the State plan but are not covered under the
contract, including any cost sharing, and how transportation is provided. For a
counseling or referral service that the plan does not cover because of moral or
religious objections, the plan need not furnish information on how and where to
obtain the service. Written information regarding advance directives provided by
the plan must reflect changes in state law as soon as possible, but no later
than 90 days after the effective date of the change.         The plan will
provide enrollee information in accordance with 42 CFR 438.10(f). In accordance
with 42 CFR 438.10(f)(2), the plan must notify enrollees at least on an annual
basis of their right to request and obtain information.

30.7.2 Provider Directory



      The provider directory shall identify all service sites, pharmacies,
hospitals, specialists, certified nurse midwives and licensed midwives, and
ancillary providers. The directory shall include location addresses and
telephone numbers for all primary care providers. For pharmacies, specialists,
certified nurse midwives and licensed midwives, and ancillary providers, the
directory shall include the providers’ names and cities. If all pharmacy
providers, within the plan’s service area, in a chain are under contract with
the plan, the provider directory need only list the chain name. In addition,
pursuant to section 409.912, F.S., any lists of providers made available to
Medicaid recipients shall be arranged alphabetically, showing the provider’s
name and specialty and, separately, by specialty, in alpha order. In accordance
with section 1932(b)(3) of the Social Security Act (enacted in section 4704 of
the Balanced Budget Act of 1997), the provider directory must include an
advisement that some providers may not perform certain services based on
religious or moral beliefs.

30.7.3 Member Information



      In accordance with section 641.54, F.S., the plan shall make available the
following items to members upon request:



  a.   A detailed description of the plan’s authorization and referral process
for health care services which shall include reasons for denial of services
based on moral or religious grounds as required by section 1932(b)(3), Social
Security Act (enacted in section 4704 of the Balanced Budget Act of 1997).    
b.   A detailed description of the plan’s process used to determine whether
health care services are medically necessary.     c.   A description of the
plan’s quality improvement program.     d.   Policies and procedures relating to
the plan’s prescription drug benefits program.     e.   Policies and procedures
relating to the confidentiality and disclosure of the member’s medical records.
    f.   The decision-making process used for approving or denying experimental
or investigational medical treatments.     g.   A detailed description of the
plan’s credentialing process.

30.7.4 New Member Materials



      Immediately upon the assigned beneficiaries’ and the Title XXI Medikids’
enrollment, the plan shall mail to the new member materials as required in
section 30.7, Member Notification, and the following additional materials:

AHCA Contract No. FA523, Attachment I, Page 66 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



  a.   A request for the following information, including updates to this
information: assigned member’s name, address (home and mailing), county of
residence, telephone number, social security number; a completed, signed and
dated release form authorizing the plan to release medical information to the
federal and state governments or their duly appointed agents; and, for
beneficiaries in Agency areas where behavioral health care has been implemented,
current behavioral health care provider information as described in section
10.11, Behavioral Health Care.     b.   A notice that members who lose
eligibility and are disenrolled shall be automatically reenrolled in the plan if
eligibility is regained within 60 days.     c.   Each mailing shall include a
postage paid, pre-addressed return envelope. The mailing envelope shall include
a request for address correction.     d.   The initial mailing may be combined
with the primary care physician assignment notification specified in section
20.6, Physician Choice. Each mailing shall be documented in the plan’s records.

30.7.4.1 Undeliverable Materials



      For voluntary members, if new member materials are sent via mail and the
envelope is returned as undeliverable to the plan, the plan shall note such in
member’s file. The plan shall then make another reasonable effort to provide the
required materials to the member such as contacting the member by phone to
obtain a more current address.         For assigned beneficiaries whose new
member materials are returned undeliverable to the plan, the plan shall keep the
returned envelope in the members’ files and may use any of the following methods
during the members’ first three-month enrollment period to contact the members
and document such methods in the members’ files.



  a.   Telephone contact at the telephone number obtained from the local
telephone directory, directory assistance, city directory or other directory.  
  b.   Telephone contact with the DCF Economic Self-Sufficiency Services office
staff to determine if they have updated address information and telephone
number.     c.   Routine checks (at least once a month for the first three
months of enrollment) on services or claims authorized or denied by the plan to
determine if the member has received services, and to locate updated address and
telephone number information.



      If a new address is secured and the plan materials requiring signature
have not been received by the plan or are returned unsigned, the plan must mail
the materials to the new address within ten working days of the receipt of the
new address.         The plan may use other methods to locate assigned members.
The plan shall maintain policies and procedures on the methods used to locate
assigned members and to document such members use of plan services.

30.8 Enrollment Reinstatements



      Pre-enrollment applications and new member materials are not required for
a former member who was disenrolled because of the loss of Medicaid eligibility
and who regains his/her eligibility within 60 days and is automatically
reinstated as a plan member. In addition, unless requested by the beneficiary,
pre-enrollment and new member materials are not required for a former member
subject to open enrollment who was disenrolled because of the loss of Medicaid
eligibility, who regains his/her eligibility within 6 months of his/her managed
care enrollment, and is reinstated as a plan member. The plan is responsible for
assigning all reinstated beneficiaries to the primary care physician who was
treating them prior to loss

AHCA Contract No. FA523, Attachment I, Page 67 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



  •   of eligibility, unless the beneficiary specifically requests another
primary care physician, the primary care physician no longer participates in the
plan or is at capacity, or the member has changed geographic areas. A notation
of the effective date of the reinstatement is to be made on the most recent
application or conspicuously identified in the member’s administrative file.
Beneficiaries, who were previously enrolled in a managed care plan, lose and
regain eligibility after 60 days, will be treated as new eligibles.         The
plan shall notify, in writing, each person who is to be reinstated, of the
effective date of the reinstatement and the assigned primary care physician. The
notifications shall distinguish between beneficiaries subject to open enrollment
and beneficiaries not subject to open enrollment and shall include information
regarding good cause change procedures or general plan change procedures through
the Agency’s toll-free enrollment and disenrollment services contractor
telephone number as appropriate. The notification shall also instruct the
beneficiary to contact the plan if a new member card and/or a new member
handbook are needed. The plan shall provide such notice to each affected person
by the first day of the month following the plan’s receipt of the notice of
reinstatement.

30.9 Newborn Enrollment



      All Medicaid eligible newborns of members are the responsibility of the
plan and the plan is responsible for payment of medically necessary and well
child care regardless of lack of notification by DCF of the newborn’s Medicaid
identification number. The plan remains responsible for the newborn, regardless
of the mother’s Medicaid eligibility or HMO enrollment status, for the birth
month and the next two consecutive months. Newborn enrollment shall occur
through the following procedures, or in another format acceptable to the Agency:



  a.   Upon identification of a member’s pregnancy, the plan shall immediately
notify the DCF of the unborn beneficiary. The plan must provide this
notification by completing and submitting to DCF the Form DCF-ES 2039. In
addition, the plan must indicate its name and address as the entity initiating
referral;     b.   The plan shall use the DCF-ES 2039 completed form to identify
the unborn’s Medicaid identification number and inactive enrollment in
Medicaid;.     c.   Upon birth or upon the hospital notifying the plan of such
birth, the plan shall initiate the Unborn Activation Process, either
electronically or by faxing the correctly completed form to the Agency’s fiscal
agent. The electronic Unborn Activation Process is described in the AHCA/ACS 834
companion guide. This process results in the activation of the Medicaid
identification number, the update of demographic information, retroactive
enrollment of the newborn in mother’s HMO for no more than three months, and
retroactive and appropriate payment of capitation;     d.   The plan shall
inform the hospital and the newborn’s attending and consulting physicians that
the newborn is a plan member and that they must seek reimbursement from the
plan;     e.   The plan shall reimburse the Agency for any fee-for-service
claims the Agency has paid for covered services provided to plan newborns that
occurred within the first three months of life, unless the plan provides
documentation that the services were already reimbursed by the plan.

30.10 Enrollment Levels



      The plan is assigned enrollment levels for the operational area(s)
indicated in section 90.0, Payment and Maximum Authorized Enrollment Levels, of
this contract. The number of Medicaid beneficiaries enrolled in the plan may not
exceed the maximum authorized enrollment level per county. The cost of care for
any Medicaid beneficiaries enrolled over the maximum level per county is a
liability for the plan and shall not be charged to the Agency or the enrolled
beneficiary. The plan shall notify the enrollment and disenrollment services
contractor when enrollment has reached the maximum number authorized.        
The plan must request a contract amendment for an enrollment level increase.

AHCA Contract No. FA523, Attachment I, Page 68 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

30.11 Disenrollment



      The Agency shall be responsible for processing disenrollments.



  a.   The plan’s responsibility is to:



  1.   At the time of enrollment for new members, notify each member of the
right to disenroll without cause during the open enrollment period or at any
time for “good cause” and how to initiate the disenrollment process through the
Agency’s enrollment and disenrollment services contractor. Such notification
must adhere to approved wording specifications provided by the Agency;     2.  
Ensure that disenrollees who wish to file an appeal are afforded the opportunity
to do so.



  b.   Except for the following reasons for proposed disenrollment, all members
must be afforded the right to file an appeal: disenrollments due to moving out
of the service area; disenrollments due to loss of Medicaid eligibility; and
disenrollments due to death.

30.11.1 Voluntary Disenrollments



      For voluntary disenrollments, the plan shall comply with the following
requirements:



  a.   The effective date for disenrollment shall be the last day of the month
in which disenrollment was effectuated by the Agency, unless the Agency requests
an earlier or later date;     b.   The plan shall ensure that it does not
restrict the member’s right to disenroll voluntarily in any way;     c.   The
plan and its agents shall not provide or assist in the completion of a
disenrollment request form or assist the Agency’s enrollment and disenrollment
services contractor in the disenrollment process, except for their own members
at those members’ request;     d.   The plan shall ensure that all written and
oral disenrollment requests are promptly referred to the Agency’s enrollment and
disenrollment services contractor helpline as follows:



  1.   For oral requests, the plan shall immediately refer the member to contact
the enrollment and disenrollment services contractor helpline number; and     2.
  The plan shall send, within three business days of the plan’s receipt of any
written request, a letter to the member advising the member to call the
enrollment and disenrollment services contractor helpline.



  e.   The plan shall keep a daily written log or electronic documentation of
all oral and written disenrollment requests and the disposition of such
requests. The log shall include the following: the date the request was received
by the plan; the date the member was referred to the enrollment and
disenrollment services contractor or the date of the letter advising them of the
disenrollment procedure, as appropriate; and the reason that the member is
requesting disenrollment;     f.   A beneficiary may request disenrollment as
follows:



  1.   For good cause, at any time.     2.   Without cause, at the following
times:         (a) During the 90 days following the beneficiary’s initial
enrollment or the date the Agency sends the beneficiary notice of the
enrollment, whichever is later;

AHCA Contract No. FA523, Attachment I, Page 69 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



      (b) At least every 12 months thereafter;         (c) Upon enrollment
reinstatement according to section 30.8, Enrollment Reinstatements, of this
contract, if the temporary loss of Medicaid eligibility has caused the
beneficiary to miss the annual disenrollment opportunity;         (d) When the
Agency grants the beneficiary the right to terminate enrollment without cause as
an intermediate sanction specified in 42 CFR 438.702(a)(3).



  g.   If a disenrollment request is not reviewed by the Agency within the time
frames specified in this section, the disenrollment is considered approved.

30.11.2 Involuntary Disenrollments



      With proper written documentation, the following are acceptable reasons
for which the plan shall submit involuntary disenrollments to the Agency: member
death; fraudulent use of the beneficiary ID card; beneficiaries moving outside
the plan’s authorized service area; or the plan discovers that the member is
ineligible for enrollment based on the criteria specified in section 10.3,
Ineligible Beneficiaries. The plan shall promptly submit such disenrollments to
the Agency. In no event shall the plan submit such disenrollment at such a date
as would cause the disenrollment to be effective later than 59 calendar days
after the plan’s receipt of the reason for involuntary disenrollment. The plan
shall ensure that involuntary disenrollment documents are maintained in an
identifiable member record.



  a.   If the plan discovers that an ineligible beneficiary has been enrolled,
then it must notify the beneficiary in writing that the beneficiary shall be
disenrolled the next contract month or earlier if necessary. Until the
beneficiary is disenrolled, the plan shall be responsible for the provision of
services to that beneficiary.     b.   On a monthly basis, the plan shall review
its ongoing enrollment report (FLMR 8200-R004) to ensure that all members are
residing in the plan’s authorized service area. For beneficiaries with
out-ofservice area addresses on the enrollment report, the plan shall notify the
beneficiary in writing that the beneficiary should contact the enrollment and
disenrollment services contractor to choose another managed care option and that
the member will be disenrolled. The plan shall involuntarily disenroll the
beneficiary during the next available transmission.     c.   For beneficiaries
who have elected services through a hospice program, the plan shall submit a
disenrollment request to the Agency for the beneficiary immediately upon
obtaining notice that the beneficiary has been or shall receive hospice
services. The disenrollment shall be effective upon the date of admission to the
hospice program. Capitation payment made to the plan shall be reduced on a
prorated basis for members whose disenrollment is effective after the first day
of a month in accordance with section 409.912, F.S.     d.   For those
beneficiaries admitted to an institution, including nursing home admittance for
a member who has been assessed at a nursing home level of care, the plan shall
submit a disenrollment request for the beneficiary to the Agency immediately
upon obtaining notice that the beneficiary has been or shall be admitted. The
disenrollment shall be effective upon the first day of the month following the
date the disenrollment transmission was sent to the Agency.     e.   The plan
may submit an involuntary disenrollment request to the Agency plan analyst after
providing to the member at least one verbal and at least one written warning of
the full implications of his/her failure of actions:



  1.   For a member who continues not to comply with a recommended plan of
health care or misses three consecutive appointments within a continuous six
month period. Such requests must be submitted at least 60 calendar days prior to
the requested effective date.

AHCA Contract No. FA523, Attachment I, Page 70 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



  2.   For a member whose behavior is disruptive, unruly, abusive or
uncooperative to the extent that his or her membership in the plan seriously
impairs the organization’s ability to furnish services to either the member or
other members.



      The analyst may approve such requests provided the plan documents that
attempts were made to educate the member regarding his/her rights and
responsibilities, assistance which would enable the member to comply was offered
through case management, and it has been determined that the member’s behavior
is not related to the member’s medical or behavioral condition. Beneficiaries
who are disenrolled through this section are not eligible for re-enrollment
without the permission of the plan.     f.   The plan shall submit involuntary
disenrollment requests to the Agency for assigned members that meet both of the
following requirements:         The plan was unable to contact the member by
mail, phone, or personal visit within the first four months of enrollment, and  
      The plan was unable to document the use of plan services by the member, or
another family unit member, within the first four months of enrollment. Such
disenrollments shall be submitted through the Agency approved transmission
medium specified in section 60.0, Reporting Requirements on the first available
transmission after the end of the members’ fourth month of enrollment. The plan
shall keep documentation of its inability to contact the member and that it has
no record of providing services to the member, or to another family unit member,
in the member’s file.     g.   The following are unacceptable reasons for the
plan, on its own initiative, to request disenrollment of a member: pre-existing
medical condition; changes in health status; volume of utilization, and
periodically missed appointments.     h.   For all involuntary disenrollments
submitted by the plan, the plan shall document its reason for the involuntary
disenrollment in the member’s file.     i.   The plan shall promptly provide
involuntary disenrollment data via an Agency approved transmission medium, on
the first available transmission after receiving the Agency’s approval of such
request or, for assigned members, by the timeframe indicated in f. of this
subsection.     J.   For involuntary disenrollments, documentation must contain
the following minimum information: name; address; telephone number; reason for
disenrollment with brief explanation; date; signature by plan staff and an
indication as to whether or not the member wishes to file a grievance.     k.  
The plan shall send to the Agency a monthly summary report of all plan submitted
involuntary disenrollments pursuant to section 60.2.2, Medicaid Disenrollment
Summary. This report must specify the reason for such disenrollments. It will be
reconciled to the Disenrollment Report processed by the Agency for the
applicable month and shall be reviewed by the Agency for compliance with
acceptable reasons for disenrollment. The Agency may reinstate enrollment for
any member whose reason for disenrollment is not consistent with established
guidelines.

30.11.2.1 Frail/Elderly Disenrollment



      The plan may request the Agency to disenroll the member at the beginning
of a recontracting period if it can be demonstrated the member would benefit
from disenrollment, or if the member is institutionalized in a long term nursing
facility at the conclusion of the state fiscal year and the plan furnishes
written documentation based upon a CARES assessment or written assurance from
the member’s primary care physician or the administrator of the nursing facility
where the member is placed that the nursing home placement is permanent and not
temporary. All disenrollments for institutionalized members must have written
prior approval by the Agency and be submitted as involuntary disenrollments on
the first available

AHCA Contract No. FA523, Attachment I, Page 71 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



      transmission to the fiscal agent after receiving Agency approval of the
request. Such approval shall not be unreasonably withheld.

30.12 Enrollment/Disenrollment Verification



      The Agency shall arrange for the plan to receive a monthly list of
eligible members and a list of those members ineligible or disenrolled from the
HMO. The plan shall be responsible for notifying, in writing, enrollees
involuntarily disenrolled by the plan of the disenrollment effective date and
the reason for disenrollment, in accordance with section 30.11.2 d. and e.,
Involuntary Disenrollments.         THE REMAINDER OF THIS PAGE IS INTENTIONALLY
LEFT BLANK.

AHCA Contract No. FA523, Attachment I, Page 72 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

40.0 ASSURANCES AND CERTIFICATIONS

40.1 Monitoring Provisions



      In addition to the monitoring requirements specified in the Agency’s core
contract, section I.E.2., Monitoring, the plan shall permit the Agency, entities
authorized by the Agency, and DHHS to evaluate, through inspection or other
means, the quality, appropriateness and timeliness of services provided under
the contract.

40.2 Certification of Laboratories and Portable X-Ray Companies



      All independent laboratory testing sites providing services under this
contract must be freestanding clinical laboratories certified under the Clinical
Laboratory Improvement Amendments of 1988 (CLIA). The laboratory may provide
only those specific laboratory test specialties and subspecialties covered by
CLIA certification.         All portable x-ray companies providing services to
members at their place of residence must have been certified by the Agency in
accordance with Title XVIII (Medicare) standards.

40.3 Good Faith Effort with School Districts



      In accordance with section 409.9122, F.S., the plan assures it shall make
a good faith effort to execute agreements (refer to section 110.5, Memorandum of
Agreement) with school districts participating in the certified match program
regarding the coordinated provision of school-based services pursuant to
sections 236.0812 and 409.908(21), F.S.; and to ensure that duplication of
services does not occur.

40.4 Good Faith Effort with County Health Departments



      The plan assures it shall make a good faith effort to execute memoranda of
agreement (refer to section 110.2 for a model Memorandum of Agreement) with the
local county health departments to provide services which may include, but are
not limited to, family planning services, services for the treatment of sexually
transmitted diseases, other public health related diseases, tuberculosis,
immunizations, DCF foster care emergency shelter medical screenings,
school-based services pursuant to section 409.9122., and services related to
Healthy Start prenatal and postnatal screenings. Refer to section 20.13, Medical
Records Requirements, and sections 10.8.11, Physician Services, and 10.8.10,
Independent Laboratory and Portable X-ray Services.

40.5 Good Faith Effort with Midwives



      The plan assures it shall make a good faith effort to execute contracts
with certified nurse midwives to provide services in accordance with section
641.31, F.S., for low risk patients.

40.6 Accreditation



      Commercially licensed plans shall achieve accreditation by an external
accreditation organization approved in accordance with section 641.512, F.S.

40.7 Minority Recruitment and Retention Plan



      The plan shall implement and maintain a minority recruitment and retention
plan in accordance with section 641.217, F.S. The plan shall have policies and
procedures for the implementation and maintenance of such a plan. The minority
recruitment and retention plan may be company-wide for all product lines.

40.8 Ownership and Management Disclosure



      Federal and state laws require full disclosure of ownership, management
and control of Medicaid HMOs.

AHCA Contract No. FA523, Attachment I, Page 73 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



  a.   Disclosure shall be made on forms prescribed by the Agency for the areas
of ownership and control interest (42 CFR 455.104 Form CMS 1513), business
transactions (42 CFR 455.105), public entity crimes (section 287.133(3)(a),
F.S.), and disbarment and suspension (52 Fed. Reg., pages 20360-20369, and
section 4707 of the Balanced Budget Act of 1997). The forms are available
through the Agency and are to be submitted to the Agency with the initial
application for a Medicaid HMO and then submitted on an annual basis. The plan
shall disclose any changes in management as soon as those occur. In addition,
the plan shall submit to the Agency full disclosure of ownership and control of
Medicaid HMOs at least 60 calendar days before any change in the plan’s
ownership or control occurs.     b.   The following definitions apply to
ownership disclosure:



  1.   A person with an ownership interest or control interest means a person or
corporation that:         Owns, indirectly or directly 5 percent or more of the
plan’s capital or stock, or receives 5 percent or more of its profits;        
Has an interest in any mortgage, deed of trust, note, or other obligation
secured in whole or in part by the plan or by its property or assets and that
interest is equal to or exceeds 5 percent of the total property or assets; or  
      Is an officer or director of the plan if organized as a corporation, or is
a partner in the plan if organized as a partnership.     2.   The percentage of
direct ownership or control is calculated by multiplying the percent of interest
which a person owns, by the percent of the plan’s assets used to secure the
obligation. Thus, if a person owns 10 percent of a note secured by 60 percent of
the plan’s assets, the person owns 6 percent of the plan.     3.   The percent
of indirect ownership or control is calculated by multiplying the percentage of
ownership in each organization. Thus, if a person owns 10 percent of the stock
in a corporation, which owns 80 percent of the plan stock, the person owns
8 percent of the plan.



  c.   The following definitions apply to management disclosure:         Changes
in management are defined as any change in the management control of the plan.
Examples of such changes are those listed below or equivalent positions by
another title.



  1.   Changes in the board of directors or officers of the plan, medical
director, chief executive officer, administrator, and chief financial officer.  
  2.   Changes in the management of the plan where the plan has decided to
contract out the operation of the plan to a management corporation. The plan
shall disclose such changes in management control and provide a copy of the
contract to the Agency for approval at least 60 calendar days prior to the
management contract start date.



  d.   In accordance with section 409.912, F.S., the plan shall annually conduct
a background check with the Florida Department of Law Enforcement on all persons
with five percent or more ownership interest in the plan, or who have executive
management responsibility for the managed care plan, or have the ability to
exercise effective control of the plan. The plan shall submit information to the
Agency for such persons who have a record of illegal conduct according to the
background check. The plan shall keep a record of all background checks to be
available for Agency review upon request.



  1.   In accordance with section 409.907, F.S., plans with an initial contract
beginning on or after July I , 1997, shall submit, prior to execution of a
contract, complete sets of fingerprints of principals of the plan to the Agency
for the purpose of conducting a criminal history record check.

AHCA Contract No. FA523, Attachment I, Page 74 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



  2.   Principals of the plan shall be as defined in section 409.907, F.S.



  e.   The plan shall submit to the Agency, within five working days, any
information on any officer, director, agent, managing employee, or owner of
stock or beneficial interest in excess of five percent of the plan who has been
found guilty of, regardless of adjudication, or who entered a plea of nolo
contendere or guilty to, any of the offenses listed in section 435.03, F.S.    
f.   In accordance with section 409.912, F.S., the Agency shall not contract
with a plan that has an officer, director, agent, managing employee, or owner of
stock or beneficial interest in excess of five percent of the plan, who has
committed any of the above listed offenses. In order to avoid termination, the
plan must submit a corrective action plan, acceptable to the Agency, that
ensures that such person is divested of all interest and/or control and has no
role in the operation and management of the plan.

40.9 Independent Provider



      It is expressly agreed that the plan and any subcontractors and agents,
officers, and employees of the plan or any subcontractors, in the performance of
this contract shall act in an independent capacity and not as officers and
employees of the Agency or the State of Florida. It is further expressly agreed
that this contract shall not be construed as a partnership or joint venture
between the plan or any subcontractor and the Agency and the State of Florida.

40.10 General Insurance Requirements



      The plan shall obtain and maintain at all times adequate insurance
coverage including general liability insurance, professional liability and
malpractice insurance, fire and property insurance, and directors’ omission and
error insurance. All insurance coverage must comply with the provisions set
forth in Rule 690-191.069, F.A.C.; excepting that the reporting, administrative,
and approval requirements shall be to the Agency rather than to the Department
of Financial Services. All insurance policies must be written by insurers
licensed to do business in the State of Florida and in good standing with the
Department of Financial Services. All policy declaration pages must be submitted
to the Agency annually. Each certificate of insurance shall provide for
notification to the Agency in the event of termination of the policy.

40.11 Worker’s Compensation Insurance



      The plan shall secure and maintain during the life of the contract,
worker’s compensation insurance for all of its employees connected with the work
under this contract. Such insurance shall comply with the Florida Worker’s
Compensation Law, chapter 440, F.S. Policy declaration pages must be submitted
to the Agency annually.

40.12 State Ownership



      The Agency shall have the right to use, disclose, or duplicate all
information and data developed, derived, documented, or furnished by the plan
resulting from this contract. Nothing herein shall entitle the Agency to
disclose to third parties data or information which would otherwise be protected
from disclosure by state or federal law.

40.13 Health Insurance Portability and Accountability Act Compliance



      The plan assures that it will be in compliance with the HIPAA regulations.

40.14 Systems Compliance



      The plan warrants that each item of hardware, software, and/or firmware
required for the provision of service under this contract shall be able to
accurately process date data (including, but not limited to, calculating,
comparing, and sequencing) including leap year calculations, when used in
accordance with the

AHCA Contract No. FA523, Attachment I, Page 75 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



      item documentation provided by the plan, provided that all items (e.g.,
hardware, software, firmware) used in combination with other designated items
properly exchange date data with it.

40.15 Certification of Reported Data



      Data reported as provided in section 60.0, Reporting Requirements, and
data specified in 42 CFR 438.604, must be certified by one of the following: the
plan’s chief executive officer, the chief financial officer, or an individual
who has delegated authority to sign for and who reports directly to the plan’s
chief executive officer or chief financial officer.         Based on best
knowledge, information, and belief, the certification must attest to the
accuracy, completeness, and truthfulness of the data and of the documents
specified by the Agency. The plan must submit the certification concurrently
with the certified data.         THE REMAINDER OF THIS PAGE IS INTENTIONALLY
LEFT BLANK.

AHCA Contract No. FA523, Attachment I, Page 76 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

50.0 FINANCIAL REQUIREMENTS

50.1 Insolvency Protection



      The plan shall establish a restricted insolvency protection account with a
federally guaranteed financial institution licensed to do business in Florida in
accordance with section 1903(m)(1) of the Social Security Act (amended by
section 4706 of the Balanced Budget Act of 1997), and section 409.912, F.S. The
plan shall deposit into that account five percent of the capitation payments
made by the Agency each month until a maximum total of two percent of the
annualized total current contract amount is reached. No interest may be
withdrawn from this account until the maximum contract amount is reached. This
provision shall remain in effect as long as the plan continues to contract with
the Agency. The restricted insolvency protection account may be drawn upon with
the authorized signatures of two persons designated by the plan and two
representatives of the Agency. The signature card shall be resubmitted when a
change in authorized personnel occurs. If the authorized persons remain the
same, the plan shall submit an attestation to this effect annually. A sample
form (Multiple Signature Verification Agreement) may be found as section 110.3.
All such agreements or other signature cards must be approved in advance by the
Agency.



  a.   In the event that a determination is made by the Agency that the plan is
insolvent, as defined in section 100.0, Glossary, the Agency may draw upon the
amount solely with the two authorized signatures of representatives of the
Agency and funds may be disbursed to meet financial obligations incurred by the
plan under this contract. A statement of account balance shall be provided by
the plan within 15 calendar days of request of the Agency.     b.   If the
contract is terminated, expired, or not continued, the account balance shall be
released by the Agency to the plan upon receipt of proof of satisfaction of all
outstanding obligations incurred under this contract.     c.   In the event the
contract is terminated or not renewed and the plan is insolvent, the Agency may
draw upon the insolvency protection account to pay any outstanding debts the
plan owes the Agency including, but not limited to, overpayments made to the
plan, and fines imposed under the contract or section 641.52, F.S., for which a
final order has been issued. In addition, if the contract is terminated or not
renewed and the plan is unable to pay all of its outstanding debts to health
care providers, the Agency and the plan agree to the court appointment of an
impartial receiver for the purpose of administering and distributing the funds
contained in the insolvency protection account. Should a receiver be appointed,
he shall give outstanding debts owed to the Agency priority over other claims.

50.2 Insolvency Protection Account Waiver



      Pursuant to section 409.912, the Agency may waive the insolvency
protection account requirement, in writing, when evidence of adequate insolvency
insurance and reinsurance are on file with the Agency which shall protect
members in the event the plan is unable to meet its obligations.

50.3 Surplus Start Up Account



      All new plans, after initial contract execution but prior to initial
member enrollment, shall submit to the Agency, if a private entity, proof of
working capital in the form of cash or liquid assets excluding revenues from
Medicaid premium payments equal to at least the first three months of operating
expenses or $200,000, whichever is greater. This provision shall not apply to
plans that have been providing services to members for a period exceeding three
continuous months.

50.4 Surplus Requirement



      In accordance with section 409.912, F.S., the plan shall maintain at all
times in the form of cash, investments that mature in less than 180 calendar
days allowable as admitted assets by the Department of Financial Services, and
restricted funds of deposits controlled by the Agency (including the plan’s

AHCA Contract No. FA523, Attachment I, Page 77 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



      insolvency protection account) or the Department of Financial Services, a
surplus amount equal to one and one half times the plan’s monthly Medicaid
prepaid revenues. In the event that the plan’s surplus (as defined in section
100.0, Glossary) falls below an amount equal to one and one half times the
plan’s monthly Medicaid prepaid revenues, the Agency shall prohibit the plan
from engaging in marketing and pre-enrollment activities, shall cease to process
new enrollments until the required balance is achieved, or may terminate the
plan’s contract.

50.5 Interest



      Interest generated through investments made by the plan under this
contract shall be the property of the plan and shall be used at the plan’s
discretion.

50.6 Savings



      The plan shall retain any savings realized under this contract after all
bills, charges, and fines are paid.

50.7 Fidelity Bonds



      The plan shall secure and maintain during the life of this contract a
blanket fidelity bond from a company doing business in the State of Florida on
all personnel in its employment. The bond shall be issued in the amount of at
least $250,000 per occurrence. Said bond shall protect the Agency from any
losses sustained through any fraudulent or dishonest act or acts committed by
any employees of the provider and subcontractors, if any. Proof of coverage must
be submitted to the Agency’s contracting officer within 60 calendar days after
execution of the contract and prior to the delivery of health care. To be
acceptable to the Agency for fidelity bonds, a surety company shall comply with
the provisions of chapter 624, F.S. Proof of the fidelity bond shall be
submitted to the Agency annually during the re-contracting and renewal period.

50.8 Inspection and Audit of Financial Records



      The state and DHHS may inspect and audit any financial records of the plan
or its subcontractors. Pursuant to section 1903(m)(4)(A) of the Social Security
Act and State Medicaid Manual 2087.6(A-B), non-federally qualified plans must
report to the state, upon request, and to the Secretary and the Inspector
General of DHHS, a description of certain transactions with parties of interest
as defined in section 1318(b) of the Social Security Act.         THE REMAINDER
OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

AHCA Contract No. FA523, Attachment I, Page 78 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

      July 2004   Medicaid HMO Contract



60.1   Fiscal Agent Reports       THE FOLLOWING INFORMATION WILL BE PROVIDED BY
THE MEDICAID FISCAL AGENT TO THE CONTRACT MEDICAID HMO:



1.   Transaction Input Summary Report (FLMR 8200-R005) - Indicates the errors
that were made in the enrollment/disenrollment data submitted.   2.   New
Enrollee Report (FLMR 8200-R001) — Lists the new enrollees as of the report’s
effective date.   3.   Cancellation Report (FLMR 8200-R002) — Lists those
persons who were previously enrolled erroneously and are being removed. Their
effective cancellation dates are the same as their enrollment dates.   4.  
Disenrollment Report (FLMR 8200-R003) — Lists those persons who are no longer
eligible for Medicaid or who have been disenrolled from the plan as of the
report’s effective date.   5.   New Enrollees Under 21 (FLMR 8200-R007) — Lists
those eligible members newly enrolled.   6.   Disenrollment under 21 (FLMR
8200-R006) — Lists those eligible members newly disenrolled.   7.   Ongoing
Report (FLMR 8200-R004) — Lists all persons who are enrolled in the plan as of
the report’s effective date.   8.   HMO Reinstatement Report (FLMR 8200-R009) —
Lists those persons who were re-enrolled in the plan, because they lost and then
regained eligibility within a 60-day window. Reinstatements are processed and
reported twice each month, during the primary processing cycle called “monthly
magic” and again during month-end processing.



    The plan shall review these reports for accuracy and will notify the agency
if discrepancies are found. The fiscal agent will make a full conversion to the
use of HIPAA-compliant standard transactions. At that time, all beneficiary
enrollment maintenance and reporting will be done using the X12N 834
transaction. The plan must be capable of receiving and processing the 834
transaction. Additionally, during the transition period from proprietary to
standard formats, the plan must cooperatively participate in the transition
process, including formal testing, when asked to do so by the Agency.   60.2  
HMO Reporting Requirements       The plan is responsible for complying with all
the reporting requirements established by the Agency. The plan is responsible
for assuring the accuracy, completeness, and timely submission of each report.
Deadlines for report submission referred to in this contract specify the actual
time of receipt at the Agency, not the date the file was postmarked or
transmitted. Before October 1 of each contract year, the plans shall deliver to
the Agency certifications by an Agency approved independent auditor that the
CHCUP screening rate reports in Tables 10 and 11 have been fairly and accurately
presented. In addition, before October 1, the plans shall deliver to the Agency
a certification by an Agency approved independent auditor that the quality
indicator data reported for the previous calendar year have been fairly and
accurately presented. If a reporting due date falls on a weekend, the report
will be due to the Agency on the following Monday. The Agency will furnish the
plan with the appropriate reporting formats, instructions, submission timetables
and technical assistance as required.       The Agency requires certification of
data as provided in 42 CFR 438.606. The data that must be certified include but
are not limited to enrollment information, encounter data, and other information
required by the Agency.       The Agency reserves the right to modify the
reporting requirements to which the plan must adhere but will allow the plan 90
calendar days to complete the implementation, unless otherwise required by law.
The Agency shall provide the plan written notification of modified reporting
requirements. The reporting requirements specifications are outlined in this
section. Failure of the plan to submit required reports accurately and within
the time frames specified may result in sanctions being levied.

AHCA Contract No. FA523, Attachment I, Page 79 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

 

July 2004   Medicaid HMO Contract



    During fiscal year 2003/04, the Agency contracted with Thomson Medstat to
develop a strategic plan for the implementation of a Medicaid Encounter Data
System, referred to as MEDS. The Agency will continue its work towards the
development, installation and initial operation of MEDS during fiscal year
2004/05. Once a comprehensive MEDS design and implementation plan has been
finalized, it will be available to the plans for review. From this design plan,
the Agency, in collaboration with the plan, will define the stages of
implementation for MEDS, along with a specific timeframe for completion.      
During FY2004/05, the plan must provide the Agency with a strategic plan that
outlines the steps the plan will take to achieve system readiness for
participation in MEDS. The plan shall be prepared to meet all system
requirements, to submit encounter data, and to conform to the technical
enhancements required by the Agency for full participation in MEDS.       The
Agency shall provide instruction and guidance to the plan during each stage of
development. Once MEDS installation requirements specific to the plan have been
defined, the Agency shall work with the plan to establish a deadline for plan
readiness.

Table 1. Summary of Reporting Requirements for Medicaid Contracted
Health Maintenance Organizations

Medicaid HMO Reports Required by AHCA

              Report Name

--------------------------------------------------------------------------------

  Level of Analysis

--------------------------------------------------------------------------------

  Frequency

--------------------------------------------------------------------------------

  Submission Media

--------------------------------------------------------------------------------

‘Proprietary’ Enrollment and DisenrollmentUploaded File Table 2
  Location Level   Monthly   File Transfer to fiscal agent via a secure Internet
site
Medicaid HMO/PHP
Disenrollment Summary
Table 3
  Location Level   Monthly, within 15 days from the beginning of the reporting
month   Electronic mail or diskette submission
Frail Elderly Disenrollment
Summary
  Location Level   Annually, due
by June 1   Electronic mail or diskette submission
Service Utilization Summary Tables 4 and 5
  Plan Level   Quarterly, within 45 days of end of reporting quarter  
Electronic mail or diskette submission
Appeals Reporting
Table 6
  Individual Level   Quarterly, within 45 days of end of reporting quarter  
Electronic mail or diskette submission
Inpatient Discharge Report
Table 7
  Individual Level   Quarterly, within 30 days of the end of the reporting
quarter   Electronic mail or diskette submission
Claims Inventory Summary Report
  Plan Level   Quarterly, within 45 days of the end of the reporting quarter  
Electronic mail on diskette submission
Marketing Rep. Report Table 8
  Plan Level   Monthly, within 30 days from the end of the reporting month  
Electronic mail or diskette submission AHCA
supplied spreadsheet template
Provider Network Report
Table 9
  Location Level   At least
monthly   Electronic submission to enrollment and disenrollment services
contractor in format specified by enrollment and disenrollment contractor
Child Health Check-Up Reporting Table 10
  Plan Level   Annually, for
previous federal   Electronic mail or diskette submission of completed Child
Health Check-Up Reporting

AHCA Contract No. FA523, Attachment I, Page 80 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

 

July 2004   Medicaid HMO Contract

             

      fiscal year (Oct- Sept) due by January 15. Audited report is due by Oct 1.
  spreadsheet file
Child Health Check-Up Reporting,
Table 11
  Plan Level   Annually, for previous federal fiscal year (Oct- Sept) due by
January 15. As required by Section 10.8.1 f. of this contract. Audited report is
due by Oct. 1   Electronic mail or diskette submission of completed spreadsheet
file
AHCA Quality
Indicators
  Plan Level   Annually, for previous calendar year, due October 1.   Electronic
mail, CD ROM or diskette
submission
Frail/Elderly Care Service
Utilization Report
  Individual Level   Quarterly, within 45 days of end of reporting quarter  
Electronic mail, CD ROM or diskette
submission
Financial Reporting
  Plan Level   Quarterly, within 45 days of end of reporting quarter   AHCA
supplied spreadsheet template on
diskette
_
Audited Financial Report
  Plan Level   Annually, within 90 days of end of plan Fiscal Year   Electronic
mail or diskette submission
Minority Business Enterprise
Contract Reporting
  Individual Level   Monthly by the
fifteenth   Electronic mail
Suspected Fraud Reporting
  Plan Level   As required by section 60.2.14   As required by section 60.2.14
Behavioral Health Quarterly Report
  Area 1 and Area 6 and upon implementation of prepaid mental health in other
Areas Location   Quarterly, within 45 days of the end of the quarter  
Electronic mail or diskette submission of completed agency-supplied template
FARS/CFARS
  Level Area 1 and Area 6 and upon implementation of prepaid mental health in
other Area s   Annually, due no later than August 15.   As required by section
10.11.5
Behavioral Health: Annual
Expenditure Report
  Area 6 and Area I and upon implementation of prepaid mental health in other
Areas Plan Level   Annually, due no later than April 1.   Electronic mail or
diskette submission of completed agency-supplied template
Emergency Management Plan
  Plan Level   Annually, due
by May 31   As required by Section 70.11



    All plans must use the same naming convention for all submitted reports.
Unless otherwise noted, each report will have an 8-digit file name, constructed
as follows:

         
Digit I
  Report Identifier   Indicates the report type. Use H for hospital discharge
data, G for grievance report, M for Medicaid disenrollment, F for Frail Elder
Disenrollment, S for Service utilization.
Digits 2, 3, and 4
  Plan Identifier   Indicates the specific plan submitting the data by the use
of 3 unique alpha digits. Comports to the plan identifier used in exchanging
data with the enrollment broker.
Digits 5 and 6
  Year   Indicates the year. For example, reports submitted

AHCA Contract No. FA523, Attachment I, Page 81 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

 

July 2004   Medicaid HMO Contract

         

      in 2004 should indicate 04.
Digits 7 and 8
  Time Period   For reports submitted on a quarterly basis, use Q1, Q2, Q3 or
Q4. For reports submitted monthly, use the appropriate month, such as 01, 02,
03, etc.

     These files can be put on a diskette and mailed to the following address:

     

  Agency for Health Care Administration

  Bureau of Managed Health Care

  Data Analysis Unit Mail

  Stop Code #26 2727

  Mahan Drive

  Tallahassee, FL 32308



    OR       Attached to an Internet e-mail message and electronically mailed to
the Agency for Health Care Administration at the following address:



    MMCDATA I FDHC.STATE.FL.US



    AHCA supplied spreadsheet templates on diskette. The agency will provide
templates to the plans for financial and CHCUP reporting. These templates can be
used with Excel spreadsheet applications. The spreadsheets are to be completed
and the diskette mailed to the address indicated above or attached to an
Internet e-mail message and electronically mailed to the Agency for Health Care
Administration at the email address noted above. Financial reports only must be
sent to the following e-mail address:



    MMCFIN(a~,FDHC.STATE.FL.US



60.2.1   ‘Proprietary’ Enrollment and Disenrollment Uploaded File



    Until the transition to the use of the 834 transaction has been completed,
this report is to be submitted monthly to the Florida Medicaid fiscal agent for
every person who is to be involuntarily disenrolled (using an action code 2
transaction), or transferred to a different county of operation within the plan
(using an action code 2 transaction with the old provider number county and an
action code 1 with the new provider number county). No enrollment transactions
should be submitted, since all enrollment transactions are completed by the
agency-contracted enrollment broker. The file uploaded to the Medicaid fiscal
agent’s secure Internet site will be a fixed record length ASCII file (80 bytes)

Table 2. File Layout

_Monthly Enrollment, Disenrollment. and Cancellation Report for Payment File
Specification

                              Field       Start   End   Character Data Element

--------------------------------------------------------------------------------

  Name

--------------------------------------------------------------------------------

  Length

--------------------------------------------------------------------------------

  Column

--------------------------------------------------------------------------------

  Column

--------------------------------------------------------------------------------

  or Numeric

--------------------------------------------------------------------------------

1=enrollment transfer,
  Action Code   1   1   1     N  
2=disenrollment,
                       
7=unable to locate
                       
Valid 9 digit provider number
  Provider Number   9   2   10     N  
Valid 10 digit Medicaid recipient
  Recipient Medicaid                    
I.D. number
  Number   10   11   20     N  
Recipient’s last name
  Recipient Last Name   12   21   32     C  
Recipient’s first name
  Recipient First Name   9   33   41     C  
Recipient’s date of birth
  Recipient Date of Birth –   8   42   49     N  

AHCA Contract No. FA523, Attachment I, Page 82 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

 

July 2004   Medicaid HMO Contract

                         
(MMDDYYYY)
  MMDDYYYY                    
HMO/PHP assigned recipient I.D
  HMO Recipient ID   9   50   58     C  
HMO location, assigned by plan
  HMO Location   9   59   67     C  
Reserved for Fiscal Agent Use
  Filler   1   68   68        
Inactive field, zero fill
  Filler   8   69   76     C  
Transaction date (MMYY) This should reflect the date the transaction will be
effective. Must be the month following the submission of the file
  HMO Transaction Date-                    
.
  MMYY   4   77   80     C  



    Once the transition to the exclusive use of the 834 transaction is complete,
the plans must comply with all the federal requirements of administrative
simplification, as documented in the National Electronic Data Interchange
Transaction Set Implementation Guide for the Benefit Enrollment and Maintenance
ASC X12N 834 Transaction, as well as the ACS/AHCA ANSI ASC X12N 834 Companion
Guide.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

AHCA Contract No. FA523, Attachment I, Page 83 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

 

July 2004   Medicaid HMO Contract



60.2.2   Medicaid HMO Disenrollment Summary(M***YYMM.dbl)



    This report provides a uniform means of reporting each HMO’s monthly
involuntary disenrollments and transfers from one county of plan operation to
another. This is a summary report of the number of transactions submitted to the
fiscal agent for processing. The report is required to enable the agency to
assess the reasons for each HMO and to assure that members are disenrolled in
compliance with contract guidelines.       The plan will submit one record per
location (unique 9 digit Medicaid provider number) in the M***YYMM.dbf file
format.       The plan will submit this report monthly, by the 15th day of the
month being reported. The M***YYMM.dbf file will be submitted to the agency via
Internet e-Mail to MMCDATA(FDHC.STATE.FL. US or on a high density 3.5” diskette
(IBM compatible, 1.44 Mb) received by the due date at the address given in
Section 60.2.       Agency staff will perform site reviews of disenrollee files
to assess the accuracy of these reports and to review the documentation of
reasons for disenrollment. On a random basis, transactions submitted by the plan
directly to the fiscal agent will also be compared to the reported number of
transactions for a given month.

Table 3. File Layout for Medicaid HMO Disenrollment Summary Reporting File

              Field Name

--------------------------------------------------------------------------------

  Description

--------------------------------------------------------------------------------

  Type

--------------------------------------------------------------------------------

  Width

--------------------------------------------------------------------------------

PLAN_ID
  9 digit provider code (includes 2 digit location)   Character   9
FROM_DATE
  The beginning date of the reporting period   Date   8
TO_DATE
  The ending date of the reporting period   Date   8
II
  Missed 3 consecutive appointments in continuous 6 month period   Numeric   7
12
  Moved out of service area   Numeric   7
13
  Admitted to long term care facility   Numeric   7
14
  Fraudulent use of Medicaid or plan ID card   Numeric   7
15
  Death of enrollee   Numeric   7
16
  Loss of Medicaid eligibility   Numeric   7
17
  Resident of state hospital or correctional institution   Numeric   7
18
  Unable to locate   Numeric   7
19
  Resident of an ICF/DD   Numeric   7
110
  Hospice   Numeric   7
Ill
  Participants of the Project AIDS Care waiver program   Numeric   7
112
  Participants of the assisted living waiver   Numeric   7
113
  Residents of a prescribed pediatric extended care center   Numeric   7
114
  Members of the Florida Assertive Community Treatment Team (FACT)   Numeric   7
115
  Enrolled in Medicare HMO   Numeric   7
116
  Major medical third party coverage   Numeric   7
117
  Enrolled in + receiving services through Children's Med. Services.   Numeric  
7
118
  Admission to a DJJ residential commitment program/facility   Numeric   7
Tin
  Number of Transfers Into This County of Plan Operation   Numeric   7
Tout
  Number of Transfers Out of This County of Plan Operation   Numeric   7

AHCA Contract No. FA523, Attachment I, Page 84 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

 

July 2004   Medicaid HMO Contract



60.2.3   Frail/Elderly Annual Disenrollment Summary Report (E***YY06.dbf)



    This report provides a uniform means of reporting disenrollments from the
frail/elderly program.       The plan will submit one record per location
(unique 9 digit Medicaid provider number) in the F***YY06.dbf file format
defined in this section.       The plan will submit this report annually, by
June 1. The file will be submitted to the agency via Internet e-Mail to
MMCDATA@FDNC.STATE.FL. US or on a high density 3.5” diskette (IBM compatible,
1.44 Mb) received by the due date at the address given in Section 60.2.      
Agency staff will perform site reviews of disenrollee files to assess the
accuracy of these reports and to review the documentation of reasons for
disenrollment. These reviews will include a review of disenrollment due to
patient deaths and disenrollments for reasons reported as other.



    File Layout for Frail/Elderly Disenrollment Summary Reporting File

              Filed Name   Description   I   yl~idth
PLAN_ID
  9 digit provider code (includes 2 digit location)   Character   9
FROM_DATE
  The beginning date of the reporting period (mm/dd/yy)   Date   8
TO_DATE
  The ending date of the reporting period (mm/dd/yy)   Date   8
V1
  Expects to move   Numeric   7
V2
  Wishes to see private M.D, or practitioner, or attend another clinic   Numeric
  7
V3
  Dissatisfied with plan policies or procedures   Numeric   7
V4
  Enrolled/Enrolling in MediPass   Numeric   7
V5
  Marketing representative complaint or misrepresentation of plan   Numeric   7
V6
  Enrolled/Enrolling in other Medicaid HMO   Numeric   7
V7
  Other Voluntary   Numeric   7
V8
  Participants of the Assistive Care Services Program   Numeric   7
I1
  Missed 3 consecutive appointments in continuous 6 month period   Numeric   7
I2
  Moved out of service area   Numeric   7
I3
  Admitted to long term care facility   Numeric   7
I4
  Fraudulent use of Medicaid or plan ID card   Numeric   7
15
  Death of enrollee   Numeric   7
I6
  Loss of Medicaid eligibility   Numeric   7
I7
  Other involuntary   Numeric   7
I9
  Resident of an ICF/DD   Numeric   7
I10
  Hospice   Numeric   7
Ill
  Participants of the Project AIDS Care waiver program   Numeric   7
112
  Participants of the Assisted Living Waiver   Numeric   7
114
  Members of the Florida Assertive Community Treatment Team   Numeric   7
 
  (FACT)        
115
  Enrolled in Medicare HMO   Numeric   7
I16
  Major medical third party coverage   Numeric   7

AHCA Contract No. FA523, Attachment I, Page 85 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

 

July 2004   Medicaid HMO Contract



60.2.4   Service Utilization Summary (S***YYQ*.dbf)



    The plan will submit service utilization reports to the agency in the format
defined below. This data includes services provided to MediKids members. This
report is due within 45 calendar days after the end of the quarter being
reported. For reporting purposes, calendar year quarters end as follows: Quarter
1, March; Quarter 2, June; Quarter 3, September; Quarter 4, December. The agency
reserves the right to modify information and format.       The plan will submit
quarterly service utilization reports in the format of the dBASE III+ compatible
file (S***YYQ*.dbf) defined below.



1.   Medicaid ID: The 7 digit Medicaid provider number for a Medicaid contracted
plan.   2.   Report Type: Fill in the field rept_type with the value SUT to
indicate the service utilization report.   3.   Reporting Period: Complete the
from_date and to_date fields with the beginning and ending dates of the quarter
you are reporting. All date fields must be completed in traditional dbf format
of mm/dd/yy.   4.   Service Utilization Measures:



    Each Service Utilization measure described below will be reported by
recipient eligibility category as defined on Table 4. These categories are AFDC
related (AFDC, foster care, SOBRA), SSI with no Medicare, SSI with Medicare part
B, SSI with Medicare part A and B, and persons served under the Frail Elderly
program. Please note that only those plans that operate an Agency-approved Frail
Elder expanded benefit should include Frail Elderly program data in this report.



A)   Hospital Inpatient (Days): Enrollee inpatient days provided in the quarter.
Do not report the number of stays or visits.   B)   Emergency Center (Visits):
Enrollee visits emergency centers (e.g., hospital emergency rooms and emergency
clinics).   C)   Physician Office (Visits): Enrollee visits to physician’s
offices (e.g., primary or specialty care by medical doctor or doctor of
osteopathic medicine).   D)   Non-Physician Office (Visits): Enrollee visits to
non-physicians’ offices for a variety of treatment reasons, modalities and
services, including: Physicians Assistant; Advanced Registered Nurse
Practitioner.   E)   Prescribed Medicine: Enter the number of prescriptions. If
a prescription is refillable, each refill is counted separately. Include all
services for which the plan paid, whether provided in house, contracted, or
community pharmacies.   F)   Nursing Home Days: Enter the number of nursing home
days experienced by plan enrollees. Do not enter the number of stays or visits.
  G)   Live Births: Number of children born to members of your health plan.   H)
  Outpatient Center (Visits): Enrollee visits to outpatient centers (e.g.
hospital outpatient agencies, ambulatory surgery centers and diagnostic
centers).   I)   Community Mental Health Services: Number of Community Mental
Health Services provided by the plan to enrollees in your Medicaid contracted
plan. These services include procedure codes 90801, 90825, 90843, 90844, 90853,
90862, 90887, 99214, W1023, W1027, W1044, W1046, W1058, W1059, W1060, W1061,
W1064, W1067 through W1075.   J)   Targeted Case Management Services: Number of
mental health targeted case management services provided by the plan. Included
services are: mental health case management for children under 18 (Medicaid
procedure code W9891), mental health case management for adults (W9892),
intensive team mental health case management (W9899).   K)   Transportation
Services: Number of trips provided by your plan to plan enrollees. Count a round
trip as two trips.   L)   Dental Services (if covered): Number of Dental
Services provided by your plan to your plan members. Report all dental
categories of service (DO100-D9999) provided. These services comprise CPT codes
10060 through 99285.

AHCA Contract No. FA523, Attachment I, Page 86 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

 

July 2004   Medicaid HMO Contract



M)   Total Enrollee Months: The number multiplied by the number of months served
during the quarter. For example, if a person is enrolled in your plan for the
entire quarter, then that corresponds to 3 months multiplied by 1 enrollee, that
is a 3 enrollee months. This information can be obtained by summing the enrollee
months for the quarter by eligibility category from the summary page of each
month’s final HMO Ongoing Report.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

AHCA Contract No. FA523, Attachment I, Page 87 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

      July 2004   Medicaid HMO Contract

Table 4. Field Names for Service Utilization Summary File (S***YYQ*.dbt)



    HMO SERVICE UTILIZATION REPORT LAYOUT

     Medicaid ID: PLAN ID            REPT TYPE: SUT            Renortinsi
Period: From FROM DATE to TO DATE

                          Utilization Measures

--------------------------------------------------------------------------------

  Eligibility Categories

--------------------------------------------------------------------------------

                    SSI - Part             AFDC / Foster   SSI - No   SSI - Part
B   A&B   Frail Services

--------------------------------------------------------------------------------

  Unit of Measure

--------------------------------------------------------------------------------

  Care / SOMA

--------------------------------------------------------------------------------

  Medicare

--------------------------------------------------------------------------------

  Medicare

--------------------------------------------------------------------------------

  Medicare

--------------------------------------------------------------------------------

  Elderly**

--------------------------------------------------------------------------------

Hospital Inpatient
  Days   AFDC_HI   SSI_HI   SSIB_HI   SSIAB_HI   FE_HI**
Emergency Center
  Visits   AFDC_EC   SSI_EC   SSIB_EC   SSIAB_EC   FE_EC**
Physician Office
  Visits   AFDC_PO   SSI_PO   SSIB_PO   SSIAB_PO   FE_PO**
Non-Physician Office
  Visits   AFDC_NO   SSI_NO   SSIB_NO   SSIAB_NO   FE_NO**
Prescribed Medicines
  Number of Prescriptions   AFDC_RX   SSI_RX   SSIB_RX   SSIAB_RX   FE_RX**
Nursing Home
  Days   AFDC_NH   SSI_NH   SSIB_NH   SSIAB_NH   FE_NH**
Live Births
  Number of Births   AFDC_LB   SSI_LB   SSIB_LB   SSIAB_LB   FE_LB**
Outpatient/Ambulatory Surgeries
  Number of Outpatient Surgeries   AFDC_AS   SSI_AS   SSIB_AS   SSIAB_AS  
FE_AS**
Community Mental Health
  Number of Community Mental                    
Services
  Health Services   AFDC_MH   SSI_MH   SSIB_MH   SSIAB_MH   FE_MH**
Targeted Case Management
  Number of Targeted Case                    
Services
  Management Services   AFDC_CM   SSI_CM   SSIB_CM   SSIAB_CM   FE_CM**
Transportation Services
  Number of Trips   AFDC_TR   SSI_TR   SSIB_TR   SSIAB_TR   FE_TR**
Dental Services
  Number of Services Provided   AFDC_DN   SSI_DN   SSIB_DN   SSIAB_DN   FE_DN**
Total Enrollee Months
      AFDC_EM   SSI_EM   SSIB_EM   SSIAB_EM   FE_EM**



**   INCLUDE THIS DATA ONLY IF YOUR PLAN OPERATES AN AGENCY-APPROVED FRAIL ELDER
EXPANDED BENEFIT.

AHCA Contract No. FA523, Attachment I, Page 88 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

 

July 2004   Medicaid HMO Contract

Table 5. Structure for Service Utilization Summary Reporting File (S***YYQ*.dbf)

                                              Field

--------------------------------------------------------------------------------

  Field Name

--------------------------------------------------------------------------------

  Type

--------------------------------------------------------------------------------

  Width

--------------------------------------------------------------------------------

  Field

--------------------------------------------------------------------------------

  Field Name

--------------------------------------------------------------------------------

  Type

--------------------------------------------------------------------------------

  Width

--------------------------------------------------------------------------------

  Field

--------------------------------------------------------------------------------

  Field Name

--------------------------------------------------------------------------------

  Type

--------------------------------------------------------------------------------

  Width

--------------------------------------------------------------------------------

1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
  PLANID
FROM_DATE
TO_DATE
REPT_TYPE
AFDC_HI
SSI_HI
SSIB_HI
SSIAB_HI
FE_HI
AFDC_EC
SSI_EC
SSIB_EC
SSIAB_EC
FE_EC
AFDC_PO
SSI_PO
SSIB_PO
SSIAB_PO
FE_PO
AFDC_NO
SSI_NO
SSIB_NO
SSIAB_NO   Character
Date
Date
Character
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric   7
8
8
5
9
9
9
9
9
9
9
9
9
9
9
9
9
9
9
9
9
9
9   24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46   FE_NO
AFDC_RX
SSI_RX
SSIB_RX
SSIAB_RX
FE_RX
AFDC_NH
SSI_NH
SSIB_NH
SSIAB_NH
FE_NH
AFDC_LB
SSI_LB
SSIB_LB
SSIAB_LB
FE_LB
AFDC_AS
SSI_AS
SSIB_AS
SSIAB_AS
FE_AS
AFDC_MH
SSI_MH   Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric   9
9
9
9
9
9
9
9
9
9
9
9
9
9
9
9
9
9
9
9
9
9
9   47
48
49
50
51
52
53
54
55
56
57
58
59
60
61
62
63
64
65
66
67
68
69   SSIB_MH
SSIAB_MH
FE_MH
AFDC_CM
SSI_CM
SSIB_CM
SSIAB_CM
FE_CM
AFDC_TR
SSI_TR
SSIB_TR
SSIAB_TR
FE_TR
AFDC_DN
SSI_DN
SSIB_DN
SSIAB_DN
FE_DN
AFDC_EM
SSI_EM
SSIB_EM
SSIAB_EM
FE_EM   Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric
Numeric   9
9
9
9
9
9
9
9
9
9
9
9
9
9
9
9
9
9
9
9
9
9
9

AHCA Contract No. FA523, Attachment I, Page 89 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

 

July 2004   Medicaid HMO Contract



60.2.5   Appeals Report (A***YYQ*.dbf)



    The Appeals Report provides the agency with detailed information about the
plan’s ability to handle member appeals through its internal grievance system.
Please refer to Section 100.0 of this contract for the definitions of
grievances, actions and appeals.       The A*** YYQ*.dbf file will be submitted
to the Agency for Health Care Administration via Internet e-Mail to
MMCDATA@FDHC.STATE.FL.US or on a high density 3.5” diskette (IBM compatible,
1.44 Mb) received within 45 calendar days following the end of the reported
quarter. An appeals report must be submitted each quarter by each plan. If no
new appeals have arisen in any counties of plan operation, or if the status of
an unresolved appeal has not changed to ‘Resolved,’ please submit one record
only. This record must contain the PLAN_ID field only, with the first 7 digits
of the 9-digit Medicaid provider number.

Table 6. Structure for Appeal Reporting File

                  I:ield Name

--------------------------------------------------------------------------------

  Ty~c

--------------------------------------------------------------------------------

  Width

--------------------------------------------------------------------------------

  Decrihtiun

--------------------------------------------------------------------------------

PLAN_ID
  Character   9   Your nine digit Medicaid provider number.    
RECIP_ID
  Character   9   The recipient's 9 digit Medicaid ID number    
LAST_NAME
  Character   15   The recipient's last name    
FIRST_NAME
  Character   15   The recipient's first name    
MID_INIT
  Character   1   The recipient's middle initial    
APP_DATE
  Date   8   The date of the appeal    
EXPED_REQ
  Character   1   Indicate whether or not the appeal was an expedited request  
 
 
          Y =Yes   N = No
APP_TYPE
  Character   1   Indicate whether the appeal is related to a behavioral health
service    
 
          Y = Yes   N=No
APP_TYPE
  Numeric   2   The type of appeal:    
 
          1. Quality of Care   9. Enrollment/Disenrollment
 
          2. Access to Care   10. Termination of Contract
 
          3. Emergency Services   11. Services after termination
 
          4. Not Medically Necessary   12. Unauthorized out of plan svcs
 
          5. Pre-Existing Condition   13. Unauthorized in-plan svcs
 
          6. Excluded Benefit   14. Benefits available in plan
 
          7. Billing Dispute   15. Experimental/Investigational
 
          8. Contract Interpretation   16. Other
DISP_DATE
  Date   8   The date of the disposition (mm/dd/yy)    
DISP
  Numeric   2   The disposition of the appeal:    
 
          1. Referral made to specialist   10. In HMO Grievance System
 
          2. PCP Appointment made   11. Referred to Area Office
 
          3. Bill Paid   12. Member sent OLC form
 
          4. Procedure scheduled   13. Lost contact with member
 
          5. Reassigned PCP   14. Hospitalized / Institutionalized
 
          6. Reassigned Center   15. Confirmed original decision
 
          7. Disenrolled Self   16. Reinstated in HMO
 
          8. Disenrolled by plan   17. Other
 
          9. In HMO QA Review    
DISP_STAT
  Character   1   R= Resolved   U = Unresolved
 
          Note: Any appeal reported as unresolved must be reported again when
resolved. Appeals that are resolved in the quarter prior to reporting should be
reported for the first time as resolved.    

AHCA Contract No. FA523, Attachment I, Page 90 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

 

July 2004   Medicaid HMO Contract



60.2.6   Inpatient Discharge Report (H***YYQ*.dbf)



    The Inpatient Discharge Report provides the agency with detailed hospital
inpatient utilization information. This includes general acute care and
inpatient psychiatric services. The plan must submit a DBF file with the
following record layout to the Agency via Internet e-mail to
MMCDATA@FDHC.STATE.FL.US, on a high density 3.5” diskette (IBM compatible, 1.44
Mb), or on a CD, quarterly within 30 calendar days following the end of the
reported quarter. During the first year of the contract period, these data
records will be submitted to the fiscal agent’s State Healthcare Clearinghouse
using the HIPAA-compliant X12N 837 transaction. The Agency will provide adequate
written notice prior to beginning this conversion.

Table 7. Structure for Inpatient Discharge Reporting File

                  Field Name

--------------------------------------------------------------------------------

  'T#pe

--------------------------------------------------------------------------------

  11 idth

--------------------------------------------------------------------------------

  Description

--------------------------------------------------------------------------------

PLAN_ID
  Character     9     9 Digit Medicaid provider number of health plan
RECIP_ID
  Character     9     9 Digit Medicaid ID number of plan member
RECIP_LAST
  Character     20     Last name of plan member
RECIP_FIRS
  Character     10     First name of plan member
RECIP_DOB
  Date     8     Plan member’s date of birth
HOSP_ID
  Character     9     AHCA ID Number of admitting hospital
HOSP_NAME
  Character     50     Optional Field if ID not on agency-supplied list; Please
use upper case only.
ADMIT
  Date     8     Date of Admission
DISCH
  Date     8     Date of Discharge
ADMIT_TYPE
  Character     1     Indicates the Type of Admission.

              1=General Acute Care

              2=Inpatient Psych
TPL
  Numeric     5     Amount paid by third party (whole dollars)
DIAGI
  Character     7     Primary ICD-9 Diagnosis
DIAG2
  Character     7     Secondary ICD-9 Diagnosis (if applicable)
DIAG3
  Character     7     Tertiary ICD-9 Diagnosis (if applicable)
PROC1
  Character     5     For an surgical or obstetrical admission, the principal
ICD-9
Procedure Code
PROC2
  Character     5     For an surgical or obstetrical admission, the secondary
ICD-9
Procedure Code
PROC3
  Character     5     For an surgical or obstetrical admission, the tertiary
ICD-9
Procedure Code



60.2.7   Marketing Representative Report (R***YYMM.xls)



    The plan shall be required to register each marketing representative with
the agency as outlined in Section 30.3, Marketing Representatives. The
R***YYMM.xls file will be submitted within five days of the reporting month to
the agency at the following e-mail address: petriega,fdhc.state.fl.us. The
agency-supplied spreadsheet template must be used. This template contains the
following data elements:



    Table 8: Required Information for Marketing Representative Report Template()

     
PlanI~iformat n
  ~la1kcting~ Representative Information
Plan Name
  Last Name
Address
  First Name
Contact Person
  DOI License Number
Phone
  Address
Fax
  City

AHCA Contract No. FA523, Attachment I, Page 91 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

 

July 2004   Medicaid HMO Contract

     
Email Address
  State

  Zip

  Office Phone

  Cell Phone

  Last HMO Employer



60.2.8   Provider Network Report



    The agency shall collect provider network information from the Medicaid
contracted HMOs. The plan shall submit to the enrollment and disenrollment
services contractor, via FTP, the plan’s provider directory for each county on
at least a monthly basis, and in the format described below. This report serves
dual purposes. The enrollment services contractor loads this information into
their BESST system for use in answering beneficiary questions and to enable
primary care provider (PCP) selection at the time of voluntary plan enrollment.
The agency uses the file to monitor the plan’s compliance with required provider
network composition and PCP to member ratios, and for other uses deemed
pertinent. The plan must ensure that this is an electronic representation of the
plan’s network of contracted providers, not a listing of entities for whom
claims have been paid.       The file is an ASCII flat file and is a complete
refresh of the provider information. The file must be submitted on the Monday
preceding the second to the last Saturday of each month. If this Monday deadline
falls on a holiday, the file must be submitted on the Friday before the holiday.
Both the enrollment services contractor and the Agency will use this required
file. The plan may also choose to submit the file a second time each month, on
the third business day before the end of the month. The plan may use this
optional file submission opportunity to ensure that the information presented to
beneficiaries is the most current data available. Updated provider network
information is available to the enrollment specialists two to three business
days after the submission deadline.       THE REMAINDER OF THIS PAGE IS
INTENTIONALLY LEFT BLANK.

AHCA Contract No. FA523, Attachment I, Page 92 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

 

July 2004   Medicaid HMO Contract

Table 9. File Layout for Medicaid HMO Provider Networks

                              Field   Required   Field         Field Name

--------------------------------------------------------------------------------

  Length

--------------------------------------------------------------------------------

  Field

--------------------------------------------------------------------------------

  Format

--------------------------------------------------------------------------------

  Justification

--------------------------------------------------------------------------------

  Comments

--------------------------------------------------------------------------------

Plan Code
    9     X   alpha   Left with
leading zeros   This is the 9 digit Medicaid Provider ID number specific to the
county of HMO operation.
Provider Type
    1     X   alpha   Left   Identifies the provider’s general area of service
with an alpha character, as follows:

                      P = Primary Care Provider (PCP)

                      I = Individual Practitioner other than a PCP

                      B = Birthing Center

                      T = Therapy

                      G = Group Practice (includes FQHCs and RHCs)

                      H = Hospital

                      C = Crisis Stabilization Unit

                      D = Dentist

                      R = Pharmacy

                      A = Ancillary Provider (DME providers, Home Health Care
Agencies, etc.)
Plan Provider
Number
    15     X   alpha   Left with leading
zeros   Unique number assigned to the provider by the plan.
Group Affiliation
    15     Required for all groups and providers who are members of a group  
alpha   Left with
leading zeros   The unique provider number assigned by the HMO to the group
practice. This field is required for all providers who are members of a group,
such as PCPs and specialists. The group affiliation number must be the same for
all providers who are members of that group. A record is also required for each
group practice being reported. For groups, this identification number must be
the same as the plan provider number.
SSN or FEIN
    9     X   alpha   Left with
leading zeros   Social Security Number of Federal Identification Number for the
individual provider or the group practice.
Provider last
name
    30     X   alpha   Left   The last name of the provider, or the first 30
characters of the name of the group. (Please do not include courtesy titles such
as Dr., Mr., Ms., since this titles can interfere with electronic searches of
the data.) This field should also be used to note hospital name. UPPER CASE ONLY
PLEASE         .
Provider first
name
    30     X   alpha   Left   The first name of the provider, or the
continuation of the name of the group. Please do not include provider middle
name in this field. Middle name field has been added at the end of the file for
this purpose. UPPER CASE ONLY PLEASE.
Address line 1
    30     X   alpha   Left   Physical location of the provider or practice. Do
not use P.O. Box or mailing address is different from practice location. UPPER
CASE ONLY PLEASE.
Address line 2
    30         alpha   Left    

AHCA Contract No. FA523, Attachment I, Page 93 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

         
July 2004
      Medicaid HMO Contract

                              City     30     X   alpha   Left   Physical city
location of the provider or practice. UPPER CASE ONLY PLEASE

                  Left         Zip Code     9     X   numeric   Left with
trailing zeros   Physical zip code location of the provider or practice.
Accuracy is important, since address information is one of the standard items
used to search for providers that are located in close proximity to the member.
Phone area code
    3         numeric   Left         Phone number     7         numeric   Left  
Please note that the format does not allow for use of a hyphen.
Phone extension
    4         numeric   Left         Sex     1         alpha   Left   The gender
of the provider. Valid values: M = male; F = Female; U = Unknown PCP Indicator  
  1     X   alpha   Left   Used to indicate if an individual provider is a
primary care physician. Valid values: P = Yes, the provider is a PCP; N = No,
the provider is not a PCP. This field should not be used to note group providers
as PCPs, since members must be assigned to specific providers, not group
practices. Provider     1     Required if   alpha   Left   X = Accepting new
patients Limitation           PCP Indicator           N = Not accepting new
patients but remaining a contracted network provider             = P           L
= Not accepting new patients; leaving the network (Please note the “L”
designation at                         the earliest opportunity)                
        P = Only accepting current patients                         C =
Accepting children only                         A = Accepting adults only      
                  R = Refer member to HMO member services                      
  F = Only accepting female patients HMO/MediPass     1     X   alpha   Left   H
= HMO Indicator                       This field must be completed with this
designation for each record submitted by the HMO. Evening hours     1        
alpha   Left   Y = Yes; N = No Saturday hours     1         alpha   Left   Y =
Yes; N = No Age restrictions     20         alpha   Left   Populate this field
with free-form text, to identify any age restriction the provider may have on
their practice.
Primary Specialty
    3     Required if
Provider
Type = P or I   numeric   Left with
leading zeros   Insert the 3 digit code that most closely
001 Adolescent Medicine
003 Anesthesiology
005 Dermatology
007 Emergency Medicine
009 General Family Practice
011 General Practice
013 Geriatrics
015 Hematology
017 Infectious Diseases
019 Neonatal/Perinatal   describes
002 Allergy
004 Cardiovascular Medicine
006 Diabetes
008 Endocrinology
010 Gastroenterology
012 Preventative Medicine
014 Gynecology
016 Immunology
018 Internal Medicine
020 Neoplastic Diseases

AHCA Contract No. FA523, Attachment I, Page 94 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

         
July 2004
      Medicaid HMO Contract

                         

                  021 Nephrology   022 Neurology

                  023 Neurology/Children   024 Neuropathology

                  025 Nutrition   026 Obstetrics

                  027 OB-GYN   028 Occupational Medicine

                  029 Oncology   030 Ophthalmology

                  031 Otolaryngology   032 Pathology

                  033 Pathology, Clinical   034 Pathology, Forensic

                  035 Pediatrics   036 Pediatric Allergy

                  037 Pediatric Cardiology   038 Pediatric Oncology &Hematology

                  039 Pediatric Nephrology   040 Pharmacology

                  041 Physical Medicine and Rehab   042 Psychiatry

                  043 Psychiatry, Child   044 Psychoanalysis

                  045 Public Health   046 Pulmonary Diseases

                  047 Radiology   048 Radiology, Diagnostic

                  049 Radiology, Pediatric   050 Radiology, Therapeutic

                  051 Rheumatology   052 Surgery, Abdominal

                  053 Surgery, Cardiovascular   054 Surgery, Colon / Rectal

                  055 Surgery, General   056 Surgery, Hand

                  057 Surgery, Neurological   058 Surgery, Orthopedic

                  059 Surgery, Pediatric   060 Surgery, Plastic

                  061 Surgery, Thoracic   062 Surgery, Traumatic

                  063 Surgery, Urological   064 Family Planning

                  065 Maternal/Fetal
067 Physical Therapist   066 Therapeutic Comprehensive
Assessment
068 Therapeutic Foster Care

                  069 UNUSED   070 Adult Dentures Only

                  071 General Dentistry
073 Pedodontist   072 Oral Surgeon (Dentist)
074 Other Dentist

                  075 Adult Primary Care Nurse Practitioner   076 Clinical Nurse
Spec. Psych Mental with Nurse

                  077 College Health Nurse Practitioner   078 Diabetic Nurse
Practitioner

                  079 UNUSED   080 Family Nurse Practitioner

                  081 Family Planning Nurse
Practitioner   082 Geriatric Nurse Practitioner

                  083 Maternal/Child Family Planning
Nurse Practitioner   084 Cert. Reg. Nurse Anesthetist

                  085 Certified Registered Nurse   086 OB/GYN Nurse Practitioner
Midwife

                  087 Pediatric Nurse Practitioner   088 Orthodontist

                  089 Assisted Living for the Elderly   090 Occupational
Therapist

                  091 Physical Therapist   092 Speech Therapist

                  093 Respiratory Therapist   094 Katie Beckett

                  095 Aged/Disabled Adults   096 Developmental Services
Disability

AHCA Contract No. FA523, Attachment I, Page 95 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

                                                 

                      097 Channeling   098 Community Supported Living
Arrangement                    

                      099 Project AIDS Care   100 Chiropractor                  
 

                      101 Optometrist   102 Podiatrist                    

                      103 Urologist                        
 
                                               
Specialty 2
    3         numeric   Left with leading   Use codes listed above.            
           
 
                                               
Specialty 3
    3         numeric   Left with leading   Use codes listed above.            
           
 
                                               
Language 1
    2         numeric   Left with leading   01 = English
02 = Spanish
03 = Haitian Creole
04 = Vietnamese
05 = Cambodian
06 = Russian
07 = Laotian
08 = Polish
09 = French
10 = Other
                       
 
                                               
Language 2
    2         numeric       Use codes listed above.                        
 
                                               
Language 3
    2         numeric       Use codes listed above.                        
 
                                                Hospital
Affiliation 1     9         numeric   Left with leading
zeros   Hospital with which the provider is affiliated. Use the AHCA ID for
accurate identification,
 
                                               
Hospital
              numeric   Left withleading                            
Affiliation 2
    9             zeros   as above                        
 
                                               
Hospital
              numeric   Left with leading                            
Affiliation 3
    9             zeros   as above                        
 
                                               
Hospital
              numeric   Left with leading                            
Affiliation 4
    9             zeros   as above                        
 
                                               
Hospital
              numeric   Left with leading                            
Affiliation 5
    9             zeros   as above                        
 
                                               
Wheel Chair
                                                Access     1         alpha      
Indicates if the provider’s office is wheelchair accessible. Use Y = Yes or N =
No.
 
                                                # of HMO Members     4     X  
numeric   Left with leading
zeros   Information must be provided for PCPs only. Indicates the total number
of patients who are enrolled in submitting plan. For providers who practice at
multiple locations, the number of HMO members specific to each physical location
must be specified.
 
                                                Active Patient
Load     4     X   numeric   Left with leading
zeros   Total Active Patient Load, as defined in contract
 
                                                Professional     10     X  
alpha/       Must be included for all health care professionals. License number
is formatted with up

AHCA Contract No. FA523, Attachment I, Page 96 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

                         
License Number
              numeric       to 3 alpha characters followed by up to 7 numeric
digits.
 
                       
AHCA Hospital
ID
    8     Required if
Provider
Type = “H”   numeric   Left with leading
zeros   The number assigned by the Agency to uniquely identify each specific
hospital by physical location. Any out of state hospital for which an AHCA ID is
not included should be designated with the pseudo-number 99999999.
 
                       
County Health Department (CHD) Indicator
    1     X   alpha       Used to designate whether the individual or group
provider is associated only with a county health department. Y = Yes; N =
No. This field must be completed for all PCP and specialty providers.
 
                       
Filler
    47     X            

Trailer Record

The trailer record is used to balance the number of records received with the
number loaded on BESST. The data from the Trailer Record is not loaded on BESST.

RECORD LENGTH: 76

                      Field   Field     Filed Name   Length   Format   Values
Trailer Record Text
    36     Alpha   ‘TRAILER RECORD DATA’
 
               
Record Count
    7     Numeric   Total number of records on file excluding the trailer record
(right justified, zero filled)
 
               
System Process date
    8     Alpha   Mmddyyyy
 
               
Filler
    25          

AHCA Contract No. FA523, Attachment I, Page 97 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

60.2.9 Child Health Check-Up Reporting



    This annual EPSDT (CHCUP-CMS 416) report provides basic information on
participation in the Medicaid Child Health Check-Up program. The information is
used to comply with Federal EPSDT (CMS 416) reporting requirements and allows
the state to assess the effectiveness of EPSDT programs operated by the plans.
Child health screening services are defined for purposes of reporting on this
form as initial or periodic screens required to be provided according to
Florida’s screening periodicity schedule.       This report is due by the
January 15th following the end of the reporting period. The reporting period is
from October 1 through September 30. For example, the report covering October 1,
2002 through September 30, 2002 will be due on or before January 2003. A
reporting template will be provided with all formulas entered. The method of
calculation is provided in the detailed instructions below for your information.
By October 1 of the following year, the plans shall deliver to the Agency a
certification by an Agency approved independent auditor that the Child Health
Checkup data have been fairly and accurately presented.       Detailed
Instructions - For each of the following line items, report total counts by the
age groups indicated. In cases where calculations are necessary, perform
separate calculations for the total column and each age group. Report age based
upon the child’s age as of September 30 of the Federal fiscal year.      
Medicaid Provider ID Number - Enter the plan’s seven digit Medicaid Provider ID
number       Plan Name. Enter the name of your Health Plan.       Fiscal Year.
Enter the federal fiscal year being reported. Example October 1, 2001 —
September 30, 2002 is Federal Fiscal year 2001-2002.       Line 1 — Total
Individuals Eligible for EPSDT (CHCUP) - Enter the total unduplicated number of
all individuals under the age of 21 enrolled in the plan, distributed by age and
by basis of Medicaid eligibility. Unduplicated means that an eligible person is
reported only once although he or she may have had more than one period of
eligibility during the year. Medicaid-eligible individuals under age 21 are
considered eligible for EPSDT (CHCUP) services, regardless of whether they have
been informed about the availability of EPSDT (CHCUP) services or whether they
accept EPSDT (CHCUP) services at the time of informing. Do not count your
MediKids populations.       Line 2a — State Periodicity Schedule - Given. Line  
    2b — Number of Years in Age Group - Given       Line 2c — Annualized State
Periodicity Schedule - Given       Line 3a — Total Months Eligibility - Enter
the total months of eligibility for the individuals in each age group in line 1
during the reporting year.       Line 3b — Average Period of Eligibility -
Calculated by dividing the total months of eligibility by line 1. Divide that
number by 12 and enter the quotient. This number represents the portion of the
year that individuals remain Medicaid eligible during the reporting year,
regardless of whether eligibility was maintained continuously.       Line 4 —
Expected Number of Screenings per Eligible Multiplied - Calculated by
multiplying line 2c by line 3b. Enter the product. This number reflects the
expected number of initial or periodic screenings per child per year based on
the number required by the state-specific periodicity schedule and the average
period of eligibility.

AHCA Contract No. FA523, Attachment I, Page 98 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



    Line 5 — Expected Number of Screenings - Calculated by multiplying line 4 by
line 1. Enter the product. This reflects the total number of initial or periodic
screenings expected to be provided to the eligible individuals in line 1.      
Line 6 — Total Screens Received - Enter the total number of initial or periodic
screens furnished to eligible individuals under either fee-for-service or
managed care arrangements. This includes those initial screens billed to
Medicaid’s fiscal agent in accordance with Section 80.1 a. of this contract. Use
the CPT codes listed below or any plan-specific EPSDT (CHCUP) codes you may have
developed in the plan for these screens. Use of these proxy codes is for
reporting purposes only. Plans must continue to ensure that all five
age-appropriate elements of an EPSDT (CHCUP) screen, as defined by law, are
provided to EPSDT (CHCUP) recipients.       NOTE: This number should not reflect
sick visits or episodic visits provided to children unless an initial or
periodic screen was also performed during the visit. However, it may reflect a
screen outside of the normal state periodicity schedule that is used as a
“catch-up” EPSDT (CHCUP) screening. (A catch-up EPSDT (CHCUP) screening is
defined as a complete screening that is provided to bring a child up-to-date
with the State’s screening periodicity schedule.) Use data reflecting date of
service within the fiscal year for such screening services or other
documentation of such services furnished under capitated arrangements. The codes
to be used to document the receipt of an initial or periodic screen are as
follows:       CPT-4 codes: Preventive Medicine Services       99381 New Patient
under one year       99382 New Patient (ages 1-4 years)       99383 New Patient
(ages 5-11 years)       99384 New Patient (ages 12-17 years)       99385 New
Patient (ages 18-39 years)       99391 Established patient under one year 99392
Established patient (ages 1-4 years)       99393 Established patient (ages
5-11 years)       99394 Established patient (ages 12-17 years)      
99395 Established patient (ages 18-39 years)       99431 Newborn care (history
and examination)       99432 Normal newborn care       99435 Newborn Care
(history and examination) or       CPT-4 codes: Evaluation and       Management
Codes       99201-99205 NewPatient       99211-99215 Established Patient      
(NOTE: These CPT-4 Evaluation and Management codes must be used in conjunction
with V codes V20-V20.2 and/or V70.0 and/or V70.3-70.9.)       Do not count
MediKids population who have had a check-up.       Line 7 — Screening Ratio -
Calculated by dividing the actual number of initial and periodic screening
services received (line 6) by the expected number of initial and periodic
screening services (line 5). This ratio indicates the extent to which EPSDT
(CHCUP) eligibles receive the number of initial and periodic screening services
required by the state’s periodicity schedule, adjusted by the proportion of the
year for which they are Medicaid eligible. This ratio should not be over 100%.
Any data submitted which exceeds 100% will be reflected as 100% on the final
report. The plan shall adopt annual screening goals to achieve at least 80%
EPSDT (CHCUP) screening ratio pursuant to Section 5360, Annual Participation
Goals, of the State Medicaid Manual.

AHCA Contract No. FA523, Attachment I, Page 99 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



    Line 8 — Total Eligibles Who Should Receive at Least One Initial or Periodic
Screen - The number of persons who should receive at least one initial or
periodic screen is dependent on the state’s periodicity schedule. Use the
following calculations:



1.   Look at the number entered in line 4 of this form. If that number is
greater than 1, use the number 1. If the number in line 4 is less than or equal
to 1, use the number in line 4. (This procedure will eliminate situations where
more than one visit is expected in any age group in a year.)   2.   Multiply the
number from calculation 1 above by the number in line 1 of the form. Enter the
product on line 8.



    Line 9 — Total Eligibles Receiving at Least One Initial or Periodic Screen -
Enter the unduplicated count of individuals, including those enrolled in managed
care arrangements, who received at least one documented initial or periodic
screen during the year. Refer to codes in line 6.       Do not count MediKids
population who have had a check-up.       Line 10 — Participant Ratio -
Calculated by dividing line 9 by line 8. This ratio indicates the extent to
which eligibles are receiving any initial and periodic screening services during
the year. The plan shall adopt annual participating goals to achieve at least
80% EPSDT (CHCUP) participating ratio pursuant to Section 5360, Annual
Participation Goals, of the State Medicaid Manual.       Line 11 — Total
Eligibles Referred for Corrective Treatment - Enter the unduplicated number of
individuals, including those in managed care arrangements, who, as the result of
at least one health problem identified during an initial or periodic screening
service, including vision and hearing screenings, were scheduled for another
appointment with the screening provider or referred to another provider for
further needed diagnostic or treatment services. This element does not include
correction of health problems during the course of a screening examination. This
element is required. For reporting on the EPSDT (CHCUP) only count the referral
codes “T” and “V”.       The new federally required referral codes are:

     
U
  Complete Normal Indicator is used when there are no referrals made.
 
   
2
  Abnormal, Treatment Initiated Indicator is used when a child is currently
under treatment for referred diagnostic or corrective health problem.
 
   
T
  Abnormal, Recipient Referred Indicator is used for referrals to another
provider for diagnostic or corrective treatments or scheduled for another
appointment with check-up provider for diagnostic or corrective treatment for at
least one health problem identified during an initial or periodic check-up (not
including dental referrals)
 
   
V
  Patient Refused Referral Indicator is used when the patient refused a
referral.



    Line 12a — Total Eligibles Receiving Any Dental Services - Enter the
unduplicated number of children receiving any dental service as defined by HCPC
codes D0100 — D9999 (ADA codes 00100 — 09999). Include Procedure Code W5301.    
  Line 12b — Total Eligibles Receiving Preventive Dental Services - Enter the
unduplicated number of children receiving a preventive dental service as defined
by HCPC codes D1000 — D1999 (ADA codes 01000 — 01999). Include Procedure Code
W5301.       Line 12c — Total Eligibles Receiving Dental Treatment Services -
Enter the unduplicated number of children receiving treatment services as
defined by HCPC codes D2000 — D9999 (ADA codes 02000 — 09999).

AHCA Contract No. FA523, Attachment I, Page 100 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



    NOTE: For purposes of reporting the information on dental services,
unduplicated means that each child is counted once for each line of data
requested. For example, a child would be counted once on line 12a for receiving
any dental service and would be counted again for line 12b and/or 12c if the
child received a preventive and/or treatment dental service. These numbers
should reflect services received in fee-forservice and managed care
arrangements. Lines 12b and 12c do not equal to total services reflected on line
12a.       Line 13 — Total Eligibles Enrolled in Managed Care - This number is
reported for informational purposes only. This number represents all individuals
eligible for EPSDT (CHCUP) services in the plan who were enrolled at any time
during the reporting year. These individuals should be included in the total
number of unduplicated eligibles on line 1 and the number of initial or periodic
screenings provided to these individuals should be included in lines 6 and 8 for
purposes of determining the state’s screening and participation rates. The
number of individuals referred for corrective treatment and receiving dental
services should be reflected in lines 11 and 12, respectively.       Do not
count your MediKids populations.       Line 14 — Total Number of Screening Blood
Lead Tests - Enter the total number of screening blood lead tests furnished to
eligible individuals enrolled in your plan. Blood lead tests done on persons who
have been diagnosed or treated for lead poisoning should not be counted. This is
a required element. Do not make entries in the shaded columns.       To report
number of screening blood lead tests do the following: Count the number of times
CPT code 83655 (“lead”) or any state-specific (local) codes including W9979 used
for a blood lead tests reported with any ICD-9-CM except with diagnosis codes
984 (.0-.9)(“Toxic Effects of Lead and Its Compounds”), E861.5 (“Accidental
Poisoning by Petroleum Products, Other Solvents and Their Vapors NEC: Lead
Paints”), and E866.0 (“Accidental Poisoning by Other Unspecified Solid and
Liquid Substances: Lead and Its Compounds and Fumes”). These specific ICD-9-CM
diagnosis codes are used to identify people who are lead poisoned. Blood lead
tests done in these individuals should not be counted as a screening blood lead
test. This is a federally mandated test for ages 12 months, 24 months and
between the ages of 36 — 72 months for those who have not been previously
screened for lead poisoning.

AHCA Contract No. FA523, Attachment I, Page 101 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

Table 10. Sample of Child Health Check-Up Reporting Template

                                          Enter Data in Blue Colored Out-Lined
Cells
Only                 CHILD HEALTH CHECK-UP REPORT (CHCUP)

--------------------------------------------------------------------------------

        Seven Digit Medicaid Provider Number:           I This report is due to
the Agency no later

--------------------------------------------------------------------------------

  than January

--------------------------------------------------------------------------------

  15.

--------------------------------------------------------------------------------

    Plan Name                                 Federal Fiscal Year :

--------------------------------------------------------------------------------

                          The Audited Report         Age Groups                
      is due October

--------------------------------------------------------------------------------

  1.

--------------------------------------------------------------------------------

        -       -                             Less than 1 Year

--------------------------------------------------------------------------------

  1-2 Years *

--------------------------------------------------------------------------------

  3-5Years

--------------------------------------------------------------------------------

  6-9 Years

--------------------------------------------------------------------------------

  10-14 Years

--------------------------------------------------------------------------------

  15-18 Years

--------------------------------------------------------------------------------

  19-20 Years

--------------------------------------------------------------------------------

  Total All Years

--------------------------------------------------------------------------------

 
  otal Individuals Eligible for CHCUP                                
1
  Unduplicated)                                
2a.
  State Periodicity Schedule   6   4   3   2   5   4   2   26
2b.
  Number of Years in Age Group   1   2   3   4   5   4   2   21
2c.
  nnualized State Periodicity Schedule   6.00   2.00   1.00   0.50   1.00   1.00
  1.00   1.24
3a.
  otal Months of Eligibility                                
3b.
  verage Period of Eligibility                                
4.
  Expected Number of screenings per Eligible                                
5.
  Expected Number of screenings                                
6.
  otal Screens Received                                
7.
  Screening Ratio                                
 
  otal Eligible who should receive at least one                                
8
  Initial or periodic screening                                
9.
  otal Eligibles receiving at least one Initial or                              
 
 
  periodic screen (Undu . licated)                                
10.
  Participation Ratio                                
 
  otal eligibles referred for corrective                                
11.
  reatment (Unduplicated)                                
12a.
  otal Eligibles receiving any dental services                                
 
  (Unduplicated)                                

AHCA Contract No. FA523, Attachment I, Page 102 of 166

AHCA Form 2100 - 0003 (Rev. APR 04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

        July 2004 Medicaid HMO Contract

                                     
 
  Total Eligibles receiving preventative dental                                
12b.
  services (Unduplicated)                                
 
  Total Eligibles receiving dental treatment                                
12C.
  services (Unduplicated)                                
13.
  Total Eligibles Enrolled in Plan                                
14.
  Total number of Screening Blood Lead Tests                                



--------------------------------------------------------------------------------

*   Includes 12-month visit

AHCA Contract No. FA523, Attachment I, Page 103 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



    Table l 1. Child Health Check-Up Report — Florida 60 % Screening Ratio
Template Filing Instructions

This report is due by January 15"' following the end of the reporting period.
The reporting period is from October 1 through September 30. The Agency will
supply a reporting template that includes all formulas already entered. By
October 1 of the following year, the plan shall deliver to the Agency a
certification by an Agency approved independent auditor that the Child Health
Checkup data has been fairly and accurately presented.

Detailed Instructions: For each of the following line items, report total counts
by the age groups indicated. In cases where calculations are necessary, perform
separate calculations for the total column and each age group. Report age based
upon the child’s age as of September 30 of the Federal fiscal year.

Medicaid Provider ID Number: Enter the plan’s seven digit Medicaid Provider ID
number.

Plan Name:Enter the name of the managed health care plan.

Fiscal Year: Enter the Federal Fiscal year being reported. Example: October 1,
1999 — September 30, 2000 would be Federal fiscal year 1999-2000.

Line I — Total Individuals Eligible for Child Health Check-Up (EPSDT): Enter the
total unduplicated number of all individuals under the age of 21 enrolled in the
health plan continuously for 8 months, distributed by age and by basis of
Medicaid eligibility. Unduplicated means that an eligible person is reported
only once although he or she may have had more than one period of eligibility
during the year. Medicaid eligible individuals under age 21 are considered
eligible for EPSDT (CHCUP) services, regardless of whether they have been
informed about the availability of EPSDT services or whether they accept EPSDT
(CHCUP) services at the time of the informing. Do not count your MediKids
populations.

Line 2a — State Periodicity Schedules — Given. Line

2b — Number of Years in Age Group — Given.

Line 2c — Annualized State Periodicity Schedule — Given.

Line 3a — Total Months Eligibility - Enter the total months of eligibility for
the individuals in each age group in Line 1 during the reporting year.

Line 3b — Average Period of Eligibility - Calculated by dividing the total
months of eligibility by Line 1, then by dividing that number by 12. This number
represents the portion of the year that individuals remain Medicaid eligible
during the reporting year, regardless of whether eligibility was maintained
continuously.

Line 4 — Expected Number of Screenings per Eligible Multiply - Calculated by
multiplying Line 2c by Line3 b. This number reflects the expected number of
initial or periodic screenings per child per year based on the number required
by the state-specific periodicity schedule and the average period of
eligibility.

Line S — Expected Number of Screenings - Calculated by multiplying Line 4 by
Line 1. This reflects the total number of initial or periodic screenings
expected to be provided to the eligible individuals in Line 1.

Line 6 — Total Screenings Received - Enter the total number of initial or
periodic screens furnished to eligible individuals under managed care
arrangements. Use the CPT codes listed below or any plan-specific EPSDT
(CHCUP) codes the plan may have developed for these screens. Use of these proxy
codes is for reporting purposes only. Plans must continue to ensure that all
five age-appropriate elements of an EPSDT (CHCUP) screen, as defined by law, are
provided to EPSDT (CHCUP) recipients.

NOTE: This number should not reflect sick visits or episodic visits provided to
children unless an initial or periodic screen was also performed during the
visit. However, it may reflect a screen outside of the normal state periodicity
schedule that is used as a “catch-up” EPSDT (CHCUP) screening. (A catch-up EPSDT

AHCA Contract No. FA523, Attachment I, Page 104 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

screening is defined as a complete screening that is provided to bring a child
up-to-date with the State’s screening periodicity schedule.) Use data reflecting
date of service within the fiscal year for such screening services or other
documentation of such services furnished under capitated arrangements. The codes
to be used to document the receipt of an initial or periodic screen are as
follows:



    Medicaid locally assigned procedure code W9881       CPT-4 codes Preventive
Medicine Services 99381       New Patient under one year

99382 New Patient (ages 1-4 years)

99383 New Patient (ages 5-11 years)

99384 New Patient (ages 12-17 years)

99385 New Patient (ages 18-39 years)

99391 Established patient under one year

99392 Established patient (ages 1-4 years)

99393 Established patient (ages 5-1 ]years)

99394 Established patient (ages 12-17 years)

99395 Established patient (ages 18-39 years)

99431 Newborn care (history and examination)

99432 Normal newborn care

99435 Newborn Care (history and examination)

or



    CPT-4 Codes, Evaluation and Management Codes

99201-99205 New Patient

99211-99215 Established Patient

Note: These CPT-4 Codes must be used in conjunction with V codes V20-V20.2
and/or V70.0 and/or V70.3-V70.9.

Do not count your MediKids population who have had a check-up.

Line 7-Screenin2 Ratio - Calculated by dividing the actual number of initial and
periodic screening services received (Line 6) by the expected number of initial
and periodic screening services (Line 5). This ratio indicates the extent to
which EPSDT (CHCUP) eligibles receive the number of initial and periodic
screening services required by the state’s periodicity schedule, adjusted by the
proportion of the year for which they are Medicaid eligible. This ratio should
not be over 100%. Any data submitted which exceeds 100% will be reflected as
100% on the final report.

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.

AHCA Contract No. FA523, Attachment I, Page 105 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

Table 11. Sample of Child Health Check-Up Report -Florida 60% Screening Ratio
Template

                                      Enter Data in Blue Colored Out-lined Cells

--------------------------------------------------------------------------------

  CHILD HEALTH CHECKUP REPORT (EPSDT) 60% Screening Ratio

--------------------------------------------------------------------------------

    Seven Digit Medicaid Provider ID           This report is due to the

--------------------------------------------------------------------------------

  A enc no later than January.

--------------------------------------------------------------------------------

        Number :

--------------------------------------------------------------------------------

                                                            This report reflects
only those                                 eligibles that have at least 8

--------------------------------------------------------------------------------

    Plan Name :

--------------------------------------------------------------------------------

                                                409.912(26),

--------------------------------------------------------------------------------

  months of continuous                                 enrollment

--------------------------------------------------------------------------------

                                    !;

--------------------------------------------------------------------------------

_

--------------------------------------------------------------------------------

  Federal Fiscal Year :

--------------------------------------------------------------------------------

                                        Age Groups                              
      Less than 1 Year

--------------------------------------------------------------------------------

  1-2 Years *

--------------------------------------------------------------------------------

  [I 3-5 Years

--------------------------------------------------------------------------------

  6-9Years

--------------------------------------------------------------------------------

  10-14 Years

--------------------------------------------------------------------------------

  15-18Years

--------------------------------------------------------------------------------

  19-20 Years

--------------------------------------------------------------------------------

  Total All Years

--------------------------------------------------------------------------------

    a                                
 
  Total Individuals Eligible for EPSDT           [ EE                    
 
  (Unduplicated)                                
2a.
  State Periodicity Schedule   6   4   E 3   2   5   4   2   26
2b.
  Number of Years in Age Group   1   2   3   4   5 •   4   2   21
2c.
  Annualized State Periodicity Schedule   6.00   2.00   1.00   0.50   1.00  
1.00   1.00   1.24
3a.
  Total Months of Eligibility                                
3b.
  Average Period of Eligibility                                
4.
  Expected Number of Screenings per                                
 
  Eligible                                
5.
  Expected Number of Screenings                                

AHCA Contract No. FA523, Attachment I, Page 106 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

         
 
   

--------------------------------------------------------------------------------

 
6. Total Screens Received
       

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
7. Screening Ratio — F.S. 409.912(26)
       

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.

AHCA Contract No. FA523, Attachment I, Page 107 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



60.2.10   AHCA Quality Indicators



    Completion of AHCA Quality Indicators       The AHCA Quality Indicators will
be calculated for each calendar year; that is from January 1 through
December 31. The AHCA Quality Indicators are due by October 1 subsequent to the
measurement year.       The measures will constitute a subset of the HEDIS and
will be based on the current recommendation of the National Committee for
Quality Assurance (NCQA) for Medicaid HMO HEDIS reporting. Detailed instructions
and valuable information for calculating these measures can be found in the
HEDIS documentation available from NCQA. Technical specification for the quality
indicators can be found in the current HEDIS Technical Specifications Manual
available from the National Committee for Quality Assurance, 2000 L Street NW,
Suite 500, Washington, DC 20036. (800) 839-6487.       Plans shall refer to and
comply with Rule Chapter 59B-13, Florida Administrative Code, for reporting
instructions regarding the report format, electronic reporting and other
information pertaining to Medicaid membership reporting for these quality
indicators.       Do not include Florida Healthy Kids or MediKids with your
Medicaid data for the AHCA Quality Indicators.   60.2.11   Frail/Elderly Care
Service Utilization Reporting (F***YYQ*.dbf)       Any plan that operates an
Agency-approved Frail Elder expanded benefit must submit recipient-specific
service utilization data in the electronic format specified below. The services
reported represent the comprehensive array of services that might be necessary
to maintain a member at home while avoiding nursing home placement, including
acute and long-term care services.       These reports must be provided as
ASCII, fixed length text files, with two files, per recipient, per month. There
will be one file for long-term care services and one file for acute care
services. For example, if a recipient were enrolled for an entire quarter, you
would have three separate records in each of two separate files that are
submitted once for the entire quarter. These two files, the LTC Services file
and the Acute Care Services file, must be submitted once every quarter to your
DOEA/AHCA contract manager. You will have up to three months after the last
month in a specific quarter to submit the quarterly report.       Right justify
all fields unless noted otherwise. For amount paid, include the sum of Medicaid
and Medicare crossover claims (deductibles and co-pays for Medicare claims).* If
you have questions about the definitions of these services please reference the
appropriate Medicaid coverage and limitations handbook for Medicaid state plan
services. Note: Please do not use commas between fields. Round currency to the
nearest dollar amount.

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.

AHCA Contract No. FA523, Attachment I, Page 108 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

July 2004

Medicaid HMO Contract

FILE 1: Long-Term Care Services

                                                          Field   Start        
Field Name

--------------------------------------------------------------------------------

  Description

--------------------------------------------------------------------------------

  Unit of Measurement

--------------------------------------------------------------------------------

  Length

--------------------------------------------------------------------------------

  Col.

--------------------------------------------------------------------------------

  End Col.

--------------------------------------------------------------------------------

  Text/Numeric

--------------------------------------------------------------------------------

SSN
  Social Security Number (left justify)     000000000       9       1       9  
  Numeric
MEDICAID
  Medicaid ID Number     0000000000       10       10       19     Numeric
ENROL
  Initial Date of Program Enrollment   MMYYYY     6       20       25    
Numeric
DISENROL
  Date of Disenrollment, if Applicable   MMYYYY     6       26       31    
Numeric
REINST
  Reinstate date   MMYYYY     6       32       37     Numeric
ALF
  ALF Resident Indicator   1=Yes;2=No     1       38       38     Numeric
MONTH
  Report Month   MMYYYY     6       39       44     Numeric
LTC
SERVICES
  DESCRIPTION   UNIT OF SERVICE/
COST                            
ADCOMP
  Adult Companion Services   15 Minute Unit     4       45       48     Numeric
ADAYHLTH
  Adult Day Health Services   15 Minute Unit     4       49       52     Numeric
ALFSVS
  Assisted Living Services   Days     2       53       54     Numeric
ALFSVS$$
  Assisted Living Services   Amount Paid     6       55       60     Numeric
ATTCARE
  Attendant Care Services   15 Minute Unit     4       61       64     Numeric
CASEAID
  Case Aide   15 Minute Unit     4       65       68     Numeric
CASEMGMT
  Case Management (Internal   15 Minute Unit     4       69       72     Numeric
CHORE
  Chore Services   15 Minute Unit     2       73       74     Numeric
COM_MH
  Community Mental Health   Visit     2       75       76     Numeric
CNMS_$$
  Consumable Medical Supplies   Amount Paid     6       77       82     Numeric
COUNSEL
  Counseling   15 Minute Unit     4       83       86     Numeric
DME_$$
  Durable Medical Equipment   Amount Paid     6       87       92     Numeric
ENVIRAA
  Environmental Accessibility Adaptations   Job     2       93       94    
Numeric
ESCORT
  Escort Services   15 Minute Unit     4       95       98     Numeric
FAMT_I
  Family Training Services (Individual)   15 Minute Unit     2       99      
100     Numeric
FAMT_G
  Family Training Services (Group)   15 Minute Unit     2       101       102  
  Numeric
FINARRS
  Financial Assessment/Risk Reduction
Services   15 Minute Unit     4       103       106     Numeric
FINM_RRS
  Financial Maintenance/Risk Reduction
Services   15 Minute Unit     4       107       110     Numeric
HDMEAL
  Home Delivered Meals   Meal     2       111       112     Numeric
HOMESRVS
  Homemaker Services   15 Minute Unit     4       113       116     Numeric
MH_CM
  Mental Health Case Management   15 Minute Unit     4       117       120    
Numeric
SNF
  Nursing Facility Services- Long-term   Days     2       121       122    
Numeric
NUTR_RRS
  Nutritional Assessment/Risk Reduction
Services   15 Minute Unit     4       123       126     Numeric
OT
  Occupational Therapy   15 Minute Unit     4       127       130     Numeric
PCS
  Personal Care Services   15 Minute Unit     4       131       134     Numeric
PERS_I
  Personal Emergency Response System
Installation   Job     2       135       136     Numeric
PERS_M
  Personal Emergency Response System -   Day     2       137       138    
Numeric

AHCA Contract No. FA523, Attachment I, Page 109 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

July 2004

Medicaid HMO Contract

                                                  Field   Start         Field
Name

--------------------------------------------------------------------------------

  Description

--------------------------------------------------------------------------------

  Unit of Measurement

--------------------------------------------------------------------------------

  Length

--------------------------------------------------------------------------------

  Col.

--------------------------------------------------------------------------------

  End Col.

--------------------------------------------------------------------------------

  Text/Numeric

--------------------------------------------------------------------------------


  Maintenance                                
PEST_I
  Pest Control — Initial Visit   Job     2       139       140     Numeric
PEST_M
  Pest Control — Maintenance   Month     1       141       141     Numeric
PT
  Physical Therapy   15 Minute Unit     4       142       145     Numeric
RISKREDU
  Physical Risk Assessment and Reduction   15 Minute Unit     4       146      
149     Numeric
PRIVNURS
  Private Duty Nursing Services   15 Minute Unit     4       150       153    
Numeric
PT_R
  Registered Physical Therapist   Visit     2       154       155     Numeric
RSPTH
  Respiratory Therapy   15 Minute Unit     4       156       159     Numeric
RESP_HM
  Respite Care — In Home   15 Minute Unit     4       160       163     Numeric
RESP_FAC
  Respite Care — Facility-Based   Days     2       164       165     Numeric
NURSE
  Skilled Nursing   Visit     4       166       169     Numeric
SPTH
  Speech Therapy   15 Minute Unit     4       170       173     Numeric
TRANSPOR
  Transportation Services (not included in Escort
or Adult Day Health services)   Trips     3       174       176     Numeric
OTH_UNIT
  Other LTC Service not listed (unit)   Unit/ Visit     6       177       182  
  Numeric
DESCR_1
  Description of other LTC service         35       183       217     Text
OTH_$$
  Other LTC service not listed (amount)   Amount Paid     6       218       223
    Numeric
DESCR_2
  Description of other LTC service         35       224       258     Text

File 2: Acute Care Services

                                                          Field   Start        
Field Name

--------------------------------------------------------------------------------

  Description

--------------------------------------------------------------------------------

  Unit of Measurement

--------------------------------------------------------------------------------

  Length

--------------------------------------------------------------------------------

  Col.

--------------------------------------------------------------------------------

  End Col.

--------------------------------------------------------------------------------

  Text/Numeric

--------------------------------------------------------------------------------

ACUTE
      UNITS OF SERVICE/                            
SERVICES
  DESCRIPTION   COST                            
SSN
  Social Security Number (left justify)     000000000       9       1       9  
  Numeric
MEDICAID
  Medicaid ID Number     0000000000       10       10       19     Numeric
MONTH
  Report Month   MMYYYY     6       20       25     Numeric
CLINIC
  Clinic Services   Visit     2       26       27     Numeric
CLINIC$$
  Clinic Services Costs   Visit     2       28       29     Numeric
DENTAL
  Dental Services   Visit     6       30       35     Numeric
DENTAL$$
  Dental Services Costs   Amount Paid     6       36       41     Numeric
DIALYSIS
  Dialysis Center   Visit     2       42       43     Numeric
DIALYS$$
  Dialysis Center Costs   Amount Paid     6       44       49     Numeric
ER
  Emergency Room Services   Visit     2       50       51     Numeric
ER_$$
  Emergency Room Services Costs   Amount Paid     6       52       57    
Numeric
FQHC
  FQHC Services   Visit     2       58       59     Numeric
FQHC_$$
  FQHC Services Costs   Amount Paid     6       60       65     Numeric
HEAR
  Hearing Services including hearing aids   Amount Paid     6       66       71
    Numeric

AHCA Contract No. FA523, Attachment I, Page 110 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

July 2004

Medicaid HMO Contract

                                                  Field   Start         Field
Name

--------------------------------------------------------------------------------

  Description

--------------------------------------------------------------------------------

  Unit of Measurement

--------------------------------------------------------------------------------

  Length

--------------------------------------------------------------------------------

  Col.

--------------------------------------------------------------------------------

  End Col.

--------------------------------------------------------------------------------

  Text/Numeric

--------------------------------------------------------------------------------

INPTSVS
  Inpatient Hospital Services   Day     3       72       74     Numeric
INPTSV$$
  Inpatient Hospital Services Costs   Amount Paid     6       75       80    
Numeric
LAB
  Independent Laboratory or Portable X-ray
Services   Amount Paid     6       81       86     Numeric
ARNP
  Nurse Practitioner Services   Visit     2       87       88     Numeric
ARNP_$$
  Nurse Practitioner Services Costs   Amount Paid     6       89       94    
Numeric
RX_$$
  Pharmaceuticals   Amount Paid     6       95       100     Numeric
PA
  Physical Assistant   Visit     2       101       102     Numeric
PA_$$
  Physical Assistant Costs   Amount Paid     6       103       108     Numeric
MD
  Physician Services   Visit     2       109       110     Numeric
MD_$$
  Physician Services Costs   Amount Paid     6       111       116     Numeric
OUTPT
  Outpatient Hospital Services   Encounter     3       117       119     Numeric
OUTPT_$$
  Outpatient Hospital Services Costs   Amount Paid     6       120       125    
Numeric
PODIATRY
  Podiatry   Visit     2       126       127     Numeric
PODIAT$$
  Podiatry Costs   Amount Paid     6       128       133     Numeric
RURAL
  Rural Health Services   Visit     2       134       135     Numeric
RURAL$$
  Rural Health Services Costs   Amount Paid     6       136       141    
Numeric
SNFREHA$
  Skilled nursing facility services-
rehabilitation**   Amount Paid     6       142       147     Numeric
EYE_$$
  Visual Services including eyeglasses   Amount Paid     6       148       153  
  Numeric
OTH_UNIT
  Other Acute Service not listed (unit)   Unit/ Visit     6       154       159
    Numeric
DESCR_1
  Description of other Acute service         35       160       194     Text
OTH_$$
  Other Acute service not listed (amount)   Amount Paid     6       195      
200     Numeric
DESCR_2
  Description of other Acute service         35       201       235     Text

**Medicare crossovers are amounts that are billed to Medicaid for those Medicaid
clients who are also eligible for Medicare.

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.

AHCA Contract No. FA523, Attachment I, Page 111 of 166

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

July 2004

Medicaid HMO Contract



60.2.12   Financial Reporting

GENERAL INFORMATION, DEFINITIONS AND INSTRUCTIONS

The plan is required to submit to the agency annual audited financial statements
and four quarterly unaudited financial statements.

The audited financial statements are due no later than three calendar months
after the end of the provider’s fiscal year. The Agency will accept audited
financial statements that have been prepared in conformity with accounting
practices prescribed or permitted by the Department of Financial Services. The
accountant preparing the audited financial statements must be an independent
certified public accountant. The unaudited quarterly financial statements are to
be prepared on a GAAP basis and are due no later than 45 days after the calendar
quarter and shall include a: Balance Sheet, Statement of Revenues and Expenses,
and Statement of Changes in Financial Position and Net Worth. These financial
statements shall be filed on diskette, or by Internet e-mail to MMCFINcei
FDHC.STATE.FL. US using the agency supplied spreadsheet template.

Annual and quarterly financial statements shall be specific to the operation of
the Medicaid HMO rather than to a parent or umbrella organization. If the HMO is
under a guarantee agreement, which was approved by the Agency, then the HMO must
also file an audited financial statement of the guaranteeing organization, which
reflects twelve months of operation.

The financial template contains the following (sheets/tabs):

Master sheet — this is the balance sheet, consolidated revenue and expense
statement and changes in financial position. This statement reflects four
(4) quarters plus fiscal year totals.



  1.   Enrollment — consists of quarterly enrollment detailed by county, and
product line.     2.   Profit and Loss — tracks operational performance by
product line.     3.   Aggregate write-in -tracks any information recorded on
the balance sheet or profit and loss statements, which needs further
explanation.     4.   Jurat — shows the plan name, plan address, telephone
number, etc.     5.   Claims and IBNR-provides an aging schedule of claims by
quarter and product line.     6.   FQHC/RHC- Federally Qualified Health Centers
and Rural Health Clinics summary information.

BALANCE SHEET



  1.   Cash and equivalents — Cash in the bank or on hand, available for current
use.     2.   Short-Term Investments — Readily saleable investments acquired
with temporarily unneeded cash. Does not include restricted securities.     3.  
Premiums Receivable — Net — Gross amounts collectible from groups or individuals
who receive from the plan, less the amount accrued from premiums determined to
be uncollectible for the period.     4.   Interest Receivable — Interest earned
on investments but not received.

AHCA Contract No. FA523, Attachment I, Page 112 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

July 2004

Medicaid HMO Contract



  5.   Other Receivables — Net — Gross amounts collectible from sources other
than plan members or groups, less the amount accrued for receivables determined
to be uncollectible during the period. Example: fee-for-service. This should not
include restricted receivables.     6.   Prepaid Expenses — Future expenses paid
in advance such as unexpired insurance.     7.   Aggregate Write-ins For Current
Assets — Show non-restricted current assets, including inventories, not included
in the other Current Assets categories.     8.   Total Current Assets — Sum
total of all current assets.     9.   Restricted Funds — Assets held for
contract (i.e., Medicaid) grants, reserves including cash, securities,
receivables, other, etc.     10.   Loan Escrow — Funds for which loan notes have
been signed by the provider but not drawn down. Funds may be held by the
provider or an escrow agent.     11.   Long-Term Investments — Investments held
for a period longer than twelve months.     12.   Intangible Assets and Goodwill
— Net — Assets of no physical substance. These may include patents, copyrights,
licenses, and franchises. Provide gross amount less amortization.     13.  
Aggregate Write-ins for other Assets — Show non-current assets not included in
the Other Assets categories.     14.   Total Other Assets — Sum total of all
other assets.     15.   Land — Real estate owned by the plan.     16.  
Buildings & Improvements — Buildings owned by the plan and improvements made to
provider-owned buildings.     17.   Construction in Progress — Buildings or
improvements in progress or under construction. These will be capitalized upon
completion or utilization.     18.   Furniture and Equipment — Includes medical
equipment, office equipment and furniture owned by the plan.     19.   Aggregate
Write-ins for Other Equipment — Include automobiles, fixtures and other fixed
assets not reported in other Property and Equipment categories.     20.   Total
Property and Equipment — Net — Total of Property and Equipment categories, less
Accumulated Depreciation — the cumulative amount of depreciation on property and
equipment. Depreciation is an accounting practice recognizing the consumption of
the value of a fixed asset during the asset’s useful life. Depreciation expenses
are charged to the expense categories representing the cost center to which the
fixed asset is assigned.     21.   Total Assets — Total of Current Assets, Other
Assets and Net Property and Equipment.     1.   Accounts Payable — Amounts due
to creditors for the acquisition of goods and services (trade and vendors rather
than health care providers) on a credit basis.     2.   Claims Payable
(Reported) — Claims reported and booked as payables.

AHCA Contract No. FA523, Attachment I, Page 113 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

July 2004

Medicaid HMO Contract



  3.   Accrued Inpatient Claims (Not reported) — Hospital and institutional care
claims incurred but not reported and/or booked as payables.     4.   Accrued
Physician Claims (Not reported) — Claims incurred but not reported and/or booked
as payables for physicians and ancillary (such as lab and x-ray) services by
providers under an arrangement with the HMO. These may include capitation
payments to medical groups or fees to IPAs.     5.   Accrued Referral Claims
(Not reported) — Claims incurred but not reported and/or booked as payables for
consultants and referrals to providers outside a plan arrangement. These claims
are usually paid on a fee-for-service basis.     6.   Accrued Other Medical (Not
Reported) — Other incurred medical expenses but not reported and/or booked as
payables including emergency room, out-of-area services, payroll, etc.     7.  
Accrued Provider Incentive Pool — Accruals for withholds from IPAs or capitated
medical groups and other such arrangements in which the provider may return
incentive funds to plans.     8.   Unearned Premiums — Income received or booked
in advance of the period to which it applies. A liability exists to render
service in the future.     9.   Loans and Noted Payable — Current — The
principal amount on loans due within one year.     10.   Aggregate Write-Ins for
Current Liabilities — Show current liabilities not included in other Current
Liabilities categories; include accrued payroll and taxes.     11.   Total
Current Liabilities — Total of Current Liability Categories.     12.   Loans and
Notes — Loans and notes signed by the plan not including current portion
payable. Includes federal loans.     13.   Statutory Liability — Reserve
required as a liability by statute (e.g., government purchaser requirements).  
  14.   Aggregate Write-ins for Other Liabilities — Show other liabilities of a
long-term nature.     15.   Total Other Liabilities — Total of Other Liability
Categories.     16.   Total Liabilities — Sum of current and other liabilities.
    17.   Contributed Capital — Capital donated to an organization.     18.  
Common Stock-Ordinary capital             shares of the corporation.     19.  
Preferred Stock- Stock having priority over the corporation’s common stock.    
20.   Paid in Surplus — Amount over stated value of Line 17. Reflects actual
amount in excess of par or stated value.     21.   Unassigned Surplus —
Unassigned Retained Earnings. Cumulative earnings or deficit from operations,
net of reserves and restricted funds.     22.   Aggregate Write-ins for Other
Net Worth Items — May include statutory reserves, subordinated debt, and accrued
interest on subordinated debt.     23.   Total Net Worth — Total Assets minus
Total Liabilities.

AHCA Contract No. FA523, Attachment I, Page 114 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

July 2004

Medicaid HMO Contract



  24.   Total Liabilities and Net Worth — Total liabilities plus net worth,
Details of Write-ins Aggregated for Other

Net Worth Items -
STATEMENT OF REVENUES, EXPENSES AND NET WORTH



  1.   Premium — Revenue recognized on a prepaid basis from individuals and
groups for provision of a specified range of health services over a defined
period of time, normally three months. Premium shall be separated by line of
business, such as Commercial, Medicaid and Medicare.     2.   Fee-for-Service —
Revenue recognized by the plan entity for provision of health services to
non-members by plan providers and to members through provision of health
services excluded from their prepaid benefit packages.     3.   Copayments —
Revenue recognized by the plan entity from plan members on a utilization related
basis for certain health services included in the HMO benefit package.     4.  
Title XVIII — Medicare — Revenue as a result of an arrangement between a
provider and the Centers for Medicare and Medicaid Services for services to a
Medicare beneficiary.     5.   Title XIX — Medicaid — Revenue as a result of an
arrangement between a plan and a Medicaid State Agency for services to a
Medicaid beneficiary.     6.   Interest — Interest earned from all sources,
including the federal loan in escrow and reserve accounts.     7.   C.O.B. and
Insurance Recoveries — Income from Coordination of Benefits and insurance
recoveries.     8.   Reinsurance Recoveries — Income from the settlement of
stop-loss (reinsurance) claims.     9.   Aggregate write-ins- Revenue from
sources not covered in the previous revenue accounts, such as recovery of bad
debts or gain on sales of capital assets, etc.     10.   Total Revenue — Total
of the revenue accounts.     11.   Physician Services — Expenses for physician
services provided under contractual arrangement to the plan including the
following: salaries, including fringe benefits, paid to physicians for delivery
of medical services; capitated payments paid by the plan to physicians for
delivery of medical services to plan subscribers; and fees paid by the plan to
physicians on a fee-for-service basis for delivery of medical services to plan
subscribers. .     12.   Other Professional Services — Compensation, including
fringe benefits, paid by the plan to non-physician providers engaged in the
delivery of medical services and to personnel engaged in activities in direct
support of the provision of medical services. This includes dentists,
psychologists, optometrists, podiatrists, extenders, nurses, clinical personnel
such as ambulance drivers, technicians, paraprofessionals, janitors, quality
improvement analysts, administrative supervisors, secretaries to medical
personnel, and medical records clerks.     13.   Outside Referrals — Expenses
for providers not under provider arrangement such as consultations.     14.  
Emergency Room, Out-of-Area, Other — Expenses for other non-contracted health
delivery services incurred by plan members for which the plan is responsible on
a fee-for-service basis. These include emergency room costs and out-of-area
emergency physician and hospital costs.

AHCA Contract No. FA523, Attachment I, Page 115 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

July 2004

Medicaid HMO Contract



  15.   Occupancy, Depreciation and Amortization — Expenses associated with
medical services including the amount of depreciation and amortization expense
which is directly associated with the delivery of medical services. The costs of
occupancy to the plan which are directly associated with the delivery of medical
services. Included in occupancy are costs of using a facility, fire and theft
insurance, utilities, maintenance, lease, etc.     16.   Inpatient — Inpatient
hospital costs of routine and ancillary services for plan members while confined
to an acute care hospital. Does not include out-of-area hospitalization.        
Routine hospital service includes regular room and board (including intensive
care units, coronary care units, and other special inpatient hospital units),
dietary and nursing services, medical and surgical supplies, medical social
services, and the use of certain equipment and facilities for which the plan
does not customarily make a separate charge.         Ancillary services may also
include laboratory, radiology, drugs, delivery room and physical therapy
services. Ancillary services may also include other special items and services
for which charges are customarily made in addition to routine service charges.
Charges for non-plan physician services provided in a hospital are included in
this line item only if included as an unidentified portion of charges by a
hospital to the plan. (If separately itemized or billed, physician charges must
be included in referrals, above.) Include the cost of utilizing skilled nursing
and intermediate care facilities. Skilled nursing facilities are primarily
engaged in providing skilled nursing care and related services for patients who
require medical or nursing care or rehabilitation service. Intermediate care
facilities are for individuals who do not require the degree of care and
treatment which a hospital or nursing care facility provides, but do not require
care and services above the level of room and board.     17.   Reinsurance
Expenses — Expenses for Reinsurance or “stop-loss” insurance.     18.   Other
Medical — Costs directly associated with the delivery of medical services under
plan arrangement that are not appropriately assignable to the medical expense
categories defined above, e.g., costs of medical supplies, medical
administration expense (except compensation), malpractice insurance, etc.    
19.   Incentive Pool Adjustment — A contra category for adjusting the full
medical expenses reported. For example, physician withholds or hospital volume
discounts returned by or to the provider should be included here. Adjustments
should be made on the annual report only.     20.   Total Medical and Hospital —
Total of the above categories.     21.   Compensation — All expenses for
administrative services including compensation and fringe benefits for personnel
time devoted to or in direct support of administration. Include expenses for
management contracts. Do not include marketing expenses. However, when a
management company pays rent, insurance, and other non-salary or non-commission
payments, these amounts should not be reported as compensation.     22.  
Interest Expenses — Interest on loans paid during period.     23.   Occupancy,
Depreciation and Amortization — Expenses associated with administrative services
including the costs of occupancy to the plan entity which are directly
associated with plan administration. Included in occupancy are costs of using a
facility, fire and theft insurance, utilities, maintenance, lease, etc. Do not
include expenses for marketing in this category. The amount of depreciation and
amortization expense which is directly associated with administrative services.
Depreciation expense is the incremental consumption of the value of a fixed
asset during the asset’s useful life.

AHCA Contract No. FA523, Attachment I, Page 116 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

July 2004

Medicaid HMO Contract



  24.   Marketing — Expenses directly related to marketing activities including
advertising, printing, marketing representative compensation and fringe
benefits, commissions, broker fees, travel, occupancy, and other expenses
allocated to the marketing activity.     25.   Aggregate Write-In- Costs, which
are not appropriately assignable to the health, plan administration categories
defined above. Included are costs to update member records, servicing of member
inquiries and complaints, claims adjudication and payment, legal, audit, data
processing, accounting, insurance, bad debts, all taxes except federal income
taxes, etc.     26.   Total Administration — Total of the above categories.    
27.   Total Expenses — Total of Medicaid and Hospital and Administration
Expenses.     28.   Income (Loss) — Total revenues minus total expenses.     29.
  Extraordinary Item — A non-recurring gain or loss that meets the following
criteria:         The event must be unusual. It should be highly abnormal and
unrelated to, or only incidentally related to, the ordinary activities of the
entity.         The event must occur infrequently. It should be of a type that
would not reasonably be expected to recur in the foreseeable future.         The
following gains and losses are specifically not extraordinary: write-down or
write off of accounts receivable, inventory, or intangible assets: gains or
losses from changes in the value of foreign currency; gains or losses on
disposal of a segment of a business; gains or losses from the disposal of fixed
assets; effects of a strike; and adjustments of accruals on long-term contracts.
    30.   Provision for taxes — State and federal taxes for period (for-profit
organization only).     31.   Net Income (Loss) — Total revenues minus total
expenses less extraordinary items and state and federal taxes.         STATEMENT
OF CHANGES IN FINANCIAL POSITION AND NET WORTH         SOURCES: Sources of funds
used in operations including the following: 1. Net         Income (Loss) —
Report the figure calculated for this line.

Add items not affecting working capital in the current period: Depreciation
amortization and deferred taxes are expenses and affecting working capital.
These expenses are added back.



  2.   Depreciation and Amortization     3.   Deferred Taxes — These are accrued
taxes for the period, which are held for payment to the government during a
later period.     4.   Show other expenses not affecting working capital.      
  Other Additions to Working Capital: Additions are generally from borrowing or
from liquidating non-current assets and include the following:     5.   Proceeds
from borrowing — Additions from borrowing which increase current asset accounts.
    6.   Show other additions to working capital.     7.   Total Sources of
Funds -Total of the above categories.

AHCA Contract No. FA523, Attachment I, Page 117 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

July 2004

Medicaid HMO Contract



      APPLICATIONS: Uses of Working Capital, usually additions to non-current
assets or reductions in long-term liabilities, including the following:     8.  
Additions to Property and Equipment — Increase in property and equipment from
last period.     9.   Reductions in Long-Term Debt — Decrease in long-term
liabilities from last period.     10.   Show other uses of Working Capital.    
11.   Total Applications of Funds — Total of the above categories.     12.  
Increase (Decrease) in Working Capital — Excess or deficiency of sources over
applications of Funds.

              NET WORTH:



  13.   Net Worth Beginning of Period     14.   Increase (Decrease) in Donated
Capital     15.   Increase (Decrease) in Capital — (Current year less previous
year)     16.   Increase (Decrease) in Paid in Surplus — (Current year less
previous year)     17.   Increase (Decrease) in Reserves and Restricted Funds —
(Current year less previous year)     18.   Increase (Decrease) in Unassigned
Surplus — (Current year less previous year)     19.   Net Worth End of Period



60.2.13   Minority Business Enterprise Contract Reporting

The Agency for Health Care Administration encourages the Vendor to use Minority
and Certified Minority businesses as subvendors when procuring commodities or
services to meet the requirements of the contract.

The Agency requires information regarding the Vendor’s use of minority owned
businesses as subvendors under this contract. This information will be used for
assessment and evaluation of the Agency’s Minority Business Utilization Plan.
During the term of the contract, it will be necessary to provide this
information monthly by the 15th of each subsequent month. A minority owned
business is defined as any business enterprise owned and operated by the
following ethnic groups: African American (Certified Minority Code H or
Non-Certified Minority Code N), Hispanic American (Certified Minority Code I or
Non-Certified Minority 0), Asian American (Certified Minority Code J or
Non-Certified Minority Code P), Native American (Certified Minority Code K or
Non-Certified Minority Code Q), or American Woman (Certified Minority Code M or
Non-Certified Minority Code R).

The Vendor is required to provide the following information on company
letterhead:



  1)   Minority subvendor’s company name and Minority Code (see above);     2)  
Services subcontracted related to this contract;     3)   Dates of services
(beginning and ending);     4)   Total dollar amount paid to subvendor for
services related to this contract; or     5)   A statement that no minority
subvendors were used during this period.

AHCA Contract No. FA523, Attachment I, Page 118 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

July 2004

Medicaid HMO Contract



60.2.14   Suspected Fraud Reporting

Upon detection of a potentially or suspected fraudulent claim by a provider, the
plan shall file a report to the agency. At minimum, the report shall contain the
name of the provider, the provider number or the tax identification number, and
a description of the suspected fraudulent act. This report must be sent in
narrative fashion to the plan analyst.



60.2.15   Claims Inventory Summary Report

The plan shall file an aging claim summary report quarterly, noting paid, denied
and unpaid claims by provider type . The plan will submit this report using the
CLAIMS AGING TEMPLATE.xls file supplies by the following email address:
mmcclms@fdhc.state.fl.us.



60.3   Behavioral Health Reporting Requirements

In all AHCA Areas where the plan is capitated for and provides behavioral health
care services, the agency requires additional quarterly reporting using an
agency-supplied template. The template must be submitted within 45 days of the
end of the quarter being reported. A separate template must be completed and
submitted for each AHCA Area in which the plan provides behavioral health care
services. All data must be compiled by the plan prior to submitting the
template.

Failure of the plan to submit required reports accurately and within the time
frames specified may result in penalties in accordance with Section 70.17,
Sanctions of this contract.

The template contains five separate worksheets that must be completed each
quarter. By completing each worksheet within the template, the plan will provide
a summary of service utilization, caseload reports of targeted case management
and intensive team case management, an report of allocation of recipients, by
age and eligibility category, by provider, and a summary of all critical
incidents.



60.3.1   Patient Satisfaction Reporting

In Areas 1 and 6 and upon implementation of prepaid mental health in other
Areas, the plan shall conduct a behavioral health patient satisfaction survey in
both English and Spanish by March 1, of each year.

The plan shall report the results of the survey to the agency by May 15, of each
year. The sampling for the survey shall be a statistically significant sample of
each category represented for members having received behavioral health services
during the period reflected in the report.



60.3.2   Appeals Reporting

In Areas 1 and 6 and upon implementation of prepaid mental health in other
Areas, the plan shall include in its quarterly appeals reports, a sub-listing of
all current behavioral health related appeals and the status of such appeals to
the Agency as required in Section 60.2, HMO Reporting Requirements, of this
contract.



60.3.3   Quality Improvement Reporting

In Areas 1 and 6 and upon implementation of prepaid mental health in other
Areas, the plan shall submit to the plan analyst, on a quarterly basis, a
summary of the plan’s behavioral health quality improvement activities and
findings for that quarter, as well as a summary on the status of any unresolved
prior quarter behavioral health care services issues. In addition, the plan
shall include behavioral health quality improvement activities and reporting as
part of the plan’s general assurance activities as required in Section 20.12,
Quality Improvement, of this contract.

AHCA Contract No. FA523, Attachment I, Page 119 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

July 2004

Medicaid HMO Contract



60.3.4   Inpatient Discharge Reporting

The plan shall report all discharges from acute care hospitals in Section 60.2.6
Inpatient Discharge report. These discharges are accompanied by up to three
diagnosis codes. The agency will use these detailed discharge records to
evaluate utilization of inpatient services for behavioral health diagnoses, as
well as compare the utilization patterns and the behavioral health status of
members of contracted plans.



60.3.5   Critical Incident Reporting

In addition to supplying a summary of critical incidents in the quarterly
reporting template, additional critical incident reporting must be done in the
manner prescribed by the appropriate district’s DCF Alcohol, Drug Abuse Mental
Health office, using their reporting forms and procedures.



60.3.6   Behavioral Health Care Expenditure Report

By April 1 of each year, plans with members in Areas 1 and 6 and upon
implementation of prepaid mental health in other Areas shall provide a breakdown
of expenditures related to the provision of behavioral health care, using the
spreadsheet template provided by the agency. Pursuant to Section 409.912(3)(b),
F.S., 80 percent of the capitation paid to the plan shall be expended for the
provision of behavioral health care services. In the event the plan expends less
than 80 percent of the capitation, the difference shall be returned to the
agency no later than May 1 of each year.

For reporting purposes in accordance with this section, ‘behavioral health
services’ are defined as those services that the Plan is required to provide as
listed in the Community Mental Health Services Coverage and Limitations handbook
and the Targeted Case Management Coverage and Limitations handbook.

For reporting purposes in accordance with this section ‘expended’ means the
total amount, in dollars, paid directly or indirectly to behavioral health
providers solely for the provision of behavioral health services defined above,
not including administrative expenses or overhead of the plan.

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.

AHCA Contract No. FA523, Attachment I, Page 120 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

July 2004

Medicaid HMO Contract



70.0   TERMS AND CONDITIONS



70.1   Agency Contract Management

The Division of Medicaid within the Agency shall be responsible for management
of the contract. The Division of Medicaid shall make all statewide policy
decision-making or contract interpretation. In addition, the Division of
Medicaid shall be responsible for the interpretation of all federal and state
laws, rules and regulations governing or in any way affecting this contract.
Management shall be conducted in good faith with the best interest of the state
and the beneficiaries it serves being the prime consideration. The Agency shall
provide final interpretation of general Medicaid policy. When interpretations
are required, the plan shall submit written requests to the Agency’s contract
manager.

The terms of this contract do not limit or waive the ability, authority or
obligation of the Office of Inspector General, Bureau of Medicaid Program
Integrity, its contractors, or other duly constituted government units (state or
federal) to audit or investigate matters related to, or arising out of this
contract.



70.2   Applicable Laws and Regulations

The plan agrees to comply with all applicable federal and state laws, rules and
regulations including but not limited to: Title 42 Code of Federal Regulations
(CFR) chapter IV, subchapter C; Title 45 CFR, Part 74, General Grants
Administration Requirements; chapters 409 and 641, Florida Statutes; all
applicable standards, orders, or regulations issued pursuant to the Clean Air
Act of 1970 as amended (42 USC 1857, et seq.); Title VI of the Civil Rights Act
of 1964 (42 USC 2000d) in regard to persons served; Title IX of the education
amendments of 1972 (regarding education programs and activities); 42 CFR 431,
subpart F, section 409.907(3)(d), F.S., and Rule 59G-8.100 (24)(b), F.A.C. in
regard to the contractor safeguarding information about beneficiaries; Title VII
of the Civil Rights Act of 1964 (42 USC 2000e) in regard to employees or
applicants for employment; Rule 59G-8.100, F.A.C.; section 504 of the
Rehabilitation Act of 1973, as amended, 29 USC. 794, which prohibits
discrimination on the basis of handicap in programs and activities receiving or
benefiting from federal financial assistance; chapter 641, parts I and III,
F.S., in regard to managed care; the Age Discrimination Act of 1975, as amended,
42 USC. 6101 et. seq., which prohibits discrimination on the basis of age in
programs or activities receiving or benefiting from federal financial
assistance; the Omnibus Budget Reconciliation Act of 1981, P.L. 97-35, which
prohibits discrimination on the basis of sex and religion in programs and
activities receiving or benefiting from federal financial assistance; Medicare —
Medicaid Fraud and Abuse Act of 1978; the federal Omnibus Budget Reconciliation
Acts; Americans with Disabilities Act (42 USC 12101, et seq.); the Newborns’ and
Mothers’ Health Protection Act of 1996; and the Balanced Budget Act of 1997 and
the Health Insurance Portability and Accountability Act of 1996. The plan is
subject to any changes in federal and state law, rules, or regulations.



70.3   Assignment

Except as provided below or with the prior written approval of the Agency, which
approval shall not be unreasonably withheld, this contract and the monies which
may become due are not to be assigned, transferred, pledged or hypothecated in
any way by the plan, including by way of an asset or stock purchase of the plan
and shall not be subject to execution, attachment or similar process by the
plan.



  a.   As provided by section 409.912, F.S., when a merger or acquisition of a
plan has been approved by the Department of Financial Services pursuant to
section 628.4615, F.S., the Agency shall approve the assignment or transfer of
the appropriate Medicaid HMO contract upon the request of the surviving entity
of the merger or acquisition if the plan and the surviving entity have been in
good standing with the Agency for the most recent 12 month period, unless the
Agency determines that the assignment or transfer would be detrimental to the
Medicaid recipients or the Medicaid program. The entity requesting the
assignment or transfer shall notify the Agency of the request 90 days prior to
the anticipated effective date.

AHCA Contract No. FA523, Attachment I, Page 121 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

July 2004

Medicaid HMO Contract



  b.   To be in good standing, a plan must not have failed accreditation or
committed any material violation of the requirements of section 641.52, F.S.,
and must meet the Medicaid contract requirements.     c.   For the purposes of
this section, a merger or acquisition means a change in controlling interest of
a plan, including an asset or stock purchase.



70.4   Attorney’s Fees

In the event of a dispute, each party to the contract shall be responsible for
its own attorneys’ fees except as otherwise provided by law.



70.5   Conflict of Interest

The contract is subject to the provisions of chapter 112, Florida Statutes. The
plan must disclose the name of any officer, director, or agent who is an
employee of the State of Florida, or any of its agencies. Further, the plan must
disclose the name of any state employee who owns, directly or indirectly, an
interest of five percent or more in the offerer’s firm or any of its branches.
The plan covenants that it presently has no interest and shall not acquire any
interest, direct or indirect, which would conflict in any manner or degree with
the performance of the services hereunder. The plan further covenants that in
the performance of the contract no person having any such known interest shall
be employed. No official or employee of the Agency and no other public official
of the State of Florida or the federal government who exercises any functions or
responsibilities in the review or approval of the undertaking of carrying out
the contract shall, prior to completion of this contract, voluntarily acquire
any personal interest, direct or indirect, in this contract or proposed
contract.



70.6   Contract Variation

If any provision of the contract (including items incorporated by reference) is
declared or found to be illegal, unenforceable, or void, then both the Agency
and the plan shall be relieved of all obligations arising under such provisions.
If the remainder of the contract is capable of performance, it shall not be
affected by such declaration or finding and shall be fully performed. In
addition, if the laws or regulations governing this contract should be amended
or judicially interpreted as to render the fulfillment of the contract
impossible or economically infeasible, both the Agency and the provider shall be
discharged from further obligations created under the terms of the contract.
However, such declaration or finding shall not affect any rights or obligations
of either party to the extent that such rights or obligations arise from acts
performed or events occurring prior to the effective date of such declaration or
finding.



70.7   Court of Jurisdiction or Venue

For purposes of any legal action occurring as a result of or under this
contract, between the plan and the Agency, the place of proper venue shall be
Leon County.



70.8   Crossover Claims for Medicaid/Medicare Eligible Members

The plan shall reimburse non-participating providers for Medicare deductibles
and co-insurance payments for Medicare dually eligible members according to the
lesser of the following: the rate negotiated with the provider or the
reimbursement amount as stipulated in section 409.908, F.S.

The plan shall reimburse providers for such services no later than 35 calendar
days after submittal of a clean claim which includes an explanation of Medicare
benefits, or, if no explanation of Medicare benefits is provided, the plan shall
comply with the third party payor requirements in section 70.20, Third Party
Resources.

AHCA Contract No. FA523, Attachment I, Page 122 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

July 2004

Medicaid HMO Contract



70.9   Damages for Failure to Meet Contract Requirements

In addition to any remedies available through this contract, in law or equity,
the plan shall reimburse the Agency for any federal disallowances or sanctions
imposed on the Agency as a result of the provider’s failure to abide by the
terms of this contract.



70.10   Disputes

The plan may request in writing an interpretation of the contract from the
contract manager. In the event the plan disputes this interpretation, the plan
may request the dispute be decided by the Division of Medicaid. Any disputes
that arise out of or relate to this contract shall be decided by the Agency’s
Division of Medicaid which shall reduce the decision to writing and serve a copy
on the plan. The written decision of the Agency’s Division of Medicaid shall be
final and conclusive. The division will render its final decision based upon the
written submission of the plan and the Agency, unless, at the sole discretion of
the Division director, the division allows an oral presentation by the plan and
the Agency. If such a presentation is allowed, the information presented will be
considered in rendering the division’s decision. Should the plan challenge an
Agency decision through arbitration as provided below, the action shall not be
stayed except by order of an arbitrator. Thereafter, a plan shall resolve any
controversy or claim arising out of or relating to the contract, or the breach
thereof, by arbitration. Said arbitration shall be held in the City of
Tallahassee, Florida, and administered by the American Arbitration Association
in accordance with its applicable rules and the Florida Arbitration Code
(chapter 682, F.S.). Judgment upon any award rendered by the arbitrator may be
entered by the Circuit Court in and for the Second Judicial Circuit, Leon
County, Florida. The chosen arbitrator must be a member of the Florida Bar
actively engaged in the practice of law with expertise in the process of
deciding disputes and interpreting contracts in the health care field. Any
arbitration award shall be in writing and shall specify the factual and legal
bases for the award. Either party may appeal a judgment entered pursuant to an
arbitration award to the First District Court of Appeal. The parties shall bear
their own costs and expenses relating to the preparation and presentation of a
case in arbitration. The arbitrator shall award to the prevailing party all
administrative fees and expenses of the arbitration, including the arbitrator’s
fee. This contract with numbered attachments represents the entire agreement
between the plan and the agency with respect to the subject matter in it and
supersedes all other contracts between the parties when it is duly signed and
authorized by the plan and the Agency. Correspondence and memoranda of
understanding do not constitute part of this contract. In the event of a
conflict of language between the contract and the attachments, the provisions of
the contract shall govern. However, the Agency reserves the right to clarify any
contractual relationship in writing with the concurrence of the plan and such
clarification shall govern. Pending final determination of any dispute over an
Agency decision, the plan shall proceed diligently with the performance of the
contract and in accordance with the Agency’s Division of Medicaid direction.



70.11   Force Majeure

The Agency shall not be liable for any excess cost to the plan if the Agency’s
failure to perform the contract arises out of causes beyond the control and
without the result of fault or negligence on the part of the Agency. In all
cases, the failure to perform must be beyond the control without the fault or
negligence of the Agency. The plan shall not be liable for performance of the
duties and responsibilities of the contract when its ability to perform is
prevented by causes beyond its control. These acts must occur without the fault
or negligence of the plan. These include destruction to the facilities due to
hurricanes, fires, war, riots, and other similar acts. Annually by May 31, the
plan shall submit to the Agency for approval an emergency management plan
specifying what actions the plan shall conduct to ensure the ongoing provisions
of health services in a disaster or man-made emergency.



70.12   Legal Action Notification

The plan shall give the Agency by certified mail immediate written notification
(no later than 30 calendar days after service of process) of any action or suit
filed or of any claim made against the plan by any subcontractor, vendor, or
other party which results in litigation related to this contract for disputes or
damages exceeding the amount of $50,000. In addition, the plan shall immediately
advise the Agency of

AHCA Contract No. FA523, Attachment I, Page 123 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

July 2004

Medicaid HMO Contract

the insolvency of a subcontractor or of the filing of a petition in bankruptcy
by or against a principal subcontractor.



70.13   Licensing

In accordance with section 409.912, F.S., all entities that provide Medicaid
prepaid health care services must be commercially licensed in accordance with
the provisions of Part I and Part III of chapter 641, F.S.



70.14   Misuse of Symbols, Emblems, or Names in Reference to Medicaid

No person or plan may use, in connection with any item constituting an
advertisement, solicitation, circular, book, pamphlet or other communication, or
a broadcast, telecast, or other production, alone or with other words, letters,
symbols or emblems the words “Medicaid,” or “Agency for Health Care
Administration,” except as required in the Agency’s core contract, page 2,
unless prior written approval is obtained from the Agency. Specific written
authorization from the Agency is required to reproduce, reprint, or distribute
any Agency form, application, or publication for a fee. State and local
governments are exempt from this prohibition. A disclaimer that accompanies the
inappropriate use of program or Agency terms does not provide a defense. Each
piece of mail or information constitutes a violation.



70.15   Non-Renewal

This contract shall be renewed only upon mutual consent of the parties. Either
party may decline to renew the contract for any reason. Chapter 120, F.S. does
not apply to a decision by the Agency not to renew this contract.



70.16   Offer of Gratuities

By signing this agreement, the plan signifies that no member of or a delegate of
Congress, nor any elected or appointed official or employee of the State of
Florida, the General Accounting Office, Department of Health and Human Services,
CMS, or any other federal Agency has or shall benefit financially or materially
from this procurement. The contract may be terminated by the Agency if it is
determined that gratuities of any kind were offered to or received by any
officials or employees from the offeror, his agent, or employees.



70.17   Sanctions

In accordance with section 4707 of the Balanced Budget Act of 1997, and section
409.912, F.S., the Agency may impose any of the following sanctions against the
plan if it determines that the plan has violated any provision of this contract,
or the applicable statutes or rules governing Medicaid HMOs:



  a.   Suspension of the plan’s voluntary enrollments and participation in the
assignment process for Medicaid enrollment;     b.   Suspension or revocation of
payments to the plan for Medicaid beneficiaries enrolled during the sanction
period. If the plan has violated the contract, the Agency may order the plan to
reimburse the complainant for out-of-pocket medically necessary expenses
incurred or order the plan to pay non-network plan providers who provide
medically necessary services;     c.   Suspension of all marketing activities to
Medicaid beneficiaries;     d.   Imposition of a fine for violation of the
contract with the Agency, pursuant to section 409.912, F.S. With respect to any
nonwillful violation, such fine shall not exceed $2,500 per violation. In no
event shall such fine exceed and aggregate amount of $10,000 for all nonwillful
violations arising out of the same action. With respect to any knowing and
willful violation of section 409.912, F.S. or the contract with the Agency, the
Agency may impose a fine upon the entity in an amount not to exceed $20,000

AHCA Contract No. FA523, Attachment I, Page 124 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

July 2004

Medicaid HMO Contract

for each such violation. In no event shall such fine exceed an aggregate amount
of $100,000 for all knowing and willful violations arising out of the same
action.



  e.   Termination pursuant to paragraph III.B. (3) of the Agency core contract
and section 70.19, Termination Procedures, if the plan fails to carry out
substantive terms of its contract or fails to meet applicable requirements in
sections 1932, 1903(m) and 1905(t) of the Social Security Act. After the Agency
notifies the plan that it intends to terminate the contract, the Agency may give
the plan’s enrollees written notice of the state’s intent to terminate the
contract and allow the enrollees to disenroll immediately without cause.     f.
  The Agency may impose intermediate sanctions in accordance with 42 CFR
438.702, including:



  1.   Civil monetary penalties in the amounts specified in section 409.912,
F.S.     2.   Appointment of temporary management for the plan. Rules for
temporary management pursuant to 42 CFR 438.706 are as follows:



  (a)   The State may impose temporary management only if it finds (through
onsite survey, enrollee complaints, financial audits, or any other means) that—



  (1)   There is continued egregious behavior by the plan, including but not
limited to behavior that is described in 42 CFR 438.700, or that is contrary to
any requirements of sections 1903(m) and 1932 of the Social Security Act; or    
(2)   There is substantial risk to enrollees’ health; or     (3)   The sanction
is necessary to ensure the health of the plan’s enrollees—



  (i)   While improvements are made to remedy violations under 42 CFR 438.700;
or     (ii)   Until there is an orderly termination or reorganization of the
plan.



  (b)   The State must impose temporary management (regardless of any other
sanction that may be imposed) if it finds that a plan has repeatedly failed to
meet substantive requirements in section 1903(m) or section 1932 of the Social
Security Act or 42 CFR 438.706. The State must also grant enrollees the right to
terminate enrollment without cause, as described in 42 CFR 438.702(a)(3), and
must notify the affected enrollees of their right to terminate enrollment.    
(c)   The State may not delay imposition of temporary management to provide a
hearing before imposing this sanction.     (d)   The State may not terminate
temporary management until it determines that the plan can ensure that the
sanctioned behavior will not recur.



  3.   Granting enrollees the right to terminate enrollment without cause and
notifying affected enrollees of their right to disenroll.     4.   Suspension or
limitation of all new enrollment, including default enrollment, after the
effective date of the sanction.     5.   Suspension of payment for beneficiaries
enrolled after the effective date of the sanction and until CMS or the Agency is
satisfied that the reason for imposition of the sanction no longer exists and is
not likely to recur.     6.   Denial of payments provided for under the contract
for new enrollees when, and for so long as, payment for those enrollees is
denied by CMS in accordance with 42 CFR 438.730.

AHCA Contract No. FA523, Attachment I, Page 125 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

July 2004

Medicaid HMO Contract

Before imposing any intermediate sanctions, the state must give the plan timely
notice according to 42 CFR 438.710.



  g.   In accordance with section 409.912, F.S., if the plan’s Child Health
Check-Up screening compliance rate is below 60 percent, it must submit to the
Agency, and implement, an Agency accepted corrective action plan. If the plan
does not meet the standard established in the corrective action plan during the
time period indicated in the corrective action plan, the Agency has the
authority to impose sanctions in accordance with this section.

Unless the duration of a sanction is specified, a sanction shall remain in
effect until the Agency is satisfied that the basis for imposing the sanction
has been corrected and is not likely to recur.



70.18   Subcontracts

The plan is responsible for all work performed under this contract, but may,
with the written approval of the Agency, enter into subcontracts for the
performance of work required under this contract. All subcontracts must comply
with 42 CFR 438.230. All subcontracts and amendments executed by the plan must
meet the following requirements and all model provider subcontracts must be
approved, in writing, by the Agency in advance of implementation. All
subcontractors must be eligible for participation in the Medicaid program;
however, the subcontractor is not required to participate in the Medicaid
program as a provider. The Agency encourages use of minority business enterprise
subcontractors. Subcontracts are required with all major providers of services
including all primary care sites.

The plan shall not discriminate with respect to participation, reimbursement, or
indemnification as to any provider who is acting within the scope of the
provider’s license, or certification under applicable state law, solely on the
basis of such license, or certification, in accordance with section 4704 of the
Balanced Budget Act of 1997. This paragraph shall not be construed to prohibit a
plan from including providers only to the extent necessary to meet the needs of
the plan’s enrollees or from establishing any measure designed to maintain
quality and control costs consistent with the responsibilities of the
organization. If the plan declines to include individual providers or groups of
providers in its network, it must give the affected providers written notice of
the reason for its decision.

In all contracts with health care professionals, the plan must comply with the
requirements specified in 42 CFR 438.214 which includes but is not limited to
selection and retention of providers, credentialing and recredentialing
requirements, and nondiscrimination.

No subcontract which the plan enters into with respect to performance under the
contract shall in any way relieve the plan of any responsibility for the
performance of duties under this contract. The plan shall assure that all tasks
related to the subcontract are performed in accordance with the terms of this
contract. The plan shall identify in its subcontracts any aspect of service that
may be further subcontracted by the subcontractor.

All model and executed subcontracts and amendments used by the plan under this
contract must be in writing, signed, and dated by the plan and the subcontractor
and meet the following requirements:

a. Identification of conditions and method of payment:



  1.   The plan agrees to make payment to all subcontractors pursuant to section
641.3155, F.S. 42 CFR 447.46, 42 CFR 447.45(d)(2), 42 CFR 447.45 (d)(3), 42 CFR
447.45 (d)(5) and 42 CFR 447.45 (d)(6); If third party liability exists, payment
of claims shall be determined in accordance with section 70.20, Third Party
Resources.     2.   Provide for prompt submission of information needed to make
payment.     3.   Make full disclosure of the method and amount of compensation
or other consideration to be received from the plan. The provider shall not
charge for any service provided to the member at a

AHCA Contract No. FA523, Attachment I, Page 126 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

July 2004

Medicaid HMO Contract

rate in excess of the rates established by the plan’s subcontract with the
provider in accordance with section 1128B(d)(1), Social Security Act (enacted by
section 4704 of the Balanced Budget Act of 1997).



  4.   Require an adequate record system be maintained for recording services,
charges, dates and all other commonly accepted information elements for services
rendered to beneficiaries under the contract.     5.   Physician incentive plans
must comply with 42 CFR 417.479, 42 CFR 438.6(h), 42 CFR 422.208 and 42 CFR
422.210. Plans shall make no specific payment directly or indirectly under a
physician incentive plan to a physician or physician group as an inducement to
reduce or limit medically necessary services furnished to an individual
enrollee. Incentive plans must not contain provisions which provide incentives,
monetary or otherwise, for the withholding of medically necessary care.        
The plan must disclose information on provider incentive plans listed in 42 CFR
417.479(h)(1) and 417.479(I) at the times indicated in 42 CFR 417.479(d)-(g).
All such arrangements must be submitted to the Agency for approval, in writing,
prior to use. If any other type of withhold arrangement currently exists, it
must be omitted from all subcontracts.     6.   Specify whether the plan will
assume full responsibility for third party collections in accordance with
section 70.20, Third Party Resources.

b. Provisions for monitoring and inspections:



  1.   Provide that the Agency and DHHS may evaluate through inspection or other
means the quality, appropriateness and timeliness of services performed.     2.
  Provide for inspections of any records pertinent to the contract by the Agency
and DHHS.     3.   Require that records be maintained for a period not less than
five years from the close of the contract and retained further if the records
are under review or audit until the review or audit is complete. (Prior approval
for the disposition of records must be requested and approved by the provider if
the subcontract is continuous.)     4.   Provide for monitoring and oversight by
the plan and the subcontractor to provide assurance that all licensed medical
professionals are credentialed in accordance with the plan’s and the Agency’s
credentialing requirements as found in section 20.5.1, Credentialing and
Recredentialing Policies and Procedures, if the plan has delegated the
credentialing to a subcontractor.     5.   Provide for monitoring of services
rendered to beneficiaries sponsored by the provider.

c. Specification of functions of the subcontractor:



  1.   Identify the population covered by the subcontract.     2.   Specify the
amount, duration and scope of services to be provided by the subcontractor,
including a requirement that the subcontractor continue to provide services
through the term of the capitation period for which the Agency has paid the
plan.     3.   Provide for timely access to physician appointments to comply
with the following availability schedule: urgent care - within one day; routine
sick care — within one week; well care - within one month. Require that the
network providers offer hours of operation that are no less than the hours of
operation offered to commercial beneficiaries or comparable to Medicaid
fee-for-service if the provider serves only Medicaid beneficiaries.

AHCA Contract No. FA523, Attachment I, Page 127 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

July 2004

Medicaid HMO Contract



  4.   Provide for submission of all reports and clinical information required
by the plan, including Child Health Check-Up reporting (if applicable).     5.  
Provide for the participation in any internal and external quality improvement,
utilization review, peer review, and grievance procedures established by the
plan.

d. Protective clauses:



  1.   Require safeguarding of information about beneficiaries according to 42
CFR, Part 438.224.     2.   Require compliance with HIPAA privacy and security
provisions.     3.   Require an exculpatory clause, which survives subcontract
termination including breach of subcontract due to insolvency, that assures that
beneficiaries or the Agency may not be held liable for any debts of the
subcontractor and, in accordance with 42 CFR 447.15, that the beneficiary is not
liable to the provider for any services for which the health maintenance
organization is liable as specified in section 641.315, F.S.     4.   Contain a
clause indemnifying, defending and holding the Agency and the plan members
harmless from and against all claims, damages, causes of action, costs or
expense, including court costs and reasonable attorney fees to the extent
proximately caused by any negligent act or other wrongful conduct arising from
the subcontract agreement. This clause must survive the termination of the
subcontract, including breach due to insolvency. The Agency may waive this
requirement for itself, but not plan members, for damages in excess of the
statutory cap on damages for public entities if the subcontractor is a public
health entity with statutory immunity. All such waivers must be approved in
writing by the Agency.     5.   Require that the subcontractor secure and
maintain during the life of the subcontract worker’s compensation insurance for
all of its employees connected with the work under this contract unless such
employees are covered by the protection afforded by the plan. Such insurance
shall comply with the Florida’s Worker’s Compensation Law.     6.   Pursuant to
section 641.315, F.S., contain no provision that prohibits the physician from
providing inpatient services in a contracted hospital to a subscriber if such
services are determined by the organization to be medically necessary and
covered services under the organization’s contract with the contract holder.    
7.   Contain no provision restricting the provider’s ability to communicate
information to the provider’s patient regarding medical care or treatment
options for the patient when the provider deems knowledge of such information by
the patient to be in the best interest of the health of the patient.     8.  
Pursuant to section 641.315, contain no provision requiring providers to
contract for more than one HMO product or otherwise be excluded.     9.  
Pursuant to section 641.315, F.S., contain no provision that in any way
prohibits or restricts the health care provider from entering into a commercial
contract with any other plan.     10.   Specify that if the subcontractor
delegates or subcontracts any functions of the plan, that the subcontract or
delegation includes all the requirements of this section and section 20.3.    
11.   Make provisions for a waiver of those terms of the subcontract, which, as
they pertain to Medicaid beneficiaries, are in conflict with the specifications
of this contract.     12.   Specify procedures and criteria for extension,
renegotiation and termination, and that the provider must give 60 days’ advance
written notice to the plan, and the Office of Insurance Regulation

AHCA Contract No. FA523, Attachment I, Page 128 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

July 2004

Medicaid HMO Contract

before canceling the contract with the plan for any reason. Nonpayment for goods
or services rendered by the provider to the plan is not a valid reason for
avoiding the 60-day advance notice of cancellation pursuant to section 641.315,
F.S. A copy of the notice shall be filed simultaneously with the Agency.

Pursuant to section 641.315, F.S., specify that the plan will provide 60 days’
advance written notice to the provider and the Office of Insurance Regulation
before canceling, without cause, the contract with the provider, except in a
case in which a patient’s health is subject to imminent danger or a physician’s
ability to practice medicine is effectively impaired by an action by the Board
of Medicine or other governmental Agency, in which case notification shall be
provided to the Agency immediately. A copy of the notice submitted to the Office
of Insurance Regulation shall be filed simultaneously with the Agency.

13. Provide for revoking delegation or imposing other sanctions if the
subcontractor’s performance is inadequate.



70.18.1   Hospital Subcontracts

All hospital subcontracts must meet the requirements outlined in section 70.18,
Subcontracts. In addition such subcontracts must require that the hospitals
notify the plan of births where the mother is a plan member. The subcontract
must also specify which entity (plan or hospital) is responsible for completing
form DCF-ES 2039 and submitting it to the local DCF Economic Self-Sufficiency
Services office. The subcontract must also indicate that the plan’s name must be
indicated as the referring Agency when the form DCF-ES 2039 is completed.



70.19   Termination Procedures

In conjunction with section III.B., Termination, on page 3 of the Agency’s core
contract, termination procedures are required. The plan agrees to extend the
thirty (30) calendar days notice found in section III.B.1., Termination at Will,
on page 3 of the Agency’s core contract to ninety (90) calendar days notice. The
party initiating the termination shall render written notice of termination to
the other party by certified mail, return receipt requested, or in person with
proof of delivery, or by facsimile letter followed by certified mail, return
receipt requested. The notice of termination shall specify the nature of
termination, the extent to which performance of work under the contract is
terminated, and the date on which such termination shall become effective. In
accordance with 1932(e)(4), Social Security Act, the Agency shall provide the
plan with an opportunity for a hearing prior to termination for cause.

Upon receipt of final notice of termination, on the date and to the extent
specified in the notice of termination, the plan shall:



  a.   Stop work under the contract, but not before the termination date.     b.
  Cease enrollment of new beneficiaries under the contract.     c.   Terminate
all marketing activities and subcontracts relating to marketing.     d.   Assign
to the state those subcontracts as directed by the Agency’s contracting officer
including all the rights, title and interest of the plan for performance of
those subcontracts.     e.   In the event the Agency has terminated this
contract in one or more Agency areas of the state, complete the performance of
this contract in all other areas in which the plan has not been terminated.    
f.   Take such action as may be necessary, or as the Agency’s contracting
officer may direct, for the protection of property related to the contract which
is in the possession of the plan and in which the Agency has been granted or may
acquire an interest.

AHCA Contract No. FA523, Attachment I, Page 129 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

July 2004

Medicaid HMO Contract

     g. Not accept any payment after the contract ends unless the payment is for
the time period covered under the contract. Any payments due under the terms of
this contract may be withheld until the Agency receives from the plan all
written and properly executed documents as required by the written instructions
of the Agency.

     h. At least 60 calendar days prior to the termination effective date,
provide written notification to all members of the following information: the
date on which the plan will no longer participate in the State’s Medicaid
program; and instructions on contacting the Agency’s enrollment and
disenrollment services help line to obtain information on members’ enrollment
options and to request a change in managed care enrollment.

In addition, through separate written notification, the plan shall inform the
parents or guardians of members enrolled in the MediKids program that they must
contact the MediKids help line to make another managed care selection in order
to continue to be eligible for the program and receive services.



70.20   Third Party Resources

The plan shall be responsible for making every reasonable effort to determine
the legal liability of third parties to pay for services rendered to members
under this contract. The plan has the same rights to recovery of the full value
of services as the Agency (See section 409.910, F.S. The following standards
govern recovery.



  a.   If the plan has determined that third party liability exists for part or
all of the services provided directly by the plan to a member, the plan shall
make reasonable efforts to recover from third party liable sources the value of
services rendered.     b.   If the plan has determined that third party
liability exists for part or all of the services provided to a member by a
subcontractor or referral provider, and the third party is reasonably expected
to make payment within 120 calendar days, the plan may pay the subcontractor or
referral provider only the amount, if any, by which the subcontractor’s
allowable claim exceeds the amount of the anticipated third party payment; or,
the plan may assume full responsibility for third party collections for service
provided through the subcontractor or referral provider.     c.   The plan may
not withhold payment for services provided to a member if third party liability
or the amount of liability cannot be determined, or if payment shall not be
available within a reasonable time, beyond 120 calendar days from the date of
receipt.     d.   When both the Agency and the plan have liens against the
proceeds of a third party resource, the Agency shall prorate the amount due to
Medicaid to satisfy such liens under section 409.910, F.S., between the Agency
and the plan. This prorated amount shall satisfy both liens in full.     e.  
The Agency may, at its sole discretion, offer to provide third party recovery
services to the plan. If the plan elects to authorize the Agency to recover on
its behalf, the plan shall be required to provide the necessary data for
recovery in the format prescribed by the Agency. All recoveries, less the
Agency’s cost to recover shall be income to the plan. The cost to recover shall
be expressed as a percentage of recoveries and shall be fixed at the time the
plan elects to authorize the Agency to recover on its behalf.     f.   All funds
recovered from third parties shall be treated as income for the plan.



70.21   Waiver

No covenant, condition, duty, obligation, or undertaking contained in or made a
part of the contract shall be waived except by written agreement of the parties,
and forbearance or indulgence in any other form or manner by either party in any
regard whatsoever shall not constitute a waiver of the covenant, condition,
duty, obligation, or undertaking to be kept, performed, or discharged by the
party to which the same may

AHCA Contract No. FA523, Attachment I, Page 130 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

July 2004

Medicaid HMO Contract

apply. Until complete performance or satisfaction of all such covenants,
conditions, duties, obligations, or undertakings, the other party shall have the
right to invoke any remedy available under law or equity not withstanding any
such forbearance or indulgence.



70.22   Withdrawing Services from a County

If the plan intends to withdraw services from a county, it shall provide written
notice to its members in that county at least 60 calendar days prior to the last
day of service. The notice shall contain the same information as required for a
notice of termination according to subsection h. of section 70.19, Termination
Procedures. The plan shall also provide written notice of the withdrawal to all
subcontractors in the county.



70.23   MyFloridaMarketPlace Vendor Registration

Each Vendor doing business with the State of Florida for the sale of commodities
or contractual services as defined in section 287.012, Florida Statutes, shall
register in MyFloridaMarketPlace, in compliance with Rule 60A-1.030, Florida
Administrative Code, unless exempt under Rule 60A-1.030(3) Florida
Administrative Code.



70.23.1   MyFloridaMarketPlace Transaction Fee

The State of Florida, through the Department of Management Services, has
instituted MyFloridaMarketPlace, a statewide eProcurement system. Pursuant to
section 287.057(23), Florida Statutes (2002), all payments for commodities
and/or contractual services as defined in Section 287.012, Florida Statutes,
shall be assessed a Transaction Fee of one percent (1.0%), which the Vendor
shall pay to the State, unless exempt under Rule 60A-1.032, Florida
Administrative Code. Notwithstanding the provisions of Rule 60A-1.030, et seq.,
the assessment of a transaction fee shall be contingent upon Federal approval of
the transaction fee assessment program and continued payment of applicable
federal matching funds.

For payments within the State accounting system (FLAIR or its successor), the
Transaction Fee shall, when possible, be automatically deducted from payments to
the Vendor. If automatic deduction is not possible, the Vendor shall pay the
Transaction Fee pursuant to Rule 60A-l.031(2), Florida Administrative Code. By
submission of these reports and corresponding payments, Vendor certifies their
correctness. All such reports and payments shall be subject to audit by the
State or its designee.

The Vendor shall receive a credit for any Transaction Fee paid by the Vendor for
the purchase of any item(s) if such item(s) are returned to the Vendor through
no fault, act, or omission of the Vendor. Notwithstanding the foregoing, a
Transaction Fee is non-refundable when an item is rejected or returned, or
declined, due to the Vendor’s failure to perform or comply with specifications
or requirements of the agreement.

Failure to comply with these requirements shall constitute grounds for declaring
the Vendor in default and recovering re-procurement costs from the Vendor in
addition to all outstanding fees. VENDORS DELINQUENT IN PAYING TRANSACTION FEES
MAY BE EXCLUDED FROM CONDUCTING FUTURE BUSINESS WITH THE STATE.



70.23.2   MyFloridaMarketplace Vendor Registration and Transaction Fee Exemption

This contract will provide health care services at or below Medicaid rates and
are therefore exempt from the Vendor Registration under Rule 60A-l.030(2)(d)(l),
and the one percent (1.0%) Transaction Fee under Rule 60A-1.032(1)(h) of the
Florida Administrative Code.

AHCA Contract No. FA523, Attachment I, Page 131 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

July 2004

Medicaid HMO Contract

80.0 METHOD OF PAYMENT

80.1 Payment to Plan by Agency

This is a fixed price unit cost contract. The Agency or its appointed fiscal
agent shall make payment to the plan on a monthly basis for the plan’s
satisfactory performance of its duties and responsibilities as set forth in this
contract. To accommodate payments, the plan is enrolled as an HMO provider with
the Medicaid fiscal agent. Section 60.2, HMO Reporting Requirements, details the
enrollment reports, the monthly payment request processing, and service
utilization procedures.



  a.   Plans will be eligible to participate in the Child Health Check-Up
(CHCUP) incentive program when the plan has exceeded both the federal 80%
participation and screening ratio goals and the 60% state screening ratio as
outlined in section 10.8.1. The Agency will determine which plans will
participate based upon the audited CHCUP reports submitted each October 1 as
outlined in section 60.2.9.         The amount of the incentive payment shall be
calculated as follows. The ratio of a qualified plan’s screenings to the total
of all plans’ screenings will be multiplied by the total amount in the fund for
the incentive payment. The ratios will be based on the plans’ audited CHCUP
reports. The total amount in the fund will be determined at the discretion of
the Agency and in no event shall the total monies allotted to the incentive
program be in excess of the funds paid to the plans for CHCUP fee-for-service
claims for the fiscal year ending June 30, 2003 (this will be the latest
complete fiscal year for which fee-for-service claims have been finalized). In
addition, pursuant to 42 CFR 438.6 (c) (1) (iv) and (5) (iii), the payment to
any one plan shall not be in excess of 5% of the capitation amount paid for
Child Health Check-Up services pursuant to this contract for the contract year
ending June 30, 2005.     b.   The Agency shall pay the applicable capitation
rate for each member whose name appears on the HMO ONGOING REPORT (FLMR
8200-R004) and the HMO REINSTATEMENT REPORT (FLMR 8200-R009) for each month,
except that the Agency shall not pay for any part of the total enrollment that
exceeds the maximum authorized enrollment level(s) expressed in this contract.
The payment amount shall depend upon the number of members in each capitation
category, at a rate as provided for by this contract, or as adjusted pursuant to
the contract when necessary. The plan is obligated to provide services pursuant
to the terms of this contract for all members for whom the plan has received
capitation payment or for whom the Agency has assured the plan that capitation
payment is forthcoming.     c.   The capitation rates to be paid are developed
using historical rates paid by Medicaid fee-for-service for similar services in
the same geographic area, adjusted for inflation, where applicable and in
accordance to 42 CFR 438.6(c). .     d.   For plans participating in the
frail/elderly program, the plan is paid a capitation rate for each member who
has received the appropriate CARES assessment based on the Medicaid
fee-for-service claims experience of a like group of similarly assessed
beneficiaries. The rate merges the claims experience from both the community
setting and the nursing home setting for the rate base group of beneficiaries
for the rate base year. The plan receives the “nursing home” capitation rate for
each member for as long as the member remains a member and continues to meet the
minimum nursing home level of care. If the member, upon reassessment by CARES,
loses the nursing home level of care, the member reverts back to the standard
community capitation rate applicable to his/her eligibility group.     e.   The
capitation rates to be paid shall be as indicated in section 90.0, Payment and
Authorized Enrollment Levels, which indicates an initial and maximum authorized
enrollment levels and capitation rates applicable to each authorized eligibility
category.     f.   At such time as the Agency receives legislative direction to
assess plans for enrollment and disenrollment services costs, the Agency shall
apply assessments, in quarterly installments each year, against the plan’s next
capitation payment to pay for enrollment and disenrollment services contractor
costs as follows:

AHCA Contract No. FA523, Attachment I, Page 132 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

July 2004

Medicaid HMO Contract



  1.   July 1, for costs estimated for the Agency’s enrollment and disenrollment
services contractor system and contract for July and the following two months.  
  2.   October 1, for costs related to the third party enrollment and
disenrollment services contract for October and the following two months.     3.
  January 1, for costs related to maintaining the third party enrollment and
services contract for January and the following two months.     4.   April 1,
for costs related to maintaining the third party enrollment and disenrollment
services contract for April and the following two months.



  g.   Unless otherwise specified in this contract, the plan shall accept the
capitation payment received each month as payment in full by the Agency for all
services provided to members covered under this contract and the administrative
costs incurred by the plan in providing or arranging for such services. Any and
all costs incurred by the plan in excess of the capitation payment shall be
borne in total by the plan.     h.   Potentially, several frail/elderly members
may be receiving care from the plan prior to actually being listed on the
monthly enrollment roster. The plan may be eligible to receive retroactive
capitation payments for those members once they are enrolled and listed on the
monthly roster. Retroactive capitation payments will not be granted due to
retroactive Medicaid eligibility, however. In order to receive the retroactive
capitation payment, the following must be met:



  1.   The member must meet established Level of Care (LOC) requirements.     2.
  The member is eligible for Medicaid, and is successfully enrolled on the
monthly enrollment roster under the appropriate county’s frail/elderly Medicaid
provider number.     3.   The member’s LOC must be dated prior to the first day
of the month retroactive capitation payment is being requested.     4.   Proof
of the care provided must be presented (e.g., copy of a paid claim for the care
provided in the retro month).     5.   A letter from the plan requesting that
the retroactive capitation payment be considered, with the required
documentation included.



80.2   Newborn Payment and Procedures

The plan is responsible for payment of all covered services provided to newborns
for up to the first three months of life.



  a.   The agency shall pay a capitation rate for each newborn enrolled in the
plan.     b.   The plan shall use the Unborn Activation Process to enroll all
babies born to member mothers.



80.3   Rate Adjustments

The plan and the Agency acknowledge that the capitation rates paid under this
contract as specified in section 90.0, Payment and Maximum Authorized Enrollment
Levels, of this contract are subject to approval by the federal government.



  a.   Adjustments to funds previously paid and to be paid may be required.
Funds previously paid shall be adjusted when capitation rate calculations are
determined to have been in error, or when capitation

AHCA Contract No. FA523, Attachment I, Page 133 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

July 2004

Medicaid HMO Contract

payments have been made for beneficiaries who are determined not to have been
eligible for HMO membership during the period for which the capitation payments
were made. In such events, the plan agrees to refund any overpayment and the
Agency agrees to pay any underpayment.



  b.   The Agency agrees to adjust capitation rates to reflect budgetary changes
in the Medicaid fee-forservice program. The rate of payment and total dollar
amount may be adjusted with a properly executed amendment when Medicaid
fee-for-service expenditure changes have been established through the
appropriations process and subsequently identified in the Agency’s operating
budget. Legislatively-mandated changes shall take effect on the dates specified
in the legislation.     c.   If the Agency has received legislative direction as
specified in section 80.1 e., Payment to Plan by Agency, the Agency shall
annually, or more frequently, determine the actual expenditures for enrollment
and disenrollment services. The Agency will compare capitation rate assessments
to the actual costs for enrollment and disenrollment services. The following
factors will enter into any cost settlement process:



  1.   If the amount of capitation assessments are less than the actual cost of
providing enrollment and disenrollment services, the plan will return the
difference to the Agency within thirty calendar days of settlement.     2.   If
the amount of capitation assessments exceeds the actual cost of providing
enrollment, and disenrollment services, the Agency will make up the difference
to the plan within thirty calendar days of the settlement.



80.4   Errors

Plans are expected to prepare carefully all reports and monthly payment requests
for submission to the Agency. If after preparation and electronic submission, a
plan error is discovered either by the plan or the Agency, the plan has 30
business days from its discovery of the error, or 30 business days after receipt
of notice by the Agency, to correct the error and re-submit accurate reports
and/or invoices. Failure to respond within the 30 business day period may result
in a loss of any money due the plan for such errors.



80.5   Member Payment Liability Protection

The plan shall not hold members liable for the following in accordance with
section 1932 (b)(6), Social Security Act (enacted by section 4704 of the
Balanced Budget Act of 1997):



  a.   For debts of the plan, in the event of the plan’s insolvency.     b.  
For payment of covered services provided by the plan if the plan has not
received payment from the Agency for the services, or if the health care
provider, under contract or other arrangement with the plan, fails to receive
payment from the Agency or the plan.     c.   For payments to the health care
provider, including referral providers, that furnished covered services under a
contract, or other arrangement with the plan, that are in excess of the amount
that normally would be paid by the member if the service had been received
directly from the plan.



80.6   Copayments

The plan shall not require any copayment or cost sharing for services listed in
section 10.4., Covered Services, section 10.5, Optional Services, if provided,
or 10.6, Expanded Services, nor may the plan charge members for missed
appointments.

AHCA Contract No. FA523, Attachment I, Page 134 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

Amerigroup of Florida, Inc.
July 1, 2004

Medicaid HMO Contract



90.0   PAYMENT AND AUTHORIZED ENROLLMENT LEVELS

The plan is assigned an authorized maximum enrollment level for each operational
county, and shall be paid capitation payments for each Agency operational area,
in accordance with the following table. The plan shall be paid capitation
payments based on the Agency operational area (or rate zone) age group, and
gender, in accordance with Table 2; and Table 3 for areas where behavioral
health care has been implemented.

The authorized maximum enrollment level is in effect on July 1, 2004, or upon
contract execution, whichever is later. The Agency must approve in writing any
increase in the plan’s maximum enrollment level for each operational county.
Such approval shall not be unreasonably withheld, and shall be based on the
plan’s satisfactory performance of terms of the contract and approval of the
plan’s administrative and service resources, as specified in this contract, in
support of each enrollment level.

The Agency has developed estimated rates, for examination and evaluation by its
actuary, Milliman and Co., to be paid to the Contractor for services provided in
Fiscal Year 2004-2005. These estimated rates represent the Agency’s best efforts
to develop accurate rates. They are included as Attachment VI; entitled
“ESTIMATED 04-05 HMO RATES; NOT FOR USE UNLESS APPROVED BY CMS.” The Agency may
use, or may amend and use these estimated rates, only after certification by its
actuary and approval by the Centers for Medicare and Medicaid Services, and by
notice in a contract amendment to the Contractor. Inclusion of these estimated
rates is not intended to convey or imply any rights, duties or obligations of
either party, nor is it intended to restrict, restrain or control the rights of
either party that may have existed independently of this section of the
Agreement. By signature of this document, the parties explicitly agree that this
section shall not independently convey any inherent rights, responsibilities or
obligations of either party, relative to these rates, and shall not itself be
the basis for any cause of administrative, legal or equitable action brought by
either party.

In the event the rates certified by the actuary and approved by CMS are
different from the Agency’s estimated rates, the Contractor agrees to accept a
reconciliation performed by the Agency to bring payments to the Contractor in
line with the approved rates.

Upon receipt of CMS approval of 2004-2005 capitation rates, the Agency shall
amend this contract to reflect accepted capitation rates effective July 1, 2004.

Upon CMS approval of 2005-2006 capitation rates, the Agency shall amend this
contract to reflect CMS approved and actuarially certified capitation rates
effective July 1, 2005.

Table 1 provides the plan’s contract enrollment levels.

Table 2 provides capitation rates for all Agency areas, except for areas where
behavioral health care has been implemented.

Table 3 provides capitation rates for Agency areas where behavioral health care
has been implemented, including community mental health and mental health
targeted case management.

AHCA Contract No. FA523, Attachment I, Page 135 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

Amerigroup of Florida, Inc.
July 1, 2004

Medicaid HMO Contract

Table 1 Enrollment Levels

          County Maximum Enrollment Level
BROWARD
    14,000  
DADE
    25,000  
HILLSBOROUGH
    40,000  
LEE
    18,000  
MANATEE
    3,500  
ORANGE
    30,000  
OSCEOLA
    8,500  
PALM BEACH
    12,000  
PASCO
    15,000  
PINELLAS
    25,000  
POLK
    30,000  
SARASOTA
    8,000  
SEMINOLE
    8,000  

AHCA Contract No. FA523, Attachment I, Page 136 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

Amerigroup of Florida, Inc.
July 1, 2004

Medicaid HMO Contract

Table 2

Area

Area 05

                                                                         

  <1 year     1-5       6-13     14-20 Male   14-20 Female   21-54 Male   21-54
Female     55-64       65+  
TANF/FC/SOBRA
    285.33       69.91       44.12       49.85       107.97       123.86      
191.30       290.61       290.61  
SSI/No Medicare
    1640.03       302.32       161.06       169.11       169.11       511.37    
  511.37       524.95       524.95  
SSI/Part B
    217.17       217.17       217.17       217.17       217.17       217.17    
  217.17       217.17       217.17  
501/Part A & B
    276.42       276.42       276.42       276.42       276.42       276.42    
  276.42       276.42       195.20    
Area 07
                                                                       

  <1 year     1-5       6-13     14-20 Male   14-20 Female   21-54 Male   21-54
Female     55-64       65+  
TANF/FC/SOBRA
    279.36       68.56       43.44       49.09       105.94       121.92      
188.01       286.09       286.09  
SSI/No Medicare
    1590.95       293.73       157.71       165.37       165.37       499.72    
  499.72       512.25       512.25  
SSI/Part B
    265.79       265.79       265.79       265.79       265.79       265.79    
  265.79       265.79       265.79  
SSI/Part A & B
    259.85       259.85       259.85       259.85       259.85       259.85    
  259.85       259.85       183.50    
Area 08
                                                                       

  <1 year     1-5       6-13     14-20 Male   14-20 Female   21-54 Male   21-54
Female     55-64       65+  
TANF/FC/SOBRA
    257.19       63.11       40.00       45.22       97.50       112.18      
173.06       263.38       263.38  
SSI/No Medicare
    1611.33       297.66       159.63       167.51       167.51       505.95    
  505.95       519.07       519.07  
SSI/Part B
    250.97       250.97       250.97       250.97       250.97       250.97    
  250.97       250.97       250.97  
SSI/Part A & B
    253.44       253.44       253.44       253.44       253.44       253.44    
  253.44       253.44       179.15    
Area 09
                                                                       

  <1 year     1-5       6-13     14-20 Male   14-20 Female   21-54 Male   21-54
Female     55-64       65+  
TANF/FC/SOBRA
    278.08       68.26       43.21       48.86       105.44       121.17      
186.89       284.35       284.35  
SSI/NO Medicare
    1801.74       333.04       179.03       187.98       187.98       567.15    
  567.15       581.73       581.73  
SSI/Part B
    251.63       251.63       251.63       251.63       251.63       251.63    
  251.63       251.63       251.63  
SSI/Part A & B
    290.09       290.09       290.09       290.09       290.09       290.09    
  290.09       290.09       204.83    
Area 10
  <1 year     1-5       6-13     14-20 Male   14-20 Female   21-54 Male   21-54
Female     55-64       65+  
TANF/FC/SOBRA
    292.87       71.99       45.66       51.65       111.29       128.28      
197.65       301.04       301.04  
SSI/No Medicare
    2177.44       402.11       215.86       226.70       226.70       684.10    
  684.10       701.42       701.42  
SSI/Part B
    267.12       267.12       267.12       267.12       267.12       267.12    
  267.12       267.12       267.12  
SSI/Part A & B
    319.69       319.69       319.69       319.69       319.69       319.69    
  319.69       319.69       225.90    
Area 11
                                                                       

  <1 year     1-5       6-13     14-20 Male   14-20 Female   21-54 Male   21-54
Female     55-64       65+  
TANF/FC/SOBRA
    346.97       84.89       53.53       60.41       130.98       150.12      
231.97       352.05       352.05  
SSI/No Medicare
    2343.27       432.47       231.39       242.81       242.81       734.42    
  734.42       753.18       753.18  
SSI/Part B
    420.82       420.82       420.82       420.82       420.82       420.82    
  420.82       420.82       420.82  
SSI/Part A & B
    357.12       357.12       357.12       357.12       357.12       357.12    
  357.12       357.12       252.28  

AHCA Contract No. FA523, Attachment I, Page 137 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
Amerigroup of Florida, Inc.
  Medicaid HMO Contract
July 1, 2004
   

Table 3
Area

Area 6 or Area 1 Age-banded Capitation Rates, Including Community Mental Health
and Mental Health Targeted Case Management.

                                                                          Area
06

--------------------------------------------------------------------------------

  <1 year

--------------------------------------------------------------------------------

  1-5

--------------------------------------------------------------------------------

  6-13

--------------------------------------------------------------------------------

  14-20 Male

--------------------------------------------------------------------------------

  14-20 Female

--------------------------------------------------------------------------------

  21-54 Male

--------------------------------------------------------------------------------

  21-54 Female

--------------------------------------------------------------------------------

  55-64

--------------------------------------------------------------------------------

  65+

--------------------------------------------------------------------------------

TANF/FC/SOBRA
    279.29       71.17       59.81       65.79       122.52       124.65      
190.77       289.28       289.28  
SSI/No Medicare
    1498.70       293.07       243.27       196.57       196.57       526.87    
  526.87       511.41       511.41  
SSI/Part B
    242.93       242.93       242.93       242.93       242.93       242.93    
  242.93       242.93       242.93  
SSI/Part A & B
    263.55       263.55       263.55       263.55       263.55       263.55    
  263.55       263.55       187.50  

For plans participating in the fraillelderly program, the community rate shall
be paid for all members in each eligibility category except for those SSI
members who have been determined by an assessment by the Comprehensive
Assessment and Review for Long Term Care (CARES) Unit to be at risk of nursing
home institutionalization. Evidence of such assessments shall be provided to the
Agency by the plan prior to authorization by the Agency of payment of the
institutional rates. Payment of institutional rates for any eligible member
shall continue only so long as the member meets the level of care requirements
for institutionalization, otherwise, the community capitation rate applies.

Notwithstanding the payment amounts which may be computed with the above rate
table, the sum of total capitation payments under this contract shall not exceed
the total contract amount of $658,826,195.00 expressed on page seven of this
contract.

THIS REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY.

AHCA Contract No. FA523, Attachment I, Page 138 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



100.0   GLOSSARY

The following terms as used in this contract, shall be construed and/or
interpreted as follows, unless the contract otherwise expressly requires a
different construction and/or interpretation. In the event of a conflict in
language between the definitions, attachments and other sections of the
contract, the language in the Standard Contract and Attachment I shall govern.

Action - 42 CFR 438.400 — 1. The denial or limited authorization of a requested
service, including the type or level of service. 2. The reduction, suspension,
or termination of a previously authorized service. 3. The denial, in whole or in
part, of payment for a service. 4. The failure to provide services in a timely
manner, as defined by the state. 5. The failure of the plan to act within the
timeframes provided in Sec. 438.408(b). 6. For a resident of a rural area with
only one managed care entity, the denial of a Medicaid enrollee’s request to
exercise his or her right, under Sec. 438.52(b)(2)(ii), to obtain services
outside the network.

ADL — Activities of Daily Living are activities that reflect the client’s
ability to perform tasks that are essential for self-care such as bathing,
feeding oneself, dressing, toileting, transferring from a bed to a chair, etc.

ADM — Alcohol, Drug Abuse, and Mental Health Office of the Florida Department of
Children and Families (also referred to as DCF).

ALF — Assisted Living Facility.

Agency - State of Florida, Agency for Health Care Administration.

Agent - a person or entity who has employment or a contract with the plan for
the provision of items and services that are significant and material to the
plan’s contract with the Agency.

Ancillary Medical Services - secondary medical services in support of primary
care services, such as laboratory services.

APD — Agency for People with Disabilities (formally the Developmental Services
Program Office of the Florida Department of Children and Families)

Appeal - 42 CFR 438.400 — a request for review of action.

Baker Act - the Florida Mental Health Act, chapter 394, F.S.

Behavioral Health Services    services that the plan is required to provide as
listed in the Community Mental Health Services Coverage and Limitations Handbook
and the Targeted Case Management Coverage and Limitations Handbook.

Behavioral Health Care Case Manager - an individual who provides mental health
care case management services directly to or on behalf of a member on an
individual basis, as defined in 65E-15, F.A.C., and the Medicaid Targeted Case
Management Handbook.

Behavioral Health Care Provider - a licensed mental health professional, as
defined in section 394.455(2), F.S., or a registered nurse, licensed under
chapter 464, F.S., and qualified due to training or competency in mental health
care, who is responsible for the provision of mental health care to patients; or
a physician licensed under chapter 458 or chapter 459, F.S.

Beneficiary — any individual whom the Department of Children and Families (DCF),
or the Social Security Administration on behalf of DCF, determines is eligible,
pursuant to federal and state law, to receive medical or allied care, goods, or
services for which the Agency may make payments under the Medicaid program and
is enrolled in the Medicaid program. Also see “Member.”

AHCA Contract No. FA523, Attachment I, Page 139 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

Benefits — a schedule of health care services to be delivered to members covered
in the plan developed under this contract as set forth in sections 10.4, Covered
Services, 10.5, Optional Services 10.8, Manner of Service Provision and 10.9,
Quality and Benefit Enhancements, incorporated into and made a part of this
contract.

Capitation Rate - the monthly fee that is paid by the Agency to a plan for each
Medicaid beneficiary enrolled under a contract for the provision of Medicaid
services during the payment period.

Care Coordination - the manner or practice of planning, directing, and
coordinating the provision and utilization of mental health care services of
enrolled beneficiaries.

CARES — Comprehensive Assessment and Review for Long Term Care Services.

Case Management - a process which assesses, plans, implements, coordinates,
monitors, and evaluates the options and services required to meet an individuals
health needs, using communication and available resources to promote quality
cost-effective outcomes and occurs across a continuum of care, addressing
ongoing individual needs rather than being restricted to a single practice
setting.

Certification - the process of determining that a facility, equipment, or an
individual meets the requirements of federal or state law, or whether Medicaid
payments are appropriate or shall be made in certain situations.

CFR — Code of Federal Regulations.

CHCUP (Child Health Check-Up), the early and periodic screening, diagnosis and
treatment program administered by the Medicaid program (formerly EPSDT).

CHD - County Health Department, previously known as county public health unit
(CPHU).

Children/Adolescents - Medicaid beneficiaries under the age of 21.

Children and Families Services Program Office - Children and Families Safety and
Preservation Program Office, located in the Department of Children and Families,
is responsible for overseeing programs that identify and protect abused and
neglected children and that prevent domestic violence.

Clinic — a facility that is organized and operated independent of any
institution to furnish preventive, diagnostic, therapeutic, rehabilitative, or
palliative Medicaid care, goods, or services to outpatients.

Clinical Record - a single complete record kept at the site of the member’s
behavioral health care provider, that documents all of the service
implementation plans developed for, and mental health services received by, the
member.

Clozaril - the registered trademark of the SANDOZ Corporation for the drug
clozapine.

CMS — Centers for Medicare and Medicaid Services, the unit of the United States
Department of Health and Human Services that provides administration and funding
for Medicare under Title XVIII and Medicaid under Title XIX of the Social
Security Act.

Continuous Quality Improvement — a management philosophy that mandates
continually pursuing efforts to improve the quality of products and services
produced by an organization.

Contracting Officer - the Secretary of the Agency for Health Care Administration
or his/her delegate.

Coverage and Limitations Handbook or Provider Manual - a document that provides
information to a Medicaid provider regarding Medicaid beneficiary eligibility,
claims submission and processing, provider participation, covered care, goods,
or services and limitations, procedure codes and fees, and other matters

AHCA Contract No. FA523, Attachment I, Page 140 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

related to Medicaid program participation. May also be referred to as provider
handbook.

Covered Services — see “Benefits.”

CPT — the Physicians’ Current Procedural Terminology, (CPT), which is a
systematic listing and coding of procedures and services that is published
yearly by the American Medical Association.

Crisis Emergency Hot-Line - a crisis emergency hot-line is defined as a
toll-free telephone line that is answered by a mental health care professional
on a 24-hour basis to handle mental health emergencies.

Crisis Support - services for persons initially perceived to need emergency
mental health services but upon assessment do not meet the criteria for such
emergency care. These are acute care services that are available 24 hours a day,
seven days a week for intervention. Examples include: mobile crisis,
crisis/emergency screening, crisis hot-line, and emergency walk-in.

Custodial Care - care, which does not provide continued medical or paramedical
attention, given to assist a person in performing daily living activities.

DCF — Department of Children and Families (formerly the Department of Health and
Rehabilitative Services or “HRS”).

DEA — Drug Enforcement Administration.

Direct Service Behavioral Health Care Provider - an individual qualified by
training or experience to provide direct behavioral health services under the
supervision of the plan’s medical director.

DOH - Department of Health.

DHHS - United States Department of Health and Human Services.

Disenrollment - the Agency-approved discontinuance of a member’s membership in
an HMO. Also see “Member.”

DJJ — Department of Juvenile Justice.

Downward Substitution of Care - the use of less restrictive, lower cost
services, than might otherwise have been provided, which are considered
clinically acceptable and necessary to meet specified objectives outlined in a
member’s plan of treatment, provided as an alternative to higher cost State plan
services. Downward substitution of care may include care provided by private
practice psychologists and social workers, inpatient care in institutions for
mental disease, community detoxification and residential substance abuse
services, psycho-social rehabilitation, housing, drop-in centers and other
services the plan considers are clinically appropriate, more cost effective, and
less restrictive than hospital inpatient care, Medicaid community mental health
services, or Medicaid mental health targeted case management services.

DS — The Developmental Services Program Office of the Florida Department of
Children and Families (DCF). See “APD” definition.

Durable Medical Equipment (DME) - medical equipment that can withstand repeated
use; is primarily and customarily used to serve a medical purpose; is generally
not useful in the absence of illness or injury; and is appropriate for use in
the patient’s home.

Emergency Medical Condition - pursuant to section 409.901, F.S., an emergency
medical condition is: (a) a medical condition manifesting itself by acute
symptoms of sufficient severity, which may include severe pain or other acute
symptoms, such that a prudent layperson, pursuant to section 4704 of the 1997
Balanced Budget Act, who possesses an average knowledge of health and medicine,
could reasonably expect the

AHCA Contract No. FA523, Attachment I, Page 141 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

absence of immediate medical attention could reasonably be expected to result in
any of the following: 1. Serious jeopardy to the health of a patient, including
a pregnant woman or a fetus. 2. Serious impairment to bodily functions. 3.
Serious dysfunction of any bodily organ or part. (b) With respect to a pregnant
woman: 1. That there is inadequate time to effect safe transfer to another
hospital prior to delivery. 2. That a transfer may pose a threat to the health
and safety of the patient or fetus. 3. That there is evidence of the onset and
persistence of uterine contractions or rupture of the membranes.

Emergency Mental Health Services - those services required to meet the needs of
an individual who is experiencing an acute crisis, resulting from a mental
illness, which is at a level of severity that would meet the requirements for
involuntary examination pursuant to section 394.463, F.S., and who, in the
absence of a suitable alternative or psychiatric medication, would require
hospitalization.

Emergency Services and Care - medical screening, examination, and evaluation by
a physician, or, to the extent permitted by applicable laws, by other
appropriate personnel under the supervision of a physician, to determine whether
an emergency medical condition exists, and if it does, the care, treatment, or
surgery for a covered service by a physician which is necessary to relieve or
eliminate the emergency medical condition, within the service capability of a
hospital.

Enrollee - according to 42 CFR 438.10(a) means a Medicaid beneficiary who is
currently enrolled in an HMO as defined in 42 CFR 438.10(a); See “Member.”

Enrollment - the process by which an eligible beneficiary becomes a member of
the HMO.

Enrollment/Disenrollment Services Contractor -a corporation or other legal
entity that has contracted with the Agency to provide a telephone helpline and
enrollment and disenrollment services, including new eligible and other
enrollment information packet, enrollment, disenrollment and plan change
confirmation, and open enrollment and other disenrollment reminder notification
mailings. The contractor also maintains the Agency’s Medicaid managed care
lock-in/Open Enrollment database. The current enrollment and disenrollment
services contractor is ACS State Healthcare, LLC.

EPSDT - the Early and Periodic Screening, Diagnosis and Treatment program
administered by the Medicaid program.

Expanded Benefit — a covered service of an HMO that is either not a Medicaid
covered service, or is a Medicaid covered service furnished by an HMO for which
the plan receives no capitation payment.

Expedited Appeal Process- each MCO and PIHP must establish and maintain an
expedited review process for appeals, when the MCO or PIHP determines (for a
request from the enrollee) or the provider indicates (in making the request on
the enrollee’s behalf or supporting the enrollee’s request) that taking the time
for a standard resolution could seriously jeopardize the enrollee’s life or
health or ability to attain, maintain, or regain maximum function.

Facility — any premises (a) owned, leased, used or operated directly or
indirectly by or for the plan or its affiliates for purposes related to this
contract; or (b) maintained by a sub-contractor to provide services on behalf of
the plan.

Family Services Planning Team — a multi-agency team comprised of core members
and child-specific members, including the child’s parents and/or foster parents,
who convene to assist parents in developing a holistic service plan and in
securing the least restrictive, most relevant and appropriate services necessary
to keep their child living in the home and community.

Fee-for-Service — a method of making payment for medical or allied care, goods,
or services based on fees set by the agency for defined care, goods or services.

AHCA Contract No. FA523, Attachment I, Page 142 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

Fiscal Agent - any corporation or other legal entity that has contracted with
the agency to receive, process and adjudicate claims under the Medicaid program.
The current fiscal agent for the Medicaid Program is ACS.

Florida Mental Health Act - chapter 394, F.S., that includes the Baker Act, that
covers involuntary admissions for persons who are considered in an emergency
mental health condition (a threat to themselves or others).

FQHC — Federally Qualified Health Center — A clinic that is receiving a grant
from the Public Health Service (PHS) under the PHS Act as defined in section
1905(1)(2)(B) of the Social Security Act. FQHCs provide primary health care and
related diagnostic services. In addition, FQHCs may provide dental, optometric,
podiatry, chiropractic and mental health services. An FQHC employs, contracts or
obtains volunteer services from licensed health care practitioners to provide
the above services.

FTE — full time equivalent position.

Functional Assessment of Need - an assessment of a person’s physical health,
ability to perform activities of daily living, existing social support and
mental functioning.

Furnished - means supplied, given, prescribed, ordered, provided, or directed to
be provided in any manner.

Good Cause - special reasons that allow beneficiaries to change their managed
care option outside their open enrollment period such as: the enrollee moves out
of the plan’s service area; the plan does not, because of moral or religious
objections, cover the service the enrollee seeks; the enrollee needs related
services (for example a cesarean section and a tubal ligation) to be performed
at the same time; not all related services are available within the network; and
the enrollee’s primary care provider or another provider determines that
receiving the services separately would subject the enrollee to unnecessary
risk; other reasons, including but not limited to, poor quality of care, lack of
access to services covered under the contract, or lack of access to providers
experienced in dealing with the enrollee’s health care needs.

Note: Federal law uses the term “cause” rather than “good cause.” In the context
with beneficiary disenrollment, this contract uses the term “good cause.”

Grievance - means an expression of dissatisfaction about any matter other than
an action, as “action” is defined in this section. The term is also used to
refer to the overall system that includes grievances and appeals handled at the
plan level and access to the Medicaid fair hearing process. (Possible subjects
for grievances include, but are not limited to, the quality of care or services
provided, and aspects of interpersonal relationships such as rudeness of a
provider or employee, or failure to respect the enrollee’s rights.) (42 CFR
438.2)

Grievance Procedure - the procedure for addressing enrollees’ grievances. A
grievance is an enrollee’s expression of dissatisfaction with any aspect of
their care other than the appeal of actions (which is an appeal).

Grievance System - the system for reviewing and resolving enrollee grievances or
appeals. Components must include a grievance process, an appeal process, and
access to the Medicaid fair hearing system.

Hal S. Marchmann Alcohol and Other Drug Abuse Services Act of 1993 - chapter 397
F.S. — The chapter of Florida Statutes that regulates substance abuse services
in Florida. This chapter includes provisions for licensure, standards of care,
and other involuntary assessment and treatment.

Health Assessment — a complete health assessment combines health history,
physical assessment and the monitoring of physical and psychological growth and
development.

AHCA Contract No. FA523, Attachment I, Page 143 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

Health Care Professional - means a physician or any of the following: a
podiatrist, optometrist, chiropractor, psychologist, dentist, physician
assistant, physical or occupational therapist, therapist assistant,
speech-language pathologist, audiologist, registered or practical nurse
(including nurse practitioner, clinical nurse specialist, certified registered
nurse anesthetist, and certified nurse midwife), licensed certified social
worker, registered respiratory therapist, and certified respiratory therapy
technician.

Health Fair - an event conducted in a setting which is open to the public or a
segment of the public (such as the “elderly” or “school children”) at which
information about health care services, facilities, research, preventive
techniques, or other health care information is disseminated. At least two
health related organizations that are not affiliated under common ownership must
actively participate in the health fair.

HIPAA — Health Insurance Portability and Accountability Act.

HMO - Health Maintenance Organization as certified pursuant to chapter 641,
F.S., or in accordance with the Florida Medicaid State plan definition of an
HMO. See also “MCO”.

Hospital - a facility licensed in accordance with the provisions of chapter 395,
F.S., or the applicable laws of the state in which the service is furnished.

IADL — Instrumental Activities of Daily Living are activities that reflect the
client’s ability to perform household and other tasks needed to meet his/her
needs within the community. Such tasks include shopping, cooking, cleaning,
managing money, and getting around in the community.

Individuals with Special Health Care Needs - November 6, 2000 Report to Congress
— Individuals with special health care needs are adults and children who daily
face physical, mental, or environmental challenges that place at risk their
health and ability to fully function in society. They include, for example,
individuals with mental retardation or related conditions; individuals with
serious chronic illnesses such as Human Immunodeficiency Virus (HIV),
schizophrenia, or degenerative neurological disorders; individuals with
disabilities from many years of chronic illness such as arthritis, emphysema or
diabetes; and children and adults with certain environmental risk factors such
as homelessness or family problems that lead to the need for placement in foster
care.

Insolvency - a financial condition that exists when an entity or plan is unable
to pay its debts as they become due in the usual course of business, or when the
liabilities of the entity or plan exceed its assets.

LEIE — List of Excluded Individuals and Entities — a database maintained by the
U.S. Department of Health and Human Services Office of Inspector General which
provides information to the public, health care providers, patients and others
relating to parties excluded from participation in the Medicare, Medicaid and
all Federal health care programs.

Managed Behavioral Health Organization (MBHO) - a behavioral health care
delivery system managing quality, utilization and cost of services.
Additionally, it measures performance in the area of mental and substance abuse
disorders.

Mandatory Assignment - the process the Agency uses to assign Medicaid
beneficiaries to the plan because the beneficiaries did not voluntarily choose a
plan or MediPass in accordance with section 409.9122, F.S. Such beneficiaries
may also be referred to as “assigned” beneficiaries or “Agency assigned.”

Marketing - any activity conducted by or on behalf of the plan where information
regarding the services offered by the plan is disseminated in order to encourage
eligible beneficiaries to enroll in the HMO developed under this contract.

Market Area - the geographic area in which the plan is authorized to market and
to conduct pre-enrollment activities.

AHCA Contract No. FA523, Attachment I, Page 144 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

MCO (Managed Care Organization) — an entity that has, or is seeking to qualify
for, a comprehensive risk contract under this part (42 CFR, Part 438.2), and
that is-



  1.   A Federally qualified HMO that meets the advance directives requirements
of subpart I of part 489 of this chapter; or     2.   Any public or private
entity that meets the advance directives requirements and is determined to also
meet the following conditions:

(i) Makes the services it provides to its Medicaid enrollees as accessible (in
terms of timeliness, amount, duration, and scope) as those services are to other
Medicaid recipients within the area served by the entity

(ii) Meets the solvency standards of section 438.116. (Also, see definition of
“HMO”).

Medicaid — the medical assistance program authorized by Title XIX of the federal
Social Security Act, 42 U.S.C. s.1396 et seq., and regulations thereunder, as
administered in this state by the Agency under section 409.901 et seq., F.S.

Medically Necessary or Medical Necessity - services provided in accordance with
42 CFR section 438.210(a)(4) and as defined in section 59G-1.010(166), F.A.C.,
to include that medical or allied care, good, or services furnished or ordered
must:

(a) Meet the following conditions:



  1.   Be necessary to protect life, to prevent significant illness or
significant disability, or to alleviate severe pain;     2.   Be individualized,
specific, and consistent with symptoms or confirmed diagnosis of the illness or
injury under treatment, and not in excess of the patient’s needs;     3.   Be
consistent with the generally accepted professional medical standards as
determined by the Medicaid program, and not experimental or investigational;    
4.   Be reflective of the level of service that can be safely furnished, and for
which no equally effective and more conservative or less costly treatment is
available, statewide; and     5.   Be furnished in a manner not primarily
intended for the convenience of the beneficiary, the beneficiary’s caretaker, or
the provider.



  (b)   “Medically necessary” or “medical necessity” for inpatient hospital
services requires that those services furnished in a hospital on an inpatient
basis could not, consistent with the provisions of appropriate medical care, be
effectively furnished more economically on an outpatient basis or in an
inpatient facility of a different type.     (c)   The fact that a provider has
prescribed, recommended, or approved medical or allied goods, or services does
not, in itself, make such care, goods or services medically necessary, a medical
necessity, or a covered service.

Medical Record - those documents corresponding to medical or allied care, goods,
or services furnished in any place of service. The records may be on paper,
magnetic material, film, or other media. In order to qualify as a basis for
reimbursement, the medical records must be dated, signed or otherwise attested
to, as appropriate to the media, and legible.

AHCA Contract No. FA523, Attachment I, Page 145 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

Medicare - the medical assistance program authorized by Title XVIII of the
federal Social Security Act, 42 U.S.C. s. 1395 et seq., and regulations
thereunder.

MediKids - a Title XXI health insurance program that provides certain children
who are not Medicaid eligible with Medicaid benefits provided a certain premium
is paid and provided the children are enrolled in a Medicaid HMO or MediPass as
specified in section 409.8132, F.S.

MediPass - the primary care case management program administered by the Florida
Medicaid Program.

Member - an eligible Medicaid beneficiary who is an enrollee of an HMO. See
“Enrollee.” Newborn — a live child born to a member during her membership under
this contract.

Non-Covered Service — a service that is not a covered service or benefit. (See
Covered Services definition and Benefits definition.)

Nursing Facility - an institutional care facility licensed under chapter 395,
F.S., or chapter 400, F.S., that furnishes medical or allied inpatient care and
services to individuals needing such services.

Open Enrollment - the policy wherein Medicaid beneficiaries are enrolled into a
managed care option for 12 months as long as they retain Medicaid eligibility.
Beneficiaries subject to Open Enrollment are given an annual Open Enrollment
period, i.e., 60 days at the end of their enrollment year wherein they may
choose to change plans for the following enrollment year. Dually eligible
individuals, American Indians, foster children, children in subsidized adoption
arrangements, CMS children, and SSI beneficiaries under age 19 are not subject
to Open Enrollment.

Outpatient - a patient of an organized medical facility or distinct part of that
facility who is expected by the facility to receive and who does receive
professional services for less than a 24-hour period regardless of the hour of
admission, whether or not a bed is used, or whether or not the patient remains
in the facility past midnight.

PAHP-a Prepaid Ambulatory Health Plan is an entity that provides medical
services to enrollees under contract with the State agency, and on the basis of
prepaid capitation payments, or other payment arrangements that do not use State
plan payment rates; does not provide for or arrange for, and is not otherwise
responsible for the provision of any inpatient hospital or institutional
services for its enrollees; and does not have a comprehensive risk contract.

PDHP - Prepaid Dental Health Plan is the prepaid ambulatory health plan
(PAHP) developed by the Contractor in performance of its duties and
responsibilities under this contract; or a contractual arrangement between the
Agency and a prepaid ambulatory health plan contractor for the provision of
Medicaid care, goods, or services on a prepaid basis to Medicaid beneficiaries
for dental services. PDHPs are classified as prepaid ambulatory health plans by
42 CFR 438.

Peer Review — an evaluation of the professional practices of a Medicaid provider
by peers of the provider in order to assess the necessity, appropriateness, and
quality of care furnished as such care is compared to that customarily furnished
by the provider’s peers and to recognized health care standards.

Physically Secure Facility — Residential Facilities, such as juvenile boot
camps, and high and maximum risk programs, operated by the Florida Department of
Juvenile Justice as hardware secure facilities.

PIHP - a Prepaid Inpatient Health Plan is an entity that provides medical
services to enrollees under contract with the State agency, and on the basis of
prepaid capitation payments, or other payment arrangements that do not use State
plan payment rates; provides, arranges for, or otherwise has responsibility for
the provision of any inpatient hospital or institutional services for its
enrollees; and does not have a comprehensive risk contract.

AHCA Contract No. FA523, Attachment I, Page 146 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

Plan - See definition of “Vendor.”

PMHP - Prepaid Mental Health Plan.

Portable X-Ray Equipment - x-ray equipment transported to a setting other than a
hospital, clinic, or office of a physician or other practitioner of the healing
arts.

Potential Enrollee - according to 42 CFR 438.10(a) means a Medicaid beneficiary
who is subject to mandatory enrollment or may voluntarily elect to enroll in a
given managed care program, but is not yet an enrollee of a specific managed
care program.

Pre-Enrollment Application - also referred to as the Request to Enroll
(RTE) form, completed by a Medicaid beneficiary with the assistance of a plan
representative, and submitted by the plan to the enrollment and disenrollment
services contractor to initiate the enrollment process.

Primary Care - comprehensive, coordinated and readily-accessible medical care,
including health promotion and maintenance, treatment of illness and injury,
early detection of disease and referral to specialists when appropriate.

Primary Care Physician - pursuant to sections 641.19, 641.31 and 641.51, F.S., a
Medicaid HMO staff or subcontracted physician practicing as a general or family
practitioner, internist, pediatrician, obstetrician, gynecologist, or other
specialty approved by the Agency, who furnishes primary care and patient
management services to a beneficiary.

Prior Authorization - the act of authorizing specific services before they are
rendered. Plans with automated authorization systems may not require paper
authorization as a condition of receiving treatment.

Protocols - written guidelines or documentation outlining steps to be followed
for handling a particular situation, resolving a problem, or implementing a plan
of medical, nursing, psychosocial, developmental and educational services.

Provider - a person or entity who has a Medicaid provider agreement in effect
with the Agency, or a subcontractual agreement with a subcontractor, and is in
good standing with the Agency.

Public Event - an event sponsored for the public or a segment of the public by
two or more actively participating organizations, one of which may be a health
organization.

Public Provider - a county health department or a migrant health center funded
under s. 329 of the Public Health Services Act or a community health center
funded under s. 330 of the Public Health Services Act.

Quality Improvement - the process of assuring that the delivery of health care
is appropriate, timely, accessible, available and medically necessary.

Receiving Facility - as defined in Part I of chapter 394, F.S., a facility
designated by the Department of Children and Families (DCF) that receives
patients under emergency conditions or for psychiatric evaluation and provides
short-term treatment. The term “receiving facility” does not include a county
jail.

Recipient or Medicaid Recipient - any individual whom the Department of Children
and Families (DCF), or the Social Security Administration on behalf of DCF,
determines is eligible, pursuant to federal and state law, to receive medical or
allied care, goods, or services for which the Agency may make payments under the
Medicaid program and is enrolled in the Medicaid program. Also see “member or
beneficiary.”

Residential Services - as applied to Juvenile Justice, refers to the out-of-home
placement for youth in a level 4, 6, 8, or 10 facility as result of a
delinquency disposition order. Also referred to as residential commitment
programs.

AHCA Contract No. FA523, Attachment I, Page 147 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

Risk — the potential for loss that is assumed by a plan and that may arise
because the cost of providing care, goods, or services may exceed the capitation
or other payment made by the Agency to the plan under terms of the contract.

Risk Assessment - is the process of collecting information from a person about
hereditary, life style and environmental factors to determine specific diseases
or conditions for which the person is at risk.

RFP - Request for Proposal.

Rural Health Clinic (RHC) - a clinic that is located in a rural area that has a
health care provider shortage. An RHC provides primary health care and related
diagnostic services, and may provide optometric, podiatry, chiropractic and
mental health services. An RHC employs, contracts or obtains volunteer services
from licensed health care practitioners to provide the above services.

Sales Activities — actions performed by an agent of an HMO, including the
acceptance of pre-enrollment applications, for the purpose of enrollment.

Screen or Screening - assessment of a beneficiary’s physical or mental condition
to determine evidence or indications of problems and need for further evaluation
or services.

Service Area — the designated geographical area within which the plan is
authorized by contract to furnish covered services to plan members and within
which the members reside.

Service Location - any location at which a member obtains any health care
service provided by the plan under the terms of this contract.

Service Site - the locations designated by the plan at which members shall
receive primary care physician services.

Shall — indicates a mandatory requirement or a condition to be met.

Shelter Services - As applied to Juvenile Justice, refers to the temporary
out-of-home placement of youth in a CINS/FINS shelter.

Sick Care - non-urgent problems which do not substantially restrict normal
activity, but could develop complications if left untreated (e.g., chronic
disease).

SOBRA — Sixth Onmibus Budget Reconciliation Act

State — State of Florida.

Subcontract - an agreement entered into by a plan for provision of services on
its behalf. Subcontracts include, but are not limited to the following:
agreements with all providers of medical or ancillary services, unless directly
employed by the plan; management or administrative agreements; third party
billing or other indirect administrative/fiscal services, including provision of
mailing lists or direct mail services; and any contract which benefits any
person with a control interest in the plan.

Subcontractor - any person to which a plan has contracted or delegated some of
its functions, services or its responsibilities for providing medical or allied
care, goods, or services; or its claiming or claims preparation or processing
functions or responsibilities. A typical subcontractor is a hospital.

Surplus - net worth, i.e., total assets minus total liabilities.

Third Party Resources - an individual, entity, or program, excluding Medicaid,
that is, may be, could be, should be, or has been liable for all or part of the
cost of medical services related to any medical assistance covered by Medicaid.
An example is an individual’s auto insurance company, which typically provides

AHCA Contract No. FA523, Attachment I, Page 148 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

payment of some medical expenses related to automobile accidents and injuries.

Title XXI Medikids — a Title XXI health insurance program that provides certain
children who are not Medicaid eligible with Medicaid benefits provided a certain
premium is paid and provided the children are enrolled in a Medicaid HMO or
MediPass as specified in section 409.8132, F.S.

Transportation - an appropriate means of conveyance furnished to a beneficiary
to obtain Medicaid or other authorized services.

Urgent Behavioral Health Care - Are those situations that require immediate
attention and assessment within 23 hours though the individual is not an
immediate danger to self and others and is able to cooperate in treatment.

Urgent Care - those problems, which, though not life-threatening, could result
in serious injury or disability unless medical attention is received (e.g., high
fever, animal bites, fractures, severe pain) or do substantially restrict a
member’s activity (e.g., infectious illnesses, flu, respiratory ailments, etc.).

Urgent Grievance - means an adverse determination when the standard time frame
of the grievance procedure would seriously jeopardize the life or health of a
member or would jeopardize the member’s ability to regain maximum function.

Vendor- - the organizational entity serving as the primary contractor and with
whom this agreement is executed. The term contractor shall include all
employees, subcontractors, agents, volunteers, and anyone acting on behalf of,
in the interest of, or for a contractor. Also referred to as the plan.

Violation - each determination by the Agency that a plan failed to act as
specified in the contract or in applicable statutes or rules governing Medicaid
HMOs. Each day that an ongoing violation continues may be considered for the
purposes of this contract to be a separate violation. In addition, each instance
of failing to furnish necessary and/or required medical services or items to
beneficiaries is considered for purposes of this contract to be a separate
violation.

Voluntary Applicant - an applicant who chooses to enroll in a Medicaid HMO. May
also be referred to as voluntary member.

Well Care — a routine medical visit for one of the following: Child Health
Check-Up visit, family planning, routine follow up to a previously treated
condition or illness, adult physicals and any other routine visit for other than
the treatment of an illness.

WIC — the Special Supplemental Nutrition Program for Women, Infants and Children
(WIC), administered by the Department of Health, Bureau of WIC and Nutrition
Services, provides nutrition counseling, nutrition education, breastfeeding
promotion and support and nutritious foods to pregnant, postpartum, and
breastfeeding women, infants, and children up to the age of five who are
determined to be at nutritional risk and who have a low to moderate income. An
individual who is eligible for Medicaid is automatically income eligible for WIC
benefits. Additionally, WIC income eligibility is automatically provided to a
member of a family which includes a pregnant woman or infant certified eligible
to receive Medicaid. WIC serves as an adjunct to good health care during
critical times of growth and development, in order to prevent the occurrence of
health problems and to improve health and nutritional status.

AHCA Contract No. FA523, Attachment I, Page 149 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

110.0 EXHIBITS

EXHIBIT 110.1

LABORATORY TESTS AND ASSOCIATED OFFICE VISITS TO BE PAID BY PLAN WITHOUT PRIOR
AUTHORIZATION WHEN INITIATED BY COUNTY HEALTH DEPARTMENT

          Description

--------------------------------------------------------------------------------

  CPT CODE

--------------------------------------------------------------------------------

Heavy metal (arsenic, barium, beryllium, bismuth, antimony, mercury),
quantitative, each
    83015  
Molecular diagnostics; separation
    83894  
Nucleic acid probe
    83896  
Poylmerease chain reaction
    83898  
Interpretation and report
    83912  
CBC with differential, automated
    85025  
CBC automated, without differential
    85027  
Red blood cell count
    85041  
Reticulocyte
    85044  
White blood cell count
    85048  
Platelet (elec tech)
    85049  
Fluorescent antibody; screen, each antibody
    86255  
Fluorescent antibody, titer, each antibody
    86256  
Hemagglutination inhibition test (HAI)
    86280  
Hepatitis B surface antigen (HBsAg)
    86692  
Hepatitis B core antibody (HBcAb); IgG and IgM
    86704  
Hepatitis B core antibody; IgM
    86705  
Hepatitis B surface antibody (HBcAb)
    86706  
Immunoassay for infectious agent antigen, qualitative or semiquantitative;
multiple step method
    83516  
Immunoassay for infectious agent antibody, quantitative, not elsewhere specified
    83520  
Rubella screen
    86762  
Immunoelectrophoresis; serum
    86320  
Immunodiffussion; gel diffusion, qualitative (Ouchterlony), each
    86331  
Neutralization test, viral
    86382  
Particle agglutination; screen; each antibody
    86403  
Syphilis test; qualitative (VDRL, RPR, ART)
    86592  
Syphilis test, quantitative
    86593  
Antibody; cytomegalovirus (CMV)
    86644  
Encephalitis, Eastern equine
    86652  
Encephalitits, St. Louis
    86653  
Antibody Enterovirus
    86658  
HIV antibody, confirmatory test
    86689  
HIV-1
    86701  
HIV-2
    86702  
HIV-1 & HIV-2
    86703  
Rubella
    86762  
Rubeola
    86765  
Toxoplasma
    86777  
Toxoplasma, IgM
    86778  
Treponema pallidum, confirmatory test
    86781  
Varicella-zoster
    86787  
Antibody screen, RBC, each serum technique
    86850  

AHCA Contract No. FA523, Attachment I, Page 150 of 166

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

         
Blood typing; ABO
    86900  
Rh(D)
    86901  
RBC antigens, other than ABO or Rh (D), each
    86905  
Concentration (any type), for parasites, OVA, or tubercle bacillus (TB, AFB)
    87015  
Culture, bacterial, definitive; stool
    87045  
Culture, bacterial, definitive; throat or nose
    87060  
Culture, definitive, any other source
    87070  
Culture or direct bacterial identification method, each organism, by commercial
kit, any source except urine
    87071  
Culture, bacterial, any source, anaerobic (isolation)
    87075  
Anaerobe identification
    87076  
Culture, bacterial, screening only, for single organisms
    87081  
Culture, fungi, isolation (with or without presumptive identification); skin
    87101  
Culture, fungi, isolation (with or without presumptive identification); other
source, (except blood)
    87102  
Culture, fungi, blood
    87103  
Culture, fungi, definitive identification of each fungus (use in addition to
codes 87101, 87102, or 87103 when appropriate)
    87106  
Culture, tubercle or other acid-fast bacilli (TB, AFB, mycobacteria);
concentration plus isolation
    87116  
Culture, mycobacteria, definitive identification of each organism
    87118  
Culture, typing; gas liquid chromatography (GLC) method
    87143  
Culture, typing; serologic method, agglutination grouping, per antiserum
    87147  
Culture, typing; serologic method, speciation
    87151  
Culture, typing; precipitin method, grouping, per antiserum
    87155  
Culture, any source, additional identification methods required
    87163  
Endotoxin, bacterial (pyrogens); homogenization, tissue, for culture
    87176  
OVA and parasites, direct smears, concentration and identification
    87177  
Microbial identification, nucleic acid probes, each probe used
    88365  
Microbial identification, nucleic acid probes, each probe used; with
amplification, e.g. polymerase chain reaction (PCR)
    87179  
Sensitivity studies, antibiotic; agar diffusion method, per antibiotic
    87181  
Sensitivity studies, antibiotic; tubercle bacillus (TB, AFB), each drug
    87190  
Smear, primary source, with interpretation; routine stain for bacteria, fungi or
cell types
    87205  
Smear, primary source, with interpretation; fluorescent and/or acid fast stain
for bacteria, fungi or cell types
    87206  
Smear, primary source, with interpretation; special stain for inclusion bodies
or intracellular parasites (e.g. malaria, kala-azar, herpes)
    87207  
Smear, primary source, with interpretation; direct or concentrated, dry, for OVA
and parasites
    87207  
Smear, primary source, with interpretation; wet mount with simple stain, for
bacteria, fungi, OVA, and/or parasites
    87210  
Smear, primary source, with interpretation; wet and dry mount, for OVA and
parasites
    87211  
Tissue examination for fungi (e.g. KOH slide)
    87220  
Tissue culture inoculation and observation
    87252  
Tissue culture, additional studies
    87253  
Flow cytometry
    88180  
Viral load (AIDS)
    W1875  

AHCA Contract No. FA523, Attachment I, Page 151 of 166

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

EXHIBIT 110.2

Model Memorandum of Agreement between the __________________ Department of
Health County Health Department and the
________________________________________ (HMO).

1. This agreement is entered into between the State of Florida, Department of
Health ,
_______________________ County Health Department, hereinafter referred to as the
“CHD” and the _______________________________________ HMO hereinafter referred
to as the “HMO”, for the purpose of improving services to patients through
coordinated, cooperative health care interactions between the HMO and the CHD,
pursuant to section 409.9122, F.S.

2. Power and Authority of the CHD.

     Pursuant to chapter 154, F.S., the Department of Health county health
departments of Florida are responsible for the promotion of the public’s health,
the control and eradication of preventable diseases, and the provision of
primary health care for special populations. The CHD must comply with
established public health protocols and applicable state law when providing
health care services.

3. Power and Authority of the HMO.

     The HMO has contracted with the Agency for Health Care Administration
(hereinafter referred to as the “Agency”) as a Medicaid HMO provider. The HMO
must comply with all established requirements and applicable state law when
providing health care services.

4. The HMO agrees to:

     A. Reimburse without prior authorization, medical screenings for foster
care children and emergency shelter care children.

     B. In accordance with section 381.0407(4), F.S., reimburse without prior
authorization, the CHD for school-based urgent care services; and the diagnosis
and treatment of sexually transmitted disease and other communicable diseases,
such as tuberculosis and human immunodeficiency syndrome. This shall include the
clinical, medical and laboratory services provided by the CHD to an HMO patient.

     C. Offer the Healthy Start prenatal screen to each member who is pregnant.
(Section 383.14, F.S., 10J-8.010, F.A.C.)

     D. Refer all pregnant women meeting Healthy Start high risk screening
criteria to the local CHD for Healthy Start care coordination. (Section 383.14,
F.S., 19J-8.010, F.A.C.)

     E. Offer the Healthy Start postnatal (infant) screen to each woman for her
newborn. (Section 383.14, F.S., 10J-8.010 F.A.C.)

     F. Refer all infants meeting Healthy Start high risk screening criteria to
the local CHD for Healthy Start care coordination. (1OJ-8.010, F.A.C.)

     G. Refer all pregnant women, postpartum women (up to six months after
delivery), breastfeeding women (up to one year after delivery), infants and
children up to the age of five to the Special Supplemental Nutrition Program for
Women, Infants and Children (WIC) available through the local CHD.

     H. Reimburse without prior authorization services for a member’s
immunizations.

     I. Reimburse without prior authorization for family planning services and
related pharmaceuticals.

AHCA Contract No. FA523, Attachment I, Page 152 of 166

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

5. The CHD agrees to:

     A. Attempt to contact the HMO before providing health care services to
their members.

     B. Provide the plan with a copy of the member immunization record at the
time that the immunization is provided to the plan member. The CHD shall not
submit a claim for the immunization if the plan documents to the CHD that the
immunization has already been provided.

     C. Notify the HMO within      hours when HMO patients are treated in the
CHD.

     D. Forward to the HMO within      days all medical records relating to an
HMO patient being seen at the CHD.

     E. Refer HMO patients back to the HMO for ongoing primary care following
provision of services covered in this agreement.

6. Both parties mutually agree to:

     A. Make good faith effort to work in a cooperative manner.

     B. Forward any unresolved concerns involving the HMO and the CHD to the
Division of Medicaid.

     

--------------------------------------------------------------------------------

CHD Director/Administrator - signature
  Date

--------------------------------------------------------------------------------

CHD Director/Administrator - type or print name
   

--------------------------------------------------------------------------------

Authorized Representative of HMO - signature
  Date

--------------------------------------------------------------------------------

Authorized Representative of HMO - type or print name
   

AHCA Contract No. FA523, Attachment I, Page 153 of 166

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

EXHIBIT 110.3
SAMPLE MULTIPLE SIGNATURE VERIFICATION AGREEMENT

Account Number: _________

In consideration of the mutual promises and undertakings expressed herein, this
Agreement is entered into between ______________ Bank (“Bank”) and _________
Health plan (“Health plan”), effective as of the ________ day of
___________,2004.

1. Health plan is opening the Bank business investment account referenced by
number above (“the Account”), pursuant to the conditions contained in the
agreement entered between Health plan and the Office of the Director of
Medicaid, State of Florida Agency for Health Care Administration (“Medicaid”)
dated July 1,2004.

2. Pursuant to its agreement with Medicaid, Health plan desires, and Bank agrees
to provide, a “hold” on the account so that withdrawals may be made only by
properly authorized written request, and upon manual examination of the
requests, which service shall be subject to the terms and restrictions set forth
below.

3. Bank will only honor written requests for withdrawals which bear the
signatures of two authorized representatives of Medicaid and two signatures of
authorized representatives of Health plan. Medicaid and Health plan will provide
to Bank examples of the signatures of the authorized representatives.

4. Health plan will present the written, properly executed requests for
withdrawal to _________________ , at Bank, located at _____________________
___________, Florida,       , between the hours of 8:00 am and 4:00 pm, EST,
during banking business days. The request will contain the Account number, the
amount of the funds to be withdrawn, a description of the payee who shall
receive the funds, and the signatures of two authorized representatives of
Medicaid and two signatures of authorized representatives of Health plan.

5. Bank agrees to review the requests; draft the Account for the amount of the
requested withdrawal, and prepare a Bank Official Check in the withdrawn amount,
in accordance with the terms of the request. Bank agrees to undertake the above
and make the Check available to Health plan no later than the close of the
banking day following the banking day in which the request was presented to Bank
in accordance with Paragraph 4, above. [Optional language: Health plan agrees to
pay to Bank a fee of $5.00 for each Official Bank Check issued.]

6. Bank shall return to Health plan any request that does not meet the
above-described requirements. Bank shall have the sole discretion to determine
whether the requirements have been met.

7. Pursuant to its agreement with Medicaid, Health plan agrees that in the event
that Medicaid determines Health plan to be insolvent and notifies Bank of its
determination, Medicaid may make withdrawals on the account by two authorized
representatives of Medicaid, without authorized signatures from Health plan.
Bank shall not be responsible or liable for determining insolvency. Bank shall
not be required to permit withdrawals upon the sole order of Medicaid until
written notification is received from Medicaid at the address described in
Paragraph 4, and Bank has had a reasonable time to act thereon but in no event
later than two (2) business days.

8. Except to the extent that Bank is negligent in performing its duties under
this Agreement, Health plan shall indemnify and hold Bank harmless against any
claim, loss, liability, damage, cost or expense (including reasonable attorneys’
fees incurred by Bank) arising out of or in any way relating to Bank’s
compliance with the terms of this Agreement.

9. This Agreement shall supplement the Bank Deposit Agreement, any corporate or
other resolution of Health plan relating to the Account, and any other
agreements or terms affecting the Account. All legal rights and obligations of
Health plan and Bank under such other documents and pursuant to any applicable
laws and banking regulations shall remain in effect, except as expressly
modified by this Agreement.

AHCA Contract No. FA523, Attachment I, Page 154 of 166

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

10. This Agreement shall be executed by all currently authorized signers on the
Account, and it shall continue in effect notwithstanding any subsequent change
of authorized signers, and without any requirement that it be re-executed or
amended.

11. This Agreement may be terminated at any time by Bank or Health plan,
provided Health plan provides Bank written approval from Medicaid, and provided
that the indemnification provision of paragraph 7 above shall continue in effect
after any such termination with respect to any withdrawals or requests handled
by Bank prior to such termination. This Agreement shall be binding upon and
shall inure to the benefit of any successors and assigns of Health plan,
Medicaid, and Bank.

The undersigned parties have executed this Agreement through their duly
authorized representatives as of the date shown above.

BANK

     
By:
   

 

--------------------------------------------------------------------------------

 
Title:
   

 

--------------------------------------------------------------------------------

 

HEALTH PLAN

     
By:
   

 

--------------------------------------------------------------------------------

 
Title:
   

HEALTH PLAN’S CERTIFICATION OF AUTHORITY

The undersigned hereby certifies that: (1) (s)he is the Secretary of
       Health plan; and (2) the foregoing Agreement is consistent with any
corporate or other resolution(s) of Health plan previously or contemporaneously
provided to Bank.

     
By:
   

 

--------------------------------------------------------------------------------

 
Title:


   
Date of Certification:
   

 

--------------------------------------------------------------------------------

 

[Affix corporate seal]

AUTHORIZED SIGNATURES

     
HEALTH PLAN
  AGENCY FOR HEALTH CARE ADMINISTRATION

--------------------------------------------------------------------------------

Title
 

--------------------------------------------------------------------------------

Director of Medicaid
Print Name:

--------------------------------------------------------------------------------

  Print Name:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Title
 

--------------------------------------------------------------------------------

Bureau of Managed Health Care, Chief
Print Name:

--------------------------------------------------------------------------------

  Print Name:

--------------------------------------------------------------------------------

Title
 

--------------------------------------------------------------------------------

Bureau of Managed Health Care, Operations
Print Name:

--------------------------------------------------------------------------------

  Administrator
Print Name:

AHCA Contract No. FA523, Attachment I, Page 155 of 166

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

EXHIBIT 110. 4

FRAIL/ELDERLY PROGRAM

110.4.1 Frail/Elderly Program (expanded service)

The purpose of the frail/elderly portion of a Medicaid HMO is to provide,
coordinate and manage services for the frail and elderly who need services to
prevent or delay placement in a nursing home. A variety of mandatory and
supportive services shall be available to members to achieve this goal. The plan
shall also conduct quality of care projects for the frail/elderly component as
required by section 20.12, Quality Improvement. In order to be eligible for the
frail/elderly program, beneficiaries must be:



  a.   Assessed by CARES as having met nursing home level of care and in need of
a service(s) to live in their homes or in the homes of relatives or caregivers
as an alternative to being placed in a nursing home facility     b.   21 years
of age or older     c.   An SSI beneficiary     d.   Ineligibility criteria are
listed in Section 10.3, Ineligible Recipients.

                      110.4.2 Mandatory Service Requirements (Frail/Elderly)

The plan shall provide comprehensive and medically necessary health care
services pursuant to this contract. The plan shall maintain a maximum ratio of
1:40 (case manager to enrollees). A case manager shall be assigned to each
enrollee. A case manager shall be responsible for arranging all program service
provisions and implementing the service prescription appropriate to the plan of
care. For dually eligible plan members, case managers are responsible for
long-term care service planning and for developing and carrying out strategies
to coordinate the delivery of all acute and long-term care services.



  a.   Plan of Care — The plan shall perform a needs assessment and develop a
plan of care for each member. The plan of care must be based on a comprehensive
assessment of the enrollee’s health status, physical and cognitive functioning,
environment, and social supports. The plan shall not impose service limitations
based solely on the members’ place of residence. The plan of care must detail
all interventions designed to address specific barriers to independent
functioning. The plan must clearly identify barriers to the enrollee and
caregivers, if applicable. The case manager must discuss barriers and explore
potential solutions with the enrollee and caregivers when applicable. In
developing the plan of care the plan must:



  1.   Assess the immediacy of the new enrollee’s services needs and include a
description of the member’s condition (e.g., Activities of Daily Living,
(ADL) and Instrumental Activities of Daily Living (IADL) limitations,
incontinence, cognitive impairment, arthritis, high blood pressure), as
identified through an appropriate comprehensive assessment and a medical history
review.     2.   Identify any existing care plans and service providers and
assess the adequacy of current services.     3.   Ensure that the care plan
contains, at minimum, information about the enrollee’s medical condition, the
type of services to be furnished, the amount, frequency and duration of each
service, and the type of provider to furnish each service.     4.   Ensure that
treatment interventions address identified problems, needs and conditions in
consultation with the enrollee and, as appropriate, the enrollee’s legal
guardian or caregiver.

AHCA Contract No. FA523, Attachment I, Page 156 of 166

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



  5.   Ensure that, at minimum, a quarterly review of the plan of care occurs to
determine the appropriateness and adequacy of services and to ensure that the
services furnished are consistent with the nature and severity of the enrollee’s
needs.     6.   Ensure that a face-to-face review of the care plan is performed
through contact with the enrollee at least every six months to determine the
appropriateness and adequacy of services and to ensure that the services
furnished are consistent with the nature and severity of the enrollee’s needs.  
  7.   Ensure that the care plan is reviewed sooner than the minimum required
time frame if, in the opinion of the medical professionals involved in the care
of the enrollee, there is reason to believe significant changes have occurred in
the enrollee’s condition or in the services the enrollee receives. The care plan
shall also be reviewed if an enrollee or an enrollee’s legal representative
requests another review due to the changes in the enrollee’s physical or mental
condition.     8.   Primary caregivers, family, neighbors and other volunteers
will be integrated into an enrollee’s plan of care when it is determined through
multi-disciplinary assessment and care planning that these volunteer services
would improve the enrollee’s capability to live safely in the home setting and
are agreed to by the enrollee.     9.   Revise the plan of care in consultation
with the enrollee, the caregiver and, when feasible, the primary care physician.
If the member is dually-eligible and the primary care physician is not under
contract with the plan to deliver services to the enrollee, an effort must be
made to obtain the physician’s input regarding care plan revisions. Changes in
service provision resulting from a care plan review must be implemented within
ten calendar days of the review date.

b. Coordination of Care/Case Management.

The plan is responsible for assessing, planning, and managing the care and
services provided to members. The plan shall:



  1.   Develop a systematic process for coordinating care with organizations
which are not part of the plan’s network.     2.   Develop procedures that
ensure acute care services and program services for the plan’s Medicaid only
members are coordinated with the member’s primary care provider.     3.  
Develop protocols that ensure acute care services and program services for
beneficiaries who receive their medical care from the Medicare fee-for-service
system are coordinated to the maximum extent feasible with the member’s treating
physicians and other care providers.     4.   Ensure coordination with the
medical, nursing or administrative staff designated by the facility to ensure
that the plan’s assisted living or nursing facility enrolled members have timely
and appropriate access to the plan’s providers and to coordinate care between
those providers and the facility’s providers.     5.   Facilitate and coordinate
the enrollee gaining referral and receiving access to other needed services and
agencies outside the plan’s network.     6.   Work to ensure the maintenance or
creation of an enrollee’s informal network of caregivers and service providers.
    7.   Develop a system of case management which the plan shall use for the
identification of the individual member’s needs, development of immediate and
long-term goals, and arrangements and monitoring of services for as long as
necessary to meet the established goals for the member.     8.   Components
essential to the case management system are:

AHCA Contract No. FA523, Attachment I, Page 157 of 166

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



  a.   Outreach, including information distribution;     b.   Intake and
referral;     c.   Diagnosis and evaluation;     d.   Needs assessment;     e.  
Plan of care development;     f.   Resource assessment;     g.   Plan
implementation;     h.   Routine monitoring of providers by appropriate staff;  
  i.   Progress reports;     j.   Reassessment and revision of plan; and     k.
  Routine conferences or meetings of the care team with formal methods of
communicating changes to all concerned.



  c.   Adaptive Equipment — These services are physical adaptations to the home
that include grab bars, cushioned grips, ramps, modification of bathroom
facilities and other minor adaptations and equipment which assist the member’s
caregiver in providing supportive care and allow the member to remain
independent, able to perform ADLs, and/or reduces the risk of falls without
which the enrollee’s safety in the home may be at risk.     d.   Adult Day
Health Care — This is a center-based program which assures a protective
environment for frail elders and disabled adults. It provides preventive,
remedial, and restorative services, in addition to therapeutic recreation and
nutrition services. For example, physical, occupational, and speech therapies
indicated in the enrollee’s plan of care are furnished as components of this
service. In addition, physician services, nursing services, social work services
and transportation services may also be included.     e.   Homemaker/Personal
Care — These are services which help the member manage activities of daily
living (ADLs) and instrumental ADLs. This service includes preparation of meals,
but not the cost of meals themselves. This service may also include housekeeping
chores such as bed making, dusting and vacuuming, which are incidental to the
care furnished or are essential to the health and welfare of the enrollee rather
than the enrollee’s family.     f.   Supplies — These include items like
disposable diapers, pads, ointments, or other items as deemed necessary by the
plan.     g.   Home Health Services — These are services which provide medically
necessary care to an eligible Medicaid recipient whose medical condition,
illness or injury requires the care to be delivered in the recipient’s place of
residence. Physician ordered and maintained under the direction of the attending
physician, home health services must be provided by qualified staff and
consistent with accepted standards of medical and nursing practice in execution
of an individualized, written physician-approved plan of care. The medical need
for home health care shall be identified with appropriate nursing interventions
resulting in expected health outcomes. The plan shall contract for their member
needs with a sufficient number of home health agencies licensed in accordance
with Chapter 400, Part IV, F.S. and Chapter 59A-8, F.A.C.

AHCA Contract No. FA523, Attachment I, Page 158 of 166

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

110.4.2.1 Nursing Facility Placement (Frail/Elderly)

The plan shall adequately network with nursing facility providers to maintain
sufficient bed census capable to ensure access to their enrolled members. The
plan shall provide at a minimum choice of two or more nursing facilities within
a 15 mile radius or 30 minute drive within the enrollee’s zip code of residence
and service area. The plan shall also contract with nursing facilities having
most recent Licensure & Certification Survey ratings of satisfactory or above
from the Agency’s Division of Health Quality Assurance, and make a good faith
effort to contract with out of network nursing facility providers where or when
necessary. The plan shall disclose the choices of approved nursing facilities in
the Member Services Handbook.

For members who require the level of care provided in a nursing facility, the
plan shall admit the members to a nursing facility which participates in
Medicaid, accepts the members at the appropriate level of care, has a written
agreement with the plan to accept members under plan sponsorship, agrees to keep
the members under plan sponsorship, and agrees to maintain the members if
sponsorship is transferred to Medicaid fee-for-service nursing facility program.

The plan is responsible for continuing to provide all covered services which the
member needs and which are not included in the nursing home rate. The plan shall
be liable for the costs of the nursing facility care for the time specified in
the contract with the Agency. The member will continue to be enrolled in the
plan for the duration of the contract and through recontracting, excepting
disenrollments as described in section 30.11.2.1, Frail/Elderly Disenrollment.

110.4.2.2 Quality of Care (Frail/Elderly)



  a.   Quality of Care Projects: The plan is responsible for operating an
ongoing quality management program which includes quality assessment an
performance improvement, in accordance with federal and State requirements. The
plan shall monitor the quality appropriateness and effectiveness of enrollee
home and community based services. The plan must also participate in annual
external quality reviews conducted by the External Quality Review Organization
vendor. The plan must conduct quality of care projects to monitor the quality,
appropriateness, and effectiveness of enrollee care in the Frail/Elderly
program. These projects must include quarterly reviews of long-term care records
of enrollees who have received services during the previous quarter. Review
elements include management of diagnosis, appropriateness and timeliness of
care, comprehensiveness of and compliance with the plan of care, and evidence of
special screening for, and monitoring of, high-risk persons and conditions.    
    The projects must:

1. Target specific conditions and health service delivery issues appropriate to
enrollees for focused monitoring and evaluation.

2. Use clinical care standards or practice guidelines to objectively evaluate
health services delivery issues and the care the contractor delivers or rails to
deliver for acute and long-term care conditions.

3. Use quality indicators derived from the clinical care standards or practice
guidelines to screen and monitor care and services delivered.

4. The selection of conditions and issues to study should be based on member
profile data and focus on areas of concern in the care of the frail elders; for
example: falls, incontinence, dementia, depressions, congestive heart failure,
inadequate family care, family caregiver stress, family conflict, out-of-home
placements, alcohol problems, and problems of compliance in procedures of
medical treatment.

AHCA Contract No. FA523, Attachment I, Page 159 of 166

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



  b.   The plan must annually develop at least two specific quality goals and
provide documentation on each project, describing:



  1.   The objective;     2.   The expected outcomes;     3.   A brief
justification with background on each objective;     4.   How each quality goal
will be measured;     5.   The target population;     6.   The method of
evaluating change in the quality goals;     7.   Communication process; and,    
8.   Documentation requirements.



  c.   The plan must ensure that sufficient quality management resources
(skilled staff and resources) specifically trained to handle a quality
Frail/Elderly program. The staff shall have access to people with expertise in
the following areas:



  1.   Quality Management Director: an identified senior-level director who will
oversee all quality management and performance-improvement activities. The
quality management director must have expertise in geriatric care.     2.  
Medical Director: a medical director with a current active license by Florida
Board of Medicine with geriatric expertise and experience in geriatric care.    
3.   Geriatrician: a qualified geriatrician, with a current active license by
Florida Board of Medicine and further certified in Geriatric Medicine, who will
be responsible for establishing and monitoring the implementation and
administration of geriatric management protocols to support geriatric practice.
    4.   Behavioral Health Clinician: a qualified behavioral health clinician,
with expertise in geriatric service, who will be responsible for establishing
behavioral health protocols and providing specialized support to primary care
physicians and primary care therapists.



  d.   Continuous Quality Improvement: All clinical and non-clinical aspects of
plan management must be based on principles of Continuous Quality Improvement
(CQI). Continuous quality improvement is defined in section 100.0, Glossary. The
quality management program must:



  1.   Recognize that opportunities for improvement are unlimited;     2.   Be
data driven;     3.   Rely heavily on enrollee input;     4.   Rely heavily on
input from all employees of the plan and its subcontractors; and     5.  
Require measurement of effectiveness, continuing development, and implementation
of improvements as appropriate.



  e.   The plan shall develop and periodically review written guidelines,
procedures and protocols on areas of concern in the care of the frail/elderly.

The plan may be granted an extension period for implementing the new quality
requirements.

110.4.3 Expanded Supportive Services Requirements (Frail/Elderly)

The plan shall provide other supportive services as deemed necessary. Services
which are especially useful with this population include:

AHCA Contract No. FA523, Attachment I, Page 160 of 166

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



  a.   Caregiver Training — Services designed to increase the ability of family
and caregivers to care for the member.     b.   Emergency Alert Response
Services — Such services monitor the safety of individuals in their own homes
which will alert and dispatch qualified assistance to the member when in need.  
  c.   Expanded Home Health — Services incorporating health and medical
services, including nutrition, occupational, physical, and speech therapies,
supervised by a health professional including a registered nurse or a medical
doctor. Such services must be provided in compliance with applicable Florida
statutes and rules.     d.   Financial Education — Services which include
training, counseling and assistance with personal financial management
particularly to help the member avoid financial exploitation.     e.   Identity
Bracelets — A bracelet that identifies the member and includes a phone number to
call to get additional information about the member. This is particularly useful
for people with cognitive deficits, or those who wander and become disoriented.
    f.   Pharmaceutical Management — Services provided by an appropriately
trained and licensed practitioner. This service is designed to help the member
and the team gain the most value from any pharmaceutical regimen and helps the
member use medication correctly. It includes an assessment of over-the-counter
or home remedies the member uses that may impact on the member’s care,
treatment, or which may interact with other prescribed medications.     g.  
Respite — Services provided to relieve the caregiver temporarily of the
responsibilities of care giving and supervision. Providers of this service must
be licensed as required under Florida Statutes.

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.

AHCA Contract No. FA523, Attachment I, Page 161 of 166

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

EXHIBIT 110.5

Florida Patient’s Bill of Rights and Responsibilities
381.026, F.S.

(1) SHORT TITLE. This section may be cited as the “Florida Patient’s Bill of
Rights and Responsibilities.”

(2) DEFINITIONS. As used in this section, the term:

     (a) “Health care facility” means a facility licensed under chapter 395.

     (b) “Health care provider” means a physician licensed under chapter 458, an
osteopathic physician licensed under chapter 459, or a podiatrist licensed under
chapter 461.

     (c) “Responsible provider” means a health care provider who is primarily
responsible for patient care in a health care facility or provider’s office.

(3) PURPOSE. It is the purpose of this section to promote the interests and
well-being of the patients of health care providers and health care facilities
and to promote better communication between the patient and the health care
provider. It is the intent of the Legislature that health care providers
understand their responsibility to give their patients a general understanding
of the procedures to be performed on them and to provide information pertaining
to their health care so that they may make decisions in an informed manner after
considering the information relating to their condition, the available treatment
alternatives, and substantial risks and hazards inherent in the treatments. It
is the intent of the Legislature that patients have a general understanding of
their responsibilities toward health care providers and health care facilities.
It is the intent of the Legislature that the provision of such information to a
patient eliminate potential misunderstandings between patients and health care
providers. It is a public policy of the state that the interests of patients be
recognized in a patient’s bill of rights and responsibilities and that a health
care facility or health care provider may not require a patient to waive his
rights as a condition of treatment. This section shall not be used for any
purpose in any civil or administrative action and neither expands nor limits any
rights or remedies provided under any other law.

(4) RIGHTS OF PATIENTS. Each health care facility or provider shall observe the
following standards:

     (a) Individual dignity.

          1. The individual dignity of a patient must be respected at all times
and upon all occasions.

          2. Every patient who is provided health care services retains certain
rights to privacy, which must be respected without regard to the patient’s
economic status or source of payment for his care. The patient’s rights to
privacy must be respected to the extent consistent with providing adequate
medical care to the patient and with the efficient administration of the health
care facility or provider’s office. However, this subparagraph does not preclude
necessary and discreet discussion of a patient’s case or examination by
appropriate medical personnel.

          3. A patient has the right to a prompt and reasonable response to a
question or request. A health care facility shall respond in a reasonable manner
to the request of a patient’s health care provider for medical services to the
patient. The health care facility shall also respond in a reasonable manner to
the patient’s request for other services customarily rendered by the health care
facility to the extent such services do not require the approval of the
patient’s health care provider or are not inconsistent with the patient’s
treatment.

          4. A patient in a health care facility has the right to retain and use
personal clothing or possessions as space permits, unless for him to do so would
infringe upon the right of another patient or is medically or programmatically
contraindicated for documented medical, safety, or programmatic reasons.

     (b) Information.

          1. A patient has the right to know the name, function, and
qualifications of each health care provider who is providing medical services to
the patient. A patient may request such information from his responsible
provider or the health care facility in which he is receiving medical services.

          2. A patient in a health care facility has the right to know what
patient support services are available in the facility.

          3. A patient has the right to be given by his health care provider
information concerning diagnosis, planned course of treatment, alternatives,
risks, and prognosis, unless it is medically inadvisable or impossible to give
this information to the patient, in which case the information must be given to
the patient’s guardian or a person designated as the patient’s representative. A
patient has the right to refuse this information.

          4. A patient has the right to refuse any treatment based on
information required by this paragraph, except as otherwise provided by law. The
responsible provider shall document any such refusal.

AHCA Contract No. FA523, Attachment I, Page 162 of 166

AHCA Form 2100-0003 (Rev. APR04)





--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

          5. A patient in a health care facility has the right to know what
facility rules and regulations apply to patient conduct.

          6. A patient has the right to express grievances to a health care
provider, a health care facility, or the appropriate state licensing agency
regarding alleged violations of patients’ rights. A patient has the right to
know the health care provider’s or health care facility’s procedures for
expressing a grievance.

          7. A patient in a health care facility who does not speak English has
the right to be provided an interpreter when receiving medical services if the
facility does not have a person readily available who can interpret on behalf of
the patient.

     (c) Financial information and disclosure.

          1. A patient has the right to be given, upon request, by the
responsible provider, his designee, or a representative of the health care
facility full information and necessary counseling on the availability of known
financial resources for the patient’s health care.

          2. A health care provider or a health care facility shall, upon
request, disclose to each patient who is eligible for Medicare, in advance of
treatment, whether the health care provider or the health care facility in which
the patient is receiving medical services accepts assignment under Medicare
reimbursement as payment in full for medical services and treatment rendered in
the health care provider’s office or health care facility.

          3. A health care provider or a health care facility shall, upon
request, furnish a person, prior to provision of medical services, a reasonable
estimate of charges for such services. Such reasonable estimate shall not
preclude the health care provider or health care facility from exceeding the
estimate or making additional charges based on changes in the patient’s
condition or treatment needs.

          Each licensed facility not operated by the state shall make available
to the public on its Internet website or by other electronic means a description
of and a link to the performance outcome and financial data that is published by
the agency pursuant to s. 408.05(3)(1). The facility shall place a notice in the
reception area that such information is available electronically and the website
address. The licensed facility may indicate that the pricing information is
based on a compilation of charges for the average patient and that each
patient’s bill may vary from the average depending upon the severity of illness
and individual resources consumed. The licensed facility may also indicate that
the price of service is negotiable for eligible patients based upon the
patient’s ability to pay.

          5. A patient has the right to receive a copy of an itemized bill upon
request. A patient has a right to be given an explanation of charges upon
request.

     (d) Access to health care.

          1. A patient has the right to impartial access to medical treatment or
accommodations, regardless of race, national origin, religion, physical
handicap, or source of payment.

          2. A patient has the right to treatment for any emergency medical
condition that shall deteriorate from failure to provide such treatment.

     (e) Experimental research.

          In addition to the provisions of section 766.103, F.S., a patient has
the right to know if medical treatment is for purposes of experimental research
and to consent prior to participation in such experimental research. For any
patient, regardless of ability to pay or source of payment for his care,
participation must be a voluntary matter; and a patient has the right to refuse
to participate. The patient’s consent or refusal must be documented in the
patient’s care record.

     (f) Patient’s knowledge of rights and responsibilities.



    In receiving health care, patients have the right to know what their rights
and responsibilities are.

(5) RESPONSIBILITIES OF PATIENTS. Each patient of a health care provider or
health care facility shall respect the health care provider’s and health care
facility’s right to expect behavior on the part of patients which, considering
the nature of their illness, is reasonable and responsible. Each patient shall
observe the responsibilities described in the following summary.

(6) SUMMARY OF RIGHTS AND RESPONSIBILITIES. Any health care provider who treats
a patient in an office or any health care facility that admits and treats a
patient shall adopt and make public, in writing, a statement of the rights and
responsibilities of patients, including:

AHCA Contract No. FA523, Attachment I, Page 163 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

 

     
July 2004
  Medicaid HMO Contract

SUMMARY OF THE FLORIDA PATIENT’S BILL OF RIGHTS AND RESPONSIBILITIES

Florida law requires that your health care provider or health care facility
recognize your rights while you are receiving medical care and that you respect
the health care provider’s or health care facility’s right to expect certain
behavior on the part of patients. You may request a copy of the full text of
this law from your health care provider or health care facility. A summary of
your rights and responsibilities follows:

     A patient has the right to be treated with courtesy and respect, with
appreciation of his individual dignity, and with protection of his need for
privacy.

     A patient has the right to a prompt and reasonable response to questions
and requests.

     A patient has the right to know who is providing medical services and who
is responsible for his care.

     A patient has the right to know what patient support services are
available, including whether an interpreter is available if he does not speak
English.

     A patient has the right to know what rules and regulations apply to his
conduct.

     A patient has the right to be given by his health care provider information
concerning diagnosis, planned course of treatment, alternatives, risks, and
prognosis.

     A patient has the right to refuse any treatment, except as otherwise
provided by law.

     A patient has the right to be given, upon request, full information and
necessary counseling on the availability of known financial resources for his
care.

     A patient who is eligible for Medicare has the right to know, upon request
and in advance of treatment, whether the health care provider or health care
facility accepts the Medicare assignment rate.

     A patient has the right to receive, upon request, prior to treatment, a
reasonable estimate of charges for medical care.

     A patient has the right to receive a copy of a reasonably clear and
understandable, itemized bill and, upon request, to have the charges explained.

     A patient has the right to impartial access to medical treatment or
accommodations, regardless of race, national origin, religion, physical
handicap, or source of payment.

     A patient has the right to treatment for any emergency medical condition
that shall deteriorate from failure to provide treatment.

     A patient has the right to know if medical treatment is for purposes of
experimental research and to give his consent or refusal to participate in such
experimental research.

     A patient has the right to express grievances regarding any violation of
his rights, as stated in Florida law, through the grievance procedure of the
health care provider or health care facility which served him and to the
appropriate state licensing agency.

     A patient is responsible for providing to his health care provider, to the
best of his knowledge, accurate and complete information about present
complaints, past illnesses, hospitalizations, medications, and other matters
relating to his health.

     A patient is responsible for reporting unexpected changes in his condition
to his health care provider.

     A patient is responsible for reporting to his health care provider whether
he comprehends a contemplated course of action and what is expected of him.

     A patient is responsible for following the treatment plan recommended by
his health care provider.

     A patient is responsible for keeping appointments and, when he is unable to
do so for any reason, for notifying the health care provider or health care
facility.

     A patient is responsible for his actions if he refuses treatment or does
not follow the health care provider’s instructions.

     A patient is responsible for assuring that the financial obligations of his
health care are fulfilled as promptly as possible.

     A patient is responsible for following health care facility rules and
regulations affecting patient care and conduct.

AHCA Contract No. FA523, Attachment I, Page 164 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract

EXHIBIT 110.6
Memorandum of Understanding between School District and HMO



I.   General

     This agreement is entered into between the      County School District,
hereinafter referred to as the “School District” and      hereinafter referred
to as the “HMO”, for the purpose of improving services to students qualified
under the Medicaid certified school match program through coordinated,
cooperative health care interaction between the school district and the HMO.

Both parties understand and agree that coordinating the health care needs and
treatment of Medicaid eligible students is critical to providing quality
services within and outside the school setting, and preventing possible
duplication of medical services. Both parties devote their efforts to continuity
and quality of care in pursuit of the students’ needs for health care services
as required by Florida law.



II.   Power and Authority of the School District Regarding the Certified School
Match Program Reimbursement through Medicaid:

     Pursuant to sections 409.9071 and 236.0812, Florida Statutes, and chapter
59G, Florida Administrative Code, School Districts in the State of Florida are
eligible to receive Medicaid fee-for-service reimbursement for certain services
provided to Medicaid-eligible students under the Medicaid certified school match
program. These health care services are physical therapy, speech-language
pathology, respiratory therapy, augmentative and communicative devices, nursing,
medication administration and behavioral health (psychology, social work, etc).
In addition, Medicaid reimburses transportation as a related service under the
certified school match program.

III. Power and Authority of the HMO Regarding the Certified School Match Program
Reimbursement through Medicaid:

     The HMO has contracted with AHCA as a Medicaid HMO provider. The HMO must
comply with all established contract requirements and applicable state and
federal law when providing health care services. In accordance with section
409.9122, Florida Statutes, the HMO shall make a good faith effort to execute an
agreement with a School District for services authorized by Florida law.

IV. The School District agrees to the following:

     1. Request parents or legal guardians to sign a release form for the
release of medical records, plan of care and Individual Education Plan (IEP) or
Family Support Plan (FSP) to the HMO for Medicaid certified school match
services.

     2. Refer students to the HMO for ongoing primary care services.

     3. Provide the HMO with a plan of care regarding the student’s plan of
treatment within days of plan of care development, provided the School District
has received the parent’s or legal guardian’s signed release of records.

     4. Forward to the HMO either a summary of services or the medical records
relating to the health care services provided under the Medicaid certified
school match program to an HMO student member upon request by the HMO within
   days after the HMO patient is treated in the school, or on a quarterly basis,
as agreed upon between the School District and the HMO.

     5. Forward any unresolved health care concerns regarding the student,
including concerns which require continuity of treatment during school vacation,
to the HMO.

     6. Provide a contact person to the HMO for coordinating services.

AHCA Contract No. FA523, Attachment I, Page 165 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

     
July 2004
  Medicaid HMO Contract



7.   As appropriate, include a representative of the HMO in staffing for the IEP
or FSP for each student covered under the Medicaid certified school match
program unless there is objection from a parent/guardian. In instances where the
HMO does not attend the IEP meeting, the School District will provide other
methods of communicating the student’s health care needs.

V. The Medicaid HMO Agrees to the Following:

     1. Provide an HMO contact person to the schools who is responsible for
coordination of services.

     2. Refer students to primary care providers for ongoing services.

     3. As appropriate, participate in IEP or FSP staff meetings, review
documentation received from the School District, and take action to ensure
coordination of care.

     4. Release medical records to the school upon receiving the parent’s or
guardian’s consent for such release.

VI. Both Parties Agree to:

A. Make good faith effort to work in a cooperative manner.

B. Forward any unresolved concerns involving the HMO and the School District to
the appropriate Agency area Bureau of Managed Health Care office, as
appropriate.

VII.This agreement shall take effect ___________________________

and shall remain in effect until terminated by either party, by written notice
to the other party upon certified or registered mail received.

     
____________________________________
School District
   
 
   
____________________________________
Authorized Representative of School District
  Date
 
   
____________________________________
HMO
   
 
   
____________________________________
Authorized Representative of HMO
  Date

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.

AHCA Contract No. FA523, Attachment I, Page 166 of 166

AHCA Form 2100-0003 (Rev. APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

ATTACHMENT II
FINANCIAL AND COMPLIANCE AUDIT

The administration of resources awarded by the Agency for Health Care
Administration to the recipient may be subject to audits and/or monitoring by
the Agency as described in this section.

MONITORING

In addition to reviews of audits conducted in accordance with OMB Circular A-133
and Section 215.97, F.S., as revised (see “AUDITS” below), monitoring procedures
may include, but not be limited to, on-site visits by Agency staff, limited
scope audits as defined by OMB Circular A-133, as revised, and/or other
procedures. By entering into this agreement, the recipient agrees to comply and
cooperate with any monitoring procedures/processes deemed appropriate by the
Agency. In the event the Agency determines that a limited scope audit of the
recipient is appropriate, the recipient agrees to comply with any additional
instructions provided by the Agency to the recipient regarding such audit. The
recipient further agrees to comply and cooperate with any inspections, reviews,
investigations, or audits deemed necessary by the Comptroller or Auditor
General.

AUDITS

PART I: FEDERALLY FUNDED

This Attachment is applicable if the recipient is a State or local government or
a non-profit organization as defined in OMB Circular A-133, as revised.



1.   In the event that the recipient expends $300,000 or more in Federal awards
in its fiscal year, the recipient must have a single or program-specific audit
conducted in accordance with the provisions of OMB Circular A-133, as revised.
PART VI of this agreement indicates Federal resources awarded through the
Agency. In determining the Federal awards expended in its fiscal year, the
recipient shall consider all sources of Federal awards, including Federal
resources received from the Agency. The determination of amounts of Federal
awards expended should be in accordance with the guidelines established by OMB
Circular A-133, as revised. An audit of the recipient conducted by the Auditor
General in accordance with the provisions of OMB Circular A-133, as revised,
will meet the requirements of this part.   2.   In connection with the audit
requirements addressed in Part I, paragraph 1., the recipient shall fulfill the
requirements relative to auditee responsibilities as provided in Subpart C of
OMB Circular A-133, as revised.   3.   If the recipient expends less than
$300,000 in Federal awards in its fiscal year, an audit conducted in accordance
with the provisions of OMB Circular A-133, as revised, is not required. In the
event that the recipient expends less than $300,000 in Federal awards in its
fiscal year and elects to have an audit conducted in accordance with the
provisions of OMB Circular A-133, as revised, the cost of the audit must be paid
from non-Federal resources (i.e., the cost of such an audit must be paid from
recipient resources obtained from other than Federal entities).   4.  
Information concerning this section can be found on the Federal Office of
Management and Budget Web page at: http:llwww.whitehouse.gov/omb/index

PART II: STATE FUNDED

This part is applicable if the recipient is a non-state entity as defined by
Section 215.97(2)(1), Florida Statutes.



1.   In the event that the recipient expends a total amount of State Financial
Assistance (i.e., State financial assistance provided to the recipient to carry
out a State project) equal to or in excess of $300,000 in any fiscal year of
such recipient, the recipient must have a State single or project-specific audit
for such fiscal year in accordance with Section 215.97, Florida Statutes;
applicable rules of the Executive Office of the Governor and the Comptroller,
and Chapters 10.550 (local governmental entities) or 10.650 (nonprofit and
for-profit organizations), Rules of the Auditor General. PART VI of this
agreement indicates State Financial Assistance awarded through the Agency by
this agreement. In determining the State Financial Assistance expended in its
fiscal year, the recipient shall consider all sources of State Financial
Assistance, including State Financial Assistance received from the Agency, other
state agencies, and other non-state entities. State Financial Assistance does
not include Federal direct or pass-through awards and resources received by the
non-state entity for Federal program matching requirements.

AHCA Contract No. FA523, Attachment II, Page 1 of 3

 



--------------------------------------------------------------------------------



 



Exhibit 10.25



2.   In connection with the audit requirements addressed in Part II, paragraph
1, the recipient shall ensure that the audit complies with the requirements of
Section 215.97(7), Florida Statutes. This includes submission of a financial
reporting package as defined by Section 215.97(2)(d), Florida Statutes, and
Chapters 10.550 (local governmental entities) or 10.650 (nonprofit and
for-profit organizations), Rules of the Auditor General.   3.   If the recipient
expends less than $300,000 in State Financial Assistance in its fiscal year, an
audit conducted in accordance with the provisions of Section 215.97, Florida
Statutes, is not required. In the event that the recipient expends less than
$300,000 in State Financial Assistance in its fiscal year and elects to have an
audit conducted in accordance with the provisions of Section 215.97, Florida
Statutes, the cost of the audit must be paid from the nonstate entity’s
resources (i.e., the cost of such an audit must be paid from the recipient’s
resources obtained from other than State entities).   4.   Information
concerning this section can be found on the State of Florida Web page at:
http://www.myflorida. com/myflorida/government/governorinitiatives/fs aa/

PART III: OTHER AUDIT REQUIREMENTS



1.   45 CFR, Part 74.26(d) extends OMB requirements, as stated in Part I above,
to for-profit organizations.

PART IV: REPORT SUBMISSION



1.   Copies of reporting packages for audits conducted in accordance with OMB
Circular A-133, as revised, and required by PART I of this agreement shall be
submitted, when required by Section .320 (d), OMB Circular A-133, as revised, by
or on behalf of the recipient directly to each of the following:



A.   The Agency for Health Care Administration at the following address:

     See AHCA Standard Contract document, Section III,C,1



B.   The Federal Audit Clearinghouse designated in OMB Circular A-133, as
revised (the number of copies required by Sections .320 (d)(1) and (2), OMB
Circular A-133, as revised, should be submitted to the Federal Audit
Clearinghouse), at the following address:

Federal Audit Clearinghouse
Bureau of the Census
1201 East 10th Street
Jeffersonville, IN 47132



C.   Other Federal agencies and pass-through entities in accordance with
Sections .320 (e) and (f), OMB Circular A-133, as revised.



2.   Pursuant to Section .320 (f), OMB Circular A-133, as revised, the recipient
shall submit a copy of the financial reporting package described in Section .320
(c), OMB Circular A-133, as revised, and any management letters issued by the
auditor, to the Agency at the following address:



A.   The Agency for Health Care Administration at the address indicated in the
Standard Contract document, Section III, C, 1.   B.   To the Federal Agency or
pass-through entity making the request for a copy of the reporting package.



3.   Copies of financial reporting packages required by PART II of this
agreement shall be submitted by or on behalf of the recipient directly to each
of the following:



A.   The Agency for Health Care Administration at the address indicated in the
Standard Contract document, Section III, C,1.   B.   The Auditor General’s
Office at the following address:

Auditor General’s Office
Room 401, Pepper Building
111 West Madison Street
Tallahassee,
Florida 32399-1450

 



--------------------------------------------------------------------------------



 



Exhibit 10.25



4.   Copies of reports or management letters required by PART III of this
agreement shall be submitted by or on behalf of the recipient directly to:



A.   The Agency for Health Care Administration at the address indicated in the
Standard Contract document, Section III, 0,1.   B.   The Federal Department of
Health and Human Services

National External Audit Resources Unit
323 West 8th St., Lucas Place-Room 514
Kansas City, MO 64105.



C.   The Federal Audit Clearinghouse designated in OMB Circular A-133, as
revised (the number of copies required by Sections .320 (d)(1) and (2), OMB
Circular A-133, as revised, should be submitted to the following address:

Federal Audit
Clearinghouse
Bureau of the Census
1201 East 10th Street
Jeffersonville, IN 47132



5.   Any reports, management letters, or other information required to be
submitted to the Agency pursuant to this agreement shall be submitted timely in
accordance with OMB Circular A-133, Florida Statutes, and Chapters 10.550 (local
governmental entities) or 10.650 (nonprofit and for-profit organizations), Rules
of the Auditor General, as applicable.



6.   Recipients, when submitting financial reporting packages to the Agency for
audits done in accordance with OMB Circular A-133, or Chapters 10.550 (local
government entities) or 10.650 (nonprofit and for-profit) organizations, Rules
of the Auditor General, should indicate the date that the reporting package was
delivered from the auditor to the recipient in correspondence accompanying the
reporting package. This can be accomplished by providing the cover letter from
the reporting package received from the auditor or a cover letter indicating the
date the reporting package was received by the recipient.

PART V: RECORD RETENTION



1.   The recipient shall retain sufficient records demonstrating its compliance
with the terms of this agreement for a period of five (5) years from the date
the audit report is issued, and shall allow the Agency or its designee,
Comptroller, or Auditor General access to such records upon request. The
recipient shall ensure that audit working papers are made available to the
Agency or its designee, Comptroller, or Auditor General upon request for a
period of five (5) years from the date the audit report is issued unless
extended in writing by the Agency.



NOTE:  Section .400(d) of the OMB Circular A-133, as revised, and Section
215.97(5)(a), Florida Statutes, require that the information about Federal
Programs and State Projects included in Part VI of this attachment be provided
to the Vendor organization if the Vendor is determined to be a recipient. If
Part VI is not included the Vendor has not been determined to be a recipient as
defined by the above referenced federal and state laws.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FA523, Attachment II, Page 3 of 3

AHCA Form 2100-004 (Rev. JAN03)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

ATTACHMENT III

CERTIFICATION

REGARDING HEALTH INSURANCE PORTABILITY AND ACCOUNTABILITY ACT OF 1996 COMPLIANCE

This certification is required for compliance with the requirements of the
Health Insurance Portability and Accountability Act of 1996 (HIPAA).

The undersigned Vendor certifies and agrees as to abide by the following:



1.   Protected Health Information. For purposes of this Certification, Protected
Health Information shall have the same meaning as the term “protected health
information” in 45 C.F.R. § 164.501, limited to the information created or
received by the Vendor from or on behalf of the Agency.   2.   Limits on Use and
Disclosure of Protected Health Information. The Vendor shall not use or disclose
Protected Health Information other than as permitted by this Contract or by
federal and state law. The Vendor will use appropriate safeguards to prevent the
use or disclosure of Protected Health Information for any purpose not in
conformity with this Contract and federal and state law. The Vendor will not
divulge, disclose, or communicate Protected Health Information to any third
party for any purpose not in conformity with this contract without prior written
approval from the Agency. The Vendor will report to the Agency, within ten
(10) business days of discovery, any use or disclosure of Protected Health
Information not provided for in this Contract of which the Vendor is aware. A
violation of this paragraph shall be a material violation of this Contract.   3.
  Use and Disclosure of Information for Management, Administration, and Legal
Responsibilities. The Vendor is permitted to use and disclose Protected Health
Information received from the Agency for the proper management and
administration of the Vendor or to carry out the legal responsibilities of the
Vendor, in accordance with 45 C.F.R. I64.504(e)(4). Such disclosure is only
permissible where required by law, or where the Vendor obtains reasonable
assurances from the person to whom the Protected Health Information is disclosed
that: (1) the Protected Health Information will be held confidentially, (2) the
Protected Health Information will be used or further disclosed only as required
by law or for the purposes for which it was disclosed to the person, and (3) the
person notifies the Vendor of any instance of which it is aware in which the
confidentiality of the Protected Health Information has been breached.   4.  
Disclosure to Agents. The Vendor agrees to enter into an agreement with any
agent, including a subcontractor, to whom it provides Protected Health
Information received from, or created or received by the Vendor on behalf of,
the Agency. Such agreement shall contain the same terms, conditions, and
restrictions that apply to the Vendor with respect to Protected Health
Information.   5.   Access to Information. The Vendor shall make Protected
Health Information available in accordance with federal and state law, including
providing a right of access to persons who are the subjects of the Protected
Health Information.   6.   Amendment and Incorporation of Amendments. The Vendor
shall make Protected Health Information available for amendment and to
incorporate any amendments to the Protected Health Information in accordance
with 45 C.F.R. § 164.526.   7.   Accounting for Disclosures. The Vendor shall
make Protected Health Information available as required to provide an accounting
of disclosures in accordance with 45 C.F.R. § 164.528. The Vendor shall document
all disclosures of Protected Health Information as needed for the Agency to
respond to a request for an accounting of disclosures in accordance with 45
C.F.R. § 164.528.   8.   Access to Books and Records. The Vendor shall make its
internal practices, books, and records relating to the use and disclosure of
Protected Health Information received from, or created or received by the

AHCA Contract No. FA523, Attachment III, Page 1 of 2

AHCA Form 2100-0017 (Rev. JAN03)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25



    Vendor on behalf of the Agency, available to the Secretary of the Department
of Health and Human Services or the Secretary’s designee for purposes of
determining compliance with the Department of Health and Human Services Privacy
Regulations.   9.   Termination. At the termination of this contract, the Vendor
shall return all Protected Health Information that the Vendor still maintains in
any form, including any copies or hybrid or merged databases made by the Vendor;
or with prior written approval of the Agency, the Protected Health Information
may be destroyed by the Vendor after its use. If the Protected Health
Information is destroyed pursuant to the Agency’s prior written approval, the
Vendor must provide a written confirmation of such destruction to the Agency. If
return or destruction of the Protected Health Information is determined not
feasible by the Agency, the Vendor agrees to protect the Protected Health
Information and treat it as strictly confidential.

CERTIFICATION



    The Vendor has caused this Certification to be signed and delivered by its
duly authorized representative, as of the date set forth below.



    Vendor Name:

         

  /s/ Karen Bornhauser


--------------------------------------------------------------------------------

  7/1/04


--------------------------------------------------------------------------------


  Signature   Date



    Karen Bornhauser CEO

--------------------------------------------------------------------------------

Name and Title of Authorized Signer

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FA523, Attachment III, Page 2 of 2

AHCA Form 2100-0017 (Rev. JAN03)





--------------------------------------------------------------------------------



 



Exhibit 10.25

10/01/02

ATTACHMENT IV

CERTIFICATION REGARDING LOBBYING
CERTIFICATION FOR CONTRACTS, GRANTS, LOANS AND COOPERATIVE AGREEMENTS

The undersigned certifies, to the best of his or her knowledge and belief, that:



(1)   No federal appropriated funds have been paid or will be paid, by or on
behalf of the undersigned, to any person for influencing or attempting to
influence an officer or employee of any agency, a member of congress, an officer
or employee of congress, or an employee of a member of congress in connection
with the awarding of any federal contract, the making of any federal grant, the
making of any federal loan, the entering into of any cooperative agreement, and
the extension, continuation, renewal, amendment, or modification of any federal
contract, grant, loan, or cooperative agreement.



(2)   If any funds other than federal appropriated funds have been paid or will
be paid to any person for influencing or attempting to influence an officer or
employee of any agency, a member of congress, an officer or employee of
congress, or an employee of a member of congress in connection with this federal
contract, grant, loan, or cooperative agreement, the undersigned shall complete
and submit Standard Form-LLL, “Disclosure Form to Report Lobbying,” in
accordance with its instructions.



(3)   The undersigned shall require that the language of this certification be
included in the award documents for all sub-awards at all tiers (including
subcontracts, sub-grants, and contracts under grants, loans, and cooperative
agreements) and that all sub-recipients shall certify and disclose accordingly.

This certification is a material representation of fact upon which reliance was
placed when this transaction was made or entered into. Submission of this
certification is a prerequisite for making or entering into this transaction
imposed by section 1352, Title 31, U.S. Code. Any person who fails to file the
required certification shall be subject to a civil penalty of not less than
$10,000 and not more than $100,000 for each such failure.

     
/s/ Karen Bornhauser
  7/1/04

--------------------------------------------------------------------------------

Signature
 

--------------------------------------------------------------------------------

Date  
Karen Bornhauser
   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name of Authorized Individual
  Application or Contact Number  
AMERIGROUP Florida 4200 W. Express #900 Tampa, FL 33607
   

--------------------------------------------------------------------------------

   
Name and Address of Organization
 

AHCA Contract No. FA523, Attachment IV, Page 1 of 1

AHCA Form 2100-0009 Rev. (OCT 02)





--------------------------------------------------------------------------------



 



Exhibit 10.25

ATTACHMENT V

CERTIFICATION REGARDING

DEBARMENT, SUSPENSION, INELIGIBILITY AND VOLUNTARY EXCLUSION
CONTRACTS/SUBCONTRACTS

This certification is required by the regulations implementing Executive Order
12549, Debarment and Suspension, signed February 18, 1986. The guidelines were
published in the May 29, 1987, Federal Register (52 Fed. Reg., pages
20360-20369).

INSTRUCTIONS



1.   Each Vendor whose contract/subcontract equals or exceeds $25,000 in federal
monies must sign this certification prior to execution of each
contract/subcontract. Additionally, Vendorss who audit federal programs must
also sign, regardless of the contract amount. The Agency for Health Care
Administration cannot contract with these types of Vendorss if they are debarred
or suspended by the federal government.   2.   This certification is a material
representation of fact upon which reliance is placed when this
contract/subcontract is entered into. If it is later determined that the signer
knowingly rendered an erroneous certification, the Federal Government may pursue
available remedies, including suspension and/or debarment.   3.   The Vendor
shall provide immediate written notice to the contract manager at any time the
Vendor learns that its certification was erroneous when submitted or has become
erroneous by reason of changed circumstances.   4.   The terms “debarred,”
“suspended,” “ineligible,” “person,” “principal,” and “voluntarily excluded,” as
used in this certification, have the meanings set out in the Definitions and
Coverage sections of rules implementing Executive Order 12549. You may contact
the contract manager for assistance in obtaining a copy of those regulations.  
5.   The Vendor agrees by submitting this certification that, it shall not
knowingly enter into any subcontract with a person who is debarred, suspended,
declared ineligible, or voluntarily excluded from participation in this
contract/subcontract unless authorized by the Federal Government.   6.   The
Vendor further agrees by submitting this certification that it will require each
subcontractor of this contract/subcontract, whose payment will equal or exceed
$25,000 in federal monies, to submit a signed copy of this certification.   7.  
The Agency for Health Care Administration may rely upon a certification of a
Vendor that it is not debarred, suspended, ineligible, or voluntarily excluded
from contracting/subcontracting unless it knows that the certification is
erroneous.   8.   This signed certification must be kept in the contract
manager’s contract file. Subcontractor’s certifications must be kept at the
contractor’s business location.

CERTIFICATION



(1)   The prospective Vendor certifies, by signing this certification, that
neither he nor his principals is presently debarred, suspended, proposed for
debarment, declared ineligible, or voluntarily excluded from participation in
this contract/subcontract by any federal department or agency.



(2)   Where the prospective Vendor is unable to certify to any of the statements
in this certification, such prospective Vendor shall attach an explanation to
this certification.

         

       
 
  /s/ Karen Bornhauser


--------------------------------------------------------------------------------

Signature   7/1/04

--------------------------------------------------------------------------------

Date
 
       
 
  Karen Bornhauser CEO


--------------------------------------------------------------------------------

Name and Title of Authorized Signer    

AHCA Contract No. FA523, Attachment V, Page 1 of 1

AHCA Form 2100-0009 (JAN 03)





--------------------------------------------------------------------------------



 



Exhibit 10.25

ATTACHMENT VI
ESTIMATED 2004-2005 HMO RATES;
NOT FOR USE UNLESS APPROVED BY CMS

     
AMERIGROUP FLORIDA INC
  Medicaid 11140 Contract
July 1, 2004
     contract Number : 523

Table 2.

Area wide Age-banded Capitation Rates for all agency areas of
the state other than Area 6 and Area 1.

                                                                          Area
05   <1 year   1-5   6-13   14-20 Male   14-20 Female   21-54 Male   21-54
Female   55-64   65+
TANF/FC/SOBRA
    344.75       77.20       47.92       53.39       110.51       134.26      
206.44       287.43       287.43  
SSI/No Medicare
    3312.84       399.97       207.73       217.58       217.58       622.27    
  622.27       600.49       600.49  
SSI/Part B
    262.11       262.11       262.11       262.11       262.11       262.11    
  262.11       262.11       262.11  
SSI/Part A & B
    279.92       279.92       279.92       279.92       279.92       279.92    
  279.92       279.92       240.03  

                                                                          Area
07   <1year   1-5   6-13   14-20 Male   14-20 Female   21-54 Male   21-54 Female
  55-64   65+
TANF/FC/SOBRA
    336.57       75.50       47.25       52.60       108.28       132.13      
202.76       283.08       283.08  
SSI/No Medicare
    3320.10       402.55       211.07       220.72       220.72       631.77    
  631.77       609.58       609.58  
SSI/Part B
    261.32       261.32       261.32       261.32       261.32       261.32    
  261.32       261.32       261.32  
SSI/Part A & B
    251.20       251.20       251.20       251.20       251.20       251.20    
  251.20       251.20       217.86  

                                                                          Area
08   <1year   1-5   6-13   14-20 Male   14-20 Female   21-54 Male   21-54 Female
  55-64   65+
TANF/FC/SOBRA
    295.59       66.21       41.16       45.89       94.88       115.33      
177.31       247.08       247.08  
SSI/No Medicare
    3101.85       374.62       194.07       203.31       203.31       582.39    
  582.39       561.96       561.96  
SSI/Part B
    239.50       239.50       239.50       239.50       239.50       239.50    
  239.50       239.50       239.50  
SSI/Part A & B
    253.81       253.81       253.81       253.81       253.81       253.81    
  253.81       253.81       219.39  

                                                                          Area
09   <1year   1-5   6-13   14-20 Male   14-20 Female   21-54 Male   21-54 Female
  55-64   65+
TANF/FC/SOBRA
    315.38       70.51       43.83       48.82       101.05       122.63      
188.58       262.53       262.53  
SSI/No Medicare
    3369.20       408.36       212.88       222.97       222.97       638.43    
  638.43       615.96       615.96  
SSI/Part B
    262.75       262.75       262.75       262.75       262.75       262.75    
  262.75       262.75       262.75  
SSI/Part A & B
    285.85       285.85       285.85       285.85       285.85       285.85    
  285.85       285.85       244.68  

                                                                          Area
10   <1year   1-5   6-13   14-20 Male   14-20 Female   21-54 Male   21-54 Female
  55-64   65+
TANF/FC/SOBRA
    327.60       73.59       46.05       51.31       105.60       128.95      
197.71       276.31       276.31  
SSI/No Medicare
    4270.73       518.41       272.09       283.90       283.90       812.87    
  812.87       784.90       784.90  
SSI/Part B
    282.31       282.31       282.31       282.31       282.31       282.31    
  282.31       282.31       282.31  
SSI/Part A & B
    307.18       307.18       307.18       307.18       307.18       307.18    
  307.18       307.18       266.50  

                                                                          Area
11   <1year   1-5   6-13   14-20 Male   14-20 Female   21-54 Male   21-54 Female
  55-64   65+
TANF/FC/SOBRA
    408.42       91.09       56.29       62.75       130.48       157.53      
243.00       337.44       337.44  
SSI/No Medicare
    4662.01       564.13       294.32       307.60       307.60       880.79    
  880.79       849.95       849.95  
SSI/Part B
    441.72       441.72       441.72       441.72       441.72       441.72    
  441.72       441.72       441.72  
SSI/Part A & B
    325.70       325.70       325.70       325.70       325.70       325.70    
  325.70       325.70       303.69  

AHCA Contract No. FA523, Attachment VI, Page 1 of 2

AHCA Form 2100-0039 (APR04)

 



--------------------------------------------------------------------------------



 



Exhibit 10.25

ATTACHMENT VI
ESTIMATED 2004-2005 HMO RATES;
NOT FOR USE UNLESS APPROVED BY CMS

     
AMERIGROUP FLORIDA INC
  Medicaid HOM Contract
July 1, 2004
     contract Number :

Table 3.

Area 6 or Area 1 Age-banded Capitation Rates, Including Community Mental Health
and Mental Health Targeted Case Management.

                                                                          Area
06   <1 year   1-5   6-13   14-20 Male   14-20 Female   21-54 Male   21-54
Female   55-64   65+
TANF/FC/SOBRA
    329.30       75.87       61.50       67.73       122.33       133.79      
202.90       279.50       279.50  
SSI/No Medicare
    3062.53       377.38       271.33       247.10       247.10       657.23    
  657.23       596.37       596.37  
SSI/Part B
    238.18       238.18       238.18       238.18       238.18       238.18    
  238.18       238.18       238.18  
SSI/Part A & B
    255.15       255.15       255.15       255.15       255.15       255.15    
  255.15       255.15       222.29  

AHCA Contract No. FA523, Attachment VI, Page 2 of 2

AHCA Form 2100-0039 (APR04)

 